Exhibit 10.16

 

EXECUTION VERSION

 

 

 

BCC MIDDLE MARKET CLO 2019-1, LLC, 
Issuer,

 

BCC MIDDLE MARKET CLO 2019-1 CO-ISSUER, LLC,
Co-Issuer,

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
Collateral Trustee

 

INDENTURE

 

Dated as of August 28, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

8

 

 

Section 1.1.

Definitions

8

Section 1.2.

Assumptions as to Pledged Obligations

9

 

 

 

ARTICLE II THE DEBT

12

 

 

Section 2.1.

Forms Generally

12

Section 2.2.

Forms of Notes

12

Section 2.3.

Authorized Amount; Stated Maturity; Denominations

13

Section 2.4.

Additional Debt

14

Section 2.5.

Execution, Authentication, Delivery and Dating

16

Section 2.6.

Registration, Registration of Transfer and Exchange

17

Section 2.7.

Mutilated, Defaced, Destroyed, Lost or Stolen Note

28

Section 2.8.

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

29

Section 2.9.

Persons Deemed Owners

32

Section 2.10.

Repurchases and Prepayments of Debt and Surrender of Notes; Cancellation

33

Section 2.11.

Certificated Notes

33

Section 2.12.

Notes Beneficially Owned by Persons Not QIB/QPs or AI/QPs or in Violation of
ERISA Representations

34

Section 2.13.

Deduction or Withholding from Payments on Notes; No Gross Up

35

Section 2.14.

Holder AML Obligations

35

 

 

 

ARTICLE III CONDITIONS PRECEDENT

36

 

 

 

Section 3.1.

Conditions to Issuance of Notes and Borrowing of Class A-1L Loans on Closing
Date

36

Section 3.2.

Conditions to Issuance of Additional Debt

39

Section 3.3.

Delivery of Collateral Obligations and Eligible Investments

41

 

 

 

ARTICLE IV SATISFACTION AND DISCHARGE

42

 

 

 

Section 4.1.

Satisfaction and Discharge of Indenture

42

Section 4.2.

Application of Trust Money

43

Section 4.3.

Repayment of Monies Held by Paying Agent

43

 

 

 

ARTICLE V REMEDIES

43

 

 

 

Section 5.1.

Events of Default

43

Section 5.2.

Acceleration of Maturity; Rescission and Annulment

45

Section 5.3.

Collection of Indebtedness and Suits for Enforcement by the Collateral Trustee

46

Section 5.4.

Remedies

48

 

i

--------------------------------------------------------------------------------



 

Section 5.5.

Optional Preservation of Assets

50

Section 5.6.

Collateral Trustee May Enforce Claims without Possession of Notes or Class A-1L
Loans

53

Section 5.7.

Application of Money Collected

53

Section 5.8.

Limitation on Suits

53

Section 5.9.

Unconditional Rights of Holders of Debt to Receive Principal and Interest

54

Section 5.10.

Restoration of Rights and Remedies

54

Section 5.11.

Rights and Remedies Cumulative

54

Section 5.12.

Delay or Omission Not Waiver

54

Section 5.13.

Control by Supermajority of Controlling Class

54

Section 5.14.

Waiver of Past Defaults

55

Section 5.15.

Undertaking for Costs

56

Section 5.16.

Waiver of Stay or Extension Laws

56

Section 5.17.

Sale of Assets

56

Section 5.18.

Action on the Debt

57

 

 

 

ARTICLE VI THE COLLATERAL TRUSTEE

57

 

 

 

Section 6.1.

Certain Duties and Responsibilities of the Collateral Trustee

57

Section 6.2.

Notice of Default

59

Section 6.3.

Certain Rights of Collateral Trustee

60

Section 6.4.

Not Responsible for Recitals or Issuance of Debt

64

Section 6.5.

Collateral Trustee May Hold Debt

64

Section 6.6.

Money Held in Trust

64

Section 6.7.

Compensation and Reimbursement

64

Section 6.8.

Corporate Collateral Trustee Required; Eligibility

66

Section 6.9.

Resignation and Removal; Appointment of Successor

66

Section 6.10.

Acceptance of Appointment by Successor Collateral Trustee

68

Section 6.11.

Merger, Conversion, Consolidation or Succession to Business of Collateral
Trustee

68

Section 6.12.

Co-Collateral Trustees

69

Section 6.13.

Certain Duties of Collateral Trustee Related to Delayed Payment of Proceeds

70

Section 6.14.

Authenticating Agents

71

Section 6.15.

Withholding

71

Section 6.16.

Representative for Holders of Debt Only; Agent for Each Other Secured Party

72

Section 6.17.

Representations and Warranties of the Bank

72

Section 6.18.

Communication with Rating Agencies

73

Section 6.19.

Removal of Assets from Accounts

73

 

 

 

ARTICLE VII COVENANTS

73

 

 

 

Section 7.1.

Payment of Principal and Interest

73

Section 7.2.

Maintenance of Office or Agency

74

Section 7.3.

Money for Debt Payments to Be Held in Trust

74

Section 7.4.

Existence of the Co-Issuers

76

 

ii

--------------------------------------------------------------------------------



 

Section 7.5.

Protection of Assets

77

Section 7.6.

Opinions as to Assets

79

Section 7.7.

Performance of Obligations

79

Section 7.8.

Negative Covenants

80

Section 7.9.

Statement as to Compliance

81

Section 7.10.

Co-Issuers May Consolidate, etc., Only on Certain Terms

82

Section 7.11.

Successor Substituted

83

Section 7.12.

No Other Business

84

Section 7.13.

Annual Rating Review

84

Section 7.14.

Reporting

84

Section 7.15.

Calculation Agent

85

Section 7.16.

Certain Tax Matters

85

Section 7.17.

Ramp-Up Period; Purchase of Additional Collateral Obligations

86

Section 7.18.

Representations Relating to Security Interests in the Assets

89

Section 7.19.

Acknowledgement of Portfolio Manager Standard of Care

90

Section 7.20.

Section 3(c)(7) Procedures

90

Section 7.21.

Maintenance of Listing; Notice Requirements

91

 

 

 

ARTICLE VIII SUPPLEMENTAL INDENTURES

91

 

 

 

Section 8.1.

Supplemental Indentures without Consent of Holders of Debt

91

Section 8.2.

Supplemental Indentures with Consent of Holders of Debt

98

Section 8.3.

Execution of Supplemental Indentures

101

Section 8.4.

Effect of Supplemental Indentures

101

Section 8.5.

Reference in Notes to Supplemental Indentures

102

Section 8.6.

Re-Pricing Amendment

102

 

 

 

ARTICLE IX REDEMPTION OF DEBT

102

 

 

 

Section 9.1.

Mandatory Redemption

102

Section 9.2.

Optional Redemption or Redemption Following a Tax Event

102

Section 9.3.

Partial Redemption by Refinancing

104

Section 9.4.

Redemption Procedures

106

Section 9.5.

Debt Payable on Redemption Date

108

Section 9.6.

Clean-Up Call Redemption

109

Section 9.7.

Special Redemption

111

Section 9.8.

Re-Pricing of Notes

111

 

 

 

ARTICLE X ACCOUNTS, ACCOUNTINGS AND RELEASES

115

 

 

 

Section 10.1.

Collection of Money

115

Section 10.2.

Collection Accounts

115

Section 10.3.

Payment Account; Custodial Account; Ramp-Up Account; Expense Reserve Account;
Reserve Account; Contribution Account; Ongoing Expense Smoothing Account

117

Section 10.4.

The Revolver Funding Account

119

Section 10.5.

Hedge Counterparty Collateral Account

120

 

iii

--------------------------------------------------------------------------------



 

Section 10.6.

Reinvestment of Funds in Accounts; Reports by the Collateral Trustee

121

Section 10.7.

Accountings

122

Section 10.8.

Release of Debt

132

Section 10.9.

Reports by Independent Accountants

133

Section 10.10.

Reports to Rating Agencies

134

Section 10.11.

Procedures Relating to the Establishment of Accounts Controlled by the
Collateral Trustee

135

 

 

 

ARTICLE XI APPLICATION OF MONIES

135

 

 

 

Section 11.1.

Disbursements of Monies from Payment Account

135

 

 

 

ARTICLE XII SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL
OBLIGATIONS

143

 

 

Section 12.1.

Sales of Collateral Obligations

143

Section 12.2.

Purchase of Additional Collateral Obligations

146

Section 12.3.

Conditions Applicable to All Sale and Purchase Transactions

148

Section 12.4.

Exchange Transactions

149

 

 

 

ARTICLE XIII DEBTHOLDERS’ RELATIONS

151

 

 

 

Section 13.1.

Subordination

151

Section 13.2.

Standard of Conduct

152

Section 13.3.

AML Compliance

152

 

 

 

ARTICLE XIV MISCELLANEOUS

152

 

 

 

Section 14.1.

Form of Documents Delivered to the Collateral Trustee

152

Section 14.2.

Acts of Holders

153

Section 14.3.

Notices, etc., to the Collateral Trustee, the Co-Issuers, the Collateral
Administrator, the Loan Agent, the Portfolio Manager, the Placement Agent, the
Hedge Counterparty, the Paying Agent, the Administrator and each Rating Agency

153

Section 14.4.

Notices to Holders; Waiver

156

Section 14.5.

Effect of Headings and Table of Contents

157

Section 14.6.

Successors and Assigns

157

Section 14.7.

Separability

157

Section 14.8.

Benefits of Indenture

157

Section 14.9.

Legal Holidays

158

Section 14.10.

Governing Law

158

Section 14.11.

Submission to Jurisdiction

158

Section 14.12.

Counterparts

158

Section 14.13.

Acts of Issuer

158

Section 14.14.

Confidential Information

158

Section 14.15.

Liability of the Co-Issuers

160

Section 14.16.

17g-5 Information

160

Section 14.17.

Rating Agency Conditions

162

 

iv

--------------------------------------------------------------------------------



 

Section 14.18.

Waiver of Jury Trial

163

Section 14.19.

Escheat

163

Section 14.20.

Records

163

 

 

 

ARTICLE XV ASSIGNMENT OF PORTFOLIO MANAGEMENT AGREEMENT

163

 

 

 

Section 15.1.

Assignment of Portfolio Management Agreement

163

 

 

 

ARTICLE XVI HEDGE AGREEMENTS

164

 

 

 

Section 16.1.

Hedge Agreements

164

 

v

--------------------------------------------------------------------------------



 

Annex A

–

Definitions

 

Annex B

–

Schedule of Collateral Obligations

 

 

 

 

 

Schedule 1

–

S&P Industry Classifications

 

Schedule 2

–

Fitch Industry Classifications

 

Schedule 3

–

S&P Rating Definitions and Recovery Rate Tables

 

Schedule 4

–

S&P CDO Monitor Formula

 

Schedule 5

–

Fitch Rating Definitions

 

Schedule 6

–

Moody’s Rating Definitions

 

 

 

 

 

Exhibit A

–

Forms of Notes

 

 

 

 

 

 

 

A-1

–

Form of Class A-1 Note

 

 

 

A-2

–

Form of Class A-2A Note

 

 

 

A-3

–

Form of Class A-2B Note

 

 

 

A-4

–

Form of Class B Note

 

 

 

A-5

–

Form of Class C Note

 

 

 

 

 

Exhibit B

–

Forms of Transfer and Exchange Certificates

 

 

 

 

 

 

 

B-1

–

Form of Transfer Certificate for Transfer to Regulation S Global Note

 

 

 

B-2

–

Form of Transfer Certificate for Transfer to Rule 144A Global Note

 

 

 

B-3

–

Form of Transfer Certificate for Transfer to Certificated Note

 

 

 

 

 

Exhibit C

–

Calculation of LIBOR

 

Exhibit D

–

Form of Beneficial Owner Certificate

 

Exhibit E

–

Issuer Payment Account Information

 

 

vi

--------------------------------------------------------------------------------



 

INDENTURE, dated as of August 28, 2019, by and among BCC MIDDLE MARKET CLO
2019-1, LLC, a Cayman Islands limited liability company (the “Issuer”), BCC
MIDDLE MARKET CLO 2019-1 CO-ISSUER, LLC, a Delaware limited liability company
(the “Co-Issuer” and, together with the Issuer, the “Co-Issuers”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as trustee (herein, together with its
permitted successors in the trusts hereunder, the “Collateral Trustee”).

 

PRELIMINARY STATEMENT

 

The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the Debt issuable as provided in this Indenture and the Class A-1L
Loans incurrable pursuant to the Class A-1L Credit Agreement, dated as of the
Closing Date, among the Co-Issuers, as co-borrowers, the Collateral Trustee and
the lenders (the “Lenders”) from time to time party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Except as otherwise provided herein, all covenants and agreements
made by the Co-Issuers herein are for the benefit and security of the Secured
Parties.  The Co-Issuers are entering into this Indenture and the Collateral
Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with the agreement’s terms have been done.

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Collateral Trustee, for the benefit and security
of the Holders of the Debt, the Collateral Trustee, the Loan Agent, the
Collateral Administrator, the Administrator, the Portfolio Manager and each
Hedge Counterparty (collectively, the “Secured Parties”), all of its right,
title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising, in each case as defined in the UCC,
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
financial assets, general intangibles, goods, instruments, investment property,
letter-of-credit rights, and other property of any type or nature in which the
Issuer has an interest, including all proceeds (as defined in the UCC) with
respect to the foregoing (subject to the exclusions noted below, the “Assets”).

 

Such Grants include, but are not limited to the Issuer’s interest in and rights
under: (a) the Collateral Obligations, Closing Date Participation Interests and
Equity Securities and all payments thereon or with respect thereto, (b) each of
the Accounts (subject, in the case of any Hedge Counterparty Collateral Account,
to the extent permitted by the applicable Hedge Agreement), including any
Eligible Investments purchased with funds on deposit therein, and all income
from the investment of funds therein, (c) the Portfolio Management Agreement,
the Credit Agreement, the Collateral Administration Agreement, the Securities
Account Control Agreement, the Retention Undertaking Letter, the Administration
Agreement, the Registered Office Agreement and any Hedge Agreement, (d) cash and
(e) all proceeds with respect to the foregoing; provided, that such Grants
exclude: Margin Stock or the U.S. dollar amount of any liquidation thereof,
whether or not such dollar amount has been reinvested in another instrument (the
“Excepted Property”).

 

7

--------------------------------------------------------------------------------



 

The above Grants are made in trust to secure the Debt and the Issuer’s
obligations to the Secured Parties under this Indenture and each Hedge
Agreement.  Except as set forth in the Priority of Distributions and
Article XIII of this Indenture, the Debt is secured equally and ratably without
prejudice, priority or distinction between any Debt and any other Debt by reason
of difference in time of issuance, incurrence, or otherwise, except as expressly
provided in this Indenture, and to secure, in accordance with the priorities set
forth in the Priority of Distributions, (i) the payment of all amounts due on
the Debt in accordance with its terms, (ii) the payment of all other sums
payable under any Transaction Document and each Hedge Agreement to any Secured
Party and (iii) compliance with the provisions of this Indenture and each Hedge
Agreement, all as provided in this Indenture and each Hedge Agreement,
respectively.  The foregoing Grants shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted to the Collateral Trustee by or on behalf
of the Issuer, whether or not such securities or investments satisfy the
criteria set forth in the definitions of “Collateral Obligation” or “Eligible
Investments,” as the case may be.

 

The Collateral Trustee acknowledges such Grants, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform its duties
expressly stated herein in accordance with the provisions hereof.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                 Definitions.  Except as otherwise specified herein
or as the context may otherwise require, terms defined in Annex A hereto shall
have the respective meanings set forth in Annex A for all purposes of this
Indenture, and the definitions of such terms are equally applicable both to the
singular and plural forms of such terms and to the masculine, feminine and
neuter genders of such terms.  The word “including” shall mean “including
without limitation.”  All references in this Indenture to designated “Articles,”
“Sections,” “Subsections” and other subdivisions are to the designated articles,
sections, subsections and other subdivisions of this Indenture.  The words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Indenture as a whole and not to any particular article, section, subsection or
other subdivision.

 

For the avoidance of doubt, unless expressly stated otherwise, references herein
to (i) the “redemption” of Debt shall be understood to refer, in the case of the
Class A-1L Loans, to the repayment or prepayment of the Class A-1L Loans by the
Co-Issuers (in their capacities as co-borrowers under the Credit Agreement),
(ii) references to the “issuance” of Debt or to the “execution,”
“authentication” and/or “delivery” of Debt shall be understood to refer, in the
case of the Class A-1L Loans, to the incurrence or borrowing of the Class A-1L
Loans by the Co-Issuers (in their capacities as co-borrowers) pursuant to the
Credit Agreement and this Indenture and (iii) in all instances where any notice
is to be delivered to the Loan Agent, there shall be implied a duty that such
notice be promptly delivered or made available by the Loan Agent to the Lenders.

 

8

--------------------------------------------------------------------------------



 

Section 1.2.                 Assumptions as to Pledged Obligations. Unless
otherwise specified, the assumptions described below shall be applied in
connection with all calculations required to be made pursuant to this Indenture
with respect to Scheduled Distributions on any Pledged Obligation, or any
payments on any other assets included in the Assets, with respect to the sale of
and reinvestment in Collateral Obligations, and with respect to the income that
can be earned on Scheduled Distributions on such Pledged Obligations and on any
other amounts that may be received for deposit in the Collection Account.

 

(a)           All calculations with respect to Scheduled Distributions on the
Pledged Obligations securing the Debt shall be made on the basis of information
as to the terms of each such Pledged Obligation and upon report of payments, if
any, received on such Pledged Obligation that are furnished by or on behalf of
the issuer of such Pledged Obligation and, to the extent they are not manifestly
in error, such information or report may be conclusively relied upon in making
such calculations.

 

(b)           For purposes of calculating the Coverage Tests and the
Reinvestment Overcollateralization Test, except as otherwise specified in the
Coverage Tests and the Reinvestment Overcollateralization Test, such
calculations shall not include scheduled interest and principal payments on
Defaulted Obligations unless or until such payments are actually made.

 

(c)           For each Collection Period and as of any date of determination,
the Scheduled Distribution on any Pledged Obligation (other than a Defaulted
Obligation, which, except as otherwise provided herein, shall be assumed to have
a Scheduled Distribution of zero) shall be the sum of (i) the total amount of
payments and collections to be received during such Collection Period in respect
of such Pledged Obligation (including the proceeds of the sale of such Pledged
Obligation received and, in the case of sales which have not yet settled, to be
received during the Collection Period and not reinvested in additional
Collateral Obligations or Eligible Investments or retained in the Collection
Account for subsequent reinvestment pursuant to Section 12.2) that, if paid as
scheduled, shall be available in the Collection Account at the end of the
Collection Period and (ii) any such amounts received by the Issuer in prior
Collection Periods that were not disbursed on a previous Distribution Date.

 

(d)           Each Scheduled Distribution receivable with respect to a Pledged
Obligation shall be assumed to be received on the applicable Due Date, and each
such Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Reinvestment Rate.  All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Debt or other amounts payable pursuant to this Indenture or the Credit
Agreement.  For the avoidance of doubt, all amounts calculated pursuant to this
Section 1.2(d) are estimates and may differ from the actual amounts available to
make distributions hereunder, and no party shall have any obligation to make any
payment hereunder due to the assumed amounts calculated under this
Section 1.2(d) being greater than the actual amounts available.  For purposes of
the applicable determinations required by Section 10.7(b)(iv), Article XII and
the definition of “Interest Coverage Ratio,” the expected interest on Debt and
floating rate Collateral Obligations shall be calculated using the then current
interest rates applicable thereto.

 

9

--------------------------------------------------------------------------------



 

(e)           After the Reinvestment Period, in determining any amount required
to satisfy any Coverage Test, for purposes of the priorities set forth in
Section 11.1(a)(i), the Aggregate Outstanding Amount of the Debt shall give
effect, first, to the application of Principal Proceeds to be used on the
applicable Distribution Date to repay principal of the Debt and, second, to the
application of Interest Proceeds on such Distribution Date pursuant to all prior
clauses in the priorities set forth in Section 11.1(a)(i).

 

(f)            References in Section 11.1(a) to calculations made on a “pro
forma basis” shall mean such calculations after giving effect to all payments,
in accordance with the Priority of Distributions described herein, that precede
(in priority of payment) or include the clause in which such calculation is
made.

 

(g)           Except as otherwise provided herein, Defaulted Obligations shall
not be included in the calculation of the Collateral Quality Test.

 

(h)           For purposes of calculating all Concentration Limitations, in both
the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Obligations shall be treated as having a Principal
Balance equal to zero.

 

(i)            For purposes of calculating compliance with the Investment
Criteria, upon the direction of the Portfolio Manager by notice to the
Collateral Trustee and the Collateral Administrator, any Eligible Investment
representing Principal Proceeds received upon the maturity, redemption, sale or
other disposition of Collateral Obligations shall be deemed to have the
characteristics of either Cash or such Collateral Obligations, as specified in
such direction of the Portfolio Manager, until reinvested in additional
Collateral Obligations.  Such calculations shall be based upon the principal
amount of such Collateral Obligations, except in the case of Defaulted
Obligations and Credit Risk Obligations, in which case the calculations shall be
based upon the Principal Proceeds received on the disposition or sale of such
Defaulted Obligations or Credit Risk Obligations.

 

(j)            For purposes of calculating the Sale Proceeds of a Collateral
Obligation in sale transactions, Sale Proceeds shall include any Principal
Financed Accrued Interest received in respect of such sale.

 

(k)           For purposes of calculating clause (iii) of the definition of
Concentration Limitations, without duplication, the amounts on deposit in the
Collection Account and the Ramp-Up Account (including Eligible Investments
therein) representing Principal Proceeds shall each be deemed to be a floating
rate Collateral Obligation that is a Senior Secured Loan.

 

(l)            If withholding tax is imposed on (i) any amendment, waiver,
consent or extension fees, (ii) commitment fees or other similar fees in respect
of Revolving Collateral Obligations and Delayed Drawdown Collateral Obligations
or (iii) any other Collateral Obligation that becomes subject to withholding
tax, the calculations of the Weighted Average Floating Spread, the Weighted
Average Fixed Coupon and the Interest Coverage Test (and all component
calculations of such calculations and tests, including when such a component
calculation is calculated independently), as applicable, shall be made on a net
basis after taking into account such withholding, unless the obligor is required
to make “gross-up” payments to the Issuer that

 

10

--------------------------------------------------------------------------------



 

cover the full amount of any such withholding tax on an after-tax basis pursuant
to the Underlying Instrument with respect thereto.

 

(m)          Notwithstanding any other provision of this Indenture to the
contrary, all monetary calculations under this Indenture and the Credit
Agreement shall be in U.S. Dollars.

 

(n)           Unless otherwise specified, any reference to the fee payable under
Section 11.1 to an amount calculated with respect to the applicable period
specified in the calculation thereof at a per annum rate shall be computed on
the basis of a 360-day year of twelve 30-day months for such period.  Any fees
applicable to periods shorter than or longer than a calendar quarter shall be
prorated to the actual number of days within such period.

 

(o)           Unless otherwise specified, test calculations that evaluate to a
percentage shall be rounded to the nearest ten-thousandth and test calculations
that evaluate to a number shall be rounded to the nearest one-hundredth.

 

(p)           Unless otherwise specifically provided herein, all calculations
required to be made and all reports which are to be prepared pursuant to this
Indenture shall be made on the basis of the trade date.

 

(q)           Determination of the purchase price of a Collateral Obligation
shall be made independently each time such Collateral Obligation is purchased by
the Issuer and pledged to the Collateral Trustee, without giving effect to
whether the Issuer has previously purchased such Collateral Obligation (or an
obligation of the related borrower or issuer).

 

(r)            For purposes of calculating the Collateral Quality Test, DIP
Collateral Obligations will be treated as having an S&P Recovery Rate equal to
the S&P Recovery Rate for Senior Secured Loans.

 

(s)            If any Collateral Obligation included in a Closing Date
Participation Interest is not elevated by an assignment agreement prior to the
end of the Ramp-Up Period, such Collateral Obligation will be deemed to have a
principal balance for purposes of determining the Adjusted Collateral Principal
Amount equal to the S&P Collateral Value until the date on which such Collateral
Obligation is assigned to the Issuer.

 

(t)            For purposes of the definition of Collateral Obligation, the
reference to the “purchase” of a Collateral Obligation shall include the
purchase of an obligation with cash, the receipt of an obligation by the Issuer
in connection with a Contribution and the receipt of a new obligation in
connection with the redemption and re-issuance of an obligation in a cashless
roll where the redemption proceeds with respect to the Collateral Obligation
being redeemed are “rolled” into the new obligation.

 

11

--------------------------------------------------------------------------------



 

ARTICLE II

 

THE DEBT

 

Section 2.1.                 Forms Generally.  The Notes and the Collateral
Trustee’s or Authenticating Agent’s certificate of authentication thereon (the
“Certificate of Authentication”) shall be in substantially the forms required by
this Article II, with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture, and may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be consistent herewith, determined by
Authorized Officers of the Applicable Issuers executing such Notes as evidenced
by their execution of such Notes.  Any portion of the text of any Note may be
set forth on the reverse thereof, with an appropriate reference thereto on the
face of the Note.

 

Global Notes and Certificated Notes of the same Class may have the same
identifying numbers (e.g., CUSIP). As an administrative convenience or in
connection with a Re-Pricing, FATCA Compliance or an implementation of the
Bankruptcy Subordination Agreement, the Applicable Issuers or their agent may
obtain a separate CUSIP or separate CUSIPs (or similar identifying numbers) for
all or a portion of any Class of Debt.

 

Section 2.2.                 Forms of Notes.             (a) The forms of the
Notes shall be as set forth in the applicable part of Exhibit A hereto.

 

(b)           Regulation S Global Notes and Rule 144A Global Notes.

 

(i)            Except for Notes issued in the form of Certificated Notes, the
Notes of each Class sold to non-”U.S. persons” (as defined in Regulation S) in
offshore transactions in reliance on Regulation S shall be issued in the form of
one Regulation S Global Note per Class in definitive, fully registered form
without interest coupons in the applicable form attached as Exhibit A hereto,
which shall be deposited with the Collateral Trustee as custodian for, and
registered in the name of a nominee of, DTC for the respective accounts of
Euroclear and Clearstream, duly executed by the Co-Issuers and authenticated by
the Collateral Trustee as hereinafter provided.

 

(ii)           Except for Notes issued in the form of Certificated Notes, the
Notes of each Class sold to persons that are QIB/QPs shall be issued in the form
of one Rule 144A Global Note per Class in definitive, fully registered form
without interest coupons in the applicable form attached as Exhibit A hereto,
which shall be deposited with the Collateral Trustee as custodian for, and
registered in the name of a nominee of, DTC, duly executed by the Co-Issuers and
authenticated by the Collateral Trustee or the Authenticating Agent as
hereinafter provided.

 

(iii)          The Aggregate Outstanding Amount of the Regulation S Global Notes
and the Rule 144A Global Notes may from time to time be increased or decreased
by adjustments made on the records of the Collateral Trustee or DTC or its
nominee, as the case may be, as hereinafter provided.

 

12

--------------------------------------------------------------------------------



 

(c)           Certificated Notes. Notes sold to persons that are AI/QPs and
Notes sold to Purchasers that request a Certificated Note will be issued as
Certificated Notes registered in the name of the beneficial owner or a nominee
thereof, duly executed by the Co-Issuers and authenticated by the Collateral
Trustee as hereinafter provided.

 

(d)           Book Entry Provisions.  This Section 2.2(d) shall apply only to
Global Notes deposited with or on behalf of DTC.

 

Agent Members and owners of beneficial interests in Global Notes shall have no
rights under this Indenture with respect to any Global Notes held by the
Collateral Trustee, as custodian for DTC and DTC may be treated by the
Co-Issuers, the Collateral Trustee, and any agent of the Co-Issuers or the
Collateral Trustee as the absolute owner of such Note for all purposes
whatsoever.  Notwithstanding the foregoing, nothing herein shall prevent the
Co-Issuers, the Collateral Trustee, or any agent of the Co-Issuers or the
Collateral Trustee, from giving effect to any written certification, proxy or
other authorization furnished by DTC or impair, as between DTC and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.

 

Section 2.3.                 Authorized Amount; Stated Maturity; Denominations. 
The aggregate principal amount of Debt that may be authenticated and delivered
under this Indenture and borrowed under the Credit Agreement is limited to
U.S$398,750,000 aggregate principal amount of Debt, except for Deferred Interest
with respect to the Deferred Interest Notes, Additional Debt issued pursuant to
Section 2.4 and Debt issued pursuant to supplemental indentures in accordance
with Article VIII.

 

13

--------------------------------------------------------------------------------



 

Such Debt shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

Debt

 

Class Designation

 

Class A-1
Notes

 

Class A-1L
Loans****

 

Class A-2A
Notes

 

Class A-2B
Notes

 

Class B
Notes

 

Class C
Notes

 

Interests****

 

Type

 

Senior Secured Floating Rate

 

Senior Secured Floating Rate

 

Senior Secured Floating Rate

 

Senior Secured Fixed Rate

 

Secured Deferrable Floating Rate

 

Mezzanine Secured Deferrable Floating Rate

 

Interests

 

Initial Principal Amount /Face Amount (U.S.$)

 

U.S. $222,500,000

 

U.S. $50,000,000

 

U.S. $50,750,000

 

U.S. $13,000,000

 

U.S. $30,000,000

 

U.S. $32,500,000

 

U.S. $102,250,000

 

S&P Initial Rating

 

“AAA (sf)”

 

“AAA (sf)”

 

“AA (sf)”

 

“AA (sf)”

 

“A (sf)”

 

“BBB- (sf)”

 

N/A

 

Fitch Initial Rating

 

“AAAsf”

 

“AAAsf”

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

Interest Rate*

 

LIBOR** + 1.70%

 

LIBOR** + 1.70%

 

LIBOR** + 2.70%

 

4.23%

 

LIBOR** + 3.60%

 

LIBOR** + 4.75%

 

N/A

 

Stated Maturity

 

Distribution Date in October 2031

 

Distribution Date in October 2031

 

Distribution Date in October 2031

 

Distribution Date in October 2031

 

Distribution Date in October 2031

 

Distribution Date in October 2031

 

N/A

 

Minimum Denominations*** (U.S.$) (Integral Multiples)

 

U.S.$250,000 (U.S.$1.00)

 

U.S.$250,000 (U.S.$1.00)

 

U.S.$250,000 (U.S.$1.00)

 

U.S.$250,000 (U.S.$1.00)

 

U.S.250,000 (U.S.$1.00)

 

U.S.$250,000 (U.S.$1.00)

 

N/A

 

Ranking of the Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pari Passu Class(es)

 

A-1L

 

A-1

 

A-2B

 

A-2A

 

None

 

None

 

None

 

Priority Class(es)

 

None

 

None

 

A-1, A-1L,

 

A-1, A-1L,

 

A-1, A-1L, A-2A, A-2B

 

A-1, A-1L, A-2A, A-2B, B

 

A-1, A-1L, A-2A, A-2B, B, C

 

Junior Class(es)

 

A-2A, A-2B, B, C, Interests

 

A-2A, A-2B, B, C, Interests

 

B, C, Interests

 

B, C, Interests

 

C, Interests

 

Interests

 

None

 

Deferred Interest Notes

 

No

 

No

 

No

 

No

 

Yes

 

Yes

 

N/A

 

Re-Pricing Eligible Notes

 

No

 

No

 

No

 

No

 

Yes

 

Yes

 

N/A

 

Form

 

Book-Entry (Physical for AIs)

 

Physical

 

Book-Entry (Physical for AIs)

 

Book-Entry (Physical for AIs)

 

Book-Entry (Physical for AIs)

 

Book-Entry (Physical for AIs)

 

Physical

 

Non-U.S. Holders Permitted

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

No

 

 

--------------------------------------------------------------------------------

*

The spread over LIBOR applicable to any Class of Re-Pricing Eligible Notes may
be reduced in connection with a Re-Pricing of such Class of Re-Pricing Eligible
Notes, subject to the conditions set forth in Section 9.8.

 

 

**

LIBOR is calculated as set forth in Exhibit C hereto. LIBOR for the first
Interest Accrual Period will be set on two different Notional Determination
Dates and, therefore, two different rates may apply during that period.

 

 

***

An exception to the minimum denominations may be granted by the Issuer in
accordance with Article VIII hereof.

 

 

****

The Class A-1L Loans will be borrowed by the Co-Borrowers pursuant to the Credit
Agreement. The Interests represent the limited liability company interests of
the Issuer which are governed by the Issuer LLC Agreement. The Interests are
non-transferrable.

 

The Debt shall be issued in minimum denominations of U.S.$250,000 and integral
multiples of U.S.$1.00 in excess thereof (the “Authorized Denominations”);
provided that an exception to the minimum denominations may be granted by the
Issuer solely to allow for compliance with applicable Risk Retention
Regulations.

 

Section 2.4.                 Additional Debt.  (a)  At any time during the
Reinvestment Period or, solely in the case of a Risk Retention Issuance, during
and after the Reinvestment Period, subject

 

14

--------------------------------------------------------------------------------



 

to (x) the written approval of the Portfolio Manager, the Retention Holder and
the Issuer and (y) solely in the case of an additional issuance of any Class A-1
Notes or an additional borrowing of Class A-1L Debt (other than any such
additional issuance or borrowing that is a Risk Retention Issuance or that is
being made contemporaneously with a Refinancing or Partial Redemption by
Refinancing of the Class A-1 Notes or the Class A-1L Debt, as applicable), a
Majority of the Class A-1 Notes or Class A-1L Loans, as applicable, the
Applicable Issuers may, pursuant to a supplemental indenture in accordance with
Section 8.1 hereof, issue and sell (or borrow, as applicable) Additional Debt
(including a Risk Retention Issuance) of (1) each Class and/or (2) with notice
to S&P and Fitch, additional secured or unsecured notes of one or more new
classes that are junior in right of payment to the Debt (such Additional Debt,
“Junior Mezzanine Notes”) up to, in the case of an additional issuance or
borrowing of a Class of Debt (other than a Risk Retention Issuance), an
aggregate maximum amount of Additional Debt equal to 100% of the original
principal amount of each such Class of Debt; provided that (i) the Applicable
Issuers shall comply with the requirements of Sections 2.6, 3.2, 7.9 and 8.1,
(ii) solely with respect to an additional issuance of such Debt, the Issuer
provides notice of such issuance to each Rating Agency then rating a Class of
Debt, (iii) solely with respect to an additional issuance or borrowing of Debt
(other than a Risk Retention Issuance), immediately after giving effect to such
issuance and the application of the net proceeds thereof, each
Overcollateralization Ratio Test is maintained or improved, (iv) the issuance or
incurrence of such Debt shall be proportional across all Classes of Debt that
are rated by a Rating Agency (including additional Debt of any Class of Debt
issued on the Closing Date); provided, that a larger proportion of Junior
Mezzanine Notes may be issued, (v) the proceeds of any Additional Debt (net of
fees and expenses incurred in connection with such issuance) shall be treated as
Principal Proceeds, used to purchase additional Collateral Obligations or,
solely with the proceeds of an issuance of additional Junior Mezzanine Notes,
applied as otherwise permitted under this Indenture (including for application
to any Permitted Use); provided that the Issuer has consented to treating as
Principal Proceeds any proceeds of an additional issuance in excess of the
Reinvestment Target Par Balance, (vi) for any issuance or borrowing other than a
Risk Retention Issuance, Tax Advice shall be delivered to the Collateral Trustee
and the Loan Agent to the effect that (A) such additional issuance or borrowing
shall not result in the Issuer becoming subject to U.S. federal income taxation
with respect to its net income or to any withholding tax liability under
Section 1446 of the Code and (B) any additional Class A-1 Notes, Class A-2A
Notes, Class A-2B Notes, Class B Notes or Class C Notes will be treated as debt
for U.S. federal income tax purposes; provided, however, that the Tax Advice
described in clause (vi)(B) will not be required with respect to any additional
Notes that bear a different CUSIP number (or equivalent identifier) from the
Notes of the same Class that is Outstanding at the time of the additional
issuance, (vii) the Additional Debt will be issued in a manner that allows the
Issuer to accurately provide the tax information that this Indenture requires
the Issuer to provide to Holders and beneficial owners of Debt, (viii) the terms
and conditions of the Additional Debt of each Class issued pursuant to this
Section 2.4 shall be identical to those of the initial Debt of that
Class (except that any interest due on the Additional Debt shall accrue from the
issue date of such Additional Debt and the interest rate and price of such
Additional Debt do not have to be identical to those of the initial Debt of that
Class; provided, that the spread above LIBOR on such debt may not exceed the
spread above LIBOR applicable to the initial Debt of that Class), (ix) in the
case of any issuance of Junior Mezzanine Notes, either (A) Tax Advice is
delivered to the Collateral Trustee to the effect that such Junior Mezzanine
Notes will be treated as debt for

 

15

--------------------------------------------------------------------------------



 

U.S. federal income tax purposes, or (B) (1) unless otherwise specified in a
signed investor representation letter in connection with the date such Junior
Mezzanine Notes are issued, each purchaser or transferee of any such note or any
beneficial interest therein shall be deemed to represent that it is not a
Benefit Plan Investor or a Controlling Person, that for so long as it holds such
notes (or any interest therein), it will not be a Benefit Plan Investor or a
Controlling Person and, if it is subject to Similar Law, its acquisition,
holding and disposition of such notes (or any interest therein) will not cause
the Issuer to be subject to any Similar Law and will not constitute or result in
a violation of any Similar Law, (2) any such Junior Mezzanine Notes sold to
Persons that have represented (or deemed to have represented) that they are
Benefit Plan Investors or Controlling Persons shall be issued in the form of
Certificated Notes and (3) no transfer of any such Junior Mezzanine Notes (or
any interest therein) to a proposed transferee that has represented that it is a
Benefit Plan Investor or Controlling Person will be effective, and the
Collateral Trustee, the Registrar and the Issuer will not recognize any such
transfer, if to their knowledge, based on representations made or deemed to have
been made by holders of such Junior Mezzanine Notes, such transfer would result
in Benefit Plan Investors owning 25% or more of the Aggregate Outstanding Amount
of such class of Junior Mezzanine Notes (or any interest therein) as determined
in accordance with the Plan Asset Regulations and the Indenture; provided that,
for purposes of the foregoing calculation, (x) the investment by a Benefit Plan
Investor shall be treated as plan assets for purposes of calculating the 25%
threshold under the significant participation test in accordance with the Plan
Asset Regulations only the extent of the percentage of the equity interests in
such entity held by Benefit Plan Investors and (y) any such Junior Mezzanine
Note (or any interest therein) held by any Controlling Person shall be excluded
and treated as not Outstanding; provided, further, that, for the avoidance of
doubt, if clause (ix)(A) is not satisfied with respect to any Junior Mezzanine
Notes issued after the Closing Date, the Registrar shall not recognize any
acquisition or transfer of Junior Mezzanine Notes (or any interest therein) if
it knows, based on representations made or deemed to have been made by the
owners of such notes or any interest therein that such transfer would result in
25% or more (or such lesser percentage determined by the Portfolio Manager and
notified to the Collateral Trustee) of the Aggregate Outstanding Amount of the
class of Junior Mezzanine Notes to be transferred being held by Benefit Plan
Investors, as calculated pursuant to the Plan Asset Regulations and this
Indenture, and (x) an Officer’s certificate of the Issuer shall be delivered to
the Collateral Trustee and the Loan Agent stating that the conditions of this
Section 2.4(a) have been satisfied.

 

(b)             Interest on the Additional Debt shall be payable commencing on
the first Distribution Date following the issue date (or borrowing date, as
applicable) of such Additional Debt (if issued (or borrowed, as applicable)
prior to the applicable Record Date).  The Additional Debt of any Class shall
rank pari passu in all respects with the initial Debt of that Class.

 

Section 2.5.                 Execution, Authentication, Delivery and Dating. The
Notes shall be executed on behalf of each of the Co-Issuers by one of their
respective Authorized Officers.  The signature of such Authorized Officer on the
Notes may be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at the
time of execution Authorized Officers of the Issuer or the Co-Issuer, as
applicable, shall bind the Issuer and the Co-Issuer, notwithstanding the fact
that such individuals or any of them have ceased to

 

16

--------------------------------------------------------------------------------



 

hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Applicable Issuers may deliver Notes executed by the Applicable
Issuers to the Collateral Trustee or the Authenticating Agent for authentication
and the Collateral Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Notes as provided in this Indenture and not
otherwise.

 

Each Note authenticated and delivered by the Collateral Trustee or the
Authenticating Agent upon Issuer Order on the Closing Date shall be dated as of
the Closing Date.  All other Notes that are authenticated after the Closing Date
for any other purpose under this Indenture shall be dated the date of their
authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in Authorized Denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Outstanding principal amount of the Notes so transferred,
exchanged or replaced.  In the event that any Note is divided into more than one
Note in accordance with this Article II, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount (or
original aggregate face amount, as applicable) of such subsequently issued
Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Collateral Trustee or by the Authenticating Agent by the manual signature of one
of their authorized signatories, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

For the avoidance of doubt, unless otherwise expressly set forth herein, terms
relating to the execution, authentication, delivery, dating and other matters in
connection therewith, with respect to the Lender Notes, to the extent
applicable, shall be as set forth in the Credit Agreement.

 

Section 2.6.                 Registration, Registration of Transfer and
Exchange.           (a) The Issuer shall cause to be kept a register (the “Note
Register”) at the Corporate Trust Office in which, subject to such reasonable
regulations as it may prescribe, the Issuer shall provide for the registration
of Notes and the registration of transfers of Notes.  The Collateral Trustee is
hereby initially appointed “Registrar” for the purpose of maintaining the Note
Register and registering Notes and transfers of such Notes with respect to the
Register maintained in the United States as herein provided.  Upon any
resignation or removal of the Registrar, the Issuer shall promptly appoint a
successor.  For the avoidance of doubt, ownership of the Class A-1L Loans shall
be determined by reference to the Loan Register maintained by the Loan Agent in
accordance with the Credit Agreement.

 

17

--------------------------------------------------------------------------------



 

If a Person other than the Collateral Trustee is appointed by the Issuer as
Registrar, the Issuer shall give the Collateral Trustee prompt written notice of
the appointment of a Registrar and of the location, and any change in the
location, of the Register, and the Collateral Trustee shall have the right to
inspect the Register at all reasonable times and to obtain copies thereof and
the Collateral Trustee shall have the right to rely upon a certificate executed
on behalf of the Registrar by an Officer thereof as to the names and addresses
of the Holders of the Debt and the principal or face amounts and numbers of such
Debt.  Upon reasonable request at any time the Registrar shall provide to the
Issuer, the Portfolio Manager, the Placement Agent or any Holder a current list
of Holders as reflected in the Register.

 

Subject to this Section 2.6, upon surrender for registration of transfer of any
Notes at the office or agency of the Co-Issuers to be maintained as provided in
Section 7.2, the Applicable Issuers shall execute, and the Collateral Trustee
shall authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any Authorized Denomination and of a like
aggregate principal or face amount.  At any time, the Issuer, the Portfolio
Manager, the Placement Agent may request a list of Holders from the Collateral
Trustee and the Collateral Trustee shall provide such a list of Holders to the
extent such information is available to the Collateral Trustee.  At the expense
of the Issuer and the direction of the Issuer, the Placement Agent or the
Portfolio Manager, the Collateral Trustee shall request a list of participants
from the book-entry depositories and provide such list to the Issuer, the
Placement Agent or the Portfolio Manager, respectively.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any Authorized Denominations and of like aggregate principal or face amount,
upon surrender of the Notes to be exchanged at such office or agency.  Whenever
any Note is surrendered for exchange, the Applicable Issuers shall execute, and
the Collateral Trustee shall authenticate and deliver, the Notes that the Holder
making the exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Co-Issuers, evidencing the same
debt (to the extent they evidence debt), and entitled to the same benefits under
this Indenture as the Notes surrendered upon such registration of transfer or
exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form reasonably satisfactory to the Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing,  with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Registrar, which requirements include membership or participation in
Securities Transfer Agents Medallion Program (“STAMP”) or such other “signature
guarantee program” as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Collateral Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.  The Registrar or the Collateral Trustee shall be permitted to
request such evidence reasonably satisfactory to it documenting the identity
and/or signature of the transferor and the transferee.

 

18

--------------------------------------------------------------------------------



 

(b)           No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause either of
the Co-Issuers to become subject to the requirement that it register as an
investment company under the Investment Company Act.

 

(i)            No Note may be offered, sold or delivered or transferred
(including, without limitation, by pledge or hypothecation) except (A) to (1) a
Qualified Purchaser that is a non-”U.S. person” (as defined under Regulation S)
in accordance with the requirements of Regulation S, (2) a QIB/QP or (3) solely
in the case of Certificated Notes, an AI/QP and (B) in accordance with any
applicable law.

 

(ii)           No Note may be offered, sold or delivered (i) as part of the
distribution by the Placement Agent at any time or (ii) otherwise until 40 days
after the Closing Date within the United States or to, or for the benefit of,
“U.S. persons” (as defined in Regulation S) except in accordance with Rule 144A
or an exemption from the registration requirements of the Securities Act, to
Persons purchasing for their own account or for the accounts of one or more
Qualified Institutional Buyers for which the purchaser is acting as a fiduciary
or agent. The Notes may be sold or resold, as the case may be, in offshore
transactions to non-”U.S. persons” (as defined in Regulation S) in reliance on
Regulation S. No Rule 144A Global Note may at any time be held by or on behalf
of any Person that is not a QIB/QP, and no Regulation S Global Note may be held
at any time by or on behalf of any U.S. person. None of the Co-Issuers, the
Collateral Trustee or any other Person may register the Notes under the
Securities Act or any state securities laws or the applicable laws of any other
jurisdiction.

 

(c)           No transfer of a Note (or any interest therein) will be effective,
and the Collateral Trustee and the Applicable Issuer will not recognize any such
transfer, if the transferee’s acquisition, holding or disposition of such Note
(or any interest therein) would constitute or result in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or in a violation of any
Similar Law), unless an exemption is available and all conditions have been
satisfied.

 

(d)           The Collateral Trustee shall not be responsible for ascertaining
whether any transfer complies with, or for otherwise monitoring or determining
compliance with, the requirements or terms of the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code or the Investment Company Act; except that if a Transfer Certificate is
specifically required by the terms of this Section 2.6 to be provided to the
Collateral Trustee, the Collateral Trustee shall be under a duty to receive and
examine the same to determine whether it conforms substantially on its face to
the applicable requirements of this Indenture and shall promptly notify the
party delivering the same if such certificate does not comply with such terms.

 

(e)           So long as a Global Note remains Outstanding and is held by or on
behalf of DTC, transfers of such Global Note, in whole or in part, shall only be
made in accordance with Section 2.2(b) and this Section 2.6(e).

 

19

--------------------------------------------------------------------------------



 

(i)            Subject to clauses (ii) and (iii) of this Section 2.6(e),
transfers of a Global Note shall be limited to transfers of such Global Note in
whole, but not in part, to nominees of DTC or to a successor of DTC or such
successor’s nominee.

 

(ii)           Rule 144A Global Note to Regulation S Global Note.  If a Holder
of a beneficial interest in a Rule 144A Global Note deposited with DTC wishes at
any time to exchange its interest in such Rule 144A Global Note for an interest
in the corresponding Regulation S Global Note, or to transfer its interest in
such Rule 144A Global Note to a Person who wishes to take delivery thereof in
the form of an interest in the corresponding Regulation S Global Note, such
Holder may, provided such Holder is not or, in the case of a transfer, the
transferee is not, a U.S. person and is acquiring such interest in an offshore
transaction, subject to the immediately succeeding sentence and the rules and
procedures of DTC, exchange or transfer, or cause the exchange or transfer of,
such interest for an equivalent beneficial interest in the corresponding
Regulation S Global Note.  Upon receipt by the Collateral Trustee or the
Registrar of (A) instructions given in accordance with DTC’s procedures from an
Agent Member directing the Collateral Trustee or the Registrar to credit or
cause to be credited a beneficial interest in the corresponding Regulation S
Global Note, but not less than the minimum denomination applicable to such
Holder’s Notes, in an amount equal to the beneficial interest in the Rule 144A
Global Note to be exchanged or transferred, (B) a written order given in
accordance with DTC’s procedures containing information regarding the
participant account of DTC and the Euroclear or Clearstream account to be
credited with such increase and (C)the applicable Transfer Certificate, then the
Collateral Trustee or the Registrar shall approve the instructions at DTC to
reduce the principal amount of the Rule 144A Global Note and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note to be exchanged
or transferred, and to credit or cause to be credited to the securities account
of the Person specified in such instructions a beneficial interest in the
corresponding Regulation S Global Note equal to the reduction in the principal
amount of the Rule 144A Global Note.

 

(iii)          Regulation S Global Note to Rule 144A Global Note.  If a Holder
of a beneficial interest in a Regulation S Global Note deposited with DTC wishes
at any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or to transfer its interest
in such Regulation S Global Note to a Person who wishes to take delivery thereof
in the form of an interest in the corresponding Rule 144A Global Note, such
Holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Rule 144A Global Note.  Upon receipt by
the Collateral Trustee or the Registrar of (A) instructions from Euroclear,
Clearstream and/or DTC, as the case may be, directing the Registrar to cause to
be credited a beneficial interest in the corresponding Rule 144A Global Note in
an amount equal to the beneficial interest in such Regulation S Global Note, but
not less than the minimum denomination applicable to such Holder’s Notes to be
exchanged or transferred, such instructions to contain information regarding the
participant account with DTC to be credited with such increase and (B) the
applicable Transfer Certificate,

 

20

--------------------------------------------------------------------------------



 

then the Registrar shall approve the instructions at DTC to reduce, or cause to
be reduced, the Regulation S Global Note by the aggregate principal amount of
the beneficial interest in the Regulation S Global Note to be transferred or
exchanged and the Registrar shall instruct DTC, concurrently with such
reduction, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the reduction in the principal amount of the
Regulation S Global Note.

 

(iv)          Transfer and Exchange of Certificated Note to Certificated Note. 
If a Holder of a Certificated Note wishes at any time to exchange such
Certificated Note for one or more Certificated Notes or transfer such
Certificated Note to a transferee who wishes to take delivery thereof in the
form of a Certificated Note, such Holder may effect such exchange or transfer in
accordance with this Section 2.6(e)(iv).  Upon receipt by the Collateral Trustee
or the Registrar of (A) a Holder’s Certificated Note properly endorsed for
assignment to the transferee, and (B) the applicable Transfer Certificate, then
the Collateral Trustee or the Registrar shall cancel such Certificated Note in
accordance with Section 2.10, record the transfer in the Register in accordance
with Section 2.6(a) and upon execution by the Applicable Issuers authenticate
and deliver one or more Certificated Notes bearing the same designation as the
Certificated Note endorsed for transfer, registered in the names specified in
the assignment described in clause (A) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the Certificated Note surrendered by the
transferor), and in Authorized Denominations.

 

(v)           Transfer of Global Notes to Certificated Notes.  If a Holder of a
beneficial interest in a Global Note deposited with DTC wishes at any time to
transfer its interest in such Global Note to a Person who wishes to take
delivery thereof in the form of a Certificated Note, such Holder may, subject to
the immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for a Certificated Note. Upon receipt by
the Collateral Trustee or the Registrar of (A) the applicable Transfer
Certificate and (B) appropriate instructions from Euroclear, Clearstream and/or
DTC, as the case may be, if required, the Collateral Trustee or the Registrar
shall approve the instructions at DTC to reduce, or cause to be reduced, the
applicable Global Note by the aggregate principal amount of the beneficial
interest in such Global Note to be transferred, record the transfer in the
Register in accordance with Section 2.6(a) and upon execution by the Applicable
Issuers authenticate and deliver one or more Certificated Notes, registered in
the names specified in the instructions described in clause (B) above, in
principal amounts designated by the transferee (the aggregate of such principal
amounts being equal to the aggregate principal amount of the interest in the
applicable Global Note transferred by the transferor), and in Authorized
Denominations.

 

(vi)          Transfer and Exchange of Certificated Notes to Global Notes.  If a
Holder of a Certificated Note wishes at any time to exchange its interest in
such Certificated Note for a beneficial interest in a Global Note or to transfer
such Certificated Note to a Person who wishes to take delivery thereof in the
form of a beneficial interest in a Global Note, such Holder may, subject to the
immediately succeeding sentence and the rules and

 

21

--------------------------------------------------------------------------------



 

procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such Certificated Note for
beneficial interest in a Global Note (provided that no Accredited Investor may
hold an interest in a Rule 144A Global Note).  Upon receipt by the Collateral
Trustee or the Registrar of (A) a Holder’s Certificated Note properly endorsed
for assignment to the transferee; (B) the applicable Transfer Certificate;
(C) instructions given in accordance with DTC’s procedures from an Agent Member
to instruct DTC to cause to be credited a beneficial interest in the Rule 144A
Global Notes in an amount equal to the Certificated Notes to be transferred or
exchanged; and (D) a written order given in accordance with DTC’s procedures
containing information regarding the participant’s account of DTC (and, in the
case of a Regulation S Global Note, the Euroclear or Clearstream account) to be
credited with such increase, the Collateral Trustee or the Registrar shall
cancel such Certificated Note in accordance with Section 2.10, record the
transfer in the Register in accordance with Section 2.6(a) and approve the
instructions at DTC, concurrently with such cancellation, to credit or cause to
be credited to the securities account of the Person specified in such
instructions a beneficial interest in the corresponding Global Note equal to the
principal amount of the Certificated Note transferred or exchanged.

 

(vii)         Other Exchanges.  In the event that a Global Note is exchanged for
Notes in definitive registered form without interest coupons pursuant to
Section 2.11, such Global Notes may be exchanged for one another only in
accordance with such procedures as are substantially consistent with the
provisions above (including certification requirements intended to ensure that
such transfers are made only to Holders who are Qualified Purchasers in
transactions exempt from registration under the Securities Act or are to Persons
who are not U.S. persons who are non-U.S. residents (as determined for purposes
of the Investment Company Act), and otherwise comply with Regulation S under the
Securities Act, as the case may be), and as may be from time to time adopted by
the Co-Issuers and the Collateral Trustee.

 

(f)            If Notes are issued upon the transfer, exchange or replacement of
Notes bearing the applicable legends set forth in the applicable part of
Exhibit A hereto, and if a request is made to remove such applicable legend on
such Notes, the Notes so issued shall bear such applicable legend, or such
applicable legend shall not be removed, as the case may be, unless there is
delivered to the Collateral Trustee and the Applicable Issuers such satisfactory
evidence, which may include an Opinion of Counsel acceptable to them, as may be
reasonably required by the Applicable Issuers (and which shall by its terms
permit reliance by the Collateral Trustee), to the effect that neither such
applicable legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of the
Securities Act, the Investment Company Act, ERISA or the Code.  Upon provision
of such satisfactory evidence, the Collateral Trustee or its Authenticating
Agent, at the written direction of the Applicable Issuers shall, after due
execution by the Applicable Issuers authenticate and deliver Notes that do not
bear such applicable legend.

 

22

--------------------------------------------------------------------------------



 

(g)           Each Purchaser of an interest in a Global Note shall be deemed to
have represented and agreed as follows:

 

(i)            (A) In the case of Regulation S Global Notes, it is not a “U.S.
person” as defined in Regulation S and is acquiring such Notes in an offshore
transaction (as defined in Regulation S) in reliance on the exemption from
registration under the Securities Act provided by Regulation S. (B) In the case
of Rule 144A Global Notes, (1) it is both (x) a “qualified institutional buyer”
(as defined under Rule 144A under the Securities Act, a “Qualified Institutional
Buyer”) that is not a broker-dealer which owns and invests on a discretionary
basis less than U.S.$25,000,000 in securities of issuers that are not affiliated
persons of the dealer and is not a plan referred to in paragraph (a)(1)(i)(D) or
(a)(1)(i)(E) of Rule 144A under the Securities Act or a trust fund referred to
in paragraph (a)(1)(i)(F) of Rule 144A under the Securities Act that holds the
assets of such a plan, if investment decisions with respect to the plan are made
by beneficiaries of the plan and (y) a “qualified purchaser” for purposes of
Section 3(c)(7) of the Investment Company Act, including an entity owned
exclusively by qualified purchasers (each, a “Qualified Purchaser”) or (2) it is
acquiring its interest in such Notes for its own account or for one or more
accounts all of the holders of which are Qualified Institutional Buyers and
Qualified Purchasers and as to which accounts it exercises sole investment
discretion and (3) if it would be an investment company but for the exclusions
from the Investment Company Act provided by Section 3(c)(1) or
Section 3(c)(7) thereof, (x) all of the beneficial owners of its outstanding
securities (other than short-term paper) that acquired such securities on or
before April 30, 1996 (“pre-amendment beneficial owners”) have consented to its
treatment as a “qualified purchaser” and (y) all of the pre amendment beneficial
owners of a company that would be an investment company but for the exclusions
from the Investment Company Act provided by Section 3(c)(1) or
Section 3(c)(7) thereof and that directly or indirectly owned any of its
outstanding securities (other than short-term paper) have consented to its
treatment as a Qualified Purchaser; and (4) it is acquiring such Notes for
investment and not for sale in connection with any distribution thereof in
violation of the Securities Act; and, it was not formed for the purpose of
investing in such Notes; and is not a partnership, common trust fund, special
trust or pension, profit sharing or other retirement trust fund or plan in which
partners, beneficiaries or participants, as applicable, may designate the
particular investments to be made; and it agrees that (1) it will not hold such
Notes for the benefit of any other person and will be the sole beneficial owner
thereof for all purposes and that, in accordance with the provisions therefor in
this Indenture, it will not sell participation interests in such Notes or enter
into any other arrangement pursuant to which any other person will be entitled
to a beneficial interest in the distributions on such Notes, and further that
(2) all Notes purchased directly or indirectly by it constitute an investment of
no more than 40% of its assets.

 

(ii)           In connection with the purchase of such Notes: (A) none of the
Transaction Parties or any of their respective Affiliates is acting as a
fiduciary or financial or investment advisor for it; (B) it is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Transaction Parties
or any of their respective Affiliates; (C) it has consulted with its own legal,
regulatory, tax, business, investment, financial and

 

23

--------------------------------------------------------------------------------



 

accounting advisors to the extent it has deemed necessary and has made its own
independent investment decisions (including decisions regarding the suitability
of any transaction pursuant to this Indenture) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the Transaction Parties or any of their respective Affiliates;
(D) it has read and understands the Offering Circular for such Notes; (E) it
will hold and transfer at least the Authorized Denomination of such Notes;
(F) it is a sophisticated investor and is purchasing the Notes with a full
understanding of the nature of such Notes and all of the terms, conditions and
risks thereof, and is capable of and willing to assume those risks; (G) is not
purchasing such Notes with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act; provided that none of
the representations in clauses (A) through (C) is made by the Portfolio Manager
or any account for which the Portfolio Manager or any of its Affiliates acts as
investment adviser.

 

(iii)          It understands that such Notes are being offered only in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, such Notes have not been and will not be
registered under the Securities Act, and, if in the future it decides to offer,
resell, pledge or otherwise transfer such Notes, such Notes may be offered,
resold, pledged or otherwise transferred only in accordance with the provisions
of this Indenture and the legend on such Notes.  It acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state or other securities laws for resale of such Notes. 
It understands that neither of the Co-Issuers nor the pool of collateral has
been registered under the Investment Company Act in reliance on an exemption
from registration thereunder.

 

(iv)          It will provide notice to each person to whom it proposes to
transfer any interest in such Notes of the transfer restrictions and
representations set forth in Section 2.6 of this Indenture, including the
Exhibits referenced herein.

 

(v)           It agrees that it will not, prior to the date which is one year
(or, if longer, the applicable preference period then in effect) plus one day
after the payment in full of all Notes, institute against, or join any other
Person in instituting against, the Issuer or the Co-Issuer any bankruptcy,
reorganization, arrangement, insolvency, winding up, moratorium or liquidation
Proceedings, or other Proceedings under Cayman Islands, U.S. federal or state
bankruptcy or similar laws. It agrees that it is subject to the Bankruptcy
Subordination Agreement.

 

(vi)          It understands and agrees that such Notes are limited recourse
obligations of the Co-Issuers, payable solely from proceeds of the Assets in
accordance with the Priority of Distributions, and following realization of the
Assets and application of the proceeds thereof in accordance with this
Indenture, all obligations of and any claims against the Issuer or the Co-Issuer
hereunder or in connection therewith will be extinguished and will not
thereafter revive.

 

(vii)         It acknowledges and agrees that (A) the Issuer has the right to
compel any Non-Permitted Holder to sell its interest in such Notes or to sell
such interest on behalf of such Non-Permitted Holder and (B) in the case of
Re-Pricing Eligible Notes, the Issuer

 

24

--------------------------------------------------------------------------------



 

has the right to compel any Non-Consenting Holder to sell its interest in such
Notes, to sell such interest on behalf of such Non-Consenting Holder or to
redeem such Notes.

 

(viii)        It acknowledges and agrees that (A) the Collateral Trustee will
provide to the Issuer and the Portfolio Manager upon reasonable request all
information reasonably available to the Collateral Trustee in connection with
regulatory matters, including any information that is  necessary or advisable in
order for the Issuer or the Portfolio Manager (or its parent or Affiliates) to
comply with regulatory requirements, (B) with respect to each Certifying Person,
unless such Certifying Person instructs the Collateral Trustee otherwise, the
Collateral Trustee will upon request of the Issuer or the Portfolio Manager
share with the Issuer and the Portfolio Manager the identity of such Certifying
Person, as identified to the Collateral Trustee by written certification from
such Certifying Person, (C) the Collateral Trustee will obtain and provide to
the Issuer and the Portfolio Manager upon request a list of participants in DTC,
Euroclear or Clearstream holding positions in the Notes, (D) upon written
request, the registrar shall provide to the Issuer, the Portfolio Manager, the
Placement Agent or any Holder a current list of Holders as reflected in the
Register, and by accepting such information, each Holder will be deemed to have
agreed that such information will be used for no purpose other than the exercise
of its rights under this Indenture and (E) subject to the duties and
responsibilities of the Collateral Trustee set forth in this Indenture, the
Collateral Trustee will have no liability for any such disclosure under
(A) through (D) or the accuracy thereof.

 

(ix)          It agrees to provide to the Issuer and the Portfolio Manager all
information reasonably available to it that is reasonably requested by the
Issuer or the Portfolio Manager in connection with regulatory matters, including
any information that is necessary or advisable in order for the Issuer or the
Portfolio Manager (or its Affiliates) to comply with regulatory requirements
applicable to the Issuer or the Portfolio Manager from time to time.

 

(x)           It is not a member of the public in the Cayman Islands.

 

(xi)          It acknowledges and agrees that (A) the Transaction Documents
contain limitations on the rights of the Holders to institute legal or other
proceedings against the Transaction Parties, (B) it will comply with the express
terms of the applicable Transaction Documents if it seeks to institute any such
proceeding and (C) the Transaction Documents do not impose any duty or
obligation on the Issuer or the Co-Issuer or any of their respective officers,
shareholders, members or managers to institute on behalf of any Holder, or join
any Holder or any other person in instituting, any such proceeding.

 

(xii)         It acknowledges and agrees that the failure to provide the Issuer
and the Collateral Trustee (and any of their agents) with the properly completed
and signed tax certifications (generally, in the case of U.S. federal income
tax, an IRS Form W-9 (or applicable successor form) in the case of a person that
is a U.S. Tax Person or the appropriate IRS Form W-8 (or applicable successor
form) in the case of a person that is not a U.S. Tax Person) may result in
withholding from payments in respect of the Note, including U.S. federal
withholding or back-up withholding.

 

25

--------------------------------------------------------------------------------



 

(xiii)        It will treat the Notes as indebtedness for U.S. federal, state
and local income and franchise tax purposes, except as otherwise required by
law.

 

(xiv)        It agrees to provide the Issuer and any relevant intermediary with
any information or documentation that is required under FATCA or that the Issuer
or relevant intermediary deems appropriate to enable the Issuer or relevant
intermediary to determine their duties and liabilities with respect to any taxes
they may be required to withhold pursuant to FATCA in respect of such Note or
the holder of such Note or beneficial interest therein. In addition, it will be
deemed to understand and acknowledge that the Issuer has the right under this
Indenture to withhold on any holder or any beneficial owner of an interest in a
Note that fails to comply with FATCA.

 

(xv)         It acknowledges and agrees that it will (i) provide the Issuer, the
Collateral Trustee and their respective agents with any correct, complete and
accurate information that the Issuer may be required to request to achieve FATCA
Compliance and will take any other actions that the Issuer or its agents deem
necessary to achieve FATCA Compliance and (ii) update any such information
provided in clause (i) promptly upon learning that any such information
previously provided has become obsolete or incorrect or is otherwise required.
In the event it fails to provide such information, take such actions or update
such information, (a) the Issuer is authorized to withhold amounts otherwise
distributable to it if required to do so, and/or as compensation for any cost,
loss or liability suffered as a result of such failure and (b) the Issuer will
have the right to compel it to sell its Notes or, if it does not sell its Notes
within 10 business days after notice from the Issuer, to sell such Notes in the
same manner as if it were a Non-Permitted Holder, and to remit the net proceeds
of such sale (taking into account any taxes incurred in connection with such
sale) to it as payment in full for such Notes. It agrees, or by acquiring the
Note or an interest in the Note will be deemed to agree, that the Issuer or
Portfolio Manager may provide such information and any other information
regarding its investment in the Notes to the IRS or other relevant governmental
authority.

 

(xvi)        Each Holder will provide the Issuer or its agents with such
information and documentation that may be required for the Issuer to achieve AML
Compliance and shall update or replace such information or documentation, as may
be necessary (the “Holder AML Obligations”).

 

(xvii)       If it is not a U.S. Tax Person, it represents that either (a) it is
not (i) a bank (or an entity affiliated with a bank) extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
(within the meaning of Section 881(c)(3)(A) of the Code), (ii) a “10-percent
shareholder” with respect to the Issuer within the meaning of
Section 871(h)(3) or Section 881(c)(3)(D) of the Code, and (iii) a “controlled
foreign corporation” that is related to the Issuer within the meaning of
Section 881(c)(3)(C) of the Code; (b) it is a person that is eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States; or (c) it has provided an IRS Form W-8ECI
representing that all payments received or to be received by it on the Notes are
effectively connected with the conduct of a trade or business in the United
States.

 

26

--------------------------------------------------------------------------------



 

(xviii)      If it is not a U.S. Tax Person, it represents and acknowledges that
it is not and will not become a member of an “expanded group” (within the
meaning of the regulations issued under Section 385 of the Code) that includes a
domestic corporation (as determined for U.S. federal income tax purposes) if
either (i) the Issuer is an entity disregarded as separate from such domestic
corporation for U.S. federal income tax purposes or (ii) the Issuer is a
“controlled partnership” (within the meaning of the regulations) with respect to
such expanded group or an entity disregarded as separate from such controlled
partnership for U.S. federal income tax purposes.

 

(xix)        It will indemnify the Issuer, the Collateral Trustee and their
respective agents from any and all damages, cost and expenses (including any
amount of taxes, fees, interest, additions to tax, or penalties) resulting from
the failure by it to comply with its obligations under the Notes. The
indemnification will continue with respect to any period during which the
Purchaser held a Note, notwithstanding it ceasing to be a Holder of the Notes.

 

(xx)         (A) Its acquisition, holding and disposition of such Note (or any
interest therein) will not constitute or result in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or in a violation of any
Similar Law) unless an exemption is available and all conditions have been
satisfied.

 

(B)          If the purchaser or transferee of any Note or beneficial interest
therein is a Benefit Plan Investor, it will be required or deemed to represent,
warrant and agree that (i) none of the Transaction Parties, nor any of their
affiliates, has provided any investment advice within the meaning of
Section 3(21)(A)(ii) of ERISA, and regulations thereunder, on which it, or any
Fiduciary, has relied as a primary basis, in connection with its acquisition of
Notes, and (ii) the Fiduciary is exercising its own independent judgment in
evaluating the transaction.

 

(C)          It understands that the representations made in this clause
(xx) will be deemed made on each day from the date of its acquisition of such
Note (or any interest therein) through and including the date on which it
disposes of such Note (or any interest therein). If any such representation
becomes untrue, or if there is a change in its status as a Benefit Plan Investor
or a Controlling Person, it will immediately notify the Collateral Trustee. It
agrees to indemnify and hold harmless the Issuer, the Collateral Trustee, the
Placement Agent and the Portfolio Manager and their respective Affiliates from
any cost, damage, or loss incurred by them as a result of any such
representation being untrue.

 

(xxi)        It understands that the foregoing representations and agreements
will be relied upon by the Transaction Parties and their respective counsel, and
by its purchase of the Notes it consents to such reliance.

 

27

--------------------------------------------------------------------------------



 

(h)           Each Person who becomes an owner of a Certificated Note shall be
required to make the representations and agreements set forth in the applicable
Transfer Certificate or, in the case of a purchase on the Closing Date, an
investor representation letter.

 

(i)            Any purported transfer of a Note not in accordance with this
Section 2.6 shall be null and void ab initio and shall not be given effect for
any purpose whatsoever.

 

(j)            To the extent required by the Issuer, as determined by the Issuer
or the Portfolio Manager on behalf of the Issuer, the Issuer may, upon written
notice to the Collateral Trustee and the Loan Agent, impose additional transfer
restrictions on the Notes to comply with the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, as amended, and other similar laws or regulations, including, without
limitation, requiring each transferee of a Note to make or be deemed to make
representations to the Issuer in connection with such compliance.

 

(k)           The Collateral Trustee, the Placement Agent, the Portfolio Manager
and the Co-Issuers shall be entitled to conclusively rely on any transfer
certificate delivered pursuant to this Section 2.6 and shall be able to presume
conclusively the continuing accuracy thereof, in each case without further
inquiry or investigation.

 

(l)            Neither the Collateral Trustee nor the Registrar shall be liable
for any delay in the delivery of directions from DTC and may conclusively rely
on, and shall be fully protected in relying on, such direction as to the names
of the beneficial owners in whose names such Certificated Notes shall be
registered or as to delivery instructions for such Certificated Notes.

 

(m)          For the avoidance of doubt, unless otherwise expressly set forth
herein, terms relating to the registration, transfer and exchange and other
matters in connection therewith, with respect to the Lender Notes, to the extent
applicable, shall be as set forth in the Credit Agreement

 

Section 2.7.                 Mutilated, Defaced, Destroyed, Lost or Stolen
Note.  If (a) any mutilated or defaced Note is surrendered to a Transfer Agent,
or if there shall be delivered to the Applicable Issuers, the Collateral Trustee
and the relevant Transfer Agent evidence to their reasonable satisfaction of the
destruction, loss or theft of any Note, and (b) there is delivered to the
Applicable Issuers, the Collateral Trustee and such Transfer Agent, and any
agent of the Applicable Issuers, the Collateral Trustee and such Transfer Agent,
such security or indemnity as may be reasonably required by them to save each of
them harmless, then, in the absence of notice to the Applicable Issuers, the
Collateral Trustee or such Transfer Agent that such Note has been acquired by a
Protected Purchaser, the Applicable Issuers shall execute and, upon Issuer
Order, the Collateral Trustee shall authenticate and deliver, in lieu of any
such mutilated, defaced, destroyed, lost or stolen Note, a new Note, of like
tenor (including the same date of issuance) and equal principal or face amount,
registered in the same manner, dated the date of its authentication, bearing
interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

 

If, after delivery of such new Note, a Protected Purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuers, the

 

28

--------------------------------------------------------------------------------



 

Transfer Agent and the Collateral Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Applicable Issuers, the Collateral Trustee and the Transfer Agent in connection
therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuers in their discretion may, instead of
issuing a new Note pay such Note without requiring surrender thereof except that
any mutilated or defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.7, the Applicable
Issuers, the Collateral Trustee or the applicable Transfer Agent may require the
payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Collateral Trustee) connected
therewith.

 

Every new Note issued pursuant to this Section 2.7 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuers and such new Note shall be
entitled, subject to the second paragraph of this Section 2.7, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.

 

The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

Section 2.8.                 Payment of Principal and Interest and Other
Amounts; Principal and Interest Rights Preserved.  (a)  The Debt of each
Class shall accrue interest during each Interest Accrual Period at the
applicable Interest Rate and such interest shall be payable quarterly in arrears
on each Distribution Date on the Aggregate Outstanding Amount thereof on the
first day of the related Interest Accrual Period (after giving effect to
payments of principal thereof on such date).  Payment of interest on each
Class of Debt (and payments of Interest Proceeds to the Issuer) shall be
subordinated to the payments of interest on the related Priority Classes.  So
long as any Priority Classes are Outstanding with respect to any Class of
Deferred Interest Notes, any payment of interest due on such Class of Deferred
Interest Notes which is not available to be paid or if such interest is not paid
in order to satisfy the Coverage Tests (“Deferred Interest” with respect
thereto) in accordance with the Priority of Distributions on any Distribution
Date shall not be considered “due and payable” for the purposes of
Section 5.1(a) (and the failure to pay such interest shall not be an Event of
Default) until the earliest of the Distribution Date (i) on which such interest
is available to be paid in accordance with the Priority of Distributions,
(ii) which is a Redemption Date with respect to such Class of Deferred Interest
Notes, and (iii) which is the Stated Maturity of such Class of Deferred Interest
Notes.  Deferred Interest on any Class of Deferred Interest Notes shall be added
to the principal balance of such Class of Deferred Interest Notes and payable on
the first Distribution Date on which funds are available to be used for such
purpose in accordance with the Priority of Distributions, but in any event no
later than the earlier of the Distribution Date (i) which is the Redemption Date
with respect to

 

29

--------------------------------------------------------------------------------



 

such Class of Deferred Interest Notes and (ii) which is the Stated Maturity of
such Class of Deferred Interest Notes.

 

Interest shall cease to accrue on the Debt of a Class, or in the case of a
partial repayment, on such part, from the date of repayment or the respective
Stated Maturity unless payment of principal is improperly withheld or unless
default is otherwise made with respect to such payments of principal.  To the
extent lawful and enforceable, (x) interest on Deferred Interest with respect to
any Class of Deferred Interest Notes shall accrue at the Interest Rate for such
Class until paid as provided herein and (y) interest on any Class A-1 Debt or,
if no Class A-1 Notes or Class A-1L Loans are Outstanding, any Class A-2 Notes
or, if no Class A-2 Notes are Outstanding, any Class B Note or, if no Class B
Notes are Outstanding, any Class C Note that is not paid when due shall accrue
at the Interest Rate for such Class until paid as provided herein.

 

(b)           The principal of the Debt of each Class matures and is due and
payable on the Distribution Date which is the Stated Maturity for such Class of
Debt, unless such unpaid principal becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.  Notwithstanding
the foregoing, (i) the payment of principal of each Class of Debt (and payments
of Principal Proceeds to the Issuer) may only occur (other than amounts
constituting Deferred Interest thereon which shall be payable from Interest
Proceeds pursuant to Section 11.1(a)(i)) after principal and interest on each
Class of Debt that constitutes a Priority Class with respect to such Class has
been paid in full and is subordinated to the payment on each Distribution Date
of the principal and interest due and payable on such Priority Class(es), and
other amounts in accordance with the Priority of Distributions, and (ii) any
payment of principal of any Class of Debt which is not paid, in accordance with
the Priority of Distributions, on any Distribution Date (other than the
Distribution Date which is the Stated Maturity of such Class or any Redemption
Date), shall not be considered “due and payable” for purposes of
Section 5.1(a) until the Distribution Date on which such principal may be paid
in accordance with the Priority of Distributions or all of the Priority Classes
with respect to such Class have been paid in full.

 

(c)           Principal payments on the Debt shall be made in accordance with
the Priority of Distributions and Article IX.

 

(d)           The Paying Agent shall require the previous delivery of properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an IRS Form W-9 (or applicable successor form) in the
case of a U.S. Tax Person or the applicable IRS Form W-8 (or applicable
successor form) in the case of a Person that is not a U.S. Tax Person) or other
certification acceptable to it to enable the Issuer, the Collateral Trustee and
any Paying Agent to determine their duties and liabilities with respect to any
taxes or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Debt or the Holder or beneficial owner of such Debt
under any present or future law or regulation of the United States, any other
jurisdiction or any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under any such law or
regulation (including any cost basis reporting obligations) and the delivery of
any information required under FATCA. The Issuer shall not be obligated to pay
any additional amounts to the Holders or beneficial owners of the Debt as a
result of deduction or withholding for or on account of any present or future
taxes, duties, assessments or governmental charges with respect to the Debt. 
Nothing herein shall be

 

30

--------------------------------------------------------------------------------



 

construed to obligate the Paying Agent to determine the duties or liabilities of
the Issuer or any other paying agent with respect to any tax certification or
withholding requirements, or any tax certification or withholding requirements
of any jurisdiction, political subdivision or taxing authority outside the
United States.

 

(e)           Payments in respect of interest on and principal of any Debt and
any payment with respect to any Interest shall be made by the Collateral Trustee
or by a Paying Agent in United States dollars (i) to DTC or its designee with
respect to a Global Note, (ii) to the Holder or its nominee with respect to a
Certificated Note, by wire transfer, as directed by the Holder, and (iii) to the
Loan Agent, for distribution to the Lenders, in the case of the Class A-1L
Loans, in each case, in immediately available funds to a United States dollar
account, as the case may be, maintained by DTC or its nominee with respect to a
Global Note, to the Holder or its designee with respect to a Certificated Note,
and to the Loan Agent with respect to a Class A-1L Loan; provided that, in the
case of a Certificated Note or Class A-1L Loan, the Holder thereof shall have
provided written wiring instructions to the Collateral Trustee and (in the case
of the Class A-1L Loans) the Loan Agent or the applicable Paying Agent on or
before the related Record Date; provided, further, that, if appropriate
instructions for any such wire transfer are not received by the related Record
Date, then such payment shall be made by check drawn on a U.S. bank mailed to
the address of the Holder specified in the Register.  Upon final payment due on
the Stated Maturity of (x) a Note, the Holder thereof shall present and
surrender such Note at the Corporate Trust Office of the Collateral Trustee and
(y) the Class A-1L Loans, the Holder thereof shall present and surrender the
Lender Note (if applicable) representing the Class A-1L Loan at the Corporate
Trust Office in accordance with the Credit Agreement, in each case, on or prior
to such Maturity; provided, that, if the Collateral Trustee, the Loan Agent and
the Applicable Issuers shall have been furnished such security or indemnity as
may be required by them to save each of them harmless and an undertaking
thereafter to surrender such certificate, then, in the absence of notice to the
Applicable Issuers or the Collateral Trustee that the applicable Note has been
acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender.  None of the Co-Issuers, the Collateral Trustee, the
Portfolio Manager nor any Paying Agent shall have any responsibility or
liability for any aspects of the records maintained by DTC, Euroclear,
Clearstream or any of the Agent Members relating to or for payments made thereby
on account of beneficial interests in a Global Note.  Unless otherwise directed
by the Loan Agent, all payments on the Class A-1L Loans shall be made to the
Loan Agent, and the Loan Agent shall disburse such payment to the Lenders in
accordance with the Credit Agreement.

 

(f)            Payments of principal to Holders of the Debt of each Class shall
be made in the proportion that the Aggregate Outstanding Amount of the Debt of
such Class registered in the name of each such Holder on the applicable Record
Date bears to the Aggregate Outstanding Amount of all Debt of such Class on such
Record Date.

 

(g)           Interest accrued with respect to the Floating Rate Debt shall be
calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360.  Interest accrued with respect to the
Fixed Rate Debt shall be computed on the basis of a 360-day year consisting of
twelve 30-day months; provided that, if a redemption occurs on a Business Day
that would not otherwise be a Distribution Date, interest on such Fixed Rate
Debt

 

31

--------------------------------------------------------------------------------



 

shall be calculated on the basis of the actual number of days elapsed in the
applicable Interest Accrual Period divided by 360.

 

(h)           All reductions in the principal amount of a Note (or one or more
predecessor Notes) or a Class A-1L Loan effected by payments of installments of
principal made on any Distribution Date or Redemption Date shall be binding upon
all future Holders of such Note and of any Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, whether or not such
payment is noted on such Note.

 

(i)            Notwithstanding any other provision of this Indenture or the
Credit Agreement, the obligations of the Issuer and the Co-Issuer under the
Notes, the Class A-1L Loans and the Transaction Documents are at all times
limited recourse or non-recourse obligations of the Issuer and the Co-Issuer,
payable solely from the proceeds of the Assets (excluding the Excepted Property)
in accordance with the Priority of Distributions, and following realization of
the Assets and application of the proceeds thereof in accordance with this
Indenture and the Credit Agreement, all obligations of and any remaining claims
against the Co-Issuers hereunder or in connection herewith after such
realization shall be extinguished and shall not thereafter revive.  No recourse
shall be had against any Officer, director, employee, shareholder or
incorporator of the Collateral Trustee, the Placement Agent, the Collateral
Administrator, the Loan Agent, either of the Co-Issuers, the Portfolio Manager,
the Retention Holder, the Transferor or their respective successors or assigns
for any amounts payable under the Debt or this Indenture or the Credit
Agreement.  It is understood that, except as expressly provided herein, the
foregoing provisions of this paragraph (i) shall not (x) prevent recourse to the
Assets for the sums due or to become due under any security, instrument or
agreement which is part of the Assets or (y) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Debt or the Credit
Agreement or secured by this Indenture until such Assets have been realized.  It
is further understood that the foregoing provisions of this paragraph (i) shall
not limit the right of any Person to name the Issuer or the Co-Issuer as a party
defendant in any Proceeding or in the exercise of any other remedy under the
Debt, this Indenture or the Credit Agreement, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against any such Person or entity.

 

(j)            Subject to the foregoing provisions of this Section 2.8, each
Note delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights of unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.

 

Section 2.9.                 Persons Deemed Owners.  The Issuer, the Co-Issuer
the Collateral Trustee, the Loan Agent and any agent of the Issuer, the
Co-Issuer, the Collateral Trustee or the Loan Agent shall treat as the owner of
any Debt the Person in whose name such Debt is registered on the Register on the
applicable Record Date for the purpose of receiving payments of principal of and
interest on such Debt and on any other date for all other purposes whatsoever
(whether or not such Debt is overdue), and none of the Issuer, the Co-Issuer,
the Collateral Trustee, the Loan Agent nor any agent of the Issuer, the
Co-Issuer, the Collateral Trustee or the Loan Agent shall be affected by notice
to the contrary.

 

32

--------------------------------------------------------------------------------



 

Section 2.10.               Repurchases and Prepayments of Debt and Surrender of
Notes; Cancellation.    (a)  The Issuer may apply (x) any proceeds from the
issuance of Junior Mezzanine Notes in accordance with Section 2.4,
(y) Contributions accepted and received into the Contribution Account (at the
direction of the related Contributor or, if no direction is given by the
Contributor, by the Portfolio Manager in its reasonable discretion) and/or
(z) to the extent directed by the Portfolio Manager, any portion of the Base
Management Fee or the amounts distributable in respect of the Subordinated
Interest waived by the Portfolio Manager in accordance with the Portfolio
Management Agreement, in order to purchase or prepay Debt (or beneficial
interests therein) of the Class designated by the Portfolio Manager or the
Contributor, as applicable, through a tender offer, in the open market or in
privately negotiated transactions (in each case, subject to applicable law) (any
such  prepaid or repurchased Debt, the “Repurchased Debt”); provided that,
immediately prior to any such purchase or prepayment of such Debt by the Issuer,
each Overcollateralization Ratio Test shall be satisfied and, immediately after
giving effect to such purchase or prepayment, the Overcollateralization Ratio
Test with respect to each Class of Debt that remains Outstanding shall be
satisfied.  Any such Repurchased Debt constituting Notes shall be submitted to
the Collateral Trustee for cancellation.  Any such Repurchased Debt constituting
Class A-1L Loans shall be submitted to the Loan Agent for cancellation in
accordance with the Credit Agreement.  The Issuer shall provide notice of any
Repurchased Debt to each Rating Agency then rating a Class of Debt.

 

The Issuer shall provide notice to the Co-Issuer, the Rating Agencies and the
Collateral Trustee of any Surrendered Notes tendered to it, and the Collateral
Trustee shall provide notice to the Applicable Issuers of any Surrendered Note
tendered to it.  Any such Surrendered Notes shall be submitted to the Collateral
Trustee for cancellation.

 

(b)           All Repurchased Debt, Surrendered Notes and Debt that are
surrendered for payment, registration of transfer, exchange or redemption or are
deemed lost or stolen, shall be promptly cancelled by the Collateral Trustee and
may not be reissued or resold; provided that Repurchased Debt and Surrendered
Notes shall continue to be treated as Outstanding to the extent provided in
clause (v) of the definition of “Outstanding.”  Any such Note shall, if
surrendered to any Person other than the Collateral Trustee, be delivered to the
Collateral Trustee.  No Notes shall be authenticated in lieu of or in exchange
for any Note canceled as provided in this Section 2.10, except as expressly
permitted by this Indenture.  All canceled Notes held by the Collateral Trustee
shall be destroyed by the Collateral Trustee in accordance with its standard
policy, unless the Co-Issuers shall direct by an Issuer Order received prior to
destruction that they be returned to it.

 

Section 2.11.               Certificated Notes.        (a)  A Global Note
deposited with DTC pursuant to Section 2.2 shall be transferred in the form of a
Certificated Note to the beneficial owners thereof only if such transfer
complies with Section 2.6 and either (i) DTC notifies the Co-Issuers that it is
unwilling or unable to continue as depository for such Global Note or (ii) at
any time DTC ceases to be a Clearing Agency registered under the Exchange Act
and, in each case, a successor depository is not appointed by the Co-Issuers
within 90 days after such notice.  In addition, the owner of a beneficial
interest in a Global Note shall be entitled to receive a Certificated Note in
exchange for such interest if such exchange complies with Section 2.6 and an
Event of Default has occurred and is continuing.

 

33

--------------------------------------------------------------------------------



 

(b)           Any Global Note that is transferable in the form of a Certificated
Note to the beneficial owners thereof pursuant to this Section 2.11 shall be
surrendered by DTC to the Collateral Trustee’s designated office located in the
United States to be so transferred, in whole or from time to time in part,
without charge, and the Co-Issuers shall execute and the Collateral Trustee
shall authenticate and deliver, upon such transfer of each portion of such
Global Note, an equal aggregate principal amount of Certificated Notes (pursuant
to the instructions of DTC) in Authorized Denominations.  Any Certificated Note
delivered in exchange for an interest in a Global Note shall be in registered
form and, except as otherwise provided by Section 2.6(f), and Section 2.6(h),
bear the legends set forth in the applicable Exhibit A and shall be subject to
the transfer restrictions referred to in such legends.

 

(c)           Subject to the provisions of clause (b) of this Section 2.11, the
Holder of a Global Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

 

(d)           In the event of the occurrence of any of the events specified in
clause (a) of this Section 2.11, the Co-Issuers shall promptly make available to
the Collateral Trustee a reasonable supply of Certificated Notes in definitive,
fully registered form without interest coupons.

 

The Certificated Notes shall be in substantially the same form as the
corresponding Global Notes with such changes therein as the Issuer and
Collateral Trustee shall agree.  Neither the Collateral Trustee nor the
Registrar shall be liable for any delay in the delivery of directions from the
depository and may conclusively rely on, and shall be fully protected in relying
on, such direction as to the names of the beneficial owners in whose names such
Certificated Notes shall be registered or as to delivery instructions for such
Certificated Notes.

 

Section 2.12.               Notes Beneficially Owned by Persons Not QIB/QPs or
AI/QPs or in Violation of ERISA Representations.  (a) Notwithstanding anything
to the contrary elsewhere in this Indenture, any transfer of a beneficial
interest in any (i) Rule 144A Global Note to a U.S. person that is not a QIB/QP,
(ii) Certificated Note to a U.S. person that is not an AI/QP or a QIB/QP, or
(iii) Note to a Non-Permitted ERISA Holder, and, in each case, that is not made
pursuant to an applicable exemption under the Securities Act and the Investment
Company Act shall be null and void and any such purported transfer of which the
Issuer, the Co-Issuer or the Collateral Trustee shall have notice may be
disregarded by the Issuer, Co-Issuer and the Collateral Trustee for all
purposes.

 

(b)           (i) Any U.S. person (as defined for purposes of Regulation S) that
is a beneficial owner of an interest in a Regulation S Global Note, (ii) any
U.S. person (as defined for purposes of Regulation S) that is not (A) a
Qualified Institutional Buyer and a Qualified Purchaser or (B) in the case of
Certificated Notes only, an AI who is a Qualified Purchaser, (iii)  any
Non-Permitted ERISA Holder or (iv) any Non-Permitted AML Holder, shall, in each
case, be a “Non-Permitted Holder.” Promptly after discovery by the Issuer or the
Collateral Trustee that any holder or beneficial owner of an interest in Debt is
a Non-Permitted Holder (and notice to the Issuer by the Collateral Trustee if a
Trust Officer of the Collateral Trustee obtains actual knowledge or by the
Co-Issuer if it makes the discovery), the Issuer shall send notice to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest in the

 

34

--------------------------------------------------------------------------------



 

Debt held by such person to a Person that is not a Non-Permitted Holder within
30 days (ten (10) days in the case of a Non-Permitted ERISA Holder) of the date
of such notice.  If such Non-Permitted Holder fails to so transfer such Debt,
the Issuer shall have the right, without further notice to the Non-Permitted
Holder, to sell such Debt or interest in such Debt to a purchaser selected by
the Issuer that is a not a Non-Permitted Holder on such terms as the Issuer may
choose.  The Issuer, or the Portfolio Manager (on its own or acting through an
investment bank selected by the Portfolio Manager at the Issuer’s expense)
acting on behalf of the Issuer, may select the purchaser by soliciting one or
more bids from one or more brokers or other market professionals that regularly
deal in securities similar to the Notes, and selling such Debt to the highest
such bidder.  However, the Issuer may select a purchaser by any other means
determined by it in its sole discretion.  Each Holder of Debt, the Non-Permitted
Holder and each other Person in the chain of title from the Holder to the
Non-Permitted Holder, by its acceptance of an interest in the Debt, agrees to
cooperate with the Issuer, the Portfolio Manager and the Collateral Trustee to
effect such transfers.  The proceeds of such sale, net of any commissions,
expenses and taxes due in connection with such sale shall be remitted to the
Non-Permitted Holder.  The terms and conditions of any sale under this
subsection shall be determined in the sole discretion of the Issuer, and the
Issuer shall not be liable to any Person having an interest in the Debt sold as
a result of any such sale or the exercise of such discretion.

 

(c)           Notwithstanding anything to the contrary elsewhere in this
Indenture, any transfer of a beneficial interest in any Debt to a Person who has
made or is deemed to have made an ERISA-related representation required by
Section 2.6 that is subsequently shown to be false or misleading shall be null
and void and any such purported transfer of which the Issuer, the Co-Issuer or
the Collateral Trustee shall have notice shall be disregarded by the Issuer,
Co-Issuer and the Collateral Trustee for all purposes.

 

Section 2.13.               Deduction or Withholding from Payments on Notes; No
Gross Up.  If the Issuer is required to deduct or withhold tax from, or with
respect to, payments to any Holder of the Debt for any Tax, then the Collateral
Trustee or other Paying Agent, as applicable, shall deduct, or withhold, the
amount required to be deducted or withheld and remit to the relevant taxing
authority such amount.  Without limiting the generality of the foregoing, the
Collateral Trustee, the Paying Agent or the Issuer may withhold any amount that
it determines is required to be withheld from any amounts otherwise
distributable to any Holder of the Debt.  The Issuer shall not be obligated to
pay any additional amounts to the Holders or beneficial owners of the Notes as a
result of any withholding or deduction for, or on account of, any Tax imposed on
payments in respect of the Debt.  The amount of any withholding tax or deduction
with respect to any Holder shall be treated as cash distributed to such Holder
at the time it is withheld or deducted by the Collateral Trustee or Paying Agent
and remitted to the appropriate taxing authority.

 

Section 2.14.               Holder AML Obligations.  If (i) a Holder of a Note
fails for any reason to comply with the Holder AML Obligations or provide
accurate and complete information and documentation, or (ii) the Issuer
otherwise reasonably determines that such Holder’s acquisition, holding or
transfer of an interest in any Note would cause the Issuer to be unable to
achieve AML Compliance, in each case, the Issuer (or any intermediary on the
Issuer’s behalf) shall have the right to (x) compel the relevant Holder to sell
its interest in such Note or (y) sell such interest on such Holder’s behalf. 
The Issuer shall not compel sales for failure to provide such other

 

35

--------------------------------------------------------------------------------



 

information or documentation as may be required under the Cayman AML Regulations
unless the Issuer reasonably determines the Holder’s acquisition, holding or
transfer of an interest in such Note would result in a materially adverse effect
on the Issuer.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1.                 Conditions to Issuance of Notes and Borrowing of
Class A-1L Loans on Closing Date.  (a)  The Debt to be issued or incurred on the
Closing Date shall be executed by the Co-Issuers and (solely in the case of the
Notes) delivered to the Collateral Trustee for authentication and thereupon the
same shall be authenticated and delivered by the Collateral Trustee upon Issuer
Order and upon receipt by the Collateral Trustee and the Loan Agent of the
following:

 

(i)            Officers’ Certificates of the Co-Issuers Regarding Corporate
Matters.  An Officer’s certificate of each of the Co-Issuers (A) evidencing the
authorization by Resolution of the execution and delivery of this Indenture and
the Credit Agreement and, solely in the case of the Issuer, the Placement
Agreement, the Portfolio Management Agreement, the Loan Sale Agreement, the
Securities Account Control Agreement, the Collateral Administration Agreement,
any Hedge Agreements and related transaction documents and in each case the
execution, authentication and delivery of the Notes and the incurrence of the
Class A-1L Loans applied for by the Applicable Issuer and specifying the Stated
Maturity, initial principal amount and the Interest Rate of the Class A-1L Loans
and of each Class of Notes to be authenticated and delivered, and (B) certifying
that (1) the attached copy of the Resolution is a true and complete copy
thereof, (2) such Resolution has not been rescinded and is in full force and
effect on and as of the Closing Date and (3) the Officers authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon.

 

(ii)           Governmental Approvals.  From each of the Co-Issuers either (A) a
certificate of the Applicable Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time having jurisdiction in the premises, together with an Opinion of
Counsel of such Applicable Issuer that no other authorization, approval or
consent of any governmental body is required for the performance of its
obligations under this Indenture (and, in the case of the Issuer, the Portfolio
Management Agreement and the Collateral Administration Agreement) or (B) an
Opinion of Counsel of the Applicable Issuer that no such authorization, approval
or consent of any governmental body is required for the performance of its
obligations under this Indenture (and, in the case of the Issuer, the Portfolio
Management Agreement and the Collateral Administration Agreement) except as have
been given (provided that the opinions delivered pursuant to
Section 3.1(a)(iii) may satisfy this requirement).

 

(iii)          Opinions.  Opinions of (A) Dechert LLP, special U.S. counsel to
the Co-Issuers, the Portfolio Manager, the Transferor and the Retention Holder
and (B) Maples and Calder, Cayman Islands counsel to the Issuer, in each case
dated the Closing Date, in

 

36

--------------------------------------------------------------------------------



 

form and substance reasonably satisfactory to the Issuer, the Collateral Trustee
and the Loan Agent.

 

(iv)          [Reserved].

 

(v)           Officers’ Certificates of Co-Issuers Regarding Indenture.  An
Officer’s certificate of each of the Co-Issuers stating that, to the best of the
signing Officer’s knowledge, the Applicable Issuer is not in default under this
Indenture or the Credit Agreement and that the issuance or incurrence, as
applicable, of the Debt shall not result in a default or a breach of any of the
terms, conditions or provisions of, or constitute a default under, its
organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject; that all conditions
precedent provided in this Indenture and the Credit Agreement relating to the
authentication and delivery, or incurrence, as applicable, of the Debt have been
complied with; and that all expenses due or accrued with respect to the Offering
or relating to actions taken on or in connection with the Closing Date have been
paid or reserves therefor have been made. The Officer’s certificate of the
Issuer shall also state that all of its representations and warranties contained
herein are true and correct as of the Closing Date.

 

(vi)          Hedge Agreements.  Executed copies of any Hedge Agreement entered
into by the Issuer, if any.

 

(vii)         Executed Transaction Documents.  An executed counterpart of this
Indenture, the Portfolio Management Agreement, the Collateral Administration
Agreement, the Placement Agreement, the Loan Sale Agreement, the Credit
Agreement, the Retention Undertaking Letter, the Registered Office Agreement,
the Administration Agreement, the AML Services Agreement and the Securities
Account Control Agreement.

 

(viii)        Certificate of the Portfolio Manager.  An Officer’s certificate of
the Portfolio Manager, dated as of the Closing Date, to the effect that, to the
best knowledge of the Portfolio Manager, in the case of each Collateral
Obligation pledged to the Collateral Trustee for inclusion in the Assets, as the
case may be, on the Closing Date and immediately before the Delivery of such
Collateral Obligation on the Closing Date:

 

(A)          the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations is true and correct and such schedule is
complete with respect to each such Collateral Obligation;

 

(B)          each Collateral Obligation in the Schedule of Collateral
Obligations satisfies the requirements of the definition of “Collateral
Obligation”;

 

(C)          the Issuer purchased or entered into each Collateral Obligation in
the Schedule of Collateral Obligations in compliance with Section 12.2; and

 

37

--------------------------------------------------------------------------------



 

(D)          the Aggregate Principal Balance of the Collateral Obligations which
the Issuer has purchased, acquired or entered into binding commitments to
purchase on or prior to the Closing Date is at least U.S.$464,000,000.

 

(ix)          Grant of Collateral Obligations.  Contemporaneously with the
issuance and sale of the Notes and borrowing and incurrence of the Class A-1L
Loans on the Closing Date, the Grant pursuant to the Granting Clauses of this
Indenture of all of the Issuer’s right, title and interest in and to the
Collateral Obligations pledged to the Collateral Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations (including each promissory note and all other Underlying Instruments
related thereto to the extent received by the Issuer) as contemplated by
Section 3.3 shall have been effected.

 

(x)           Certificate of the Issuer Regarding Assets.  An Officer’s
certificate of the Issuer, dated as of the Closing Date, to the effect that, in
the case of each Collateral Obligation pledged to the Collateral Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(F)(ii) below) on the Closing Date:

 

(A)          the Issuer is the owner of such Collateral Obligation free and
clear of any liens, claims or encumbrances of any nature whatsoever except for
(i) those which are being released on the Closing Date; (ii) those Granted
pursuant to this Indenture and (iii) any other permitted liens;

 

(B)          the Issuer has acquired its ownership in such Collateral Obligation
in good faith without notice of any adverse claim, except as described in clause
(A) above;

 

(C)          the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released or is being
released on the Closing Date) other than interests Granted pursuant to this
Indenture and the Securities Account Control Agreement;

 

(D)          the Issuer has full right to Grant a security interest in and
assign and pledge such Collateral Obligation to the Collateral Trustee;

 

(E)           based on the certificate of the Portfolio Manager delivered
pursuant to Section 3.1(a)(viii), the information set forth with respect to such
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct; and

 

(F)           based on the certificate of the Portfolio Manager delivered
pursuant to Section 3.1(a)(viii), (i) each Collateral Obligation included in the
Assets satisfies the requirements of the definition of “Collateral Obligation”
and (ii) the requirements of Section 3.1(a)(ix) have been satisfied;

 

38

--------------------------------------------------------------------------------



 

(G)          upon the Grant by the Issuer, the Collateral Trustee has a first
priority perfected security interest in the Collateral Obligations and other
Assets, except as permitted by this Indenture; and

 

(H)          based on the certificate of the Portfolio Manager delivered
pursuant to Section 3.1(a)(viii), the Aggregate Principal Balance of the
Collateral Obligations which the Issuer has purchased or entered into binding
commitments to purchase on or prior to the Closing Date is at least
U.S.$464,000,000.

 

(xi)          Rating Letters.  An Officer’s certificate of each of the
Co-Issuers to the effect that attached thereto is a true and correct copy of a
letter from each Rating Agency, as applicable, and confirming that each Class of
Debt has been assigned the applicable Initial Rating and that such ratings are
in effect on the Closing Date.

 

(xii)         Accounts.  Evidence of the establishment of each of the Accounts.

 

(xiii)        Other Documents.  Such other documents as the Collateral Trustee
may reasonably require; provided that nothing in this clause (xiii) shall imply
or impose a duty on the part of the Collateral Trustee to require any other
documents.

 

(b)           In connection with the execution by the Applicable Issuers of the
Notes to be issued on the Closing Date, the Collateral Trustee shall deliver to
the Applicable Issuers an opinion of Seward & Kissel LLP, counsel to the
Collateral Trustee, the Loan Agent and the Collateral Administrator, dated the
Closing Date, in form and substance satisfactory to the Applicable Issuers.

 

(c)           The Issuer shall post copies of the documents specified in
Sections 3.1(a) (other than the rating letters specified in clause (xi) thereof)
and 3.1(b) on the 17g-5 Website as soon as practicable after the Closing Date.

 

Section 3.2.                 Conditions to Issuance of Additional
Debt.             Additional Debt to be issued or borrowed on an Additional Debt
Closing Date pursuant to Section 2.4 may be executed by the Applicable Issuers
and delivered to (solely in the case of additional Notes) the Collateral Trustee
for authentication and thereupon the same shall be authenticated and delivered
to the Issuer by the Collateral Trustee upon Issuer Order, upon compliance with
clauses (ix) and (x) of Section 3.1(a) (with all references therein to the
Closing Date being deemed to be the applicable Additional Debt Closing Date) and
upon receipt by the Collateral Trustee and the Loan Agent of the following:

 

(i)            Officers’ Certificates of the Co-Issuers Regarding Corporate
Matters.  An Officer’s certificate of each of the Co-Issuers (1) evidencing the
authorization by Resolution of the execution and delivery of a supplemental
indenture pursuant to Section 8.1 and the execution, authentication and delivery
of the Additional Debt applied for by it and specifying the Stated Maturity, the
principal amount and Interest Rate of each Class of such Additional Debt, and
(2) certifying that (a) the attached copy of such Resolution is a true and
complete copy thereof, (b) such Resolution has not been rescinded and is in full
force and effect on and as of the Additional Debt Closing Date

 

39

--------------------------------------------------------------------------------



 

and (c) the Officers authorized to execute and deliver such documents hold the
offices and have the signatures indicated thereon.

 

(ii)           Governmental Approvals.  From each of the Co-Issuers either (A) a
certificate of the Applicable Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time having jurisdiction in the premises, together with an Opinion of
Counsel of such Applicable Issuer that no other authorization, approval or
consent of any governmental body is required for the performance of the
Applicable Issuer of its respective obligations under this Indenture and the
Credit Agreement, (in each case, including as supplemented in connection with
the issuance or incurrence of such Additional Debt), or (B) an Opinion of
Counsel of the Applicable Issuer that no such authorization, approval or consent
of any governmental body is required for the performance of the Applicable
Issuer of its respective obligations under this Indenture and the Credit
Agreement (in each case, including as supplemented in connection with the
issuance or incurrence of such Additional Debt) except as have been given
(provided that the opinions delivered pursuant to Section 3.2(iii) may satisfy
the requirement).

 

(iii)          Opinions.  Opinions of (A) Dechert LLP, special U.S. counsel to
the Co-Issuers, the Portfolio Manager, the Transferor and the Retention Holder,
(B) Maples and Calder, Cayman Islands counsel to the Issuer and (C) Seward &
Kissel LLP, counsel to the Collateral Trustee, the Loan Agent and the Collateral
Administrator, in each case dated the Additional Debt Closing Date, in form and
substance satisfactory to the Issuer, the Collateral Trustee and the Loan Agent.

 

(iv)          Evidence of Required Consents.  Satisfactory evidence of the
consent of the Portfolio Manager and the Retention Holder to such issuance or
incurrence.

 

(v)           Officers’ Certificates of Co-Issuers Regarding Indenture.  An
Officer’s certificate of each of the Co-Issuers stating that, to the best of the
signing Officer’s knowledge, the Applicable Issuer is not in default under this
Indenture or the Credit Agreement and that the issuance of the Additional Debt
applied for by such Applicable Issuer shall not result in a default or a breach
of any of the terms, conditions or provisions of, or constitute a default under,
its organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject; that all conditions
precedent provided in this Indenture and the supplemental indenture pursuant to
Section 8.1 relating to the authentication and delivery of the Additional Debt
applied for have been complied with and that the authentication and delivery or
incurrence of the Additional Debt is authorized or permitted under this
Indenture and the supplemental indenture entered into in connection with such
Additional Debt; and that all expenses due or accrued with respect to the
Offering of the Additional Debt or relating to actions taken on or in connection
with the Additional Debt Closing Date have been paid or reserves therefor have
been made. The Officer’s certificate of the Issuer shall also state that all of
its representations and warranties contained herein are true and correct as of
the Additional Debt Closing Date.

 

40

--------------------------------------------------------------------------------



 

(vi)          Other Documents.  Such other documents as the Collateral Trustee
may reasonably require; provided that nothing in this clause (vii) shall imply
or impose a duty on the Collateral Trustee to so require any other documents.

 

(vii)         Cayman Islands Stock Exchange.  If the Additional Debt being
issued includes a Class of Notes that is listed on the Cayman Islands Stock
Exchange, an Officer’s certificate of the Issuer to the effect that application
will be made to list such Additional Debt on the Cayman Islands Stock Exchange.

 

For the avoidance of doubt, at any time any member of the Issuer can make a
capital contribution to the Issuer.

 

Section 3.3.                 Delivery of Collateral Obligations and Eligible
Investments. (a) The Portfolio Manager, on behalf of the Issuer, shall deliver
or cause to be delivered, on or prior to the Closing Date (with respect to the
initial Collateral Obligations) and within two (2) Business Days after the
related Cut-Off Date (with respect to any additional Collateral Obligations) to
a custodian appointed by the Issuer, which shall be a Securities Intermediary
(the “Custodian”) or the Collateral Trustee, as applicable, all Assets in
accordance with the definition of “Deliver.”  The Custodian appointed hereby
shall act as custodian for the Issuer and as custodian, agent and bailee for the
Collateral Trustee on behalf of the Secured Parties for purposes of perfecting
the Collateral Trustee’s security interest in those Assets in which a security
interest is perfected by Delivery of the related Assets to the Custodian. 
Initially, the Custodian shall be the Bank.  Any successor custodian shall be a
state or national bank or trust company that satisfies the same requirements
applicable to a successor trustee as set forth in Section 6.8.

 

(b)           Each time that the Issuer (or the Portfolio Manager on behalf of
the Issuer) directs or causes the acquisition of any Collateral Obligation,
Eligible Investment or other investments, the Issuer (or the Portfolio Manager
on behalf of the Issuer) shall, if the Collateral Obligation, Eligible
Investment or other investment is required to be, but has not already been,
transferred to the relevant Account, cause such Collateral Obligation, Eligible
Investment or other investment to be Delivered.  The security interest of the
Collateral Trustee in the funds or other property used in connection with the
acquisition shall, immediately and without further action on the part of the
Collateral Trustee, be released.  The security interest of the Collateral
Trustee shall nevertheless come into existence and continue in the Collateral
Obligation, Eligible Investment, or other investment so acquired, including all
interests of the Issuer in to any contracts related to and proceeds of the
Collateral Obligations, Eligible Investments or other investments.

 

(c)           The Issuer (or the Portfolio Manager on its behalf) shall cause
any other Assets acquired by the Issuer to be Delivered.

 

41

--------------------------------------------------------------------------------



 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

Section 4.1.                 Satisfaction and Discharge of Indenture.

 

(a)           This Indenture shall be discharged and shall cease to be of
further effect except as to:

 

(i)            rights of registration of transfer and exchange,

 

(ii)           substitution of mutilated, defaced, destroyed, lost or stolen
Notes or (to the extent set forth in the Credit Agreement) Lender Notes,

 

(iii)          rights of Holders to receive payments of principal thereof and
interest thereon,

 

(iv)          the rights, protections, indemnities and immunities of the
Collateral Trustee and the specific obligations set forth below hereunder,

 

(v)           the rights, obligations and immunities of the Portfolio Manager
hereunder and under the Portfolio Management Agreement,

 

(vi)          the rights, protections, indemnities and immunities of the
Collateral Administrator hereunder and under the Collateral Administration
Agreement,

 

(vii)         the rights, protections, indemnities and immunities of the Loan
Agent hereunder and under the Credit Agreement, and

 

(viii)        the rights of Holders as beneficiaries hereof with respect to the
property deposited with the Collateral Trustee and payable to all or any of them
(and the Collateral Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture),

 

when (A) the Collateral Trustee, at the request of the Issuer, confirms (which
may be by email) that (1) no Collateral Obligations, Eligible Investments or
Equity Securities remain on deposit or are credited in the Accounts and (2) no
Trust Officer of the Collateral Trustee has actual knowledge of the filing or
commencement of, or a written threat received within the prior six months to
file or commence, any claim or other proceeding in respect of the Assets or the
Notes and (B) the Collateral Trustee, based on an Issuer Order, closes the
Accounts and confirms the same to the Issuer.  The Issuer shall not make the
request described in clause (B) if the Issuer has actual knowledge of any
unresolved claim or pending proceedings in respect of the Assets or the Notes.
Following closure of the Accounts, the Collateral Trustee will, upon request by
the Issuer, execute proper instruments acknowledging the satisfaction and
discharge of this Indenture.

 

Each of the Co-Issuers shall forward a copy of its respective certificate of
dissolution to the Collateral Trustee upon receipt.

 

(b)           Notwithstanding the satisfaction and discharge of this Indenture,
the rights and obligations of the Co-Issuers, the Collateral Trustee, the
Portfolio Manager and, if applicable, the Holders, as the case may be, under
Sections 2.8, 4.2, 5.4(d), 5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1 and
14.15 shall survive.

 

42

--------------------------------------------------------------------------------



 

Section 4.2.                 Application of Trust Money.  All Monies deposited
with the Collateral Trustee pursuant to Section 4.1 shall be held in trust and
applied by it in accordance with the provisions of the Debt, this Indenture and
the Credit Agreement, including, without limitation, the Priority of
Distributions, to the payment of principal and interest (or other amounts with
respect to the Issuer), either directly or through any Paying Agent, as the
Collateral Trustee may determine; and such Money shall be held in a segregated
account identified as being held in trust for the benefit of the Secured
Parties.

 

Section 4.3.                 Repayment of Monies Held by Paying Agent.  In
connection with the satisfaction and discharge of this Indenture with respect to
the Debt, all Monies then held by any Paying Agent other than the Collateral
Trustee under the provisions of this Indenture shall, upon demand of the
Co-Issuers, be paid to the Collateral Trustee to be held and applied pursuant to
Section 7.3 hereof and in accordance with the Priority of Distributions and
thereupon such Paying Agent shall be released from all further liability with
respect to such Monies.

 

ARTICLE V

 

REMEDIES

 

Section 5.1.                 Events of Default.  “Event of Default,” wherever
used herein, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)           a default in the payment, when due and payable, of (i) any
interest on any Class A-1 Debt or, if there is no Class A-1 Debt Outstanding,
any Debt of the Controlling Class and the continuation of any such default for
seven (7) Business Days, or (ii) any principal, interest, or Deferred Interest
on, or any Redemption Price in respect of, any Debt at its Stated Maturity or
any Redemption Date with respect to which the notice of redemption has not been
withdrawn in accordance with this Indenture; provided that, in the case of a
default in payment resulting solely from an administrative error or omission by
the Portfolio Manager, the Collateral Trustee, the Loan Agent, any Paying Agent
or the Registrar, such default continues for a period of ten (10) or more
Business Days after a Trust Officer of the Collateral Trustee receives written
notice of such administrative error or omission; provided, further, that, in the
case of any default on any Redemption Date, only to the extent that such default
continues for a period of ten (10) or more Business Days; provided, further,
that the failure to effectuate (I) any Optional Redemption (including a tax
redemption) for which notice is withdrawn in accordance with the terms of this
Indenture or (II) a Partial Redemption by Refinancing for which the Refinancing
was not able to be effectuated shall, in each case, not constitute an Event of
Default; provided, further, that in the case of a default in the payment of
principal of any Debt on any Redemption Date where (A) such default is due
solely to a delayed or failed settlement of any asset sale by the Issuer (or the
Portfolio Manager on behalf of the Issuer), (B) the Issuer (or the Portfolio
Manager on behalf of the Issuer) had entered into a binding agreement for the
sale of such asset prior to the applicable Redemption Date, (C) such delayed or
failed settlement is due to circumstances beyond the control of the Issuer or
the Portfolio Manager and (D) the Issuer (or the Portfolio Manager on behalf of
the Issuer) has used reasonable efforts to cause such settlement to occur prior
to the

 

43

--------------------------------------------------------------------------------



 

Redemption Date and without such delay or failure, then such default will not be
an Event of Default unless such failure continues for 60 days after such
Redemption Date;

 

(b)           the failure on any Distribution Date to disburse amounts in excess
of U.S.$100,000 available in the Payment Account with respect to any amount
payable in connection with the Debt, in each case, in accordance with the
Priority of Distributions and continuation of such failure for a period of ten
(10) Business Days (provided, if such failure results solely from an
administrative error or omission by the Portfolio Manager, the Collateral
Trustee, the Loan Agent, any Paying Agent or the Registrar, or due to another
non-credit related reason, such default continues for a period of ten (10) or
more Business Days after a Trust Officer of the Collateral Trustee receives
written notice of such administrative error or omission);

 

(c)           either of the Co-Issuers or the Assets becomes an investment
company required to be registered under the Investment Company Act and such
requirement has not been eliminated after a period of forty-five (45) days;

 

(d)           except as otherwise provided in this Section 5.1, a default in any
material respect in the performance, or breach in any material respect, of any
other covenant or other agreement of the Issuer or the Co-Issuer in this
Indenture or the Credit Agreement (it being understood, without limiting the
generality of the foregoing, that any failure to meet any Concentration
Limitation, Collateral Quality Test, Coverage Test or Reinvestment
Overcollateralization Test is not an Event of Default), or the failure of any
representation or warranty of the Issuer or the Co-Issuer made in this
Indenture, in the Credit Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith to be correct in all
material respects when the same shall have been made that such failure has had a
material adverse effect on such holder, and the continuation of such default,
breach or failure for a period of forty-five (45) days after notice to the
Applicable Issuers and the Portfolio Manager by registered or certified mail or
overnight courier, by the Collateral Trustee or the Loan Agent, or to the
Applicable Issuers, the Portfolio Manager, the Collateral Trustee and the Loan
Agent by a Majority of the Controlling Class, specifying such default, breach or
failure and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;  provided that, if the Issuer or the Co-Issuer,
as applicable (as notified to the Collateral Trustee by the Portfolio Manager in
writing), has commenced curing such default, breach or failure during the 45-day
period specified above, such default, breach or failure shall not constitute an
Event of Default under this clause (d) unless it continues for a period of 60
days (rather than, and not in addition to, such 45-day period specified above)
after such notice (to the extent such default, breach or failure can be cured);
provided, further, that any failure to effect a Refinancing, Optional Redemption
or Re-Pricing Amendment will not be an Event of Default;

 

(e)           the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking winding up, reorganization,
arrangement, adjustment or composition of or in respect of the Issuer or the
Co-Issuer under the Bankruptcy Law or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or the Co-Issuer or of any substantial part of its respective
property, respectively, or ordering the winding

 

44

--------------------------------------------------------------------------------



 

up or liquidation of its affairs, and the continuance of any such decree or
order unstayed and in effect for a period of sixty (60) consecutive days;

 

(f)            the institution by the Issuer or the Co-Issuer of Proceedings to
have the Issuer or the Co-Issuer, as the case may be, adjudicated as bankrupt or
insolvent, or the consent by the Issuer or the Co-Issuer to the institution of
bankruptcy or insolvency Proceedings against the Issuer or the Co-Issuer, or the
filing by the Issuer or the Co-Issuer of a petition or answer or consent seeking
reorganization or relief under the Bankruptcy Law or any other similar
applicable law, or the consent by the Issuer or the Co-Issuer to the filing of
any such petition or to the appointment in a Proceeding of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Issuer or the Co-Issuer or of any substantial part of its respective property,
respectively, or the making by the Issuer or the Co-Issuer of an assignment for
the benefit of creditors, or the admission by the Issuer or the Co-Issuer in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Issuer or the Co-Issuer in furtherance of any such
action; or

 

(g)           on any date of determination, the failure of the ratio of (i) the
Aggregate Principal Balance of the Pledged Obligations plus, without
duplication, amounts on deposit in the Accounts representing Principal Proceeds
to (ii) the Aggregate Outstanding Amount of the Class A-1 Debt to equal or
exceed 102.5%; provided that, for purposes of calculating the Aggregate
Principal Balance of the Pledged Obligations under this clause (g), the
Aggregate Principal Balance of each Defaulted Obligation shall be the Market
Value thereof.

 

Upon obtaining knowledge (or a Trust Officer having actual knowledge, for the
Collateral Trustee) of the occurrence of an Event of Default, each of (i) the
Co-Issuers, (ii) the Collateral Trustee and (iii) the Portfolio Manager shall
notify each other, and the Collateral Trustee shall provide the notices of
Default required under Section 6.2.

 

Section 5.2.                 Acceleration of Maturity; Rescission and
Annulment.          (a) If an Event of Default occurs and is continuing (other
than an Event of Default specified in Section 5.1(e) or (f)), the Collateral
Trustee, if a Trust Officer of the Collateral Trustee has received written
notice or has actual knowledge of such Event of Default, may, and shall, upon
the written direction of a Majority of the Controlling Class, by notice to the
Applicable Issuers and each Rating Agency, declare the principal of all the Debt
to be immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
hereunder, shall become immediately due and payable and the Reinvestment Period
shall terminate. If an Event of Default specified in Section 5.1(e) or
(f) occurs, all unpaid principal, together with all accrued and unpaid interest
thereon, of all the Debt, and other amounts payable hereunder, shall
automatically become due and payable without any declaration or other act on the
part of the Collateral Trustee or any Holder.

 

45

--------------------------------------------------------------------------------



 

(b)           At any time after such a declaration of acceleration of maturity
has been made and before a judgment or decree for payment of the Money due has
been obtained by the Collateral Trustee as hereinafter provided in this
Article V, a Majority of the Controlling Class by written notice to the Issuer,
the Collateral Trustee, the Loan Agent and each Rating Agency may rescind and
annul such declaration and its consequences if:

 

(i)            The Issuer or the Co-Issuer has paid or deposited with the
Collateral Trustee a sum sufficient to pay:

 

(A)          all unpaid installments of interest and principal then due and
payable on the Debt (other than as a result of such acceleration);

 

(B)          to the extent that the payment of such interest is lawful, current
interest upon any Deferred Interest at the applicable Interest Rates; and

 

(C)          all unpaid taxes and, subject to the Administrative Expense Cap,
Administrative Expenses of the Co-Issuers and other sums paid or advanced by the
Collateral Trustee hereunder or the Loan Agent under the Credit Agreement and
any other amounts then payable by the Co-Issuers hereunder prior to such
Administrative Expenses; and

 

(ii)           if it has been determined that all Events of Default, other than
the nonpayment of the interest on or principal of the Debt, have (A) been cured,
and a Majority of the Controlling Class by written notice to the Collateral
Trustee has agreed with such determination (which agreement shall not be
unreasonably withheld), or (B) been waived as provided in Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.  Any Hedge Agreement in effect upon such declaration of an
acceleration must remain in effect until liquidation of the Assets has begun and
such declaration is no longer capable of being rescinded or annulled; provided
that the Issuer shall nevertheless be entitled to designate an early termination
date under and in accordance with the terms of such Hedge Agreement.

 

Section 5.3.   Collection of Indebtedness and Suits for Enforcement by the
Collateral Trustee.  The Co-Issuers covenant that if a default shall occur in
respect of the payment of any principal of or interest when due and payable on
any of the Debt, the Co-Issuers shall, upon demand of the Collateral Trustee,
pay to the Collateral Trustee, for the benefit of the Holders of such Debt, the
whole amount, if any, then due and payable on such Debt for principal and
interest with interest upon the overdue principal, at the applicable Interest
Rate, and, in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Collateral Trustee and
its agents and counsel.

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Collateral Trustee, in its own name and as trustee of an express
trust, may, and shall upon written direction of a Supermajority of the
Controlling Class, institute a Proceeding for the collection of the sums so due
and unpaid, may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Applicable Issuers or any other obligor upon the
Debt and

 

46

--------------------------------------------------------------------------------



 

collect the Monies adjudged or decreed to be payable in the manner provided by
law out of the Assets.

 

If an Event of Default occurs and is continuing, the Collateral Trustee may, and
shall upon written direction of the Supermajority of the Controlling Class,
proceed to protect and enforce its rights and the rights of the Secured Parties
by such appropriate Proceedings as the Collateral Trustee shall deem most
effectual (if no such direction is received by the Collateral Trustee) or as the
Collateral Trustee may be directed by the Supermajority of the Controlling
Class, to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Collateral Trustee by this Indenture or
by law.

 

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Debt under the Bankruptcy Law or any
other applicable bankruptcy, insolvency or other similar law or, in case a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer, the Co-Issuer or their respective property or such
other obligor or its property, or in case of any other comparable Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Debt, or the
creditors or property of the Issuer, the Co-Issuer or such other obligor, the
Collateral Trustee, regardless of whether the principal of any Debt shall then
be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Collateral Trustee shall have made any demand pursuant
to the provisions of this Section 5.3, shall be entitled and empowered, by
intervention in such Proceedings or otherwise:

 

(a)           to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Debt, as applicable,
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Collateral Trustee (including any claim for
reasonable compensation to the Collateral Trustee and each predecessor
Collateral Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Collateral Trustee and each predecessor Collateral
Trustee, except as a result of negligence or bad faith) and of the Holders of
the Debt or Holders allowed in any Proceedings relative to the Issuer, the
Co-Issuer or such other obligor upon the Debt or to the creditors or property of
the Issuer, the Co-Issuer or such other obligor;

 

(b)           unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of the Debt upon the direction of such Holders, in any
election of a trustee or a standby trustee in arrangement, reorganization,
liquidation or other bankruptcy or insolvency Proceedings or person performing
similar functions in comparable Proceedings; and

 

(c)           to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Holders and of the Collateral Trustee on their
behalf; and any trustee, receiver or liquidator, custodian or other similar
official is hereby authorized by each of the Holders of the Debt to make
payments to the Collateral Trustee, and, in the event that the Collateral
Trustee shall consent to the making of payments directly to the Holders of the
Debt to pay to the Collateral Trustee such amounts as

 

47

--------------------------------------------------------------------------------



 

shall be sufficient to cover reasonable compensation to the Collateral Trustee,
each predecessor Collateral Trustee and their respective agents, attorneys and
counsel, and all other reasonable expenses and liabilities incurred, and all
advances made, by the Collateral Trustee and each predecessor Collateral Trustee
except as a result of negligence or bad faith.

 

Nothing herein contained shall be deemed to authorize the Collateral Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any Holders
of the Debt, any plan of reorganization, arrangement, adjustment or composition
affecting the Debt or any Holder thereof, or to authorize the Collateral Trustee
to vote in respect of the claim of any Holders of the Debt in any such
Proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.

 

In any Proceedings brought by the Collateral Trustee on behalf of the Holders of
the Debt (and any such Proceedings involving the interpretation of any provision
of this Indenture to which the Collateral Trustee shall be a party), the
Collateral Trustee shall be held to represent all the Holders of the Debt.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Collateral
Trustee may not sell or liquidate the Assets or institute Proceedings in
furtherance thereof pursuant to this Section 5.3 except according to the
provisions specified in Section 5.5(a).

 

Section 5.4.                 Remedies. (a) If an Event of Default shall have
occurred and be continuing, and the Debt has been declared due and payable and
such declaration and its consequences have not been rescinded and annulled, the
Co-Issuers agree that the Collateral Trustee may, and shall, upon written
direction of a Supermajority of the Controlling Class, to the extent permitted
by applicable law, exercise one or more of the following rights, privileges and
remedies:

 

(i)            institute Proceedings for the collection of all amounts then
payable on the Debt or otherwise payable under this Indenture or the Credit
Agreement, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Assets any Monies adjudged due;

 

(ii)           sell or cause the sale of all or a portion of the Assets or
rights or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Sections 5.5 and
5.17;

 

(iii)          institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture and/or the Credit Agreement with respect
to the Assets;

 

(iv)          exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Collateral Trustee and the Holders of the Debt hereunder (including, without
limitation, exercising all rights of the Collateral Trustee under the Securities
Account Control Agreement); and

 

(v)           exercise any other rights and remedies that may be available at
law or in equity;

 

48

--------------------------------------------------------------------------------



 

provided, however, that the Collateral Trustee may not sell or liquidate the
Assets or institute Proceedings in furtherance thereof pursuant to this
Section 5.4 except according to the provisions specified in Section 5.5(a).

 

The Collateral Trustee may, but need not, obtain (at the expense of the
Co-Issuers) and rely upon an opinion of an Independent investment banking firm
of national reputation, or other appropriate advisor concerning the matter,
which may (but need not) be the Placement Agent, as to the feasibility of any
action proposed to be taken in accordance with this Section 5.4 and as to the
sufficiency of the proceeds and other amounts receivable with respect to the
Assets to make the required payments of principal of and interest on the Debt,
which opinion shall be conclusive evidence as to such feasibility or sufficiency
and the cost of which shall be commercially reasonable.

 

(b)           If an Event of Default as described in Section 5.1(d) hereof shall
have occurred and be continuing the Collateral Trustee may, and at the written
direction of the Holders of a Majority of the Controlling Class shall, institute
a Proceeding solely to compel performance of the covenant or agreement or to
cure the representation or warranty, the breach of which gave rise to the Event
of Default under such Section, and enforce any equitable decree or order arising
from such Proceeding.

 

(c)           Upon any sale, whether made under the power of sale hereby given
or by virtue of judicial Proceedings, any Secured Party or any Affiliate of the
Issuer may bid for and purchase the Assets or any part thereof and, upon
compliance with the terms of sale, may hold, retain, possess or dispose of such
property in its or their own absolute right without accountability.

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Collateral Trustee, or of the Officer
making a sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Co-Issuers, the Collateral Trustee, the
Loan Agent and the Holders of the Debt, shall operate to divest all right, title
and interest whatsoever, either at law or in equity, of each of them in and to
the property sold, and shall be a perpetual bar, both at law and in equity,
against each of them and their successors and assigns, and against any and all
Persons claiming through or under them.

 

(d)           Notwithstanding any other provision of this Indenture, none of any
Holder of the Debt, the Collateral Trustee, the Loan Agent nor any other Secured
Party may, prior to the date which is one year (or if longer, any applicable
preference period) and one day after the payment in full of all the Debt,
institute against, or join any other Person in instituting against, the Issuer
or the Co-Issuer, any bankruptcy, winding up, reorganization, arrangement,
insolvency, moratorium or liquidation Proceedings, or other Proceedings under
Cayman Islands, U.S. federal or State bankruptcy or similar laws.  Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Collateral Trustee or
the Loan Agent (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the

 

49

--------------------------------------------------------------------------------



 

Issuer or the Co-Issuer or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Collateral Trustee or the Loan Agent, as
applicable, or (ii) from commencing against the Issuer or the Co-Issuer or any
of its respective properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation Proceeding.

 

(e)           In the event one or more Holders or beneficial owners of Debt
causes a Bankruptcy Filing against the Issuer or the Co-Issuer in violation of
the prohibition described above, such Holder(s) or beneficial owner(s) (each, a
“Filing Holder”) will be deemed to acknowledge and agree that (i) any claim that
such Filing Holder(s) have against the Issuer or the Co-Issuer, as the case may
be, or with respect to any Assets (including any proceeds thereof) shall,
notwithstanding anything to the contrary in the Priority of Distributions, be
fully subordinate in right of payment to the claims of each Holder and
beneficial owner of any Debt that is not a Filing Holder, with such
subordination being effective until all amounts with respect to any Debt held by
each Holder or beneficial owner of any Debt that is not a Filing Holder are paid
in full in accordance with the Priority of Distributions (after giving effect to
such subordination), (ii) such Filing Holder(s) will promptly return or cause
all amounts received by it (them) following the filing of such petition to be
returned to the Issuer and (iii) such Filing Holder(s) will take all necessary
action to give effect to the Bankruptcy Subordination Agreement.  The terms
described in the immediately preceding sentence are referred to herein as the
“Bankruptcy Subordination Agreement” and any Class of Debt of any Holder or
beneficial owner who caused such subordination will be referred to as the
“Bankruptcy Subordinated Class.”  The Bankruptcy Subordination Agreement will
constitute a “subordination agreement” within the meaning of Section 510(a) of
the U.S. Bankruptcy Code (Title 11 of the United States Code, as amended from
time to time (or any successor statute)).  The Collateral Trustee shall be
entitled to rely upon an Issuer Order with respect to the payment of any amounts
payable to Holders, which amounts are subordinated pursuant to this
Section 5.4(e).

 

(f)            The Issuer or the Co-Issuer, as applicable, shall timely file an
answer and any other appropriate pleading objecting to (i) the institution of
any Proceeding to have the Issuer or the Co-Issuer, as the case may be,
adjudicated as bankrupt or insolvent or (ii) the filing of any petition seeking
relief, reorganization, arrangement, adjustment or composition of or in respect
of the Issuer or the Co-Issuer, as the case may be, under the Bankruptcy Law or
any other applicable law, subject to applicable funds available to pay the
related expenses.  The reasonable fees, costs, charges and expenses incurred by
the Issuer (including reasonable attorneys’ fees and expenses) in connection
with taking any such action shall be paid as Administrative Expenses.

 

(g)           Upon (i) the institution of any Proceeding to have the Issuer or
the Co-Issuer, as the case may be, adjudicated as bankrupt or insolvent or
(ii) the filing of any petition seeking relief, reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or the Co-Issuer, as
the case may be, under the Bankruptcy Law or any other applicable law (in each
case, whether voluntary or involuntary), the Collateral Trustee shall not
withdraw funds from the Payment Account to pay or transfer any amounts set forth
in any Distribution Report except in accordance with the instructions of a court
of competent jurisdiction.

 

Section 5.5.                 Optional Preservation of Assets.    (a) 
Notwithstanding anything to the contrary herein, if an Event of Default shall
have occurred and be continuing, the Collateral

 

50

--------------------------------------------------------------------------------



 

Trustee shall retain the Assets securing the Debt intact (except as otherwise
expressly permitted or required by Sections 7.16(l), 10.8 and 12.1), collect and
cause the collection of the proceeds thereof and make and apply all payments and
deposits and maintain all accounts in respect of the Assets and the Debt in
accordance with the Priority of Distributions and the provisions of Article X,
Article XII and Article XIII unless:

 

(i)            the Collateral Trustee, pursuant to Section 5.5(c) and in
consultation with the Portfolio Manager, determines that the anticipated
proceeds of a sale or liquidation of all or any portion of the Assets (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the amounts then due (or, in the case of
interest, accrued) and unpaid on the Debt for principal and interest (including
Deferred Interest), and all Administrative Expenses and other amounts, fees and
expenses payable or distributable pursuant to the Priority of Distributions
prior to any distributions to the Issuer, and a Supermajority of the Controlling
Class agrees with such determination;

 

(ii)           either (x) in the case of an Event of Default under
Section 5.1(a) (so long as any such Event of Default (A) was not the result of
an administrative error or omission by the Collateral Trustee, the Loan Agent,
any Paying Agent, the Registrar of the Debt, (B) did not occur as a result of
the failure to pay any amount due on a Redemption Date or (C) was not as a
result of the failure to pay interest on the Class A-2 Notes while the Class A-1
Debt is the Controlling Class) or Section 5.1(g) above, a Supermajority of the
Class A-1 Debt (voting separately by Class) or (y) a Supermajority of each
Class of Debt, in each case, voting separately, directs the sale and liquidation
of all or any portion of the Assets; or

 

(iii)          if the Debt has been paid in full, the Issuer may direct the sale
and liquidation of all or any portion of the Assets.

 

The Collateral Trustee shall give written notice of the retention of the Assets
to the Issuer (with a copy to the Co-Issuer), the Rating Agencies and the
Portfolio Manager.  So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time with
notice to the Rating Agencies when the conditions specified in clause (i),
(ii) or (iii) exist.

 

In the event a liquidation of all or any portion of the Assets is commenced in
accordance with this Section 5.5, all unpaid principal, together with all
accrued and unpaid interest thereon, of all the Debt, and other amounts payable
under this Indenture, shall automatically become due and payable without any
declaration or other act on the part of the Collateral Trustee or any Holder.
The Portfolio Manager or any Holder of Debt may submit a bid (on its own behalf
or on behalf of one or more designees) to purchase Assets in connection with any
liquidation of all or any portion of the Assets; provided that the Collateral
Trustee is under no obligation to seek bids from the Portfolio Manager or any
Holder of Debt or to sell Assets to the Portfolio Manager or any Holder of Debt
submitting a bid.

 

(b)           Nothing contained in Section 5.5(a) shall be construed to require
the Collateral Trustee to sell the Assets securing the Debt if the conditions
set forth in clause (i), (ii) or (iii) of

 

51

--------------------------------------------------------------------------------



 

Section 5.5(a) are not satisfied.  Nothing contained in Section 5.5(a) shall be
construed to require the Collateral Trustee to preserve the Assets securing the
Debt if prohibited by applicable law.

 

(c)           In determining whether the condition specified in
Section 5.5(a)(i) exists, at the written direction of a Supermajority of the
Controlling Class, the Collateral Trustee shall request bid prices with respect
to each security contained in the Assets from two nationally recognized dealers
at the time making a market in such securities (as identified by the Portfolio
Manager, if possible, to the Collateral Trustee in writing) and shall compute
the anticipated proceeds of sale or liquidation on the basis of the lower of
such bid prices for each such security.  In the event that the Collateral
Trustee is only able to obtain bid prices with respect to each Asset from one
nationally recognized dealer at the time making a market in such Assets, the
Collateral Trustee shall compute the anticipated proceeds of the sale or
liquidation on the basis of such one bid price for each such Asset.  If the
Collateral Trustee is unable to obtain any bids, the condition specified in
Section 5.5(a)(i) shall be deemed to not be satisfied.  For the purposes of
making the determinations required pursuant to Section 5.5(a)(i), the Collateral
Trustee shall apply the standards set forth in Section 6.3(c)(i) or (ii).  In
addition, for the purposes of determining issues relating to the execution of a
sale or liquidation of all or any portion of the Assets and the execution of a
sale or other liquidation thereof in connection with a determination whether the
condition specified in Section 5.5(a)(i) exists, the Collateral Trustee may
retain (at the Co-Issuers’ expense and for a commercially reasonable fee) and
rely on an opinion of an Independent bank of national reputation or other
appropriate advisor concerning the matter.

 

The Collateral Trustee shall deliver to the Holders and the Portfolio Manager a
report stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than ten (10) days after such determination is made. 
If a Supermajority of the Controlling Class has directed the Collateral Trustee
to make a determination pursuant to Section 5.5(c), the Collateral Trustee shall
make the determinations required by Section 5.5(a)(i) within thirty (30) days
after an Event of Default (or such longer period as is necessary if the
information required to make such determination has not yet been received) or at
the request of a Supermajority of the Controlling Class at any time during which
the Collateral Trustee retains the Assets pursuant to Section 5.5(a).

 

(d)           Notwithstanding anything to the contrary contained herein, prior
to the sale of the Assets in connection with an exercise of remedies described
in this Section 5.5, the Collateral Trustee shall use commercially reasonable
efforts to notify the Issuer and each Rating Agency of its intent to sell the
Assets in accordance with this Indenture.  Prior to the consummation by the
Collateral Trustee of any such sale of the Assets, the Collateral Trustee shall
offer to sell the Assets to the Holders of the Interests constituting a Majority
of the Interests on the same terms and conditions as are offered in the highest
firm bid to purchase the Assets by any Person that is not an Affiliate of the
Issuer or the Portfolio Manager.  To the extent a Majority of the Interests does
not accept such offer within two (2) Business Days after delivery thereof by the
Collateral Trustee, the Collateral Trustee may accept any such bid on the same
terms and conditions for a period of ten (10) days.  If the Collateral Trustee
does not accept such bid within such ten (10) day period and intends to
subsequently sell the Assets, the Collateral Trustee shall comply with the
requirements of this paragraph in connection with any such subsequent proposed
sale.

 

52

--------------------------------------------------------------------------------



 

Section 5.6.                 Collateral Trustee May Enforce Claims without
Possession of Notes or Class A-1L Loans.  All rights of action and claims under
this Indenture or the Credit Agreement or under any of the Debt may be
prosecuted and enforced by the Collateral Trustee without the possession of any
of the Notes or the Class A-1L Loans or the production thereof in any trial or
other Proceeding relating thereto, and any such action or Proceeding instituted
by the Collateral Trustee shall be brought in its own name as trustee of an
express trust, and any recovery of judgment shall be applied as set forth in
Section 5.7.

 

Section 5.7.                 Application of Money Collected.  Any Money
collected by the Collateral Trustee (after payment of costs of collection,
liquidation and enforcement) with respect to the Debt pursuant to this Article V
and any Money that may then be held or thereafter received by the Collateral
Trustee with respect to the Debt hereunder shall be applied, subject to
Section 13.1 and in accordance with the provisions of Section 11.1(a)(iii), at
the date or dates fixed by the Collateral Trustee.  Upon the final distribution
of all proceeds of any liquidation effected hereunder, the provisions of
Section 4.1 shall be deemed satisfied for the purposes of discharging this
Indenture pursuant to Article IV.

 

Section 5.8.                 Limitation on Suits.  No Holder of any Debt shall
have any right to institute any Proceedings, judicial or otherwise, with respect
to this Indenture or the Credit Agreement, or for the appointment of a receiver
or trustee, or for any other remedy hereunder, unless:

 

(a)           such Holder has previously given to a Trust Officer of the
Collateral Trustee written notice of an Event of Default;

 

(b)           the Holder or Holders of a Majority of the Controlling Class shall
have made written request to the Collateral Trustee to institute Proceedings in
respect of such Event of Default in its own name as Collateral Trustee hereunder
and such Holder or Holders have provided the Collateral Trustee indemnity
reasonably satisfactory to the Collateral Trustee against the costs, expenses
(including reasonable attorneys’ fees and expenses) and liabilities to be
incurred in compliance with such request;

 

(c)           the Collateral Trustee, for thirty (30) days after its receipt of
such notice, request and provision of such indemnity, has failed to institute
any such Proceeding; and

 

(d)           no direction inconsistent with such written request has been given
to the Collateral Trustee during such thirty (30)-day period by a Supermajority
of the Controlling Class;

 

it being understood and intended that no one or more Holders of Debt shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Debt of the same Class or to obtain or to seek to obtain priority or
preference over any other Holders of the Debt of the same Class or to enforce
any right under this Indenture or the Credit Agreement, except in the manner
herein provided and for the equal and ratable benefit of all the Holders of Debt
of the same Class subject to and in accordance with Section 13.1 and the
Priority of Distributions.

 

53

--------------------------------------------------------------------------------



 

In the event the Collateral Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Holders of the Controlling
Class, each representing less than a Supermajority of the Controlling Class,
pursuant to this Section 5.8, the Collateral Trustee shall act in accordance
with the request specified by the group of Holders with the greatest percentage
of the Aggregate Outstanding Amount of the Controlling Class.  If the groups
represent the same percentage, the Collateral Trustee in its sole discretion may
determine what action, if any, shall be taken.

 

Section 5.9.                 Unconditional Rights of Holders of Debt to Receive
Principal and Interest.  Subject to Sections 2.8(i), 2.13, 5.13, 6.15 and 13.1,
but notwithstanding any other provision in this Indenture or the Credit
Agreement, the Holder of any Debt shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Debt
as such principal and interest becomes due and payable in accordance with the
Priority of Distributions and Section 13.1, and, subject to the provisions of
Section 5.8, to institute Proceedings for the enforcement of any such payment. 
Holders of Debt ranking junior to Classes of Debt still Outstanding shall have
no right to institute proceedings for the enforcement of any such payment until
such time as no Debt ranking senior to such Class of Debt remains Outstanding,
which right shall be subject to the provisions of Section 5.8, and shall not be
impaired without the consent of any such Holder.

 

Section 5.10.               Restoration of Rights and Remedies.  If the
Collateral Trustee or any Holder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Collateral
Trustee or to such Holder, then and in every such case the Co-Issuers, the
Collateral Trustee and the Holder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Collateral Trustee and
the Holder shall continue as though no such Proceeding had been instituted.

 

Section 5.11.               Rights and Remedies Cumulative.  No right or remedy
herein conferred upon or reserved to the Collateral Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

Section 5.12.               Delay or Omission Not Waiver.  No delay or omission
of the Collateral Trustee or any Holder of Debt to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein or
of a subsequent Event of Default.  Every right and remedy given by this
Article V or by law to the Collateral Trustee or to the Holders of the Debt may
be exercised from time to time, and as often as may be deemed expedient, by the
Collateral Trustee or by the Holders of the Debt.

 

Section 5.13.               Control by Supermajority of Controlling Class.  A
Supermajority of the Controlling Class shall have the right following the
occurrence, and during the continuance of,

 

54

--------------------------------------------------------------------------------



 

an Event of Default to cause the institution of and direct the time, method and
place of conducting any Proceeding for any remedy available to the Collateral
Trustee, and to direct the exercise of any trust, right, remedy or
power conferred upon the Collateral Trustee; provided that:

 

(a)           such direction shall not conflict with any rule of law or with any
express provision of this Indenture;

 

(b)           the Collateral Trustee may take any other action deemed proper by
the Collateral Trustee that is not inconsistent with such direction; provided,
that subject to Section 6.1, the Collateral Trustee need not take any action
that it determines might involve it in liability (unless the Collateral Trustee
has received the indemnity as set forth in clause (c) below);

 

(c)           the Collateral Trustee shall have been provided with security or
indemnity reasonably satisfactory to it; and

 

(d)           notwithstanding the foregoing, any direction to the Collateral
Trustee to undertake a Sale of the Assets shall be by the Holders of Debt
secured thereby representing the requisite percentage of the Aggregate
Outstanding Amount of Debt specified in Section 5.5.

 

Section 5.14.               Waiver of Past Defaults.  Prior to the time a
judgment or decree for payment of the Money due has been obtained by the
Collateral Trustee, as provided in this Article V, a Majority of the Controlling
Class may on behalf of the Holders of all the Debt waive any past Default and
its consequences, except a Default:

 

(a)           in the payment of the principal of any Debt (which may be waived
with the consent of each Holder of such Debt);

 

(b)           in the payment of interest on the Debt of the Controlling
Class (which may be waived with the consent of the Holders of 100% of the
Controlling Class);

 

(c)           in respect of a provision hereof that under Section 8.2 cannot be
modified or amended without the waiver or consent of the Holder of any
Outstanding Debt adversely affected thereby (which may be waived with the
consent of each such Holder); or

 

(d)           in respect of a representation contained in Section 7.18 (which
may be waived by a Majority of the Controlling Class if the Global Rating Agency
Condition is satisfied).

 

In the case of any such waiver, the Co-Issuers, the Collateral Trustee and the
Holders of the Debt shall be restored to their former positions and rights
hereunder, respectively, but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.  The Collateral Trustee
shall promptly give written notice of any such waiver to the Rating Agencies
then rating any Class of Debt, the Portfolio Manager and each Holder.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

55

--------------------------------------------------------------------------------



 

Section 5.15.               Undertaking for Costs.  All parties to this
Indenture agree, and each Holder of any Debt by his acceptance thereof shall be
deemed to have agreed, that any court may in its discretion require, in any suit
for the enforcement of any right or remedy under this Indenture, or in any suit
against the Collateral Trustee, Collateral Administrator or Portfolio Manager
for any action taken, or omitted by it as Collateral Trustee, Collateral
Administrator or Portfolio Manager, as applicable, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 5.15 shall not apply to any suit instituted
by the Collateral Trustee, to any suit instituted by any Holder, or group of
Holders, holding in the aggregate more than 10% in Aggregate Outstanding Amount
of the Controlling Class, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or interest on any Debt on or
after the applicable Stated Maturity (or, in the case of redemption, on or after
the applicable Redemption Date).

 

Section 5.16.               Waiver of Stay or Extension Laws.  The Co-Issuers
covenant (to the extent they may lawfully do so) that they shall not at any time
insist upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any valuation, appraisement,
redemption or marshalling law or rights, in each case wherever enacted, now or
at any time hereafter in force, which may affect the covenants, the performance
of or any remedies under this Indenture; and the Co-Issuers (to the extent that
they may lawfully do so) hereby expressly waive all benefit or advantage of any
such law or rights, and covenant that they shall not hinder, delay or impede the
execution of any power herein granted to the Collateral Trustee, but shall
suffer and permit the execution of every such power as though no such law had
been enacted or rights created.

 

Section 5.17.               Sale of Assets.  (a)  The power to effect any sale
(a “Sale”) of all or any portion of the Assets pursuant to Sections 5.4 and 5.5
shall not be exhausted by any one or more Sales as to any portion of such Assets
remaining unsold, but shall continue unimpaired until the entire Assets shall
have been sold or all amounts secured by the Assets shall have been paid. The
Collateral Trustee may upon notice provided as soon as reasonably practicable to
the Holders, and shall, upon direction of the Holders of Debt representing the
requisite percentage of the Aggregate Outstanding Amount of Debt having the
power to direct such Sale, from time to time postpone any Sale by public
announcement made at the time and place of such Sale pursuant to Section 5.5. 
The Collateral Trustee hereby expressly waives its rights to any amount fixed by
law as compensation for any Sale; provided that each of the Collateral Trustee,
the Loan Agent and the Portfolio Manager shall be authorized to deduct the
reasonable costs, charges and expenses incurred by it in connection with such
Sale from the proceeds thereof notwithstanding the provisions of Section 6.7;
provided, further, that this Section 5.17 shall be qualified in its entirety by
reference to Section 5.5(d).

 

(b)           Subject to Section 5.5(d), the Collateral Trustee may bid for and
acquire any portion of the Assets in connection with a public Sale thereof, and
may pay all or part of the purchase price by crediting against amounts owing on
the Debt or other amounts secured by the Assets, all or part of the net proceeds
of such Sale after deducting the reasonable costs, charges and expenses incurred
by the Collateral Trustee and the Loan Agent in connection with such Sale

 

56

--------------------------------------------------------------------------------



 

notwithstanding the provisions of Section 6.7.  The Debt need not be produced in
order to complete any such Sale, or in order for the net proceeds of such Sale
to be credited against amounts owing on the Debt.  The Collateral Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.

 

(c)           If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Portfolio
Manager may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the written consent of a Majority of the Controlling Class,
seek a no action position from the Securities and Exchange Commission or any
other relevant federal or State regulatory authorities, regarding the legality
of a public or private Sale of such Unregistered Securities.

 

(d)           The Collateral Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Assets
in connection with a Sale thereof, without recourse, representation or
warranty.  In addition, the Collateral Trustee is hereby irrevocably appointed
the agent and attorney in fact of the Issuer to transfer and convey its interest
in any portion of the Assets in connection with a Sale thereof, and to take all
action necessary to effect such Sale.  No purchaser or transferee at such a sale
shall be bound to ascertain the Collateral Trustee’s authority, to inquire into
the satisfaction of any conditions precedent or see to the application of any
Monies.

 

(e)           Without limiting any right under Section 5.5(d), and
notwithstanding any prior notice delivered thereunder, the Collateral Trustee
shall provide notice as soon as reasonably practicable of any public Sale to the
Holders of the Interests, and the Holders of the Interests and the Portfolio
Manager shall be permitted to participate in any such public Sale to the extent
permitted by applicable law and to the extent such Holders or the Portfolio
Manager, as applicable, meet any applicable eligibility requirements with
respect to such Sale.

 

Section 5.18.               Action on the Debt.  The Collateral Trustee’s right
to seek and recover judgment on the Debt or under this Indenture or the Credit
Agreement shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture or the Credit
Agreement.  Neither the lien of this Indenture nor any rights or remedies of the
Collateral Trustee or the Holders shall be impaired by the recovery of any
judgment by the Collateral Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Assets or upon any of the
assets of the Issuer or the Co-Issuer.

 

ARTICLE VI

 

THE COLLATERAL TRUSTEE

 

Section 6.1.                 Certain Duties and Responsibilities of the
Collateral Trustee.  (a)  Except during the continuance of an Event of Default:

 

(i)            the Collateral Trustee undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the
Collateral Trustee; and

 

57

--------------------------------------------------------------------------------



 

(ii)           in the absence of bad faith on its part, the Collateral Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
Collateral Trustee and conforming to the requirements of this Indenture;
provided, however, that in the case of any such certificates or opinions which
by any provision hereof are specifically required to be furnished to the
Collateral Trustee, the Collateral Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform on their face to the
requirements of this Indenture and shall promptly, but in any event within three
(3) Business Days in the case of an Officer’s certificate furnished by the
Portfolio Manager, notify the party delivering the same if such certificate or
opinion does not conform.  If a corrected form shall not have been delivered to
the Collateral Trustee within fifteen days after such notice from the Collateral
Trustee, the Collateral Trustee shall so notify the Holders and the Loan Agent.

 

(b)           In case an Event of Default known to the Collateral Trustee has
occurred and is continuing, the Collateral Trustee shall, prior to the receipt
of directions, if any, from a Majority (or Supermajority, as applicable) of the
Controlling Class, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(c)           No provision of this Indenture shall be construed to relieve the
Collateral Trustee from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that:

 

(i)            this subsection shall not be construed to limit the effect of
subsection (a) of this Section 6.1;

 

(ii)           the Collateral Trustee shall not be liable for any error of
judgment made in good faith by a Trust Officer, unless it shall be proven that
the Collateral Trustee was negligent in ascertaining the pertinent facts;

 

(iii)          the Collateral Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Issuer, the Co-Issuer or the Portfolio Manager in accordance
with this Indenture and/or a Majority (or such other percentage as may be
required by the terms hereof) of the Controlling Class (or other Class if
required or permitted by the terms hereof), relating to the time, method and
place of conducting any Proceeding for any remedy available to the Collateral
Trustee, or exercising any trust or power conferred upon the Collateral Trustee,
under this Indenture;

 

(iv)          no provision of this Indenture shall require the Collateral
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not reasonably

 

58

--------------------------------------------------------------------------------



 

assured to it unless such risk or liability relates to the performance of its
ordinary services, including mailing of notices under Article V, under this
Indenture; and

 

(v)           in no event shall the Collateral Trustee be liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits) even if the Collateral Trustee has
been advised of the likelihood of such damages and regardless of the form of
such action.

 

(d)           For all purposes under this Indenture, the Collateral Trustee
shall not be deemed to have notice or knowledge of any default or any Event of
Default described in Sections 5.1(c), (d), (e), (f) or (g) unless a Trust
Officer assigned to and working in the Corporate Trust Office has actual
knowledge thereof or unless written notice of any event which is in fact such an
Event of Default or Default is received by the Collateral Trustee at the
Corporate Trust Office, and such notice references the Debt generally, the
Issuer, the Co-Issuer, the Assets or this Indenture. Until such time, the
Collateral Trustee shall have no obligation to inquire into, or investigate as
to, whether or not such event has occurred. For purposes of determining the
Collateral Trustee’s responsibility and liability hereunder, whenever reference
is made in this Indenture to such an Event of Default or a Default, such
reference shall be construed to refer only to such an Event of Default or
Default of which the Collateral Trustee is deemed to have notice as described in
this Section 6.1(d).

 

(e)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Collateral Trustee shall be subject to the
provisions of this Section 6.1.

 

(f)            The Collateral Trustee shall, upon reasonable (but no less than
three (3) Business Days’) prior written notice to the Collateral Trustee, permit
any representative of a Holder of Debt, during the Collateral Trustee’s normal
business hours, to examine all books of account, records, reports and other
papers of the Collateral Trustee (other than items protected by attorney-client
privilege) relating to the Debt, to make copies and extracts therefrom (the
reasonable out-of-pocket expenses incurred in making any such copies or extracts
to be reimbursed to the Collateral Trustee by such Holder).

 

Section 6.2.                 Notice of Default.    As soon as reasonably
practicable (and in no event later than three (3) Business Days) after the
occurrence of any Default actually known to a Trust Officer of the Collateral
Trustee or after any declaration of acceleration has been made or delivered to
the Collateral Trustee pursuant to Section 5.2, the Collateral Trustee shall
give notice to the Co-Issuers, the Portfolio Manager, the Loan Agent, each
Rating Agency, each Hedge Counterparty, each Paying Agent, all Holders, as their
names and addresses appear on the Register, and to the Cayman Islands Stock
Exchange (for so long as any Class of Notes is listed on the Cayman Islands
Stock Exchange and so long as the guidelines of such exchange so require), of
all Defaults hereunder actually known to the Trust Officer of the Collateral
Trustee, unless such Default shall have been cured or waived.

 

59

--------------------------------------------------------------------------------



 

Section 6.3.                 Certain Rights of Collateral Trustee.  Except as
otherwise provided in Section 6.1:

 

(a)           the Collateral Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(b)           any direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Order;

 

(c)           whenever in the administration of this Indenture the Collateral
Trustee shall (i) deem it desirable that a matter be proved or established prior
to taking, suffering or omitting any action hereunder (including, without
limitation, with respect to any ambiguity in the interpretation of any
definition, provision or term contained in this Indenture or any other
Transaction Document), the Collateral Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, request
and rely upon an Officer’s certificate or Issuer Order, (ii) be required to
determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Collateral Trustee may, in the absence of bad
faith on its part, rely on reports of nationally recognized accountants,
investment bankers or other Persons qualified to provide the information
required to make such determination, including nationally recognized dealers in
securities of the type being valued and securities quotation services or
(iii) reasonably determine that more than one methodology can be used to make
any of the determinations or calculations set forth in the Transaction
Documents, then the Collateral Trustee may request direction from the Portfolio
Manager as to the methodology to be used, and the Collateral Trustee shall be
entitled to follow and conclusively rely on such direction without any liability
therefor provided the Collateral Trustee has complied with such direction in
good faith and without willful misfeasance and gross negligence;

 

(d)           as a condition to the taking or omitting of any action by it
hereunder or to the extent in the Collateral Trustee, in good faith reasonably
believes that any such action or inaction would be contrary to applicable law,
the Collateral Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)           the Collateral Trustee shall be under no obligation to exercise or
to honor any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders pursuant to this Indenture, unless
such Holders shall have provided to the Collateral Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses (including reasonable
attorneys’ fees and expenses) and liabilities which might reasonably be incurred
by it in compliance with such request or direction;

 

(f)            the Collateral Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document, but the Collateral Trustee, in

 

60

--------------------------------------------------------------------------------



 

its discretion, may, and upon the written direction of a Majority of the
Controlling Class, the Issuer or of a Rating Agency shall (subject to the right
of the Collateral Trustee hereunder to be satisfactorily indemnified), make such
further inquiry or investigation into such facts or matters as it may see fit or
as it shall be directed, and the Collateral Trustee shall be entitled, on
reasonable prior notice (not less than five (5) Business Days) to the Applicable
Issuers and the Portfolio Manager, to examine the books and records relating to
the Debt and the Assets, personally or by agent or attorney, during the
Applicable Issuer’s or the Portfolio Manager’s normal business hours; provided
that the Collateral Trustee shall, and shall cause its agents to, hold in
confidence all such information, except (i) to the extent disclosure may be
required by law or by any regulatory, administrative or governmental authority
and (ii) to the extent that the Collateral Trustee, in its sole judgment, may
determine that such disclosure is consistent with its obligations hereunder;
provided, that the Collateral Trustee may disclose on a confidential basis any
such information to its agents, attorneys and auditors in connection with the
performance of its responsibilities hereunder so long as the Collateral Trustee
causes such agents, attorneys and auditors to hold in confidence all such
information;

 

(g)           the Collateral Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents, accountants or attorneys; provided that the Collateral Trustee shall not
be responsible for any misconduct or negligence on the part of any agent,
accountants or attorney appointed with due care by it hereunder;

 

(h)           the Collateral Trustee shall not be liable for any action it takes
or omits to take in good faith that it reasonably believes to be authorized or
within its rights or powers hereunder;

 

(i)            nothing herein shall be construed to impose an obligation on the
part of the Collateral Trustee to recalculate, monitor, evaluate, verify or
independently determine the accuracy of any report, certificate or information
received from the Issuer or Portfolio Manager;

 

(j)            to the extent any defined term hereunder, or any calculation
required to be made or determined by the Collateral Trustee hereunder, is
dependent upon or defined by reference to generally accepted accounting
principles (as in effect in the United States) (“GAAP”), the Collateral Trustee
shall be entitled to request and receive (and conclusively rely upon)
instruction from the Issuer (and in the absence of its receipt of timely
instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

 

(k)           to the extent not prohibited by applicable law, the Collateral
Trustee shall not be required to give any bond or surety in respect of the
execution of this Indenture or otherwise;

 

(l)            the Collateral Trustee shall not be deemed to have notice or
knowledge of any matter unless a Trust Officer has actual knowledge thereof or
unless written notice thereof is received by the Collateral Trustee at the
Corporate Trust Office and such notice references the Debt generally, the
Issuer, the Co-Issuer or this Indenture;

 

(m)          the permissive rights of the Collateral Trustee to take or refrain
from taking any actions enumerated in this Indenture shall not be construed as a
duty;

 

61

--------------------------------------------------------------------------------



 

(n)           the Collateral Trustee shall not be responsible for delays or
failures in performance resulting from circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, loss or malfunctions of utilities or communications
services);

 

(o)           in making or disposing of any investment permitted by this
Indenture, the Collateral Trustee is authorized to deal with itself (in its
individual capacity) or with any one or more of its Affiliates, whether it or
such Affiliate is acting as a subagent of the Collateral Trustee or for any
third person or dealing as principal for its own account.  If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;

 

(p)           the Collateral Trustee or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Collateral Trustee’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Eligible Investments, (ii) using Affiliates to effect transactions in
certain Eligible Investments and (iii) effecting transactions in certain
Eligible Investments.  Such compensation is not payable or reimbursable under
Section 6.7;

 

(q)           to help fight the funding of terrorism and money laundering
activities, the Collateral Trustee shall obtain, verify, and record information
that identifies individuals or entities that establish a relationship or open an
account with the Collateral Trustee.  The Collateral Trustee may ask for the
name, address, tax identification number, organizational documents, certificates
of good standing, licenses to do business and other information that will allow
the Collateral Trustee to identify the individual or entity who is establishing
the relationship or opening the account.  The Collateral Trustee may also ask
for formation documents such as articles of incorporation, an offering
memorandum, or other identifying documents to be provided;

 

(r)            the Collateral Trustee shall not be liable for the actions or
omissions of, or any inaccuracies in the records of, the Portfolio Manager, the
Issuer, the Co-Issuer, any Paying Agent (other than the Collateral Trustee), any
Authenticating Agent (other than the Collateral Trustee), any Clearing
Corporation or any depository institution and without limiting the foregoing,
the Collateral Trustee shall not be under any obligation to monitor, evaluate or
verify compliance by the Portfolio Manager with the terms hereof or the
Portfolio Management Agreement, or to verify or independently determine the
accuracy of information received by it from the Portfolio Manager (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Assets;

 

(s)            none of the Collateral Trustee, the Loan Agent or the Collateral
Administrator shall have any obligation to determine:  (a) if a Collateral
Obligation meets the criteria specified in the definition thereof, (b) if the
conditions specified in the definition of “Deliver” have been complied with, or
(c) if a Collateral Obligation is a Current Pay Obligation, Defaulted
Obligation, or Discount Obligation;

 

(t)            each of the Collateral Administrator and the Loan Agent shall
have the same rights, privileges, immunities and indemnities afforded to the
Collateral Trustee in this Article VI; provided, that such rights, privileges,
immunities and indemnities shall be in addition to, and

 

62

--------------------------------------------------------------------------------



 

not in limitation of, any rights, immunities and indemnities provided in the
Collateral Administration Agreement or the Credit Agreement;

 

(u)           in the event the Bank (in its individual capacity or as Collateral
Trustee) is also acting in the capacity of Loan Agent, Paying Agent, Registrar,
Transfer Agent, Calculation Agent, Custodian or Securities Intermediary, the
rights, protections, benefits, immunities and indemnities afforded to the
Collateral Trustee pursuant to this Article VI shall also be afforded to the
Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to, and not in
limitation of, any rights, immunities and indemnities provided in the Securities
Account Control Agreement or any other documents to which the Bank in such
capacity is a party;

 

(v)           notwithstanding any term hereof (or any term of the UCC that might
otherwise be construed to be applicable to a Securities Intermediary) to the
contrary, none of the Collateral Trustee, the Custodian or the Securities
Intermediary shall be under a duty or obligation in connection with the
acquisition or Grant by the Issuer to the Collateral Trustee of any item
constituting the Assets, or to evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Issuer in connection with its
Grant or otherwise, or in that regard to examine any Underlying Instrument, in
each case, in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 

(w)          the Collateral Trustee shall not have any duty or responsibility
for (i) any recording, filing, or depositing of this Indenture, any other
Transaction Document or any other agreement or instrument, monitoring or filing
any financing statement or continuation statement evidencing a security
interest, the maintenance of any such recording, filing or depositing or to any
re-recording, re-filing or re-depositing of any thereof, or otherwise monitoring
the perfection, continuation of perfection or the sufficiency or validity of any
security interest in or related to the Assets, (ii) the acquisition or
maintenance of any insurance, (iii) the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Assets,
(iv) the performance or observance by any other Person of any of the covenants,
agreements or other terms or conditions set forth in the Transaction Documents
or in any related document, (v) the occurrence of any default, or the validity,
enforceability, effectiveness or genuineness of any Transaction Document, any
related document or any other agreement, instrument or document, or (vi) the
satisfaction of any condition set forth in any Transaction Document or any
related document;

 

(x)           the Collateral Trustee shall not be required to take any action
under any Transaction Document or any related document if taking such action
(A) would subject the Collateral Trustee to a tax in any jurisdiction where it
is not then subject to a tax, or (B) would require the Collateral Trustee to
qualify to do business in any jurisdiction where it is not then so qualified;

 

(y)           the Collateral Trustee shall have no obligation to monitor or
enforce compliance with the U.S. Risk Retention Rules or the EU Securitization
Laws;

 

63

--------------------------------------------------------------------------------



 

(z)           neither the Collateral Trustee nor the Collateral Administrator
shall have any responsibility or liability for electing, determining or
verifying any non-LIBOR base rate (including, without limitation, whether such
rate is an Alternative Rate or whether the conditions to the adoption of an
Alternative Rate have been satisfied); and

 

(aa)         in order to comply with its Customer Identification Program
obligations under the USA PATRIOT Act and related regulations, the Collateral
Trustee shall have the right to request from certain parties, including but not
limited to the Issuer, the Co-Issuer, the Portfolio Manager and the Holders,
such information as it deems necessary or appropriate to identify and verify
each party’s identity, including without limitation, each party’s name, physical
address, tax identification number, organizational documents, certificate of
good standing, license to do business, or other pertinent identifying
information.

 

Section 6.4.                 Not Responsible for Recitals or Issuance of Debt. 
The recitals contained herein and in the Notes (or the lender notes with respect
to the Class A-1L Loans), other than the Certificate of Authentication thereon,
shall be taken as the statements of the Applicable Issuers; and the Collateral
Trustee assumes no responsibility for their correctness.  The Collateral Trustee
makes no representation as to the validity or sufficiency of this Indenture
(except as may be made with respect to the validity of the Collateral Trustee’s
obligations hereunder), the Assets or the Debt.  The Collateral Trustee shall
not be accountable for the use or application by the Co-Issuers of the Debt or
the proceeds thereof or any Money paid to the Co-Issuers pursuant to the
provisions hereof.

 

Section 6.5.                 Collateral Trustee May Hold Debt.  The Collateral
Trustee, any Paying Agent, the Registrar, the Loan Agent or any other agent of
the Co-Issuers, in its individual or any other capacity, may become the owner or
pledgee of Debt and may otherwise deal with the Co-Issuers or any of their
respective Affiliates with the same rights it would have if it were not
Collateral Trustee, Paying Agent, Registrar, Loan Agent or such other agent.

 

Section 6.6.                 Money Held in Trust.  Money held by the Collateral
Trustee hereunder shall be held in trust to the extent required herein.  The
Collateral Trustee shall be under no liability for interest on any Money
received by it hereunder, except in its capacity as the Bank to the extent of
income or other gain on investments which are deposits in or certificates of
deposit of the Bank in its commercial capacity and income or other gain actually
received by the Collateral Trustee on Eligible Investments.

 

Section 6.7.                 Compensation and Reimbursement.  (a) The Issuer
agrees:

 

(i)            to pay the Collateral Trustee on each Distribution Date
reasonable compensation as set forth in a separate fee schedule dated on or near
the Closing Date between the Collateral Trustee and the Portfolio Manager for
all services rendered by it hereunder (which compensation shall not be limited
by any provision of law in regard to the compensation of a trustee of an express
trust);

 

(ii)           in accordance with the terms hereof, to reimburse the Collateral
Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Collateral Trustee in
accordance with any provision of this

 

64

--------------------------------------------------------------------------------



 

Indenture (including, without limitation, costs incurred in connection with tax
compliance or withholding, the exercise or enforcement of remedies pursuant to
Article V, securities transaction charges and the reasonable compensation and
expenses and disbursements of its agents and legal counsel and of any accounting
firm or investment banking firm employed by the Collateral Trustee pursuant to
Section 10.7 or any other term of this Indenture, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Collateral Trustee’s receipt of a payment from a financial
institution with respect to certain Eligible Investments, as specified by the
Portfolio Manager in writing; and

 

(iii)          to indemnify the Collateral Trustee and its officers, directors,
employees and agents for, and to hold them harmless against, any loss, claim,
damage, fee, cost, liability or expense incurred without negligence, willful
misconduct or bad faith on their part, and arising out of or in connection with
the acceptance or administration of the trust or the transactions contemplated
hereby, including the costs and expenses of defending themselves (including
reasonable attorney’s fees and costs and the attorneys’ fees and expenses
incurred in connection with any action, suit or proceeding brought by the
Collateral Trustee to enforce any indemnification by, or other obligations of,
the Issuer or the costs of defending or prosecuting any claim) against any claim
or liability in connection with the exercise or performance of any of their
powers or duties hereunder and under any other Transaction Document related
hereto.

 

(b)           The Collateral Trustee shall receive amounts pursuant to this
Section 6.7 in accordance with the Priority of Distributions but only to the
extent that funds are available for the payment thereof.  Subject to
Section 6.9, the Collateral Trustee shall continue to serve as Collateral
Trustee under this Indenture notwithstanding the fact that the Collateral
Trustee shall not have received amounts due it hereunder; provided that nothing
herein shall impair or affect the Collateral Trustee’s rights under
Section 6.9.  No direction by the Holders shall affect the right of the
Collateral Trustee to collect amounts owed to it under this Indenture.  If on
any date when a fee or expense shall be payable to the Collateral Trustee
pursuant to this Indenture insufficient funds are available for the payment
thereof, any portion of a fee or expense not so paid shall be deferred and
payable on such later date on which a fee or expense shall be payable and
sufficient funds are available therefor.  The Issuer’s obligations under this
Section 6.7 shall be secured by the lien of this Indenture and shall survive the
termination of this Indenture and the resignation or removal of the Collateral
Trustee pursuant to Section 6.9.

 

(c)           The Collateral Trustee hereby agrees not to cause the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for the non-payment
to the Collateral Trustee of any amounts provided by this Section 6.7 until at
least one year (or if longer the applicable preference period then in effect)
and one day after the payment in full of all Debt.  Nothing in this
Section 6.7(c) shall preclude the Collateral Trustee from (i) exercising its
rights as a secured or unsecured creditor in any Proceeding involving the Issuer
or the Co-Issuer not filed or commenced by the Collateral Trustee or (ii) while
an Event of Default is continuing, commencing against the Issuer or the
Co-Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium,

 

65

--------------------------------------------------------------------------------



 

liquidation or similar Proceeding; provided that any recovery of any amount
received by the Collateral Trustee under the preceding clause (i) or (ii) shall
be distributed in accordance with the Priority of Distributions.

 

(d)           To the extent that the entity acting as Collateral Trustee is
acting as Registrar, Calculation Agent, Paying Agent, Authenticating Agent or
Custodian, the rights, privileges, immunities and indemnities set forth in this
Article VI shall also apply to it acting in each such capacity.

 

Section 6.8.                 Corporate Collateral Trustee Required;
Eligibility.  There shall at all times be a Collateral Trustee hereunder which
shall be an organization or entity organized and doing business under the laws
of the United States of America or of any state thereof, authorized under such
laws to exercise corporate trust powers, having a combined capital and surplus
of at least U.S.$200,000,000, subject to supervision or examination by federal
or state authority, having a rating of at least “BBB+” by S&P and long-term
issuer default rating of at least “A” and a short-term issuer default rating of
at least “F1” by Fitch and having an office within the United States; provided,
that if the Collateral Trustee is downgraded by the applicable Rating Agency
below such Rating Agency’s minimum rating or counterparty risk assessment as set
forth in this sentence, the Collateral Trustee (x) shall promptly notify the
Co-Issuers and the Portfolio Manager of such downgrade in writing and (y) may
retain its eligibility if it obtains or has obtained (at its own expense) or, to
the extent the Issuer or the Portfolio Manager requests that the Collateral
Trustee retain its eligibility (at the Issuer’s expense), prior to appointment
of a successor trustee, (i) a confirmation from the applicable Rating Agency
that downgraded the Collateral Trustee or counterparty risk assessment that such
Rating Agency’s then-current rating of the Debt will not be downgraded or
withdrawn by reason of such downgrade of the Collateral Trustee’s rating or
(ii) a written waiver or other written acknowledgement (which may be evidenced
by an exchange of electronic messages or facsimiles) from such Rating Agency
that it will not review such Rating Agency’s then-current rating of the Debt in
such circumstances.  If such organization or entity publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 6.8, the combined capital and surplus of such organization or entity
shall be deemed to be its combined capital and surplus as set forth in its most
recent published report of condition.  The Collateral Trustee shall inform the
Co-Issuers and the Portfolio Manager upon satisfaction of the foregoing
requirements. If at any time the Collateral Trustee shall cease to be eligible
and fails to obtain such confirmation, waiver or acknowledgement in accordance
with the provisions of this Section 6.8, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

 

Section 6.9.                 Resignation and Removal; Appointment of Successor.
(a)  No resignation or removal of the Collateral Trustee and no appointment of a
successor Collateral Trustee pursuant to this Article VI shall become effective
until the acceptance of appointment by the successor Collateral Trustee under
Section 6.10.

 

(b)           The Collateral Trustee may resign at any time by giving written
notice thereof to the Co-Issuers, the Portfolio Manager, the Loan Agent, the
Holders of the Debt and each Rating Agency not less than sixty (60) days prior
to such resignation.  Upon receiving such notice of resignation, the Co-Issuers
shall promptly appoint a successor trustee or trustees satisfying the

 

66

--------------------------------------------------------------------------------



 

requirements of Section 6.8 by written instrument, in duplicate, executed by an
Authorized Officer of the Issuer and an Authorized Officer of the Co-Issuer, one
copy of which shall be delivered to the Collateral Trustee so resigning and one
copy to the successor Collateral Trustee or Collateral Trustees, together with a
copy to each Holder and the Portfolio Manager; provided that the Issuer shall
provide prior written notice to the Rating Agencies of any such appointment;
provided, further, that the Issuer shall not appoint such successor trustee or
trustees without the consent of a Majority of each Class of Debt voting as a
separate Class (or, at any time when an Event of Default shall have occurred and
be continuing or when a successor Collateral Trustee has been appointed pursuant
to Section 6.9(e), by an Act of a Majority of the most senior Class of Debt)
unless (i) the Issuer gives ten (10) days’ prior written notice to the Holders
of such appointment and (ii) a Majority of each Class of Debt voting as a
separate Class (or, at any time when an Event of Default shall have occurred and
be continuing or when a successor Collateral Trustee has been appointed pursuant
to Section 6.9(e), a Majority of the most senior Class of Debt) do not provide
written notice to the Issuer objecting to such appointment (the failure of any
such Majority to provide such notice to the Issuer within ten (10) days of
receipt of notice of such appointment from the Issuer being conclusively deemed
to constitute hereunder consent to such appointment and approval of such
successor trustee or trustees).  If no successor Collateral Trustee shall have
been appointed and an instrument of acceptance by a successor Collateral Trustee
shall not have been delivered to the Collateral Trustee within 60 days after the
giving of such notice of resignation, the resigning Collateral Trustee or any
Holder, on behalf of himself and all others similarly situated, may petition any
court of competent jurisdiction for the appointment of a successor Collateral
Trustee satisfying the requirements of Section 6.8.

 

(c)           The Collateral Trustee may, upon not less than thirty (30) days’
notice, be removed at any time by Act of a Majority of each Class of Debt voting
separately or, at any time when an Event of Default shall have occurred and be
continuing by an Act of a Majority of the Controlling Class, delivered to the
Collateral Trustee and to the Co-Issuers.

 

(d)           If at any time:

 

(i)            the Collateral Trustee shall cease to be eligible under
Section 6.8 and (A) shall fail to give written notice to the Co-Issuers and the
Portfolio Manager or (B) shall fail to resign after written request therefor by
the Co-Issuers or a Majority of the Controlling Class; or

 

(ii)           the Collateral Trustee shall become incapable of acting or shall
be adjudged as bankrupt or insolvent or a receiver or liquidator of the
Collateral Trustee or of its property shall be appointed or any public officer
shall take charge or control of the Collateral Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by
Issuer Order, may remove the Collateral Trustee, or (B) subject to Section 5.15,
any Holder may, on behalf of himself and all others similarly situated, petition
any court of competent jurisdiction for the removal of the Collateral Trustee
and the appointment of a successor Collateral Trustee.

 

67

--------------------------------------------------------------------------------



 

(e)           If the Collateral Trustee shall be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Collateral Trustee for
any reason (other than resignation), the Co-Issuers, by Issuer Order, shall
promptly appoint a successor Collateral Trustee.  If the Co-Issuers shall fail
to appoint a successor Collateral Trustee within sixty (60) days after such
removal or incapability or the occurrence of such vacancy, a successor
Collateral Trustee may be appointed by a Majority of the Controlling Class by
written instrument delivered to the Issuer and the retiring Collateral Trustee. 
The successor Collateral Trustee so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Collateral Trustee and
supersede any successor Collateral Trustee proposed by the Co-Issuers.  If no
successor Collateral Trustee shall have been so appointed by the Co-Issuers or a
Majority of the Controlling Class and shall have accepted appointment in the
manner hereinafter provided, subject to Section 5.15, the retiring Collateral
Trustee may, or any Holder may, on behalf of himself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Collateral Trustee.

 

(f)            The Co-Issuers shall give prompt notice of each resignation and
each removal of the Collateral Trustee and each appointment of a successor
Collateral Trustee by mailing written notice of such event to the Portfolio
Manager, the Loan Agent, to the Holders of the Debt as their names and addresses
appear in the Register, and to each Rating Agency.  Each notice shall include
the name of the successor Collateral Trustee and the address of its Corporate
Trust Office.  If the Co-Issuers fail to mail such notice within ten (10) days
after acceptance of appointment by the successor Collateral Trustee, the
successor Collateral Trustee shall cause such notice to be given at the expense
of the Co-Issuers.

 

(g)           Any resignation or removal of the Collateral Trustee under this
Section 6.9 shall be an effective resignation or removal of the Bank in all
capacities under this Indenture and the Credit Agreement, and as Collateral
Administrator under the Collateral Administration Agreement.

 

Section 6.10.               Acceptance of Appointment by Successor Collateral
Trustee.  Every successor Collateral Trustee appointed hereunder shall meet the
requirements of Section 6.8 and shall execute, acknowledge and deliver to the
Co-Issuers, the Loan Agent and the retiring Collateral Trustee an instrument
accepting such appointment.  Upon delivery of the required instruments, the
resignation or removal of the retiring Collateral Trustee shall become effective
and such successor Collateral Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Collateral Trustee; provided that, on request of the
Co-Issuers or a Majority of any Class of Debt or the successor Collateral
Trustee, such retiring Collateral Trustee shall, upon payment of its charges
then unpaid, execute and deliver an instrument transferring to such successor
Collateral Trustee all the rights, powers and trusts of the retiring Collateral
Trustee, and shall duly assign, transfer and deliver to such successor
Collateral Trustee all property and Money held by such retiring Collateral
Trustee hereunder.  Upon request of any such successor Collateral Trustee, the
Co-Issuers shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Collateral Trustee all such rights,
powers and trusts.

 

Section 6.11.               Merger, Conversion, Consolidation or Succession to
Business of Collateral Trustee.  Any organization, banking association or entity
into which the Collateral

 

68

--------------------------------------------------------------------------------



 

Trustee may be merged or converted or with which it may be consolidated, or any
organization or entity resulting from any merger, conversion or consolidation to
which the Collateral Trustee shall be a party, or any organization or entity
succeeding to all or substantially all of the corporate trust business of the
Collateral Trustee, shall be the successor of the Collateral Trustee hereunder,
provided such organization or entity shall be otherwise qualified and eligible
under this Article VI, without the execution or filing of any paper or any
further act on the part of any of the parties hereto.  In case any of the Notes
have been authenticated, but not delivered, by the Collateral Trustee then in
office, any successor by merger, conversion or consolidation to such
authenticating Collateral Trustee may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Collateral
Trustee had itself authenticated such Notes.

 

Section 6.12.               Co-Collateral Trustees.  At any time or times, for
the purpose of meeting the legal requirements of any jurisdiction in which any
part of the Assets may at the time be located, the Co-Issuers and the Collateral
Trustee shall have power to appoint one or more Persons to act as co-collateral
trustee that satisfies the eligibility requirement of Section 6.8 (subject to
notice to the Rating Agencies), jointly with the Collateral Trustee, of all or
any part of the Assets, with the power to file such proofs of claim and take
such other actions pursuant to Section 5.6 and to make such claims and enforce
such rights of action on behalf of the Holders, as such Holders themselves may
have the right to do, subject to the other provisions of this Section 6.12 and
to perform such other acts as may be determined by the Co-Issuers and the
Collateral Trustee.

 

The Co-Issuers shall join with the Collateral Trustee in the execution, delivery
and performance of all instruments and agreements necessary or proper to appoint
a co-collateral trustee.  If the Co-Issuers do not join in such appointment
within fifteen (15) days after the receipt by the Co-Issuers of a request to do
so, the Collateral Trustee shall have the power to make such appointment. In no
event shall any co-collateral trustee be deemed to be an agent or representative
of the Collateral Trustee.

 

Should any written instrument from the Co-Issuers be required by any
co-collateral trustee so appointed, more fully confirming to such co-collateral
trustee such property, title, right or power, any and all such instruments
shall, on request, be executed, acknowledged and delivered by the Co-Issuers. 
The Co-Issuers agree to pay (but only from and to the extent of the Assets), to
the extent funds are available therefor under the Priority of Distributions, any
reasonable fees and expenses in connection with such appointment.

 

Every co-collateral trustee shall, to the extent permitted by law, but to such
extent only, be appointed subject to the following terms:

 

(a)           the Debt shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Collateral Trustee hereunder, shall be exercised
solely by the Collateral Trustee;

 

(b)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Collateral Trustee in respect of any property covered by the
appointment of a co-collateral

 

69

--------------------------------------------------------------------------------



 

trustee shall be conferred or imposed upon and exercised or performed by the
Collateral Trustee or by the Collateral Trustee and such co-collateral trustee
jointly as shall be provided in the instrument appointing such co-collateral
trustee;

 

(c)           the Collateral Trustee at any time, by an instrument in writing
executed by it, with the concurrence of the Co-Issuers evidenced by an Issuer
Order, may accept the resignation of or remove any co-collateral trustee
appointed under this Section 6.12, and in case an Event of Default has occurred
and is continuing, the Collateral Trustee shall have the power to accept the
resignation of, or remove, any such co-collateral trustee without the
concurrence of the Co-Issuers.  A successor to any co-collateral trustee so
resigned or removed may be appointed in the manner provided in this
Section 6.12;

 

(d)           no co-collateral trustee hereunder shall be personally liable by
reason of any act or omission of the Collateral Trustee hereunder;

 

(e)           the Collateral Trustee shall not be liable by reason of any act or
omission of a co-collateral trustee or for the appointment of a co-collateral
trustee (in accordance with this Section 6.12); and

 

(f)            any Act of Holders delivered to the Collateral Trustee shall be
deemed to have been delivered to each co-collateral trustee.

 

The Issuer shall notify each Rating Agency of the appointment of a co-collateral
trustee hereunder.

 

Section 6.13. Certain Duties of Collateral Trustee Related to Delayed Payment of
Proceeds.            In the event that in any month the Collateral Trustee shall
not have received a payment with respect to any Pledged Obligation on its Due
Date, (a) the Collateral Trustee shall promptly notify the Issuer and the
Portfolio Manager in writing or electronically (if an e-mail address is
provided) and (b) unless within three Business Days (or the end of the
applicable grace period for such payment, if longer) after such notice such
payment shall have been received by the Collateral Trustee, or the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Collateral
Trustee in accordance with Section 10.2(a), the Collateral Trustee shall request
the issuer of such Pledged Obligation, the trustee under the related Underlying
Instrument or paying agent designated by either of them, as the case may be, to
make such payment as soon as practicable after such request but in no event
later than three Business Days after the date of such request. In the event that
such payment is not made within such time period, the Collateral Trustee,
subject to the provisions of clause (iv) of Section 6.1(c), shall take such
reasonable action as the Portfolio Manager shall direct in writing. Any such
action shall be without prejudice to any right to claim a Default or Event of
Default under this Indenture. In the event that the Issuer or the Portfolio
Manager requests a release of a Pledged Obligation and/or delivers an additional
Collateral Obligation in connection with any such action under the Portfolio
Management Agreement or under this Indenture, such release shall be subject to
Section 10.8 and Article XII of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Collateral Trustee shall deliver
to the Issuer or its designee any payment with respect to any Pledged Obligation
or any additional Collateral Obligation received after the Due Date thereof to
the

 

70

--------------------------------------------------------------------------------



 

extent the Issuer previously made provisions for such payment satisfactory to
the Collateral Trustee in accordance with this Section 6.13 and such payment
shall not be deemed part of the Assets.

 

Section 6.14.               Authenticating Agents.  Upon the request of the
Co-Issuers, the Collateral Trustee shall, and if the Collateral Trustee so
chooses the Collateral Trustee may, appoint one or more Authenticating Agents
with power to act on its behalf and subject to its direction in the
authentication of Notes in connection with issuance, transfers and exchanges
under Sections 2.4, 2.5, 2.6, 2.7 and 8.5, as fully to all intents and purposes
as though each such Authenticating Agent had been expressly authorized by such
Sections to authenticate such Notes.  For all purposes of this Indenture, the
authentication of Notes by an Authenticating Agent pursuant to this Section 6.14
shall be deemed to be the authentication of Notes by the Collateral Trustee.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Collateral Trustee and the Co-Issuers.  The Collateral
Trustee may at any time terminate the agency of any Authenticating Agent by
giving written notice of termination to such Authenticating Agent and the
Issuer.  Upon receiving such notice of resignation or upon such a termination,
the Collateral Trustee shall, upon the written request of the Issuer, promptly
appoint a successor Authenticating Agent and shall give written notice of such
appointment to the Co-Issuers.

 

Unless the Authenticating Agent is also the same entity as the Collateral
Trustee, the Issuer agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services, and reimbursement for its reasonable
expenses relating thereto as an Administrative Expense under Section 11.1.  The
provisions of Sections 2.9, 6.4 and 6.5 shall be applicable to any
Authenticating Agent.

 

Section 6.15.               Withholding.  If any withholding or deduction is
imposed on the Issuer’s payment (or allocations of income) under the Debt, such
withholding or deduction shall reduce the amount otherwise distributable to the
relevant Holder.  The Collateral Trustee and the Loan Agent are hereby
authorized and directed to retain from amounts otherwise distributable to any
Holder sufficient funds for the payment of any tax that is legally owed or
required to be deducted or withheld by the Issuer (but such authorization shall
not prevent the Collateral Trustee from contesting any such tax in appropriate
proceedings and withholding payment of such tax, if permitted by law, pending
the outcome of such proceedings) or may be withheld because of a failure by a
Holder to provide any information required under FATCA or Sections 1441, 1445
and 1446 of the Code or any other provisions of any applicable law and to timely
remit such amounts to the appropriate taxing authority.  The amount of any
withholding tax imposed with respect to any Debt shall be treated as Cash
distributed to the relevant Holder at

 

71

--------------------------------------------------------------------------------



 

the time it is withheld by the Collateral Trustee.  If there is a possibility
that withholding tax is payable with respect to a distribution, the Collateral
Trustee may, in its sole discretion, withhold such amounts in accordance with
this Section 6.15.  If any Holder or beneficial owner wishes to apply for a
refund of any such withholding tax, the Collateral Trustee reasonably cooperate
with such Person in providing readily available information so long as such
Person agrees to reimburse the Collateral Trustee for any out-of-pocket expenses
incurred.  Nothing herein shall impose an obligation on the part of the
Collateral Trustee to determine the amount of any tax or withholding obligation
on the part of the Issuer or in respect of the Debt.

 

Section 6.16. Representative for Holders of Debt Only; Agent for Each Other
Secured Party.  With respect to the security interest created hereunder, the
delivery of any Asset to the Collateral Trustee is to the Collateral Trustee as
representative of the Holders of the Debt and agent for each other Secured
Party.  In furtherance of the foregoing, the possession by the Collateral
Trustee of any Asset, the endorsement to or registration in the name of the
Collateral Trustee of any Asset (including without limitation as Entitlement
Holder of the Custodial Account) are all undertaken by the Collateral Trustee in
its capacity as representative of the Holders of the Debt and agent for each
other Secured Party.

 

Section 6.17.               Representations and Warranties of the Bank.  The
Bank (and any Person that becomes a successor Collateral Trustee pursuant to
Sections 6.9, 6.10, or 6.11 or a co-collateral trustee pursuant to Section 6.12,
or a successor Paying Agent, Registrar, Transfer Agent, Custodian, Calculation
Agent, Loan Agent or Securities Intermediary pursuant to Sections 2.6, 3.3, 7.2,
or 7.15, or the Credit Agreement, as applicable) represents and warrants as
follows in its individual capacity and in its capacities as described below:

 

(a)           Organization.  The Bank has been duly organized and is validly
existing as a national banking association with trust powers under the laws of
the United States of America and has the power to conduct its business and
affairs as a trustee, paying agent, registrar, transfer agent, custodian,
calculation agent and securities intermediary, as applicable.

 

(b)           Authorization; Binding Obligations.  The Bank has the corporate
power and authority to perform the duties and obligations of Collateral Trustee,
Loan Agent, Paying Agent, Registrar, Transfer Agent, Custodian, Calculation
Agent and Securities Intermediary, as applicable, under this Indenture and the
Credit Agreement.  The Bank has taken all necessary corporate action to
authorize the execution, delivery and performance of this Indenture and the
Credit Agreement, and all of the documents required to be executed by the Bank
pursuant hereto and thereto.  Upon execution and delivery by the Bank, this
Indenture and the Credit Agreement shall constitute the legal, valid and binding
obligations of the Bank enforceable against the Bank in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium, liquidation and similar laws affecting the
rights of creditors, and subject to equitable principles including without
limitation concepts of materiality, reasonableness, good faith and fair dealing
(whether enforcement is sought in a legal or equitable Proceeding), and except
that certain of such obligations may be enforceable solely against the Assets.

 

(c)           Eligibility.  The Bank is eligible under Section 6.8 to serve as
Collateral Trustee hereunder, and is eligible under Section 3.3 to serve as
Custodian hereunder.

 

72

--------------------------------------------------------------------------------



 

(d)           No Conflict.  Neither the execution, delivery and performance of
this Indenture or the Credit Agreement, nor the consummation of the transactions
contemplated by this Indenture or the Credit Agreement, is prohibited by, or
requires the Bank to obtain any consent, authorization, approval or registration
with any United States federal or State of New York agency or other governmental
body under any United States federal or State of New York regulation or law
having jurisdiction over the banking or trust powers of the Bank.

 

Section 6.18.               Communication with Rating Agencies.  Any written
communication, including any confirmation, from a Rating Agency provided for or
required to be obtained by the Collateral Trustee hereunder shall be sufficient
in each case when such communication or confirmation is received by the
Collateral Trustee, including by electronic message, facsimile, press release,
posting to the applicable Rating Agency’s website or other means then considered
industry standard.

 

Section 6.19.               Removal of Assets from Accounts.  The Collateral
Trustee shall not, except in accordance with Article V and Sections 10.6 and
12.1, as applicable, permit the removal of any portion of the Assets or transfer
any such Assets from the Account to which it is credited, or cause or permit any
change in the Delivery made pursuant to Section 3.3 with respect to any Assets,
if, after giving effect thereto, the jurisdiction governing the perfection of
the Collateral Trustee’s security interest in such Assets is different from the
jurisdiction governing the perfection at the time of delivery of the most recent
Opinion of Counsel pursuant to Section 7.6 (or, if no Opinion of Counsel has yet
been delivered pursuant to Section 7.6, the Opinion of Counsel delivered at the
Closing Date pursuant to Section 3.1(a)(iii)) unless the Collateral Trustee
shall have received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property and
the priority thereof shall continue to be maintained after giving effect to such
action or actions.

 

ARTICLE VII

 

COVENANTS

 

Section 7.1.                 Payment of Principal and Interest.  The Applicable
Issuers shall duly and punctually pay the principal of and interest on the Debt,
in accordance with the terms of such Debt and this Indenture and the Credit
Agreement pursuant to the Priority of Distributions.  The Issuer shall, to the
extent legally permitted and to the extent funds are available pursuant to the
Priority of Distributions, duly and punctually pay all required distributions to
the Issuer, in accordance with this Indenture.

 

The Issuer shall, subject to the Priority of Distributions, reimburse the
Co-Issuer for any amounts paid by the Co-Issuer pursuant to the terms of the
Debt, this Indenture or the Credit Agreement.  The Co-Issuer shall not reimburse
the Issuer for any amounts paid by the Issuer pursuant to the terms of the Debt,
this Indenture or the Credit Agreement.

 

Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Holder shall be considered as having been paid by the
Applicable Issuers to such Holder for all purposes of this Indenture.

 

73

--------------------------------------------------------------------------------



 

Section 7.2.                 Maintenance of Office or Agency.  The Co-Issuers
hereby appoint the Collateral Trustee as a Paying Agent for payments on the Debt
and the Collateral Trustee as Transfer Agent for transfers of the Debt.  Debt
may be surrendered for registration of transfer or exchange at the Corporate
Trust Office of the Collateral Trustee or its agent designated for purposes of
surrender, transfer or exchange.  The Co-Issuers will receive process or demands
served in any action arising out of or based on this Indenture or the
transactions contemplated hereby at c/o 535 Madison Avenue, 29th Floor, New
York, New York 10022, Attention: BCC Middle Market CLO 2019-1, LLC.

 

The Co-Issuers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, that the Co-Issuers shall maintain in the Borough of
Manhattan, The City of New York, an office or agency where notices and demands
to or upon the Co-Issuers in respect of the Debt and this Indenture may be
served and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Debt to withholding tax in excess of
any withholding tax that was imposed on such payments immediately before the
appointment (other than any withholding tax imposed as a result of a failure to
provide any tax forms and attachments thereto, and any withholding tax imposed
under or in relation to FATCA).  The Co-Issuers shall at all times maintain a
duplicate copy of the Register at the Corporate Trust Office.  The Co-Issuers
shall give prompt written notice to the Collateral Trustee, the Loan Agent, the
Holders, and each Rating Agency of the appointment or termination of any such
agent and of the location and any change in the location of any such office or
agency.

 

If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Collateral Trustee with the address
thereof, presentations and surrenders may be made (subject to the limitations
described in the preceding paragraph) at and notices and demands may be served
on the Co-Issuers, and Notes may be presented and surrendered for payment to the
appropriate Paying Agent at its main office, and the Co-Issuers hereby appoint
the same as their agent to receive such respective presentations, surrenders,
notices and demands.

 

Section 7.3.                 Money for Debt Payments to Be Held in Trust.  All
payments of amounts due and payable with respect to any Debt that are to be made
from amounts withdrawn from the Payment Account shall be made on behalf of the
Co-Issuers by the Collateral Trustee or a Paying Agent with respect to payments
on the Debt.

 

When the Co-Issuers shall have a Paying Agent that is not also the Registrar,
they shall furnish, or cause the Registrar to furnish, no later than the fifth
(5th) calendar day after each Record Date a list, if necessary, in such form as
such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes or Class A-1L Loans
held by each such Holder.

 

Whenever the Co-Issuers shall have a Paying Agent other than the Collateral
Trustee, they shall, on or before the Business Day next preceding each
Distribution Date or Redemption Date, as the case may be, direct the Collateral
Trustee to deposit on such Distribution Date with

 

74

--------------------------------------------------------------------------------



 

such Paying Agent, if necessary, an aggregate sum sufficient to pay the amounts
then becoming due (to the extent funds are then available for such purpose in
the Payment Account), such sum to be held in trust for the benefit of the
Persons entitled thereto and (unless such Paying Agent is the Collateral
Trustee) the Co-Issuers shall promptly notify the Collateral Trustee of its
action or failure so to act.  Any Monies deposited with a Paying Agent (other
than the Collateral Trustee) in excess of an amount sufficient to pay the
amounts then becoming due on the Debt with respect to which such deposit was
made shall be paid over by such Paying Agent to the Collateral Trustee for
application in accordance with Article X.

 

The initial Paying Agent shall be as set forth in Section 7.2.  Any additional
or successor Paying Agents shall be appointed by Issuer Order with written
notice thereof to the Collateral Trustee (with a copy to each Rating Agency);
provided, that so long as the Debt of any Class is rated by a Rating Agency,
with respect to any additional or successor Paying Agent, either (i) such Paying
Agent has a long-term debt rating of “A+” or higher by S&P or a short-term debt
rating of “A-1” by S&P and a long-term issuer default rating of “A” by Fitch and
a short-term issuer default rating of “F1” by Fitch or (ii) the Global Rating
Agency Condition is satisfied.  In the event that such successor Paying Agent
ceases to have a long-term debt rating of “A+” or higher by S&P and a long-term
issuer default rating of “A” by Fitch or a short-term debt rating of “A-1” by
S&P or a short-term issuer default rating of “F1” by Fitch, the Co-Issuers shall
promptly remove such Paying Agent and appoint a successor Paying Agent.  The
Co-Issuers shall not appoint any Paying Agent that is not, at the time of such
appointment, a depository institution or trust company subject to supervision
and examination by federal and/or state and/or national banking authorities. 
The Co-Issuers shall cause each Paying Agent other than the Collateral Trustee
to execute and deliver to the Collateral Trustee an instrument in which such
Paying Agent shall agree with the Collateral Trustee and if the Collateral
Trustee acts as Paying Agent, it hereby so agrees, subject to the provisions of
this Section 7.3, that such Paying Agent shall:

 

(a)           allocate all sums received for payment to the Holders of Debt and
the Issuer for which it acts as Paying Agent on each Distribution Date and any
Redemption Date among such Holders in the proportion specified in the applicable
Distribution Report or report pertaining to such Redemption Date to the extent
permitted by applicable law;

 

(b)           hold all sums held by it for the payment of amounts due with
respect to the Debt and otherwise to the Issuer in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and pay such sums to such Persons as
herein provided;

 

(c)           if such Paying Agent is not the Collateral Trustee, immediately
resign as a Paying Agent and forthwith pay to the Collateral Trustee all sums
held by it in trust for the payment of Debt and otherwise to the Issuer if at
any time it ceases to meet the standards set forth above required to be met by a
Paying Agent at the time of its appointment;

 

(d)           if such Paying Agent is not the Collateral Trustee, immediately
give the Collateral Trustee (with a copy to the Portfolio Manager and each
Rating Agency) notice of any default by the Issuer or the Co-Issuer (or any
other obligor upon the Debt) in the making of any payment required to be made;
and

 

75

--------------------------------------------------------------------------------



 

(e)           if such Paying Agent is not the Collateral Trustee, during the
continuance of any such default, upon the written request of the Collateral
Trustee, forthwith pay to the Collateral Trustee all sums so held in trust by
such Paying Agent.

 

The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Collateral Trustee all sums held in
trust by the Co-Issuers or such Paying Agent, such sums to be held by the
Collateral Trustee upon the same trusts as those upon which such sums were held
by the Co-Issuers or such Paying Agent; and, upon such payment by any Paying
Agent to the Collateral Trustee, such Paying Agent shall be released from all
further liability with respect to such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Collateral Trustee or any Paying Agent in trust for any payment on any Debt and
remaining unclaimed for two (2) years after such amount has become due and
payable shall be paid to the Applicable Issuers on Issuer Order; and the Holder
of such Debt shall thereafter, as an unsecured general creditor, look only to
the Applicable Issuers for payment of such amounts (but only to the extent of
the amounts so paid to the Applicable Issuers) and all liability of the
Collateral Trustee or such Paying Agent with respect to such trust Money shall
thereupon cease.  The Collateral Trustee or such Paying Agent, before being
required to make any such release of payment, may, but shall not be required to,
adopt and employ, at the expense of the Applicable Issuers any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Debt has been called but have
not been surrendered for redemption or whose right to or interest in Monies due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 

Section 7.4.                 Existence of the Co-Issuers.  (a) The Issuer and
the Co-Issuer shall, to the maximum extent permitted by applicable law, maintain
in full force and effect their respective existences and rights as limited
liability companies organized under the laws of the Cayman Islands or the State
of Delaware, respectively, and shall obtain and preserve their qualification to
do business foreign companies, in each jurisdiction in which such qualifications
are or shall be necessary to protect the validity and enforceability of this
Indenture, the Credit Agreement, the Debt or any of the Assets; provided,
however, that the Issuer shall be entitled to change its jurisdiction of
organization from the Cayman Islands to any other jurisdiction reasonably
selected by the Issuer so long as (i) the Issuer has received a legal opinion
(upon which the Collateral Trustee may conclusively rely) to the effect that
such change is not disadvantageous in any material respect to the Holders,
(ii) written notice of such change shall have been given to the Collateral
Trustee by the Issuer, which notice shall be promptly forwarded to the Holders,
the Portfolio Manager and each Rating Agency, (iii) the S&P Rating Condition is
satisfied and (iv) on or prior to the 15th Business Day following receipt of
such notice the Collateral Trustee shall not have received written notice from a
Majority of the Controlling Class objecting to such change.

 

(b)           The Issuer and the Co-Issuer shall ensure that all limited
liability company or other formalities regarding their respective existences are
followed, except where the failure to do so could not reasonably be expected to
have a material adverse effect on the validity and

 

76

--------------------------------------------------------------------------------



 

enforceability of this Indenture, the Credit Agreement, the Debt, or any of the
Assets.  Neither the Issuer nor the Co-Issuer shall take any action, or conduct
its affairs in a manner, that is likely to result in its separate existence
being ignored or in its assets and liabilities being substantively consolidated
with any other Person in a bankruptcy, reorganization or other insolvency
proceeding. Without limiting the foregoing, (i) the Issuer shall not have any
subsidiaries (other than the Co-Issuer), (ii) the Co-Issuer shall not have any
subsidiaries or permit to be enacted, or engage in, any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws) and (iii) except to the extent contemplated in the Issuer
LLC Agreement, the Administration Agreement or the Registered Office Agreement,
(x) the Issuer and the Co-Issuer shall not (A) have any employees (other than
their respective officers to the extent such officers might be considered
employees), (B) except as contemplated by the Offering Circular, any Transaction
Document or the Issuer LLC Agreement, engage in any transaction with any
affiliate that would constitute a conflict of interest or (C) make distributions
in respect of the Interests other than in accordance with the Issuer LLC
Agreement, and (y) each of the Issuer and the Co-Issuer shall, except when
otherwise required for consolidated accounting purposes or tax purposes,
(A) maintain books and records separate from any other Person, (B) maintain its
accounts separate from those of any other Person, (C) not commingle its assets
with those of any other Person, (D) conduct its own business in its own name,
(E) maintain separate financial statements (except to the extent required to be
consolidated under GAAP), (F) pay its own liabilities out of its own funds,
(G) maintain an arm’s length relationship with its Affiliates, (H) use separate
stationery, invoices and checks, (I) hold itself out as a separate Person,
(J) correct any known misunderstanding regarding its separate identity and
(K) have at least one Independent Manager.

 

Section 7.5.                 Protection of Assets. (a) The Issuer, or the
Portfolio Manager on behalf and at the expense of the Issuer, shall cause the
taking of such action by the Issuer (or by the Portfolio Manager if within the
Portfolio Manager’s control under the Portfolio Management Agreement) as is
reasonably necessary in order to maintain the perfection and priority of the
security interest of the Collateral Trustee in the Assets; provided that the
Portfolio Manager shall be entitled to rely on any Opinion of Counsel delivered
pursuant to Section 7.6 and any Opinion of Counsel with respect to the same
subject matter delivered pursuant to Section 3.1(a)(iii) to determine what
actions are reasonably necessary, and shall be fully protected in so relying on
such an Opinion of Counsel, unless the Portfolio Manager has actual knowledge
that the procedures described in any such Opinion of Counsel are no longer
adequate to maintain such perfection and priority.  The Issuer shall from time
to time prepare or cause to be prepared, execute, deliver and file all such
supplements and amendments hereto and all such Financing Statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be necessary or advisable or desirable
to secure the rights and remedies of the Collateral Trustee for the benefit of
the Holders of the Debt hereunder and to:

 

(i)            Grant more effectively all or any portion of the Assets;

 

(ii)           maintain, preserve and perfect any Grant made or to be made by
this Indenture including, without limitation, the first priority nature of the
lien or carry out more effectively the purposes hereof;

 

77

--------------------------------------------------------------------------------



 

(iii)          perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);

 

(iv)          enforce any of the Assets;

 

(v)           preserve and defend title to the Assets and the rights therein of
the Secured Parties in the Assets against the claims of all Persons and parties;
or

 

(vi)          pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Assets.

 

The Issuer hereby designates the Collateral Trustee as its agent and attorney in
fact to prepare and file or record any Financing Statement (other than the
Financing Statement delivered on the Closing Date), continuation statement and
all other instruments, and take all other actions, required pursuant to this
Section 7.5; provided that such appointment shall not impose upon the Collateral
Trustee any of the Issuer’s or the Portfolio Manager’s obligations under this
Section 7.5.  In connection therewith, the Collateral Trustee shall be entitled
to receive, at the cost of the Issuer, and conclusively rely upon an Opinion of
Counsel delivered in accordance with Section 7.6 as to the need to file, the
dates by which such filings are required to be made and the jurisdiction in
which such filings are to be made and the form and content of such filings.  The
Issuer further authorizes and shall cause the Issuer’s United States counsel to
file a Financing Statement that names the Issuer as “Debtor” and the Collateral
Trustee, on behalf of the Secured Parties, as “Secured Party” and that describes
“all assets in which the Issuer now or hereafter has rights” as the collateral
in which the Collateral Trustee has a Grant.

 

(b)           The Issuer shall register the security interest Granted under this
Indenture in the Register of Mortgages and Charges at the Issuer’s registered
office in the Cayman Islands.

 

(c)           The Collateral Trustee shall not, except in accordance with this
Indenture, permit the removal of any portion of the Assets or transfer any such
Assets from the Account to which it is credited, or cause or permit any change
in the Delivery made pursuant to Section 3.3 with respect to any Assets, if,
after giving effect thereto, the jurisdiction governing the perfection of the
Collateral Trustee’s security interest in such Assets is different from the
jurisdiction governing the perfection at the time of delivery of the most recent
Opinion of Counsel pursuant to Section 7.6 (or, if no Opinion of Counsel has yet
been delivered pursuant to Section 7.6, the Opinion of Counsel delivered at the
Closing Date pursuant to Section 3.1(a)(iii)) unless the Collateral Trustee
shall have received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property and
the priority thereof will continue to be maintained after giving effect to such
action or actions.

 

(d)           If the Issuer shall at any time hold or acquire a “commercial tort
claim” (as defined in the UCC) for which the Issuer (or predecessor in interest)
has filed a complaint in a court of competent jurisdiction, the Issuer shall
promptly provide notice to the Collateral Trustee in writing containing a
sufficient description thereof (within the meaning of Section 9-108 of the UCC).
If the Issuer shall at any time hold or acquire any timber to be cut, the Issuer
shall promptly provide notice to the Collateral Trustee in writing containing a
description of the land

 

78

--------------------------------------------------------------------------------



 

concerned (within the meaning of Section 9-203(b) of the UCC). Any commercial
tort claim or timber to be cut so described in such notice to the Collateral
Trustee will constitute an Asset and the description thereof will be deemed to
be incorporated into the reference to commercial tort claims or to goods in the
first Granting Clause. If the Issuer shall at any time hold or acquire any
letter-of-credit rights, other than letter-of-credit rights that are supporting
obligations (as defined in Section 9-102(a)(78) of the UCC), it shall obtain the
consent of the issuer of the applicable letter of credit to an assignment of the
proceeds of such letter of credit to the Collateral Trustee in order to
establish control (pursuant to Section 9-107 of the UCC) of such
letter-of-credit rights by the Collateral Trustee.

 

Section 7.6.                 Opinions as to Assets.  For so long as any Debt is
Outstanding, on or before the March 31 that precedes the fifth (5th) anniversary
of the Closing Date (and every five (5) years thereafter so long as any Debt is
Outstanding), the Issuer shall furnish to the Collateral Trustee and the Rating
Agencies an Opinion of Counsel relating to the security interest Granted by the
Issuer to the Collateral Trustee, stating that, as of the date of such opinion,
the lien and security interest created by this Indenture with respect to the
Assets remain in effect and that no further action (other than as specified in
such opinion) needs to be taken to ensure the continued effectiveness of such
lien at such time.

 

Section 7.7.                 Performance of Obligations.       (a)  The
Co-Issuers, each as to itself, shall not take any action, and shall use their
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any instrument included in the Assets, except in the case of pricing
amendments, ordinary course waivers/amendments, and enforcement action taken
with respect to any Defaulted Obligation in accordance with the provisions
hereof and actions by the Portfolio Manager under the Portfolio Management
Agreement and in conformity with this Indenture or as otherwise required hereby.

 

(b)           The Applicable Issuers may, with the prior written consent of a
Majority of each Class of Debt (except in the case of the Portfolio Management
Agreement and the Collateral Administration Agreement, in which case no consent
shall be required except to the extent expressly required therein), contract
with other Persons, including the Portfolio Manager, the Collateral Trustee and
the Collateral Administrator for the performance of actions and obligations to
be performed by the Applicable Issuers hereunder and under the Portfolio
Management Agreement by such Persons.  Notwithstanding any such arrangement, the
Applicable Issuers shall remain primarily liable with respect thereto.  In the
event of such contract, the performance of such actions and obligations by such
Persons shall be deemed to be performance of such actions and obligations by the
Applicable Issuers; and the Applicable Issuers shall punctually perform, and use
their commercially reasonable efforts to cause the Portfolio Manager, the
Collateral Trustee, the Collateral Administrator and such other Person to
perform, all of their obligations and agreements contained in the Portfolio
Management Agreement, this Indenture, the Collateral Administration Agreement or
any such other agreement.

 

(c)           The Issuer shall notify each Rating Agency within ten
(10) Business Days after receipt of notice, or otherwise obtaining actual
knowledge, of any material breach of any Transaction Document, following any
applicable cure period for such breach.

 

79

--------------------------------------------------------------------------------



 

Section 7.8.                 Negative Covenants.    (a)  The Issuer shall not
and, with respect to clauses (i), (ii), (iii), (iv), (vi), (vii), (viii), (ix),
(x) and (xii), the Co-Issuer shall not, in each case, from and after the Closing
Date:

 

(i)            sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by this
Indenture and the Portfolio Management Agreement;

 

(ii)           claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Debt (other than amounts withheld in accordance with
the Code or any applicable tax or similar laws of the Cayman Islands or any
other applicable jurisdiction) or assert any claim against any present or future
Holder of Debt, by reason of the payment of any taxes levied or assessed upon
any part of the Assets, other than as described in Section 7.16;

 

(iii)          (A) incur or assume or guarantee any indebtedness, other than the
Debt, this Indenture, the Credit Agreement and the transactions contemplated
hereby and thereby, or (B)(1) issue any additional class of securities or loans
(except as provided in Section 2.4) or (2) issue any additional limited
liability company interests (including the Interests) or other equity;

 

(iv)          (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture, the Credit Agreement or the Debt, except as may be permitted hereby
or by the Portfolio Management Agreement, (B) except as permitted by this
Indenture, permit any lien, charge, adverse claim, security interest, mortgage
or other encumbrance (other than the lien of this Indenture) to be created on or
extend to or otherwise arise upon or burden any part of the Assets, any interest
therein or the proceeds thereof, or (C) except as permitted by this Indenture,
take any action that would permit the lien of this Indenture not to constitute a
valid first priority security interest in the Assets;

 

(v)           amend the Portfolio Management Agreement except pursuant to the
terms thereof and Article XV of this Indenture;

 

(vi)          dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;

 

(vii)         pay any distributions other than in accordance with the Priority
of Distributions; provided that, the Issuer shall be permitted to make
distributions to its members of any amounts received by it in accordance with
the Priority of Distributions;

 

(viii)        permit the formation of any subsidiaries (other than the
Co-Issuer);

 

(ix)          conduct business under any name other than its own;

 

80

--------------------------------------------------------------------------------



 

(x)           have any employees (other than officers to the extent such
officers might be considered employees);

 

(xi)          sell, transfer, exchange or otherwise dispose of Assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect to any part of the Assets, except as expressly permitted by this
Indenture or the Portfolio Management Agreement;

 

(xii)         fail to maintain an Independent Manager under its limited
liability company agreement (or other applicable governing documents);

 

(xiii)        solicit, advertise or publish the Issuer’s ability to enter into
credit derivatives;

 

(xiv)        register as or become subject to regulatory supervision or other
legal requirements under the laws of any country or political subdivision
thereof as a bank, insurance company or finance company;

 

(xv)         knowingly take any action that would reasonably be expected to
cause it to be treated as a bank, insurance company or finance company for
purposes of (i) any tax, securities law or other filing or submission made to
any governmental authority, (ii) any application made to a rating agency or
(iii) qualification for any exemption from tax, securities law or any other
legal requirements;

 

(xvi)        hold itself out to the public as a bank, insurance company or
finance company;

 

(xvii)       engage in securities lending; and

 

(xviii)      amend the Credit Agreement except pursuant to the terms thereof and
Article VIII hereof.

 

(b)           The Co-Issuer shall not invest any of its assets in “securities”
(as such term is defined in the Investment Company Act), and shall keep all of
its assets in Cash.

 

(c)           The Issuer shall not be party to any agreements (including Hedge
Agreements) without including customary “non-petition” and “limited recourse”
provisions therein (and shall not amend or eliminate such provisions in any
agreement to which it is party), except for any agreements related to the
purchase and sale of any Collateral Obligations or Eligible Investments which
contain customary (as determined by the Portfolio Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Portfolio Manager in its sole discretion) loan trading
documentation.

 

Section 7.9.                 Statement as to Compliance.  On or before
September 1 in each calendar year, commencing in 2020, or immediately if there
has been a Default under this Indenture and prior to the issuance of any
Additional Debt pursuant to Section 2.4, the Issuer shall deliver to the
Collateral Trustee, the Loan Agent, the Portfolio Manager and the Administrator
(to be forwarded, at the cost of the Issuer, by the Collateral Trustee, to each

 

81

--------------------------------------------------------------------------------



 

Holder making a written request therefor and each Rating Agency) an Officer’s
certificate of the Issuer that, having made reasonable inquiries of the
Portfolio Manager, and to the best of the knowledge, information and belief of
the Issuer, there did not exist, as at a date not more than five (5) days prior
to the date of the certificate, nor had there existed at any time prior thereto
since the date of the last certificate (if any), any Default hereunder or, if
such Default did then exist or had existed, specifying the same and the nature
and status thereof, including actions undertaken to remedy the same, and that
the Issuer has complied with all of its obligations under this Indenture or, if
such is not the case, specifying those obligations with which it has not
complied.

 

Section 7.10.               Co-Issuers May Consolidate, etc., Only on Certain
Terms.  Neither the Issuer nor the Co-Issuer (the “Merging Entity”) shall
consolidate or merge with or into any other Person or, except as permitted under
this Indenture, transfer or convey all or substantially all of its assets to any
Person, unless permitted by Cayman Islands law (in the case of the Issuer),
United States and Delaware law (in the case of the Co-Issuer) and unless:

 

(a)           the Merging Entity shall be the surviving entity, or the Person
(if other than the Merging Entity) formed by such consolidation or into which
the Merging Entity is merged or to which all or substantially all of the assets
of the Merging Entity are transferred (the “Successor Entity”) (A) if the
Merging Entity is the Issuer, shall be a company organized and existing under
the laws of the Cayman Islands or such other jurisdiction approved by a Majority
of the Controlling Class; provided that, no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of incorporation pursuant to Section 7.4, and (B) shall expressly
assume, by an indenture supplemental hereto and an omnibus assumption agreement,
executed and delivered to the Collateral Trustee, the Loan Agent, each Holder,
the Portfolio Manager and the Collateral Administrator, the due and punctual
payment of the principal of and interest on all Debt, the payments to the Issuer
and the performance and observance of every covenant of this Indenture and of
each other Transaction Document on its part to be performed or observed, all as
provided herein or therein, as applicable;

 

(b)           the Collateral Trustee shall have received, as soon as reasonably
practicable and in any case no less than five (5) days prior to such merger or
consolidation, notice of such consolidation or merger and shall have distributed
copies of such notice to each Rating Agency of such merger or consolidation, and
the Collateral Trustee shall have received written confirmation from each Rating
Agency that its ratings issued with respect to the Debt then rated by such
Rating Agency shall not be reduced or withdrawn as a result of the consummation
of such transaction;

 

(c)           if the Merging Entity is not the surviving corporation, the
Successor Entity shall have agreed with the Collateral Trustee and the Loan
Agent (i) to observe the same legal requirements for the recognition of such
formed or surviving corporation as a legal entity separate and apart from any of
its Affiliates as are applicable to the Merging Entity with respect to its
Affiliates and (ii) not to consolidate or merge with or into any other Person or
transfer or convey the Assets or all or substantially all of its assets to any
other Person except in accordance with the provisions of this Section 7.10;

 

82

--------------------------------------------------------------------------------



 

(d)           if the Merging Entity is not the surviving corporation, the
Successor Entity shall have delivered to the Collateral Trustee, the Loan Agent
and each Rating Agency, an Officer’s certificate and an Opinion of Counsel each
stating that such Person shall be duly organized, validly existing and in good
standing in the jurisdiction in which such Person is organized; that such Person
has sufficient power and authority to assume the obligations set forth in
subsection (a) above and to execute and deliver an indenture supplemental hereto
for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of an indenture supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms, subject only to bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a Proceeding in equity or at law); if the
Merging Entity is the Issuer, that, immediately following the event which causes
such Successor Entity to become the successor to the Issuer, (i) such Successor
Entity has title, free and clear of any lien, security interest or charge, other
than the lien and security interest of this Indenture, to the Assets securing
all of the Debt, and (ii) the Collateral Trustee continues to have a valid
perfected first priority security interest in the Assets securing all of the
Debt; and in each case as to such other matters as the Collateral Trustee or any
Holder may reasonably require; provided, that nothing in this clause shall imply
or impose a duty on the Collateral Trustee to require such other documents;

 

(e)           immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;

 

(f)            the Merging Entity shall have notified each Rating Agency of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Collateral Trustee, the Loan Agent and each Holder an Officer’s certificate and
an Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article VII and that
all conditions precedent in this Article VII relating to such transaction have
been complied with and that such transaction will not (1) result in the Merging
Entity or the Successor Entity being treated as a publicly traded partnership or
an association, in either case, taxable as a corporation for U.S. federal income
tax purposes or otherwise subject to U.S. federal income taxation with respect
to its net income or to any withholding tax liability under Section 1446 of the
Code or (2) have a material adverse effect on the tax treatment of the Issuer or
the tax consequences to the Holders of any Class of Notes Outstanding at the
time of such consolidation, merger, transfer or conveyance; and

 

(g)           the Merging Entity shall have delivered to the Collateral Trustee
and the Loan Agent an Opinion of Counsel stating that after giving effect to
such transaction, neither of the Co-Issuers (or, if applicable, the Successor
Entity) will be required to register as an investment company under the
Investment Company Act.

 

Section 7.11.               Successor Substituted.  Upon any consolidation or
merger, or transfer or conveyance of all or substantially all of the assets of
the Issuer or the Co-Issuer, in accordance with Section 7.10 in which the
Merging Entity is not the surviving corporation, the Successor Entity shall
succeed to, and be substituted for, and may exercise every right and power of,
and shall be bound by each obligation and covenant of, the Merging Entity under
this Indenture with

 

83

--------------------------------------------------------------------------------



 

the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein.  In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article VII may be dissolved,
wound up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Debt and from
its obligations under this Indenture.

 

Section 7.12.               No Other Business.  From and after the Closing Date,
the Issuer shall not engage in any business or activity other than issuing and
selling the Notes and any Additional Debt pursuant to this Indenture and
borrowing and incurring the Class A-1L Loans pursuant to the Credit Agreement,
and acquiring, owning, holding, selling, lending, exchanging, redeeming,
pledging, contracting for the management of and otherwise dealing with
Collateral Obligations and the other Assets in connection therewith, and
entering into Hedge Agreements, the Collateral Administration Agreement, the
Securities Account Control Agreement, the Portfolio Management Agreement, the
Credit Agreement and other agreements specifically contemplated by this
Indenture, and the Co-Issuer shall not engage in any business or activity other
than issuing and selling the Notes and to be issued by it pursuant to this
Indenture and incurring the Class A-1L Loans to be borrowed by it pursuant to
the Credit Agreement and, with respect to the Issuer and the Co-Issuer, such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith or ancillary
thereto.  The Issuer and the Co-Issuer may amend, or permit the amendment of,
the provisions of the certificate of formation and Issuer LLC Agreement, and the
certificate of formation and limited liability company agreement of the
Co-Issuer, respectively, which related to their bankruptcy remote nature or
separateness covenants only if such amendment would satisfy the Global Rating
Agency Condition.

 

Section 7.13.               Annual Rating Review.  So long as any of the Debt of
any Class remains Outstanding, on or before September 1 in each year, commencing
in 2020, the Co-Issuers shall obtain and pay for an annual review of the rating
of each such Class of Debt from each Rating Agency, as applicable.  The
Co-Issuers shall promptly notify the Collateral Trustee, the Loan Agent and the
Portfolio Manager in writing (and the Collateral Trustee or the Loan Agent, as
applicable, shall promptly provide the Holders with a copy of such notice upon
request) if at any time the rating of any such Class of Debt has been, or is
known shall be, changed or withdrawn.

 

Section 7.14.               Reporting.  At any time when the Co-Issuers are not
subject to Section 13 or 15(d) of the Exchange Act and are not exempt from
reporting pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of
a Holder or beneficial owner of Debt, the Co-Issuers shall promptly furnish or
cause to be furnished “Rule 144A Information” to such Holder or beneficial
owner, to a prospective purchaser of such Debt designated by such Holder or
beneficial owner, or to the Collateral Trustee for delivery upon an Issuer Order
to such Holder or beneficial owner or a prospective purchaser designated by such
Holder or beneficial owner, as the case may be, in order to permit compliance by
such Holder or beneficial owner of such Debt with Rule 144A under the Securities
Act in connection with the resale of such Debt by such Holder or beneficial
owner of such Debt, respectively.  “Rule 144A Information” shall be such

 

84

--------------------------------------------------------------------------------



 

information as is specified pursuant to Rule 144A(d)(4) under the Securities Act
(or any successor provision thereto).

 

Section 7.15.               Calculation Agent.  (a)  The Issuer hereby agrees
that for so long as any Debt remains Outstanding there shall at all times be an
agent appointed (which does not control or is not controlled or under common
control with the Issuer or its Affiliates or the Portfolio Manager or its
Affiliates) to calculate LIBOR in respect of each Interest Accrual Period (or,
for the first Interest Accrual Period, each portion thereof) in accordance with
the terms of Exhibit C hereto (the “Calculation Agent”).  The Issuer hereby
appoints the Collateral Administrator as Calculation Agent.  The Calculation
Agent may be removed by the Issuer or the Portfolio Manager, on behalf of the
Issuer, at any time.  If the Calculation Agent is unable or unwilling to act as
such or is removed by the Issuer or the Portfolio Manager, on behalf of the
Issuer, shall promptly appoint a replacement Calculation Agent which does not
control or is not controlled by or under common control with the Issuer or its
Affiliates or the Portfolio Manager or its Affiliates.  The Calculation Agent
may not resign its duties without a successor having been duly appointed.

 

(b)           The Calculation Agent shall be required to agree (and the
Collateral Administrator as Calculation Agent does hereby agree) that, as soon
as possible after 11:00 a.m. London time on each Interest Determination Date but
in no event later than 11:00 a.m. New York time on the London Banking Day
immediately following each Interest Determination Date, the Calculation Agent
shall calculate the Interest Rate for each Class of Floating Rate Debt for the
next Interest Accrual Period (or, with respect to each Interest Determination
Date during the first Interest Accrual Period, the related portion of such
period) and the Debt Interest Amount for each Class of Floating Rate Debt (in
each case, rounded to the nearest cent, with half a cent being rounded upward)
for the next Interest Accrual Period (or, with respect to each Interest
Determination Date during the first Interest Accrual Period, the related portion
of such period), on the related Distribution Date.  At such time the Calculation
Agent shall communicate such rates and amounts to the Co-Issuers, the Collateral
Trustee, each Paying Agent, the Portfolio Manager, Euroclear and Clearstream. 
The Calculation Agent shall also specify to the Co-Issuers the quotations upon
which the foregoing rates and amounts are based, and in any event the
Calculation Agent shall notify the Co-Issuers before 5:00 p.m. (New York time)
on every Interest Determination Date (or, in the case of the first Interest
Accrual Period, on each Notional Determination Date) if it has not determined
and is not in the process of determining any such Interest Rate or Debt Interest
Amount together with its reasons therefor.  The Calculation Agent’s
determination of the foregoing rates and amounts for any Interest Accrual Period
shall (in the absence of manifest error) be final and binding upon all parties.

 

Section 7.16.               Certain Tax Matters.  (a)  The Issuer shall treat
the Debt as indebtedness for U.S. federal, state and local income and franchise
tax purposes, except as otherwise required by law.

 

(b)           The Issuer has not and will not elect or take any other action
that would cause it to be treated as an association taxable as a corporation for
U.S. federal, state or local income or franchise tax purposes and shall make any
election necessary to avoid classification as an association taxable as a
corporation for U.S. federal, state or local income or franchise tax purpose.

 

85

--------------------------------------------------------------------------------



 

(c)           The Issuer will treat each purchase of Collateral Obligations as a
“purchase” for tax accounting and reporting purposes; provided that a purchase
by the Issuer of a Collateral Obligation from a person whom the Issuer is
disregarded as a separate entity will not be recognized.

 

(d)           The Issuer shall file, or cause to be filed, any tax returns,
including information tax returns, required by any Governmental Authority.

 

(e)           Notwithstanding anything herein to the contrary, the Portfolio
Manager, the Issuer, the Collateral Trustee, the Collateral Administrator, the
Placement Agent, the Holders and beneficial owners of the Debt and each
employee, representative or other agent of those Persons, may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other tax analyses, that are provided to
those Persons. This authorization to disclose the U.S. tax treatment and tax
structure does not permit disclosure of information identifying the Portfolio
Manager, the Issuer, the Collateral Trustee, the Collateral Administrator, the
Placement Agent or any other party to the transactions contemplated by this
Indenture, the Offering or the pricing (except to the extent such information is
relevant to U.S. tax structure or tax treatment of such transactions).

 

(f)            Upon the Issuer’s receipt of a request of a Holder of Debt that
has been issued with more than a de minimis “original issue discount” (as
defined in Section 1273 of the Code) or written request of a Person certifying
that it is an owner of a beneficial interest in any Debt that has been issued
with more than a de minimis “original issue discount” for the information
described in United States Treasury Regulation Section 1.1275-3(b)(1)(i) that is
applicable to such Debt, the Issuer will cause its Independent certified public
accountants to provide promptly to the Collateral Trustee and such requesting
Holder or owner of a beneficial interest in such  Debt all of such information.
Any additional issuance of additional Debt shall be accomplished in a manner
that shall allow the Independent accountants of the Issuer to accurately provide
the tax information relating to original issue discount required to be provided
to the holders of the Debt (including the additional Debt).

 

(g)           Upon written request, the Collateral Trustee, the Registrar and/or
the Loan Agent, as applicable, shall provide to the Issuer or the Portfolio
Manager or any agent thereof information regarding the Holders of the Debt and
payments on the Debt that is reasonably available to the Collateral Trustee, the
Registrar and/or the Loan Agent, as the case may be, by reason of it acting in
such capacity, and may be necessary to enable the Issuer to achieve FATCA
Compliance, subject in all cases to confidentiality provisions. None of the
Collateral Trustee, the Registrar nor the Loan Agent shall have any liability to
Holders for making such disclosure or, subject to its duties herein, the
accuracy thereof.

 

(h)           The Issuer shall take such reasonable actions, including hiring
agents or advisors, consistent with law and its obligations under this
Indenture, as are necessary to enable it to achieve FATCA Compliance, including
appointing any agent or representative to perform due diligence, withholding or
reporting obligations of the Issuer pursuant to FATCA. The Issuer shall provide
any certification or documentation (including the applicable IRS Form W-8 or any

 

86

--------------------------------------------------------------------------------



 

successor form) to any payor from time to time as provided by law to minimize
U.S. withholding tax or backup withholding tax.

 

Section 7.17.               Ramp-Up Period; Purchase of Additional Collateral
Obligations.       (a) The Issuer shall use its commercially reasonable efforts
to satisfy the Aggregate Ramp-Up Par Condition by the end of the Ramp-Up Period.

 

(b)           During the Ramp-Up Period (and, to the extent necessary to secure
the confirmations referenced in Section 7.17(c), after the Ramp-Up Period), the
Issuer shall use the following funds to purchase additional Collateral
Obligations in the following order:  (i) to pay for the principal portion of any
Collateral Obligation from, first, any Principal Proceeds on deposit in the
Collection Account and, second, any amounts on deposit in the Ramp-Up Account
and (ii) to pay for accrued interest on any such Collateral Obligation from, any
amounts on deposit in the Ramp-Up Account.  In addition, the Issuer shall use
its commercially reasonable efforts to acquire such Collateral Obligations that
shall satisfy, as of the end of the Ramp-Up Period, the Collateral Quality Test
(other than the S&P CDO Monitor Test) and the Overcollateralization Ratio Tests.

 

(c)           Within thirty (30) Business Days after the end of the Ramp-Up
Period (but in any event, prior to the Determination Date relating to the first
Distribution Date), the Issuer shall (x) provide, or (at the Issuer’s expense)
cause the Portfolio Manager to provide to the Collateral Administrator  (i) an
Accountants’ Effective Date Comparison AUP Report dated as of the end of the
Ramp-Up Period that recalculates and compares the following items in the
Effective Date Report (as defined below): the issuer, principal balance,
coupon/spread, Stated Maturity, S&P Rating, the S&P Industry Classification and
country of Domicile with respect to each Collateral Obligation as of the end of
the Ramp-Up Period and the information provided by the Issuer with respect to
every other asset included in the Assets, by reference to such sources as shall
be specified therein, (ii) as of the end of the Ramp-Up Period, an Accountants’
Effective Date Recalculation AUP Report recalculating and comparing (1) the
Overcollateralization Ratio Tests, (2) the Concentration Limitations, (3) the
Collateral Quality Test (other than the S&P CDO Monitor Test) and (4) the
Aggregate Ramp-Up Par Condition (such items (1) through (4), the “Specified Test
Items”); and with respect to the items in clauses (i) and (ii) above, specifying
the procedures undertaken by them to review data and computations relating to
such Accountants’ Effective Date AUP Reports and (y) cause the Collateral
Administrator to compile and provide to each Rating Agency a report (the
“Effective Date Report”) determined as of the end of the Ramp-Up Period,
containing (A) the information required in a Monthly Report, (B) the Specified
Test Items and (C) a list of all Closing Date Participation Interests held by
the Issuer on the Effective Date.  If (x) the Issuer provides Accountants’
Effective Date AUP Reports to the Collateral Administrator with the results of
the Specified Test Items, (y) the Issuer causes the Collateral Administrator to
provide to S&P and Fitch the Effective Date Report and such report does not
indicate the failure of any component of the Specified Test Items and (z) the
results of the Specified Test Items set forth in the Effective Date Report
conform to the results set forth in the Accountants’ Effective Date AUP Reports,
then a written confirmation from S&P of its Initial Rating of each Class of Debt
shall be deemed to have been provided.  If the S&P Effective Date Condition has
not been satisfied, the Issuer shall request such written confirmation from S&P.

 

87

--------------------------------------------------------------------------------



 

For the avoidance of doubt, the Effective Date Report shall not include or refer
to the Accountants’ Effective Date AUP Reports and, the Issuer and the Portfolio
Manager shall not disclose to any Person (including a Holder) any information,
documents or reports provided to it by such firm of Independent accountants,
other than as required by a court of competent jurisdiction or as otherwise
required by applicable legal or regulatory process. In accordance with SEC
Release No. 34-72936, Form 15-E, only in its complete and unedited form which
includes the Accountants’ Effective Date Comparison AUP Report as an attachment,
will be provided by the Independent accountants to the Issuer who will post such
Form 15-E, except for the redaction of any sensitive information, on the 17G-5
website. Copies of the Accountants’ Effective Date Recalculation AUP Report or
any other agreed-upon procedures report provided by the Independent accountants
to the Issuer or Portfolio Manager will not be provided to any other party
including the Rating Agencies.

 

(d)           If, by the Determination Date relating to the first Distribution
Date, the Effective Date Ratings Confirmation has not been obtained (an
“Effective Date Rating Failure”), then the Portfolio Manager, on behalf of the
Issuer, shall instruct the Collateral Trustee in writing prior to the related
Determination Date to transfer amounts from the Interest Collection Account
and/or the Ramp-Up Account to the Principal Collection Account (and with such
funds the Issuer shall purchase additional Collateral Obligations or make
payments on the Debt) in an amount sufficient to obtain Effective Date Ratings
Confirmation (provided that the amount of such transfer would not result in an
inability to pay interest with respect to the Class A-1 Debt or the Class A-2
Notes); provided that, in the alternative, the Portfolio Manager on behalf of
the Issuer may take such other action, including but not limited to, a Special
Redemption and/or transferring amounts from the Interest Collection Account or
the Ramp-Up Account to the Principal Collection Account as Principal Proceeds
(for use in a Special Redemption), sufficient to obtain Effective Date Ratings
Confirmation.  The Issuer shall provide notice to Fitch of any Effective Date
Rating Failure.

 

Notwithstanding the foregoing, if an Effective Date Rating Failure occurs and
the Portfolio Manager reasonably believes that it shall obtain Effective Date
Ratings Confirmation without the use of Interest Proceeds to acquire additional
Collateral Obligations or to effect a Special Redemption, the Portfolio Manager
may elect to retain some or all of the Interest Proceeds otherwise available for
such purposes in the Interest Collection Account for distribution as Interest
Proceeds on the second Distribution Date.

 

(e)           The failure of the Issuer to satisfy the requirements of this
Section 7.17 shall not constitute an Event of Default unless such failure would
otherwise constitute an Event of Default under Section 5.1(d) hereof and the
Issuer, or the Portfolio Manager acting on behalf of the Issuer, has acted in
bad faith.  The proceeds of the issuance of the Notes and incurrence of the
Class A-1L Loans, net of amounts applied to pay or reserve for applicable fees
and expenses, the deposit of amounts into the Reserve Account pursuant to
Section 10.3(e) hereof will equal approximately U.S.$396,000,000.  Such net
proceeds will be applied on the Closing Date to (x) pay for Collateral
Obligations purchased by the Issuer on or before the Closing Date (including,
without limitation, repayment of any amounts borrowed by the Issuer in
connection with the purchase of Collateral Obligations prior to the Closing
Date) and (y) make a deposit into the Ramp-Up Account on the Closing Date for
the purchase of additional Collateral Obligations.  At the written direction of
the Issuer (or the Portfolio Manager on behalf of the Issuer), the

 

88

--------------------------------------------------------------------------------



 

Collateral Trustee shall apply amounts held in the Ramp-Up Account to purchase
additional Collateral Obligations during the Ramp-Up Period as described in
clause (b) above.  If at the end of the Ramp-Up Period, any amounts on deposit
in the Ramp-Up Account have not been applied to purchase Collateral Obligations,
such amounts shall be applied as described in Section 10.3(c).

 

Section 7.18.               Representations Relating to Security Interests in
the Assets.  (a) The Issuer hereby represents and warrants that, as of the
Closing Date (which representations and warranties shall survive the execution
of this Indenture and be deemed to be repeated on each date on which an Asset is
Granted to the Collateral Trustee hereunder), with respect to the Assets:

 

(i)            The Issuer owns such Asset free and clear of any lien, claim or
encumbrance of any person, other than such as are created under, or permitted
by, this Indenture, other than such as are released on the related Cut-Off Date
contemporaneously with the purchase of such Asset on the Cut-Off Date.

 

(ii)           Other than the security interest Granted to the Collateral
Trustee pursuant to this Indenture, except as permitted by this Indenture, the
Issuer has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Assets.  The Issuer has not authorized the filing
of and is not aware of any Financing Statements against the Issuer that include
a description of collateral covering the Assets other than any Financing
Statement relating to the security interest Granted to the Collateral Trustee
hereunder or that has been terminated; the Issuer is not aware of any judgment,
PBGC liens or tax lien filings against the Issuer.

 

(iii)          All Accounts constitute “securities accounts” under Article 8 of
the UCC.

 

(iv)          This Indenture creates a valid and continuing security interest
(as defined in Article 1 of the UCC) in such Assets in favor of the Collateral
Trustee, for the benefit and security of the Secured Parties, which security
interest is prior to all other liens, claims and encumbrances (except as
permitted otherwise in this Indenture), and is enforceable as such against
creditors of and purchasers from the Issuer; provided that this Indenture will
only create a security interest in those commercial tort claims, if any, and
timber to be cut, if any, that are described in a notice delivered to the
Collateral Trustee as contemplated by Section 7.5(d).

 

(v)           The Issuer has caused or shall have caused, within ten (10) days
of the Closing Date, the filing of all appropriate Financing Statements in the
proper office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Assets Granted to the Collateral Trustee,
for the benefit and security of the Secured Parties.

 

(vi)          None of the Instruments that constitute or evidence the Assets has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Collateral Trustee, for the
benefit of the Secured Parties.

 

89

--------------------------------------------------------------------------------



 

(vii)         The Issuer has received any consents and approvals required by the
terms of the Assets to the pledge hereunder to the Collateral Trustee of its
interest and rights in the Assets.

 

(viii)        (A) The Issuer has delivered to the Collateral Trustee a fully
executed Securities Account Control Agreement pursuant to which the Custodian
has agreed to comply with all instructions originated by the Collateral Trustee
relating to the Accounts without further consent by the Issuer or (B) the Issuer
has taken all steps necessary to cause the Custodian to identify in its records
the Collateral Trustee as the person having a Security Entitlement against the
Custodian in each of the Accounts.

 

(ix)          The Accounts are not in the name of any person other than the
Issuer or the Collateral Trustee.  The Issuer has not consented to the Custodian
to comply with the Entitlement Order of any person other than the Collateral
Trustee (and the Issuer prior to a notice of exclusive control being provided by
the Collateral Trustee, which notice the Collateral Trustee agrees it shall not
deliver except after the occurrence and during the continuance of an Event of
Default).

 

(x)           The Issuer agrees to promptly provide notice to the Rating
Agencies if it becomes aware of the breach of any of the representations and
warranties contained in this Section 7.18 and shall not waive any of the
representations and warranties in this Section 7.18.

 

Section 7.19.               Acknowledgement of Portfolio Manager Standard of
Care.  Each of the Co-Issuers acknowledges that it shall be responsible for its
own respective compliance with the covenants set forth in this Article VII and
that, to the extent the Issuer or the Co-Issuer, as the case may be, has engaged
the Portfolio Manager to take certain actions on its or their behalf in order to
comply with such covenants, the Portfolio Manager shall only be required to
perform such actions in accordance with the Portfolio Manager Standard set forth
in Section 1 of the Portfolio Management Agreement (or the corresponding
provision of any portfolio management agreement entered into as a result of Bain
Capital Specialty Finance, Inc. no longer being the Portfolio Manager).  Each of
the Co-Issuers further acknowledges and agrees that the Portfolio Manager shall
have no obligation to take any action to cure any breach of a covenant set forth
in this Article VII until such time as an Authorized Officer of the Portfolio
Manager has actual knowledge of such breach.

 

Section 7.20.               Section 3(c)(7) Procedures.

 

In addition to the notices required to be given under Section 10.7(f), the
Issuer shall take the following actions to ensure compliance with the
requirements of Section 3(c)(7) of the Investment Company Act (provided, that
such procedures and disclosures may be revised by the Issuer to be consistent
with generally accepted practice for compliance with the requirements of
Section 3(c)(7) of the Investment Company Act):

 

(a)           The Issuer shall, or shall cause its agent to request of DTC, and
cooperate with DTC to ensure, that (i) DTC’s security description and delivery
order include a “3(c)(7) marker” and that DTC’s reference directory contains an
accurate description of the restrictions on the

 

90

--------------------------------------------------------------------------------



 

holding and transfer of the Notes due to the Issuer’s reliance on the exemption
to registration provided by Section 3(c)(7) of the Investment Company Act,
(ii) DTC send to its participants in connection with the initial offering of the
Notes, a notice that the Issuer is relying on Section 3(c)(7) and (iii) DTC’s
reference directory include each class of Notes (and the applicable CUSIP
numbers for the Notes) in the listing of 3(c)(7) issues together with an
attached description of the limitations as to the distribution, purchase, sale
and holding of the Notes.

 

(b)           The Issuer shall, or shall cause its agent to, (i) ensure that all
CUSIP numbers identifying the Notes shall have a “fixed field” attached thereto
that contains “3c7” and “144A” indicators and (ii) take steps to cause the
Placement Agent to require that all “confirms” of trades of the Notes contain
CUSIP numbers with such “fixed field” identifiers.

 

(c)           The Issuer shall, or shall cause its agent to, cause the Bloomberg
screen or screens containing information about the Notes to include the
following language:  (i) the “Note Box” on the bottom of “Security Display”
page describing the Notes shall state:  “Iss’d Under 144A/3(c)(7),” (ii) the
“Security Display” page shall have the flashing red indicator “See Other
Available Information,” and (iii) the indicator shall link to the “Additional
Security Information” page, which shall state that the securities “are being
offered in reliance on the exemption from registration under Rule 144A of the
Securities Act of 1933, as amended (the “Securities Act”) to Persons who are
both (x) qualified institutional buyers (as defined in Rule 144A under the
Securities Act) and (y) qualified purchasers (as defined under
Section 3(c)(7) under the Investment Company Act of 1940).”  The Issuer shall
use commercially reasonable efforts to cause any other third party vendor
screens containing information about the Notes to include substantially similar
language to clauses (i) through (iii) above.

 

(d)           The Issuer shall, or cause its agent to, direct DTC to include the
marker “3c7” in the DTC 20-character security descriptor and the 48-character
additional descriptor for the Global Notes in order to indicate that sales are
limited to Qualified Purchasers.

 

Section 7.21.               Maintenance of Listing; Notice Requirements.  For so
long as any Notes remain Outstanding, the Co-Issuers shall use reasonable
efforts to maintain the listing of such Notes on the Cayman Islands Stock
Exchange.  For so long as any Notes are listed on the Cayman Islands Stock
Exchange (and the guidelines of the such exchange so require), all notices
delivered to Holders pursuant to the terms of this Indenture shall also be
delivered to the Cayman Islands Stock Exchange.  Upon the cancellation of any
Notes in accordance with the provisions of Article IX hereof, the Collateral
Trustee shall arrange for notice of such cancellation to be delivered to the
Cayman Islands Stock Exchange, so long as any Notes are listed thereon and the
guidelines of such exchange so required.

 

ARTICLE VIII

 

SUPPLEMENTAL INDENTURES

 

Section 8.1.                 Supplemental Indentures without Consent of Holders
of Debt.  Without the consent of the Holders of any Debt or any Hedge
Counterparty (except any consent or direction specifically required below), the
Co-Issuers, when authorized by Resolutions, and with

 

91

--------------------------------------------------------------------------------



 

the prior written consent of the Portfolio Manager and the Retention Holder, at
any time and from time to time subject to the requirement provided below in this
Section 8.1, may enter into one or more indentures supplemental hereto in form
satisfactory to the Collateral Trustee for any of the following purposes:

 

(i)            to evidence the succession of another Person to the Issuer or the
Co-Issuer and the assumption by any such successor Person of the covenants of
the Issuer or the Co-Issuer herein and in the Debt;

 

(ii)           to add to the covenants of the Co-Issuers or the Collateral
Trustee for the benefit of the Secured Parties or to surrender any right or
power herein conferred upon the Co-Issuers;

 

(iii)          to convey, transfer, assign, mortgage or pledge any property to
or with the Collateral Trustee for the benefit of the Secured Parties;

 

(iv)          to evidence and provide for the acceptance of appointment
hereunder by a successor Collateral Trustee and to add to or change any of the
provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Collateral Trustee,
pursuant to the requirements of Sections 6.9, 6.10, 6.12 and 6.17;

 

(v)           to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Collateral Trustee any property subject or required to be subjected to
the lien of this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations, whether
pursuant to Section 7.5 or otherwise) or to subject to the lien of this
Indenture any additional property;

 

(vi)          to modify the restrictions on and procedures for resales and other
transfers of Debt to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Co-Issuers to rely
upon any exemption from registration under the Securities Act or the Investment
Company Act or to remove restrictions on resale and transfer to the extent not
required thereunder;

 

(vii)         to remove restrictions on resale and transfer or Debt to the
extent not required under clause (vi) above;

 

(viii)        to make such changes as shall be necessary or advisable in order
for any Debt to be listed or de-listed on any exchange;

 

(ix)          to make such changes as are necessary to permit the Co-Issuers
during the Reinvestment Period (A) to issue additional debt of any one or more
new classes that are subordinated to the existing Debt or (B) to issue
additional debt of any one or more existing Classes; in each case in accordance
with this Indenture and subject to the approval of a Majority of the Interests
and, to the extent of a supplemental indenture relating to an additional
issuance of Class A-1 Notes or additional borrowing of Class A-1L Loans (other
than any such additional issuance that is a Risk Retention Issuance or

 

92

--------------------------------------------------------------------------------



 

that is being made contemporaneously with a Refinancing or Partial Redemption by
Refinancing of the Class A-1 Notes or the Class A-1L Loans, as applicable), a
Majority of the Class A-1 Notes or the Class A-1L Loans, as applicable;

 

(x)           to make such changes as are necessary to effect a Risk Retention
Issuance at any time in accordance with this Indenture;

 

(xi)          to correct or supplement any inconsistent or defective provisions
herein or to cure any ambiguity, omission or errors herein; provided that,
notwithstanding anything herein to the contrary and without regard to any other
consent requirement specified herein, any supplemental indenture to be entered
into pursuant this clause (xi) may also provide for any corrective measures or
ancillary amendments to this Indenture to give effect to such supplemental
indenture as if it had been effective as of the Closing Date;

 

(xii)         to conform the provisions of this Indenture to the Offering
Circular; provided that, notwithstanding anything herein to the contrary and
without regard to any other consent requirement specified herein, any
supplemental indenture to be entered into pursuant this clause (xii) may also
provide for any corrective measures or ancillary amendments to this Indenture to
give effect to such supplemental indenture as if it had been effective as of the
Closing Date;

 

(xiii)        to take any action necessary, advisable or helpful to prevent the
Issuer, the Holders of any Class of Debt, the Collateral Trustee or the Loan
Agent from becoming subject to (or otherwise to minimize) any withholding or
other taxes or assessments, including by achieving FATCA Compliance;

 

(xiv)        to enter into any additional agreements not expressly prohibited by
this Indenture as well as any agreement, amendment, modification or waiver
(including, without limitation, amendments, modifications and waivers to this
Indenture to the extent not described in clauses (i) through (xiii) above or
clauses (xv) through (xxxiii) below), so long as such agreement, amendment,
modification or waiver is not reasonably expected to materially and adversely
affect the rights or interest of any Holders of any Class of Debt; provided that
a Majority of the Controlling Class and a Majority of the Interests has each
consented thereto;

 

(xv)         to make any modification determined by the Portfolio Manager, in
consultation with legal counsel experienced in such matters, to be necessary or
advisable for the transaction to comply with the EU Securitization Laws or the
U.S. Risk Retention Rules, including (without limitation) in connection with a
Refinancing, Optional Redemption, Re-Pricing, issuance of Additional Debt or
material amendment to any of the Transaction Documents;

 

(xvi)        subject to the approval of a Majority of the Interests, to effect a
Re-Pricing in conformity with Section 9.8, including without limitation to
reflect the terms of a Re-Pricing;

 

(xvii)       to modify the procedures herein relating to compliance with
Rule 17g-5 of the Exchange Act;

 

93

--------------------------------------------------------------------------------



 

(xviii)      subject to the approval of a Majority of the Interests, to effect a
Refinancing in conformity with Section 9.2(b) or Section 9.3;

 

(xix)        to evidence any waiver or elimination by any Rating Agency of any
requirement or condition of such Rating Agency set forth herein; provided that a
Majority of the Controlling Class and a Majority of the Interests has each
consented thereto;

 

(xx)         with the consent of a Majority of the Controlling Class, to conform
to ratings criteria and other guidelines (including, without limitation, any
alternative methodology published by either of the Rating Agencies or any use of
the Rating Agencies’ credit models or guidelines for ratings determination)
relating to collateral debt obligations in general published or otherwise
communicated by the applicable Rating Agency;

 

(xxi)        to modify (a) any Collateral Quality Test, (b) any defined term
identified in Annex A to this Indenture utilized in the determination of any
Collateral Quality Test, (c) any defined term in Annex A or any Schedule to this
Indenture that begins with or includes the word “Moody’s,” “Fitch” or “S&P”,
(d) any limitation of the definition of “Concentration Limitations” or (e) the
last sentence of Section 10.8(c); provided that, other than with respect to
modifications to correct ambiguities, errors (including typographical errors),
mistakes or inconsistencies otherwise permitted pursuant to this Section 8.1,
for any changes with respect to (A) subclauses (a), (b), (c), (d) or (e) of this
clause (xxi), a Majority of the Controlling Class and a Majority of the
Interests consents in writing thereto and (B)(1) subclause (d) of this clause
(xxi), to the extent such changes would affect inputs for the S&P CDO Monitor
Test or (2) any defined term in this Indenture or any Schedule hereto that
begins with or includes the word “Moody’s,” “Fitch” or “S&P” pursuant to
subclause (c) of this clause (xxi), the applicable Rating Agency Condition has
been satisfied with respect thereto;

 

(xxii)       to amend, modify or otherwise accommodate changes to Section 7.13
relating to the administrative procedures for reaffirmation of ratings on the
Debt;

 

(xxiii)      to change the name of the Issuer or the Co-Issuer in connection
with the change in name or identity of the Portfolio Manager or as otherwise
required pursuant to a contractual obligation or to avoid the use of a trade
name or trademark in respect of which the Issuer or the Co-Issuer does not have
a license;

 

(xxiv)     with the consent of a Majority of the Controlling Class and subject
to the approval of a Majority of the Interests, to modify the definition of
“Credit Improved Obligation,” “Credit Risk Obligation,” “Defaulted Obligation”
or “Equity Security,” the restrictions on the sales of Collateral Obligations
set forth in Section 12.1 or the Investment Criteria set forth in Section 12.2
(other than the calculation of the Concentration Limitations and the Collateral
Quality Test) so long as the Portfolio Manager certifies in an Officer’s
Certificate that, to the best of its knowledge, such modification would not
reasonably be expected to be materially adverse to the Holder of any Class of
Debt;

 

94

--------------------------------------------------------------------------------



 

(xxv)      [reserved];

 

(xxvi)     to accommodate the settlement of the Notes in book-entry form through
the facilities of DTC or otherwise;

 

(xxvii)    to make such changes (including to authorize the appointment of any
listing agent, listing advisor, transfer agent, paying agent or additional
registrar for any Class of Notes) required or advisable in connection with the
listing of any Class of Notes on any stock exchange (including the Cayman
Islands Stock Exchange), and otherwise to amend this Indenture to incorporate
any changes required or requested by any governmental authority, stock exchange
authority, listing agent, listing advisor, transfer agent, paying agent or
additional registrar for any Class of Notes in connection therewith, or to be
de-listed from an exchange, if, in the sole judgment of the Portfolio Manager,
the maintenance of the listing is unduly onerous or burdensome;

 

(xxviii)   to change the minimum denomination of any Class of Debt;

 

(xxix)     to amend, modify or otherwise accommodate changes to this Indenture
(A) to comply with any statute, rule, regulation, or technical or interpretive
guidance enacted, effective, or issued by regulatory agencies of the United
States federal government or any Member State of the European Economic Area or
otherwise under European law or any stock exchange authority, listing agent,
listing advisor, transfer agent or additional registrar after the Closing Date
that are applicable to the Issuer or the Debt or the transactions contemplated
hereunder or by the Offering Circular, including without limitation, any
applicable EU Securitization Laws, U.S. Risk Retention Rules, securities laws or
the Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended
(including with respect to commodity pool rules and the Volcker Rule) and all
rules, regulations, and technical or interpretive guidance thereunder, or (B) so
long as a Majority of the Class A-1L Loans has not objected to such modification
within five Business Days of notice thereof, to (1) cause the Issuer not to be a
“covered fund” under the Volcker Rule or (2) cause any Debt not to be “ownership
interests” in a covered fund for purposes of the Volcker Rule;

 

(xxx)      to take any action necessary or advisable to implement the Bankruptcy
Subordination Agreement; or (A) issue new certificates or divide a Bankruptcy
Subordinated Class into one or more sub-classes of Debt, in each case, with new
identifiers (including CUSIPs, ISINs and Common Codes, as applicable); provided
that any certificate or sub-class of Debt of a Bankruptcy Subordinated
Class issued pursuant to this clause will be issued on identical terms (other
than with respect to payment rights being modified pursuant to the Bankruptcy
Subordination Agreement) with the existing Debt of such Bankruptcy Subordinated
Class and (B) provide for procedures under which beneficial owners of the Debt
of such Bankruptcy Subordinated Class that are subject to the Bankruptcy
Subordination Agreement will receive an interest in such new certificate or
sub-class;

 

(xxxi)     to make any necessary or advisable changes to this Indenture in
connection with the adoption of an Alternative Rate duly adopted in accordance
with the

 

95

--------------------------------------------------------------------------------



 

definition of LIBOR; provided that, for the avoidance of doubt, no supplemental
indenture shall be entered into pursuant to this clause (xxxi) for purposes of
adopting a new Alternative Rate itself except in accordance with the procedures
set forth in the definition of “LIBOR” or otherwise to modify the definition of
“LIBOR” or the procedures for adopting an Alternative Rate provided therein;

 

(xxxii)    subject to the approval of a Majority of the Interests, in connection
with a Refinancing of all Classes of Debt in full, to (a) effect an extension of
the end of the Reinvestment Period, (b) establish a non-call period for the
replacement notes or loans or other financial arrangements issued or entered
into in connection with such Refinancing, (c) modify the Weighted Average Life
Test, (d) provide for a stated maturity of the replacement notes or loans or
other financial arrangements issued or entered into in connection with such
Refinancing that is later than the Stated Maturity of the Debt or (e) make any
other amendments that would otherwise be subject to the consent rights of the
Debt pursuant to this Article VIII; or

 

(xxxiii)   to change the date within the month on which reports are required to
be delivered hereunder.

 

Not later than ten (10) Business Days (or five (5) Business Days if in
connection with an additional issuance, Refinancing or Re-Pricing) prior to the
execution of any proposed supplemental indenture pursuant to clauses (i) to
(xxxiii) above, the Collateral Trustee, at the expense of the Co-Issuers shall
mail to the Holders of the Debt, the Loan Agent, the Portfolio Manager, the
Collateral Administrator, any Hedge Counterparty and each Rating Agency (so long
as any Debt is Outstanding and rated by such Rating Agency) a copy of such
proposed supplemental indenture and shall request any required consent from the
applicable Holders of Debt to be given within five (5) Business Days.  Any
consent given to a proposed supplemental indenture by the Holder of any Debt
will be irrevocable and binding on all future Holders or beneficial owners of
such Debt, irrespective of the execution date of the supplemental indenture. If
the Holders of less than the required percentage of the Aggregate Outstanding
Amount of the relevant Debt consent to a proposed supplemental indenture within
five (5) Business Days, on the first Business Day following such five
(5) Business Day period, as applicable, the Collateral Trustee shall provide
consents received to the Issuer and the Portfolio Manager so that they may
determine which Holders of Debt have consented to the proposed supplemental
indenture and which Holders of Debt (and, to the extent such information is
available to the Collateral Trustee, which beneficial owners) have not consented
to the proposed supplemental indenture.

 

Following delivery to the holders of the Debt of a copy of the proposed
supplemental indenture by the Collateral Trustee, if any material changes are
made to such supplemental indenture (excluding, for the avoidance of doubt,
changes of a technical nature or to correct typographical errors or to adjust
formatting), as determined by the Issuer or the Portfolio Manager, then at the
cost of the Co-Issuers, for so long as any Debt remains outstanding, not later
than three (3) Business Days prior to the execution of such proposed
supplemental indenture (provided, that the execution of such supplemental
indenture shall not in any case occur earlier than ten (10) Business Days after
the initial distribution of such proposed supplemental indenture), the
Collateral Trustee shall deliver to the Portfolio Manager, the Collateral
Administrator, each Hedge Counterparty, the Rating Agencies (if then rating a
Class 

 

96

--------------------------------------------------------------------------------



 

of Debt) and the Holders of Debt a copy of such supplemental indenture as
revised, indicating the changes that were made. If prior to delivery by the
Collateral Trustee of such supplemental indenture, as revised, any Holder has
provided its written consent to the supplemental indenture as initially
distributed, such Holder shall be deemed to have consented in writing to the
supplemental indenture as revised unless such Holder has provided written notice
of its withdrawal of such consent to the Collateral Trustee and the Issuer not
later than one (1) Business Day prior to the execution of the supplemental
indenture.

 

The Collateral Trustee shall join in the execution of any such supplemental
indenture and to make any further appropriate agreements and stipulations which
may be therein contained, but the Collateral Trustee shall not be obligated to
enter into any such supplemental indenture which affects the Collateral
Trustee’s own rights, duties, liabilities or immunities under this Indenture or
otherwise, except to the extent required by law.

 

At the cost of the Co-Issuers, the Collateral Trustee shall provide to each
Rating Agency (as long as any Debt rated by such Rating Agency remains
Outstanding) a copy of each supplemental indenture proposed to be entered into
pursuant to this Section 8.1(i)-(xxxiii).

 

At the cost of the Co-Issuers, the Collateral Trustee shall provide to the
Holders and each Rating Agency a copy of the executed supplemental indenture
after its execution.  Any failure of the Collateral Trustee to publish or
deliver such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such supplemental indenture. The Collateral
Trustee may conclusively rely on an Opinion of Counsel (which may be supported
as to factual (including financial and capital markets) matters by any relevant
certificates and other documents necessary or advisable in the judgment of
counsel delivering the opinion) or an Officer’s certificate of the Portfolio
Manager as to whether the interests of any Holder of Debt would be, or
reasonably be expected to be, materially and adversely affected by the
modifications set forth in supplemental indenture, it being expressly understood
and agreed that the Collateral Trustee shall have no obligation to make any
determination as to the satisfaction of the requirements related to any
supplemental indenture which may form the basis of such Opinion of Counsel;
provided that, solely with respect to the Class A-1 Debt, the Collateral Trustee
shall not rely on any such Opinion of Counsel to the extent such Opinion of
Counsel applies to the Class A-1 Debt, if any Holder of the Class A-1 Debt has
objected in writing to such supplemental indenture within 15 days of receipt of
notice thereof.  Such determination shall be conclusive and binding on all
present and future Holders.  The Collateral Trustee shall not be liable for any
such determination made in good faith and in reliance upon an Opinion of Counsel
delivered to the Collateral Trustee as described in Section 8.3 hereof.

 

For so long as any Notes are listed on the Cayman Islands Stock Exchange, the
Issuer shall notify the Cayman Islands Stock Exchange of any modification to
this Indenture.

 

Without limitation of any provision described in this Section 8.1, an amendment,
modification, supplement or restatement of this Indenture may be entered into in
connection with a redemption, Partial Redemption by Refinancing or Re-Pricing in
accordance with the provisions described in Article IX, in which case only the
requirements of such provisions will apply and not the provisions described in
this Section 8.1. The provisions of this paragraph are in addition to, and do
not limit or condition in any way, the provisions for entering into a

 

97

--------------------------------------------------------------------------------



 

supplemental indenture by the Co-Issuers and the Collateral Trustee as set forth
in Section 9.4(h) (which may be effected in compliance solely with the
provisions set forth therein).

 

To the extent the Co-Issuers execute a supplemental indenture or other
modification or amendment of the provisions hereof for purposes of conforming
this Indenture to the Offering Circular or correcting an ambiguity therein
pursuant to clauses (xi) or (xii) above and one or more other amendment
provisions described above also applies, such supplemental indenture or other
modification or amendment of this Indenture shall be deemed to be a supplemental
indenture, modification or amendment to conform this Indenture to the Offering
Circular or correct an ambiguity pursuant to clauses (xi) or (xii) above only
regardless of the applicability of any other provision regarding supplemental
indentures set forth herein.

 

A supplemental indenture entered into for any purpose other than the purposes
provided for in this Section 8.1 shall require the consent of the Holders of
Debt as required in Section 8.2.

 

Section 8.2.                 Supplemental Indentures with Consent of Holders of
Debt.     (a) With the written consent of the Portfolio Manager, the Retention
Holder and a Majority of each Class of Debt reasonably expected to be materially
and adversely affected thereby, the Collateral Trustee and the Co-Issuers may
enter into a supplemental indenture to add any provisions to, or change in any
manner or eliminate any of the provisions of, this Indenture or modify in any
manner the rights of the Holders of the Debt of such Class under this Indenture;
provided that, no such supplemental indenture pursuant to this
Section 8.2(a) shall, without the consent of each Holder of Outstanding Debt of
each Class and of each Interest reasonably expected to be materially and
adversely affected thereby:

 

(i)            except as provided in Sections 9.2, 9.3 and 9.8, change the
Stated Maturity of the principal of or the due date of any installment of
interest on any Debt, reduce the principal amount thereof or the rate of
interest thereon (other than in connection with a Re-Pricing or in connection
with the adoption of an Alternative Rate) or the Redemption Price with respect
to any Debt, or change the earliest date on which the Debt of any Class may be
redeemed, change the provisions of this Indenture relating to the application of
proceeds of any Assets to the payment of principal of or interest on any Debt,
application of proceeds of any distributions to the Issuer or change any place
where, or the coin or currency in which, any Debt or the principal thereof or
interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity thereof (or, in
the case of redemption, on or after the applicable Redemption Date);

 

(ii)           decrease the percentage of the Aggregate Outstanding Amount of
Holders of Debt of each Class whose consent is required under this Indenture,
including for the authorization of any such supplemental indenture, exercise of
remedies under this Indenture or for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder or their
consequences;

 

(iii)          materially impair or materially adversely affect the Assets
except as otherwise permitted in this Indenture;

 

98

--------------------------------------------------------------------------------



 

(iv)          except as otherwise expressly permitted by this Indenture, permit
the creation of any lien ranking prior to or on a parity with the lien of this
Indenture with respect to any part of the Assets or terminate such lien on any
property at any time subject hereto or deprive the Holder of any Debt of the
security afforded by the lien of this Indenture; provided that this clause shall
not apply to any supplemental indenture amending the restrictions on the sales
of Collateral Obligations set forth in this Indenture which is otherwise
permitted pursuant to Section 8.1 or this Section 8.2;

 

(v)           modify any of the provisions of this Section 8.2, except to
increase the percentage of Outstanding Debt or Interests the consent of the
Holders of which is required for any such action or to provide that certain
other provisions of this Indenture cannot be modified or waived without the
consent of each Holder of Debt Outstanding and affected thereby;

 

(vi)          modify the definitions of the terms “Outstanding,” “Class” (except
changes that relate to a Re-Pricing or Optional Redemption), “Controlling
Class,” “Majority” or “Supermajority”;

 

(vii)         modify the definitions of the terms “Priority of Distributions” or
“Debt Payment Sequence”;

 

(viii)        modify any of the provisions of this Indenture in such a manner as
to directly affect the manner or procedure for the calculation of the amount of
any payment of interest or principal on any Debt, or for determining any amount
available for distribution to the Issuer or to affect the rights of the Holders
of Debt to the benefit of any provisions for the redemption of such Debt
contained herein;

 

(ix)          amend any of the provisions of this Indenture relating to the
institution of proceedings for certain events of bankruptcy, insolvency,
receivership, winding up or reorganization of the Co-Issuers;

 

(x)           modify the restrictions on and procedures for resales and other
transfers of Debt (except as set forth in Section 8.1(vi) or (vii));

 

(xi)          modify any of the provisions of this Indenture in such a manner as
to impose any liability on a Holder of then Outstanding Debt or Interests to any
third party (other than any liabilities set forth in this Indenture on the
Closing Date); or

 

(xii)         to modify any provision to facilitate an exchange of Debt for
other Debt that has substantially identical terms except transfer restrictions,
including to effect any serial designation relating to the exchange.

 

(b)           Not later than ten (10) Business Days (or five (5) Business Days
if in connection with an additional issuance, Refinancing or Re-Pricing) prior
to the execution of any proposed supplemental indenture described above, the
Collateral Trustee, at the expense of the Co-Issuers, shall mail to the Holders,
the Portfolio Manager, the Collateral Administrator, any Hedge Counterparty and
each Rating Agency (so long as any Debt is Outstanding) a copy of such proposed
supplemental indenture and shall request any required consent from the
applicable

 

99

--------------------------------------------------------------------------------



 

Holders of Debt to be given within five (5) Business Days.  Any consent given to
a proposed supplemental indenture by the Holder of any Debt shall be irrevocable
and binding on all future Holders or beneficial owners of such Debt,
irrespective of the execution date of the supplemental indenture.  If the
Holders of less than the required percentage of the Aggregate Outstanding Amount
of the relevant Debt consent to a proposed supplemental indenture within five
(5) Business Days, on the first Business Day following such five (5) Business
Day period, the Collateral Trustee shall provide consents received to the Issuer
and the Portfolio Manager so that they may determine which Holders of Debt have
consented to the proposed supplemental indenture and which Holders (and, to the
extent such information is available to the Collateral Trustee and the
Collateral Trustee is not prohibited from sharing such information, which
beneficial owners) have not consented to the proposed supplemental indenture.

 

(c)                                  Unless the Collateral Trustee and the
Issuer are notified within five (5) Business Days after notice by the Collateral
Trustee to the Holders (other than the Holders of Class A-1 Debt) of a proposed
supplemental indenture by a Majority of any Class from whom consent is not being
requested that the holders of such Class (other than the Class A-1 Debt) giving
such notice believe that they will be materially and adversely affected by the
proposed supplemental indenture, the interests of such Class (other than the
Class A-1 Debt) will be deemed for all purposes to not be materially and
adversely affected by such proposed supplemental indenture.  Notwithstanding
anything herein to the contrary, and solely for purposes of any supplemental
indenture proposed pursuant to Sections 8.1 or 8.2 (other than any supplemental
indenture proposed pursuant to Section 8.2(a)(i) and/or Section 8.2(a)(viii)),
except in the case of any Holder of Class A-1 Debt, a Holder shall be deemed to
have provided consent to any amendment or modification undertaken pursuant to
such section if (i) such Holder affirmatively provides written consent or
(ii) such Holder fails to deliver written objection (including via e-mail to the
address provided in the notice of supplemental indenture) not later than five
(5) Business Days following notice by the Collateral Trustee of such
supplemental indenture.

 

(d)                                 It shall not be necessary for any Act of
Holders under this Section 8.2 to approve the particular form of any proposed
supplemental indenture, but it shall be sufficient if such Act or consent shall
approve the substance thereof, so long as the Holders have received a copy of
the language to be included in any proposed supplemental indenture.

 

(e)                                  The Issuer shall not enter into any
supplemental indenture pursuant to this Section 8.2 if (in the reasonable
judgment of the Issuer) any Hedge Counterparty would reasonably be expected to
be materially and adversely affected by such supplemental indenture without the
prior written consent of such Hedge Counterparty.

 

(f)                                   Promptly after the execution by the
Co-Issuers and the Collateral Trustee of any supplemental indenture pursuant to
this Section 8.2, the Collateral Trustee, at the expense of the Co-Issuers,
shall deliver to the Holders, the Portfolio Manager and each Rating Agency then
rating a Class of Debt a copy thereof.  Any failure of the Collateral Trustee to
deliver a copy of any supplemental indenture as provided herein, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

 

(g)                                  The Collateral Trustee may conclusively
rely on an Opinion of Counsel (which may be supported as to factual (including
financial and capital markets) matters by any relevant

 

100

--------------------------------------------------------------------------------



 

certificates and other documents necessary or advisable in the judgment of
counsel delivering the opinion) or an Officer’s certificate of the Issuer or the
Portfolio Manager, as applicable, as to whether the interests of any Holder of
Debt (other than the Holders of Class A-1 Debt, to the extent any such Holder
has objected in writing within 15 days of receipt of notice of any such
supplemental indenture) would be, or reasonably be expected to be, materially
and adversely affected by the modifications set forth in supplemental indenture,
it being expressly understood and agreed that the Collateral Trustee shall have
no obligation to make any determination as to the satisfaction of the
requirements related to any supplemental indenture which may form the basis of
such Opinion of Counsel; provided that, solely with respect to the Class A-1
Debt, the Collateral Trustee shall not rely on any such Opinion of Counsel, to
the extent such Opinion of Counsel applies to the Class A-1 Debt, if any Holder
of Class A-1 Debt has objected in writing to such supplemental indenture within
15 days of receipt of notice thereof.  Except to the limited extent set forth in
the preceding sentence, such determination shall be conclusive and binding on
all present and future Holders.  The Collateral Trustee shall not be liable for
any such determination made in good faith and in reliance upon an Opinion of
Counsel delivered to the Collateral Trustee as described in Section 8.3 hereof.

 

(h)                                 Any Class of Debt being refinanced shall be
deemed not to be materially and adversely affected by any terms of the
supplemental indenture related to and to become effective on or immediately
after such refinancing. Any Non-Consenting Holders of a Re-Priced Class shall be
deemed not to be materially and adversely affected by any terms of the
supplemental indenture related to, in connection with and to become effective on
or immediately after the Re-Pricing Date with respect to such Class.

 

(i)                                     For any proposed supplemental indenture
described under this Article VIII which requires consent of all or any portion
of Holders of any Class of Debt that is reasonably expected to be materially and
adversely affected by such supplemental indenture, the Class A-1 Notes, the
Class A-1L Loans, the Class A-2A Notes and the Class A-2B Notes shall each
constitute a separate Class.

 

Section 8.3.                                 Execution of Supplemental
Indentures.  In executing or accepting the additional trusts created by any
supplemental indenture permitted by this Article VIII or the modifications
thereby of the trusts created by this Indenture, the Collateral Trustee shall be
entitled to receive, and (subject to Sections 6.1 and 6.3) shall be fully
protected in relying upon, an Opinion of Counsel or an Officer’s certificate
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied.  The Collateral Trustee may, but shall not be obligated to, enter
into any such supplemental indenture which affects the Collateral Trustee’s own
rights, duties or immunities under this Indenture or otherwise.

 

Section 8.4.                                 Effect of Supplemental Indentures. 
Upon the execution of any supplemental indenture under this Article VIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Debt theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.

 

101

--------------------------------------------------------------------------------



 

Section 8.5.                                 Reference in Notes to Supplemental
Indentures.  Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article VIII may, and if required by the
Issuer shall, bear a notice in form approved by the Collateral Trustee as to any
matter provided for in such supplemental indenture.  If the Co-Issuers shall so
determine, new Notes, so modified as to conform in the opinion of the Co-Issuers
to any such supplemental indenture, may be prepared and executed by the
Co-Issuers and authenticated and delivered by the Collateral Trustee in exchange
for Outstanding Notes.

 

Section 8.6.                                 Re-Pricing Amendment.  For the
avoidance of doubt, the Issuer and the Collateral Trustee may, without regard
for the provisions of this Article VIII, enter into a supplemental indenture
pursuant to Section 9.8(d) solely to modify the spread over LIBOR applicable to
the Re-Priced Class, and, to the extent applicable, to extend the Non-Call
Period applicable to such Re-Priced Class or make changes to the definition of
“Redemption Price” to reflect any agreed upon make-whole payments for the
applicable Re-Priced Class (any such amendment, a “Re-Pricing Amendment”).

 

ARTICLE IX

 

REDEMPTION OF DEBT

 

Section 9.1.                                 Mandatory Redemption.  If a
Coverage Test is not met on any Determination Date on which such Coverage Test
is applicable, the Issuer shall apply available amounts in the Payment Account
on the related Distribution Date to make payments as required pursuant to the
Priority of Distributions to achieve compliance with such Coverage Test.

 

Section 9.2.                                 Optional Redemption or Redemption
Following a Tax Event.       (a) The Debt shall be redeemed by the Co-Issuers,
in whole but not in part, on any Business Day (x) at the written direction of
the Issuer on or after the occurrence of a Tax Event from the proceeds of the
liquidation of the Assets or (y) on or after the end of the Non-Call Period, at
the written direction of the Issuer, with the consent of the Portfolio Manager
and the Retention Holder, in any case from the proceeds of the liquidation of
the Assets or from Refinancing Proceeds.  A written direction described in
clause (y) above shall be delivered to the Issuer, the Collateral Trustee, the
Loan Agent and the Portfolio Manager no less than 10 Business Days prior to the
proposed Redemption Date (unless the Collateral Trustee and the Portfolio
Manager agree to a shorter notice period not to be less than 5 Business Days)
from the proceeds of the liquidation of the Assets and/or from Refinancing
Proceeds.  In connection with any such redemption, the Debt shall be redeemed at
the applicable Redemption Price.  For purposes of an Optional Redemption, the
Class A-1 Notes, the Class A-1L Loans, the Class A-2A Notes and the Class A-2B
Notes shall each constitute a separate Class.

 

In connection with any Optional Redemption of all of the Debt, the Portfolio
Manager shall (unless the Redemption Price on all of the Debt shall be paid with
Refinancing Proceeds) direct the sale of all or part of the Collateral
Obligations and other Assets in an amount sufficient such that the Disposition
Proceeds from such sale in accordance with the procedures set forth in
Section 9.2(d) and all other funds available for such purpose in the Collection
Account and the Payment Account (including any Refinancing Proceeds, if
applicable) shall be at least sufficient to pay the Redemption Price on all of
the Debt and to pay all Administrative Expenses

 

102

--------------------------------------------------------------------------------



 

(regardless of the Administrative Expense Cap) and other amounts, fees and
expenses payable or distributable under the Priority of Distributions prior to
any distributions to the Issuer (including, without limitation, any amounts due
to the Hedge Counterparties or the Portfolio Manager and the reasonable fees,
costs, charges and expenses incurred by the Collateral Trustee and the
Collateral Administrator (including reasonable attorneys’ fees and expenses)). 
If such Disposition Proceeds, Refinancing Proceeds, if applicable, and all other
funds available for such purpose in the Collection Account and the Payment
Account would not be sufficient to redeem or prepay the Debt subject to
redemption and to pay such fees and expenses, the Debt may not be redeemed,
except in the case of an Optional Redemption following the occurrence of a Tax
Event with the consent of a Supermajority of each Class of Debt, in which case,
such proceeds and other available funds shall be applied in accordance with the
Priority of Distributions without regard to the Administrative Expense Cap with
respect to amounts payable (including indemnities) to the Collateral Trustee,
the Bank in each of its other capacities under the Transaction Documents and the
Collateral Administrator.  The Portfolio Manager, in its sole discretion, may
effect the sale of all or any part of the Collateral Obligations or other Assets
through the direct sale of such Collateral Obligations or other Assets or by
participation or other arrangement.

 

(b)                                 In connection with any Optional Redemption
of all of the Debt on or after the end of the Non-Call Period, at the written
direction of the Issuer (with the consent of the Portfolio Manager and the
Retention Holder), to the Co-Issuer (with a copy to the Collateral Trustee), the
Issuer may, in addition to (or in lieu of) a sale of Collateral Obligations in
the manner provided in Section 9.2(a), enter into a loan or loans or effect an
issuance of replacement securities to redeem or prepay the Debt in whole from
Refinancing Proceeds and Disposition Proceeds, the terms of which loan(s) or
issuance shall be negotiated by the Portfolio Manager on behalf of the Issuer
(and consented to by the Issuer), from one or more financial institutions or
purchasers (a refinancing provided pursuant to such loan or issuance, a
“Refinancing”) and the Refinancing Proceeds will be applied to pay the
Redemption Price of the Debt on the Redemption Date in accordance with the
Priority of Distributions; provided that (i) the agreements related to the
Refinancing must contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 5.4(d), (ii) the terms of such
Refinancing and any financial institutions acting as lenders thereunder or
purchasers thereof must be acceptable to a the Issuer and the Portfolio Manager
and (iii) such Refinancing otherwise satisfies the conditions described in
Section 9.2(c).

 

The Holders of the Debt shall not have any cause of action against any of the
Co-Issuers, the Portfolio Manager, the Retention Holder, the Collateral
Administrator, the Loan Agent or the Collateral Trustee for any failure to
obtain a Refinancing.

 

(c)                                  Notwithstanding anything to the contrary
set forth herein, the Issuer shall not sell any Collateral Obligations or obtain
a Refinancing in connection with an Optional Redemption of the Debt in whole but
not in part unless (i) the Refinancing Proceeds, all Disposition Proceeds from
the sale of Collateral Obligations and Eligible Investments in accordance with
the procedures set forth in Section 9.2(d) and all other available funds in the
Accounts shall be at least sufficient to redeem simultaneously the Debt, in
whole but not in part, and to pay the other amounts included in the aggregate
Redemption Price and all accrued and unpaid Administrative Expenses (regardless
of the Administrative Expense Cap), including the reasonable fees, costs,

 

103

--------------------------------------------------------------------------------



 

charges and expenses incurred by the Collateral Trustee and the Loan Agent
(including reasonable attorneys’ fees and expenses) in connection with such
Refinancing and (ii)  the Disposition Proceeds, Refinancing Proceeds and other
available funds are used to the extent necessary to make such redemption.

 

(d)                                 Notwithstanding anything to the contrary set
forth herein, the Debt shall not be redeemed pursuant to an Optional Redemption
unless (i) in the case of any Optional Redemption which is funded, in whole or
in part, from Disposition Proceeds from the sale of the Collateral Obligations
and other Assets, at least two (2) Business Days before the scheduled Redemption
Date the Portfolio Manager shall have furnished to the Collateral Trustee
evidence, in form satisfactory to the Collateral Trustee, that the Portfolio
Manager on behalf of the Issuer has entered into a binding agreement or
agreements with a financial or other institution or institutions to purchase
(directly or by participation or other arrangement), not later than the Business
Day immediately preceding the scheduled Redemption Date in immediately available
funds, all or part of the Collateral Obligations and/or the Hedge Agreements at
a purchase price at least equal to an amount sufficient, together with the
Eligible Investments maturing, redeemable (or putable to the issuer thereof at
par) on or prior to the scheduled Redemption Date, and any payments to be
received in respect of the Hedge Agreements, any Refinancing Proceeds and all
other available funds in the Accounts, to pay all Administrative Expenses and
other amounts, fees and expenses payable or distributable in accordance with the
Priority of Distributions prior to any distributions to the Issuer (including,
without limitation, all accrued and unpaid Base Management Fee, Subordinated
Interest and Cumulative Deferred Interest) and redeem all of the Debt being
redeemed on the scheduled Redemption Date at the applicable Redemption Price, or
(ii) prior to entering into any Refinancing or selling any Collateral
Obligations and/or Eligible Investments, the Portfolio Manager shall certify to
the Collateral Trustee in an Officer’s certificate upon which the Collateral
Trustee can conclusively rely that, in its judgment, the aggregate sum of
(A) any expected proceeds from Hedge Agreements and the sale of Eligible
Investments, (B) any Refinancing Proceeds, (C) the amount, if any, of Interest
Proceeds on deposit in the Interest Collection Account in excess of the
aggregate amount of Interest Proceeds which would be paid by application of the
Priority of Distributions on the related Redemption Date prior to distributions
with respect to the Issuer and other amounts available to the Issuer (including,
without limitation, Contributions) and (D) for each Collateral Obligation, the
product of its Principal Balance and its Market Value, shall  equal or exceed
the sum of (x) the aggregate Redemption Prices of the Outstanding Debt and
(y) all Administrative Expenses (regardless of the Administrative Expense Cap)
and other amounts, fees and expenses payable or distributable under the Priority
of Distributions prior to any distributions to the Issuer (including, without
limitation, all accrued and unpaid Base Management Fee, Subordinated Interest
and Cumulative Deferred Interest).  Any certification delivered by the Portfolio
Manager pursuant to this Section 9.2(d) shall include (1) the prices of, and
expected proceeds from, the sale (directly or by participation or other
arrangement) of any Collateral Obligations, Eligible Investments and/or Hedge
Agreements and (2) all calculations required by this Section 9.2(d).

 

Section 9.3.                                 Partial Redemption by Refinancing.

 

Upon written direction of the Issuer delivered to the Collateral Trustee, the
Loan Agent, the Co-Issuer and the Portfolio Manager (as applicable) not less
than 10 Business Days prior to the proposed Redemption Date (unless a shorter
time period is acceptable to the Issuer, the

 

104

--------------------------------------------------------------------------------



 

Collateral Trustee and the Portfolio Manager), the Co-Issuers shall redeem one
or more Classes of Debt following the end of the Non-Call Period, in whole but
not in part with respect to each such Class to be redeemed, from Refinancing
Proceeds and other amounts permitted (any such redemption, a “Partial Redemption
by Refinancing”); provided that, to the extent the any Risk Retention
Regulations apply to this transaction or with respect to Refinancings, the
Portfolio Manager and the Retention Holder have each consented to any Partial
Redemption by Refinancing; provided, further, that the terms of such Refinancing
and any financial institutions acting as lenders thereunder or purchasers
thereof must be acceptable to the Issuer and to the Portfolio Manager and such
Refinancing otherwise satisfies the conditions described below.  For purposes of
a Partial Redemption by Refinancing, the Class A-1 Notes, the Class A-1L Loans,
the Class A-2A Notes and the Class A-2B Notes shall each constitute a separate
Class.

 

The Issuer shall obtain a Refinancing in connection with a Partial Redemption by
Refinancing only if:

 

(i) (A) the weighted average interest rate (weighted based on principal amount)
of the refinancing obligations does not exceed the weighted average interest
rate of the corresponding Class of the Debt being refinanced and (B) the
principal amount of the refinancing obligations is equal to the Aggregate
Outstanding Amount of the Classes of Debt being refinanced except that (x) in
connection with a Refinancing of the Controlling Class of Debt, the principal
amount of the obligations providing the Refinancing of such Class of Debt may be
lower than the Aggregate Outstanding Amount of such Class of Debt and (y) the
principal amount of the refinancing obligations may be greater than the
Aggregate Outstanding Amount of the Class of Debt being redeemed so long as
(I) the S&P Rating Condition has been satisfied with respect thereto and Fitch
has confirmed in writing that such Refinancing will not cause its then-current
ratings of any Class of Debt to be reduced or withdrawn and (II) after giving
effect to such proposed Refinancing, the Overcollateralization Ratio Test with
respect to each Class of Debt is either satisfied or, if not satisfied,
maintained or improved (disregarding from the principal amount of the
refinancing obligations, for purposes of the comparison in this clause (II), an
amount, as determined by the Portfolio Manager, up to U.S.$1,000,000
representing the reasonable fees, costs, charges and expenses expected to be
incurred in connection with the Refinancing of such Class); (ii) on such
Redemption Date, the sum of (A) the Refinancing Proceeds and (B) (x) the Partial
Redemption Interest Proceeds and (y) amounts paid or provided for in another
manner (including, without limitation, with Contributions) or with respect to
Administrative Expenses only (without regard to any cap), amounts reasonably
expected by the Portfolio Manager to be available on the next two Distribution
Dates to pay such amounts, shall be in an amount not less than the amount
required to pay the Redemption Price with respect to the Class(es) of Debt to be
redeemed and all accrued and unpaid Administrative Expenses (regardless of the
Administrative Expense Cap) incurred in connection with such Refinancing,
including the reasonable fees, costs, charges and expenses incurred by the
Collateral Trustee, the Loan Agent and the Collateral Administrator (including
reasonable attorneys’ fees and expenses) in connection with such Refinancing
notwithstanding the provisions of Section 6.7; (iii) the Refinancing Proceeds,
the Partial Redemption Interest Proceeds and any Contributions described in
clause (ii)(B) above are used to make such redemption and pay such expenses;
(iv) the agreements relating to the Refinancing contain limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in
Section 5.4(d); (v) the Issuer provides notice to each Rating Agency with
respect to such Partial Redemption by Refinancing; (vi) any new

 

105

--------------------------------------------------------------------------------



 

notes or other obligations created pursuant to the Partial Redemption by
Refinancing must have the same or longer maturity as the Debt Outstanding having
the earliest Stated Maturity prior to such Refinancing; (vii) such Refinancing
is done only through the issuance of new securities or loans and not the sale of
any Assets; (viii) each new class of obligations providing the Refinancing is
subject to the Priority of Distributions and does not rank higher in priority
pursuant to the Priority of Distributions than the applicable Class of Debt
being refinanced; and (ix) such Refinancing otherwise satisfies the conditions
described in Section 9.4; provided that, (A) any Class of Debt that bears a
fixed rate of interest may be refinanced with obligations that bear interest at
a floating rate (i.e., at a stated spread over LIBOR) so long as LIBOR plus the
relevant spread with respect to such obligations comprising the Refinancing of
such Class is less than the applicable Interest Rate with respect to such
Class of Debt that bears a fixed rate on the date of such Refinancing and
(B) any Class of Debt that bears a floating rate may be refinanced with
obligations that bear interest at a fixed rate so long as the fixed rate of the
obligations comprising the Refinancing of such Class is less than LIBOR plus the
relevant spread with respect to such Class of Debt on the date of such
Refinancing.

 

It is understood that the foregoing will not prevent a Refinancing of any Debt
with any floating rate obligations or fixed rate obligations, in each case, so
long as the criteria in the immediately preceding paragraph are satisfied.

 

Refinancing Proceeds received in connection with a Partial Redemption by
Refinancing will not constitute Interest Proceeds or Principal Proceeds but will
be applied directly on the related Redemption Date pursuant to this Indenture to
redeem or prepay the Debt being refinanced without regard to the Priority of
Distributions; provided that to the extent that any Refinancing Proceeds are not
applied to redeem or prepay the Debt being refinanced or to pay expenses in
connection with the Refinancing, such Refinancing Proceeds will be treated as
Principal Proceeds.

 

Section 9.4.                                 Redemption Procedures.           
(a) In the event of an Optional Redemption or a Partial Redemption by
Refinancing, the written direction of the Issuer or the Portfolio Manager, as
applicable, required as set forth herein shall be provided to the Co-Issuer, the
Collateral Trustee, the Loan Agent and, if applicable, the Portfolio Manager not
later than ten (10) Business Days prior to the Business Day (or such shorter
time period agreed to by the Issuer, the Collateral Trustee and the Portfolio
Manager, not to be less than 5 Business Days) on which such redemption is to be
made (which date shall be designated in such notice) and a notice of redemption
shall be given by the Collateral Trustee not later than five (5) Business Days
prior to the applicable Redemption Date, to each Holder of Debt to be redeemed,
at such Holder’s address in the Register, and to each Rating Agency.  In
addition, for so long as any Notes are listed on the Cayman Islands Stock
Exchange and so long as the guidelines of such exchange so require, notice of
redemption pursuant to Section 9.2 or 9.3 shall also be given to the Cayman
Islands Stock Exchange.

 

(b)                                 All notices of redemption delivered pursuant
to Section 9.4(a) shall state:

 

(i)                                     the applicable Redemption Date;

 

(ii)                                  the Redemption Price of the Debt to be
redeemed;

 

106

--------------------------------------------------------------------------------



 

(iii)                               in the case of an Optional Redemption, that
all of the Debt is to be redeemed in full and that interest on such Debt shall
cease to accrue on the Redemption Date specified in the notice;

 

(iv)                              in the case of a Partial Redemption by
Refinancing, the Classes of Debt to be redeemed in full and that interest on
such Debt shall cease to accrue on the Redemption Date specified in the notice;
and

 

(v)                                 the place or places where Debt is to be
surrendered for payment of the Redemption Price, which shall be the Corporate
Trust Office of the Collateral Trustee.

 

(c)                                  Any notice of redemption may be withdrawn
(thereby canceling the redemption) by (x) the Portfolio Manager or (y) the
Issuer, with the consent of the Portfolio Manager (to the extent applicable), in
each case, for any reason by delivery of a written notice to the Collateral
Trustee, the Loan Agent and the Co-Issuers no later than one (1) Business Day
before the proposed Redemption Date.  Once withdrawn, a subsequent notice of
redemption may be given in accordance with this Section 9.4.  At the cost of the
Co-Issuers, the Collateral Trustee shall provide a copy of such written notice
to the Rating Agencies.

 

(d)                                 If any notice of redemption is so withdrawn
or if the Co-Issuers (or the Portfolio Manager, on behalf of the Co-Issuers) are
otherwise unable to complete any redemption of the Debt, the Sale Proceeds (if
any) received from the sale of any Collateral Obligations and other Assets sold
pursuant to Section 9.2 may, during or after the Reinvestment Period at the
Portfolio Manager’s sole discretion, be reinvested in accordance with the
Investment Criteria; provided that reinvestment of such Sale Proceeds after the
Reinvestment Period shall only be permitted if such notice of redemption was
withdrawn in accordance with this Indenture.

 

(e)                                  Notice of redemption shall be given by the
Co-Issuers (or the Portfolio Manager on their behalf) or, upon an Issuer Order,
by the Collateral Trustee in the name and at the expense of the Co-Issuers. 
Failure to give notice of redemption, or any defect therein, to any Holder of
any Debt selected for redemption shall not impair or affect the validity of the
redemption of any other Debt.

 

(f)                                   In connection with a Refinancing of all
Classes of Debt in full, with the approval of the Issuer and the Portfolio
Manager, the agreements relating to the refinancing may, without limitation,
(i) effect an extension of the end of the Reinvestment Period, (ii) establish a
non-call period for the replacement obligations or other financial arrangements
issued or entered into in connection with such Refinancing, (iii) modify the
Weighted Average Life Test, (iv) provide for a stated maturity of the
replacement notes or loans or other financial arrangements issued or entered
into in connection with such Refinancing that is later than the Stated Maturity
of the Debt or (v) make any other amendments that would otherwise be subject to
the consent rights of the Debt.

 

(g)                                  In connection with a Refinancing of all
Classes of Debt, after payment of the Redemption Prices of all such Classes of
Debt on the related Redemption Date (and any applicable costs and expenses in
connection therewith, as set forth in Section 9.2), the Issuer and the Portfolio
Manager may agree (without the consent of any Person, including any Holder) to

 

107

--------------------------------------------------------------------------------



 

designate Principal Proceeds in an amount up to the Excess Par Amount as
Interest Proceeds (such designated amount, the “Designated Excess Par”), and
direct the Collateral Trustee to apply such Designated Excess Par on such
Redemption Date as Interest Proceeds in accordance with the Priority of
Distributions.

 

(h)                                 If a Refinancing or Partial Redemption by
Refinancing is obtained meeting the requirements specified in Section 9.2 (in
the case of an Optional Redemption) and Section 9.3 (in the case of a Partial
Redemption by Refinancing) as certified by the Portfolio Manager, the
Co-Issuers  and the Collateral Trustee shall amend this Indenture (which
amendment shall be prepared by or on behalf of the Issuer) to the extent
necessary to reflect the terms of the Refinancing or Partial Redemption by
Refinancing, as applicable, and no further consent for or notices of such
amendments shall be required from or to the Holders of Debt.  Notwithstanding
any other requirement or obligation relating to any supplement or amendment to
this Indenture pursuant to Article VIII, the Co-Issuers and the Collateral
Trustee may, from time to time, enter into an amendment or indenture
supplemental hereto (A) in connection with a Partial Redemption by Refinancing,
so long as the only modifications to this Indenture are (i) to reduce the
interest rate on such Class(es) of Debt being refinanced and (ii) to reflect the
terms of such Refinancing, including any necessary changes to the definition of
“Non-Call Period” or “Redemption Price”, to limit or prohibit future Re-Pricings
or Refinancings or to reflect any agreed upon make-whole payments, in each case,
of the Class(es) of Debt subject to such Partial Redemption by Refinancing and
(B) in connection with an Optional Redemption of the Debt in whole, and, in the
case of a supplemental indenture entered into pursuant to (A) or (B) of this
sentence, (x) no notice to, or consent from, any Holder or beneficial owner of
Securities or any Rating Agency, will be required for the entry into such
supplemental or amended indenture and (y) no Opinion of Counsel or certificate
will be required for the entry into such supplemental or amended indenture other
than as required in this Section 9.4(h). The Collateral Trustee shall not be
obligated to enter into any amendment that, in its view, adversely affects its
duties, obligations, liabilities or protections hereunder, and the Collateral
Trustee and the Loan Agent shall be entitled to receive and conclusively rely
upon an Opinion of Counsel as to matters of law (which may be supported as to
factual (including financial and capital markets) matters by any relevant
certificates and other documents necessary or advisable in the judgment of
counsel delivering such Opinion of Counsel) to the effect that such amendment is
authorized and permitted under this Indenture (except that such counsel shall
have no obligation to certify or opine as to the sufficiency of the Refinancing
Proceeds or the application thereof).

 

Section 9.5.                                 Debt Payable on Redemption
Date.    (a) Notice of redemption pursuant to Section 9.4 having been given as
aforesaid, the Debt to be redeemed shall, on the Redemption Date, subject to
Section 9.2(d) in the case of an Optional Redemption and the right of the
Co-Issuers to withdraw any notice of redemption pursuant to Section 9.4(c) and
(d), become due and payable at the Redemption Price therein specified, and from
and after the Redemption Date (unless the Issuer shall default in the payment of
the Redemption Price and accrued interest) all such Debt shall cease to bear
interest on the Redemption Date.  Upon final payment on a Note to be so
redeemed, each Holder shall present and surrender its Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Co-Issuers and the Collateral Trustee
such security or indemnity as may be required by any of them to save such party
harmless and an undertaking thereafter to surrender such Note, then, in the
absence of notice to the Co-Issuers or the Collateral Trustee that the
applicable Note has

 

108

--------------------------------------------------------------------------------



 

been acquired by a Protected Purchaser, such final payment shall be made without
presentation or surrender.  Payments of interest on Debt to be so redeemed whose
Stated Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Debt, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.8(e).

 

(b)                                 If any Debt called for redemption shall not
be paid upon surrender thereof for redemption, the principal thereof shall,
until paid, bear interest from the Redemption Date at the applicable Interest
Rate for each successive Interest Accrual Period that such Debt remains
Outstanding; provided that the reason for such non-payment is not the fault of
such Holder.

 

Section 9.6.                                 Clean-Up Call Redemption.

 

(a)                                 The Debt is redeemable at the option of the
Co-Issuers acting at the direction of the Portfolio Manager (which direction
shall (x) be given so as to be received by the Co-Issuers, the Loan Agent and
the Collateral Trustee not later than twenty (20) Business Days prior to the
proposed Clean-Up Call Redemption Date and (y) include the Clean-Up Call
Redemption Date), in whole but not in part (a “Clean-Up Call Redemption”), at
the applicable Redemption Price, on any Business Day after the Non-Call Period
selected by the Portfolio Manager (such Business Day, the “Clean-Up Call
Redemption Date”) which occurs on or after the Business Day on which the
Collateral Principal Amount is less than or equal to 20.0% of the Aggregate
Ramp-Up Par Amount.  In such event a notice of redemption shall be given not
later than ten (10) Business Days prior to the applicable Clean-Up Call
Redemption Date, to the Collateral Trustee, the Loan Agent, each Holder of Debt,
at such Holder’s address in the Register, and to the Rating Agencies.  Any such
Clean-Up Call Redemption may be effected only from (a) the disposition proceeds
of the Assets and (b) all other funds in the Accounts on the Business Day
relating to such redemption.  A Clean-Up Call Redemption may not occur unless
the proceeds from the liquidation of the Assets and all other funds in the
Accounts on the Business Day relating to such redemption results in an amount at
least equal to the Clean-Up Call Redemption Price.

 

(b)                                 All notices of redemption delivered pursuant
to Section 9.6(a) shall state:

 

(i)                                     the Clean-Up Call Redemption Date;

 

(ii)                                  the Clean-Up Call Redemption Price of each
Class of Debt to be redeemed; and

 

(iii)                               that all of the Debt is to be redeemed in
full and that interest on the Debt shall cease to accrue on the Clean-Up Call
Redemption Date.

 

Notice of redemption shall be given by the Co-Issuers (or the Portfolio Manager
on behalf of the Co-Issuers) or, upon an Issuer Order, by the Collateral Trustee
in the name and at the expense of the Co-Issuers.  Failure to give notice of
redemption, or any defect therein, to any Holder shall not impair or affect the
validity of the redemption of any other Debt.  For so long as any Notes are
listed on the Cayman Islands Stock Exchange and the guidelines of such exchange
so require, the Issuer shall provide notice of such Clean-Up Call Redemption to
the Cayman Islands Stock Exchange.

 

109

--------------------------------------------------------------------------------

 



 

(c)                                  Any Clean-Up Call Redemption is subject to
(i) the purchase of the Assets by any Person(s) from the Issuer, on or prior to
the second Business Day immediately preceding the Clean-Up Call Redemption Date,
for a purchase price in Cash at least equal to the Clean-Up Call Redemption
Price (less the amount of funds in the Accounts that are available to pay the
Clean-Up Call Redemption Price) and (ii) the receipt by the Collateral Trustee
from the Portfolio Manager, prior to such purchase, of a certification from the
Portfolio Manager that the sum so received satisfies the requirements of clause
(i).  Upon receipt by the Collateral Trustee of the certification referred to in
the preceding sentence, the Collateral Trustee (pursuant to written direction
from the Portfolio Manager on behalf of the Issuer) and the Portfolio Manager,
acting on behalf of the Issuer, shall take all commercially reasonable actions
necessary to sell, assign and transfer the Assets to such Person(s) (which may
be the Portfolio Manager or any of its Affiliates) upon payment in immediately
available funds of the purchase price for such Assets, which shall be no less
than the Clean-Up Call Redemption Price (less the amount of funds in the
Accounts available to be applied to pay the Clean-Up Call Redemption Price). 
The Issuer shall deposit, or cause to be deposited, the funds required for a
Clean-Up Call Redemption in the Payment Account on or prior to the Clean-Up Call
Redemption Date.  The Collateral Trustee shall deposit such payment into the
Collection Account.

 

(d)                                 Any notice of Clean-Up Call Redemption may
be withdrawn by the Co-Issuer (or the Portfolio Manager on behalf of the
Co-Issuers) up to the Business Day prior to the scheduled Clean-Up Call
Redemption Date by written notice to the Collateral Trustee, the Rating Agencies
and (if applicable) the Portfolio Manager only if amounts equal to the Clean-Up
Call Redemption Price (including funds in the Accounts available to pay the
Clean-Up Call Redemption Price) are not received in full in immediately
available funds by the second Business Day immediately preceding the proposed
Clean-Up Call Redemption Date.  Notice of any such withdrawal of a notice of
Clean-Up Call Redemption shall be given by the Collateral Trustee at the expense
of the Co-Issuers to each Holder of Debt at such Holder’s address in the
Register, by overnight courier guaranteeing next day delivery not later than the
Business Day prior to the scheduled Clean-Up Call Redemption Date. In addition,
so long as any Notes are listed on the Cayman Islands Stock Exchange and the
guidelines of such exchange so require, the Issuer shall also provide notice of
such withdrawal to the Cayman Islands Stock Exchange.

 

(e)                                  On the Clean-Up Call Redemption Date, the
Clean-Up Call Redemption Price shall be distributed pursuant to the Priority of
Distributions.

 

(f)                                   Notice of redemption pursuant to this
Section 9.6 having been given as aforesaid, the Debt to be redeemed shall, on
the Clean-Up Call Redemption Date, subject to Section 9.6(c) and the Co-Issuers’
right to withdraw any notice of redemption pursuant to Section 9.6(d), become
due and payable at the Clean-Up Call Redemption Price therein specified, and
from and after the Clean-Up Call Redemption Date (unless the Co-Issuers shall
default in the payment of the Clean-Up Call Redemption Price and accrued
interest) all the Debt shall cease to bear interest on the Clean-Up Call
Redemption Date.  Upon final payment on Debt to be so redeemed, the Holder shall
present and surrender any note evidencing such Debt at the place specified in
the notice of redemption on or prior to such Clean-Up Call Redemption Date;
provided that, if there is delivered to the Co-Issuers and the Collateral
Trustee such security or indemnity as may be required by any of them to save
such party harmless and an undertaking thereafter to surrender such Note, then,
in the absence of notice to the Co-Issuers or the Collateral Trustee that the

 

110

--------------------------------------------------------------------------------



 

applicable Note has been acquired by a Protected Purchaser, such final payment
shall be made without presentation or surrender.

 

If any Debt called for redemption pursuant to this Section 9.6 shall not be paid
upon surrender thereof for redemption, the principal thereof shall, until paid,
bear interest from the Clean-Up Call Redemption Date at the applicable Interest
Rate for each successive Interest Accrual Period that such Debt remains
Outstanding; provided that the reason for such non-payment is not the fault of
the Holder of such Debt.

 

Section 9.7.                                 Special Redemption.  Principal
payments on the Debt shall be made in part in accordance with the Priority of
Distributions on any Business Day (A) during the Reinvestment Period, if the
Portfolio Manager at its sole discretion notifies the Collateral Trustee and the
Loan Agent that it has been unable, for a period of at least twenty (20)
consecutive Business Days, to identify additional Collateral Obligations that
are deemed appropriate by the Portfolio Manager in its sole discretion and would
meet the Investment Criteria in sufficient amounts to permit the investment or
reinvestment of all or a portion of the funds then in the Collection Account
that are to be invested in additional Collateral Obligations, (B) after the
Ramp-Up Period, if the Portfolio Manager notifies the Collateral Trustee and the
Loan Agent that a redemption is required pursuant to Section 7.17 in order to
obtain Effective Date Ratings Confirmation or (C) if a Retention Deficiency
exists, to the extent necessary to reduce such Retention Deficiency to zero (in
each case, a “Special Redemption”).  On the first Distribution Date following
the Collection Period in which such notice is given (a “Special Redemption
Date”), the amount in the Collection Account representing (1) Principal Proceeds
which the Portfolio Manager has determined cannot be reinvested in additional
Collateral Obligations, (2) Interest Proceeds and Principal Proceeds which must
be applied to redeem or prepay the Debt in order to obtain Effective Date
Ratings Confirmation or (3) Principal Proceeds necessary to reduce any
outstanding Retention Deficiency to zero (such amount, the “Special Redemption
Amount”), as the case may be, shall be applied in accordance with the Priority
of Distributions under Section 11.1(a)(ii).  Notice of payments pursuant to this
Section 9.7 shall be given by the Collateral Trustee as soon as reasonably
practicable, and in any case not less than three (3) Business Days prior to the
applicable Special Redemption Date (provided, that such notice shall not be
required in connection with a Special Redemption pursuant to clause (B) of the
definition of such term if the Special Redemption Amount is not known on or
prior to such date) to each Holder of Debt affected thereby at such Holder’s
address in the Register, to the Loan Agent (who shall distribute such notice to
the Lenders) and to the Rating Agencies.  In addition, for so long as any Notes
are listed on the Cayman Islands Stock Exchange and so long as the guidelines of
such exchange so require, notice of Special Redemption to the Holders of such
Debt shall also be given by the Issuer to the listing agent or listing advisor
in the Cayman Islands in the name and at the expense of the Co-Issuers, to the
Cayman Islands Stock Exchange.

 

Section 9.8.                                 Re-Pricing of
Notes.                                     (a) The Issuer, with the consent of
the Portfolio Manager and the Retention Holder, may reduce the spread over LIBOR
applicable with respect to any Class of Re-Pricing Eligible Notes (any such
reduction with respect to any such Class of Notes, a “Re-Pricing” and any
Class of Re-Pricing Eligible Notes to be subject to a Re-Pricing, a “Re-Priced
Class”) on any Business Day after the Non-Call Period; provided that, the Issuer
shall not effect any Re-Pricing unless each condition specified in this
Section 9.8 is satisfied with respect thereto.  For the avoidance of doubt, no
terms of any Re-Pricing Eligible Notes other than

 

111

--------------------------------------------------------------------------------



 

the Interest Rate applicable thereto may be modified or supplemented in
connection with a Re-Pricing; provided that in connection with any Re-Pricing,
(x) the Non-Call Period with respect to such Re-Priced Class may, with the
consent of the Issuer, be extended and/or (y) the definition of “Redemption
Price” may be revised, with the written consent of the Issuer, to reflect any
agreed upon make-whole payments for the applicable Re-Priced Class. In
connection with any Re-Pricing, the Issuer may engage a broker-dealer (the
“Re-Pricing Intermediary”) upon the recommendation and subject to the approval
of the Issuer and such Re-Pricing Intermediary shall assist the Issuer in
effecting the Re-Pricing.

 

(b)                                 At least fourteen (14) days prior to the
Business Day fixed for any proposed Re-Pricing (the “Re-Pricing Date”) (unless
the Collateral Trustee and the Portfolio Manager agree to a shorter period), the
Issuer or the Re-Pricing Intermediary on behalf of the Issuer, shall deliver a
notice in writing (with a copy to the Portfolio Manager, the Collateral Trustee
and each Rating Agency) to each Holder of the proposed Re-Priced Class, which
notice shall (i) specify the proposed Re-Pricing Date and the revised spread (or
range of spreads from which a single spread will be chosen prior to the
Re-Pricing Date) over LIBOR to be applied with respect to such Class (such
spread, the “Re-Pricing Rate”), (ii) request that each Holder of the Re-Priced
Class approve the proposed Re-Pricing or provide a proposed Re-Pricing Rate at
which it would consent to such Re-Pricing that is within the range provided, if
any, in clause (i) above (such proposal, a “Holder Proposed Re-Pricing Rate”),
(iii) request that each consenting Holder of the Re-Priced Class deliver a
response in writing to the Issuer, or to the Re-Pricing Intermediary on behalf
of the Issuer, which response (the “Holder Purchase Request”) shall indicate the
aggregate principal amount of the Re-Priced Class that such Holder is willing to
purchase (or retain) at such Re-Pricing Rate (including within any range
provided) specified in such notice, and (iv) state that the Issuer (or in the
case of the following clause (a), the Re-Pricing Intermediary on behalf of the
Issuer) will have the right to (a) cause all such Holders that did not deliver
an Accepted Purchase Request (each, a “Non-Consenting Holder”) to sell their
Notes of the Re-Priced Class on the Re-Pricing Date to one or more transferees
at a sale price equal to the applicable Redemption Price, (b) redeem such Notes
at the applicable Redemption Price with the proceeds of an issuance of
Re-Pricing Replacement Notes or (c) amend, without consent, the interest rate
applicable to the Notes of the Re-Priced Class held by Non-Consenting Holders to
the Re-Pricing Rate in the event that the Issuer is unable to issue Re-Pricing
Replacement Notes; provided that,  at the direction of the Portfolio Manager,
the Issuer may delay the Re-Pricing Date or determine the Re-Pricing Rate taking
into consideration any Holder Proposed Re-Pricing Rates at any time up to two
(2) Business Days prior to the Re-Pricing Date (upon notice to each Holder of
the proposed Re-Priced Class, with a copy to the Portfolio Manager, the
Collateral Trustee and each Rating Agency). Failure to give a notice of
Re-Pricing, or any defect therein, to any Holder of any Re-Priced Class shall
not impair or affect the validity of the Re-Pricing or give rise to any claim
based upon such failure or defect.

 

Any notice of Re-Pricing may be withdrawn (thereby canceling the Re-Pricing) by
(x) the Portfolio Manager or (y) the Issuer, with the consent of the Portfolio
Manager (to the extent applicable), in each case, for any reason by delivery of
a written notice to the Collateral Trustee and the Co-Issuer no later than the
Business Day prior to the proposed Re-Pricing Date. Once withdrawn, a subsequent
notice of Re-Pricing may be given in accordance with this Section 9.8. At the
cost of the Co-Issuers, the Collateral Trustee shall provide a copy of such
written notice to the Rating Agencies.

 

112

--------------------------------------------------------------------------------



 

(c)                                  In the event that any Holder of the
Re-Priced Class does not deliver a written consent to the proposed Re-Pricing on
or before the date that is at least five (5) Business Days (such date as
determined by the Issuer in its sole discretion) after the date of such notice,
the Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall
deliver written notice thereof to any Consenting Holder of the Re-Priced
Class who delivered a Holder Purchase Request with a Holder Proposed Re-Pricing
Rate that is equal to or less than the Re-Pricing Rate as determined by the
Portfolio Manager (such request, an “Accepted Purchase Request” and any Holder
providing such Accepted Purchase Request, a “Consenting Holder”) specifying the
Aggregate Outstanding Amount of the Notes of the Re-Priced Class that such
Consenting Holder has offered to purchase at the Re-Pricing Rate and the
Aggregate Outstanding Amount of the Notes that will be sold to such Consenting
Holder. Notwithstanding the above, the Issuer, or the Re-Pricing Intermediary on
behalf of the Issuer, will cause the sale and transfer of Notes of any
Non-Consenting Holders, without further notice to such Non-Consenting Holders,
on the Re-Pricing Date to a transferee designated by the Re-Pricing Intermediary
on behalf of the Issuer. All sales of Notes to be effected pursuant to this
clause (c) will be made at the Redemption Price with respect to such Notes, and
will be effected only if the related Re-Pricing is effected in accordance with
this Section 9.8. The Holder of each Re-Pricing Eligible Note, by its acceptance
of an interest in the Re-Pricing Eligible Notes, agrees to sell and transfer its
Notes in accordance with this Section 9.8 and agrees to cooperate with the
Issuer (or the Re-Pricing Intermediary on behalf of the Issuer) and the
Collateral Trustee to effect such sales and transfers. In the event that the
Issuer (or the Re-Pricing Intermediary on behalf of the Issuer) receives
Accepted Purchase Requests with respect to more than the Aggregate Outstanding
Amount of the Notes of the Re-Priced Class held by Non-Consenting Holders, the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall cause the
sale and transfer of such Notes or will sell Re-Pricing Replacement Notes to
such Consenting Holders at the applicable Redemption Prices and, if applicable,
conduct a redemption of Non-Consenting Holders’ Notes of the Re-Priced
Class with the sale of Re-Pricing Replacement Notes, without further notice to
the Non-Consenting Holders thereof, on the Re-Pricing Date to the Consenting
Holders delivering Accepted Purchase Requests, with respect thereto, pro rata
(subject to the applicable minimum denominations) based on the Aggregate
Outstanding Amount of the Notes such Consenting Holders indicated an interest in
purchasing pursuant to their Holder Purchase Requests.  In the event that the
Issuer receives Accepted Purchase Requests with respect to less than the
Aggregate Outstanding Amount of the Notes of the Re-Priced Class held by
Non-Consenting Holders, the Issuer, or the Re-Pricing Intermediary on behalf of
the Issuer, shall cause the sale and transfer of such Notes of the Re-Priced
Class or will sell Re-Pricing Replacement Notes to such Consenting Holders at
the applicable Redemption Prices and, if applicable, conduct a redemption of
Non-Consenting Holders’ Notes of the Re-Priced Class with the sale of Re-Pricing
Replacement Notes, without further notice to the Non-Consenting Holders thereof,
on the Re-Pricing Date to the Consenting Holders delivering Accepted Purchase
Requests with respect thereto, and any excess Notes of the Re-Priced Class held
by Non-Consenting Holders shall be sold to one or more purchasers designated by
the Issuer (or the Re-Pricing Intermediary on behalf of the Issuer) or redeemed
with proceeds from the sale of Re-Pricing Replacement Notes.  All sales of
Non-Consenting Holders’ Notes or Re-Pricing Replacement Notes to be effectuated
pursuant to this clause (c) shall be made at the applicable Redemption Price,
and shall be effectuated only if the related Re-Pricing is effectuated in
accordance with the provisions hereof.

 

113

--------------------------------------------------------------------------------



 

(d)                                 The Issuer shall not effect any proposed
Re-Pricing unless:

 

(i)                                     the Co-Issuers and the Collateral
Trustee shall have entered into a supplemental indenture dated as of the
Re-Pricing Date, which can be executed and delivered without regard to the
provisions of Article VIII hereof, solely to modify the spread over LIBOR
applicable to the Re-Priced Class and, to the extent applicable, (with the
consent of the Issuer) to extend the Non-Call Period applicable to such
Re-Priced Class or make changes to the definition of “Redemption Price” to
reflect any agreed upon make-whole payments for the applicable Re-Priced Class;

 

(ii)                                  confirmation has been received that all
Notes of the Re-Priced Class held by Non-Consenting Holders have been sold and
transferred pursuant to clause (c) above;

 

(iii)                               each Rating Agency shall have been notified
of such Re-Pricing; and

 

(iv)                              all expenses of the Issuer and the Collateral
Trustee (including the fees of the Re-Pricing Intermediary and fees of counsel)
incurred in connection with the Re-Pricing do not exceed the amount of Interest
Proceeds available after taking into account all amounts required to be paid
pursuant to Section 11.1(a)(i) on the subsequent Distribution Date prior to the
distribution of any remaining Interest Proceeds to the Issuer, unless such
expenses have been paid or shall be adequately provided for (including without
limitation, with Contributions and/or any proceeds from the issuance of Junior
Mezzanine Notes in accordance with Section 2.4) by an entity other than the
Issuer.

 

(e)                                  The Issuer shall direct the Collateral
Trustee to segregate payments and take other reasonable steps to effect the
Re-Pricing and the Collateral Trustee shall have the authority to take such
actions as may be directed by the Issuer or the Portfolio Manager on behalf of
the Issuer (or the Re-Pricing Intermediary on behalf of the Issuer) or Portfolio
Manager shall deem necessary or desirable to effect a Re-Pricing.  In order to
give effect to the Re-Pricing, the Issuer may, to the extent necessary, obtain
and assign a separate CUSIP or CUSIPs to the Notes of each Class held by
consenting Holders or Non-Consenting Holders.

 

(f)                                   A second notice of a Re-Pricing shall be
given by the Collateral Trustee not less than seven (7) Business Days prior to
the proposed Re-Pricing Date, to each Holder of Notes of the Re-Priced Class at
the address in the Register (with a copy to the Portfolio Manager), specifying
the applicable Re-Pricing Date and the specific Re-Pricing Rate. Notice of
Re-Pricing shall be given by the Collateral Trustee at the expense of the
Issuer.  Failure to give a notice of Re-Pricing, or any defect therein, to any
Holder of any Re-Priced Class will not impair or affect the validity of the
Re-Pricing or give rise to any claim based upon such failure or defect.

 

(g)                                  The Holder of each Note, by its acceptance
of an interest in the Notes, agrees (i) to sell and transfer its Notes in
accordance with the provisions hereof and to cooperate with the Issuer, the
Re-Pricing Intermediary (if any) and the Collateral Trustee to effectuate such
sales and transfers and (ii) in the event that such Holder (x) does not consent
to a proposed Re-Pricing or to a sale of its interest and (y) does not otherwise
cooperate with the Issuer, the Re-Pricing Intermediary (if any) and the
Collateral Trustee, in each case to effectuate such sales and

 

114

--------------------------------------------------------------------------------



 

transfers within the time period described herein, then such Holder shall be
deemed to consent to such Re-Pricing.

 

The Collateral Trustee shall be entitled to receive, and shall be fully
protected in relying upon an Opinion of Counsel stating that a Re-Pricing is
permitted by this Indenture and that all conditions precedent thereto have been
complied with.  The Collateral Trustee shall receive and shall rely on an Issuer
Order providing direction and any additional information requested by the
Collateral Trustee in order to effect a Re-Pricing in accordance with this
Section 9.8.

 

ARTICLE X

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1.                          Collection of Money.  Except as otherwise
expressly provided herein, the Collateral Trustee may demand payment or delivery
of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all Money and other
property payable to or receivable by the Collateral Trustee pursuant to this
Indenture, including all payments due on the Pledged Obligations, in accordance
with the terms and conditions of such Pledged Obligations.  The Collateral
Trustee shall segregate and hold all such Money and property received by it in
trust for the Holders of the Debt and shall apply it as provided in this
Indenture.

 

Section 10.2.                          Collection
Accounts.                                (a) The Collateral Trustee shall, on or
prior to the Closing Date, establish at the Custodian two segregated
non-interest bearing trust accounts, each held in the name of the Collateral
Trustee for the benefit of the Secured Parties, one of which shall be designated
the “Interest Collection Account” and the other of which shall be designated the
“Principal Collection Account,” each of which shall be maintained by the Issuer
with the Custodian in accordance with the Securities Account Control Agreement. 
The Collateral Trustee shall from time to time deposit into the Interest
Collection Account, in addition to the deposits required pursuant to
Section 10.6(a), immediately upon receipt thereof (i) any funds in the Reserve
Account deemed by the Portfolio Manager in its sole discretion to be Interest
Proceeds pursuant to Section 10.3(e) and (ii) all Interest Proceeds (unless
simultaneously reinvested in additional Collateral Obligations in accordance
with Article XII) received by the Collateral Trustee.  The Collateral Trustee
shall deposit immediately upon receipt thereof all other amounts remitted to the
Collection Account into the Principal Collection Account, including in addition
to the deposits required pursuant to Section 10.6(a), (i) any funds in the
Reserve Account deemed by the Portfolio Manager in its sole discretion to be
Principal Proceeds pursuant to Section 10.3(e), (ii) all Principal Proceeds
(unless simultaneously reinvested in additional Collateral Obligations in
accordance with Article XII or in Eligible Investments) received by the
Collateral Trustee, and (iii) all other funds received by the Collateral
Trustee.  In addition, the Issuer may, but under no circumstances shall be
required to, deposit from time to time such Monies (including any Monies
received by way of capital contribution from its member(s)) in the Collection
Account as it deems, in its sole discretion, to be advisable and to designate
them as Interest Proceeds or Principal Proceeds.  All Monies deposited from time
to time in the Collection Account pursuant to this Indenture shall be held by
the Collateral Trustee as part of the Assets and shall be applied to the
purposes herein provided.  Subject to Section 10.2(c), amounts in the Collection
Account shall be reinvested pursuant to Section 10.6(a).  Without

 

115

--------------------------------------------------------------------------------



 

duplication of Section 10.3(c), following receipt of the Effective Date Ratings
Confirmation, amounts on deposit in the Principal Collection Account may, on any
Business Day but in no case later than the Determination Date related to the
first Distribution Date, at the direction of the Portfolio Manager, be
distributed by the Collateral Trustee to the Issuer without regard for the
Priority of Distributions and/or be deposited into the Interest Collection
Account as Interest Proceeds; provided that (x) Designated Amounts shall not
exceed 0.50% of the Aggregate Ramp-Up Par Amount and (y) the Aggregate Ramp-Up
Par Condition is satisfied as of such date after giving effect to such
distribution or deposit.

 

(b)                                 The Collateral Trustee, within one Business
Day after receipt of any distribution or other proceeds in respect of the Assets
which are not Cash, shall so notify or cause the Issuer to be notified and the
Issuer shall use its commercially reasonable efforts to, within five
(5) Business Days of receipt of such notice from the Collateral Trustee (or as
soon as practicable thereafter), sell such distribution or other proceeds for
Cash in an arm’s length transaction to a Person which is not the Portfolio
Manager or an Affiliate of the Issuer or the Portfolio Manager and deposit the
proceeds thereof in the Collection Account; provided, however, that the Issuer
(i) need not sell such distributions or other proceeds if it delivers an
Officer’s certificate to the Collateral Trustee certifying that such
distributions or other proceeds constitute Collateral Obligations or Eligible
Investments or (ii) may otherwise retain such distribution or other proceeds for
up to two years from the date of receipt thereof if it delivers an Officer’s
certificate to the Collateral Trustee certifying that (x) it shall sell such
distribution within such two (2)-year period and (y) retaining such distribution
is not otherwise prohibited by this Indenture.

 

(c)                                  At any time when reinvestment is permitted
pursuant to Article XII, the Portfolio Manager on behalf of the Issuer may by
Issuer Order direct the Collateral Trustee to, and upon receipt of such Issuer
Order the Collateral Trustee shall, withdraw Principal Proceeds on deposit in
the subaccount of the Principal Collection Account designated in such Issuer
Order (including Principal Financed Accrued Interest used to pay for accrued
interest on an additional Collateral Obligation) and reinvest (or invest, in the
case of funds referred to in Section 7.17) such funds in additional Collateral
Obligations, in each case in accordance with the requirements of Article XII and
such Issuer Order.  At any time, the Portfolio Manager on behalf of the Issuer
may by Issuer Order direct the Collateral Trustee to, and upon receipt of such
Issuer Order the Collateral Trustee shall, withdraw Principal Proceeds on
deposit in the subaccount of the Principal Collection Account designated in such
Issuer Order and use such funds to meet funding requirements on Delayed Drawdown
Collateral Obligations or Revolving Collateral Obligations.

 

(d)                                 The Portfolio Manager on behalf of the
Issuer may by Issuer Order direct the Collateral Trustee to, and upon receipt of
such Issuer Order the Collateral Trustee shall, pay from amounts on deposit in
the Collection Account on any Business Day during any Interest Accrual Period
(i) any amount required to exercise a warrant held in the Assets or right to
acquire securities in accordance with the requirements of Article XII and such
Issuer Order and (ii) from Interest Proceeds only, any Administrative Expenses
(paid in the order of priority set forth in the definition thereof); provided
that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Distribution Date.

 

116

--------------------------------------------------------------------------------



 

(e)                                  The Collateral Trustee shall transfer to
the Payment Account as applicable, from the Collection Account, for application
pursuant to Section 11.1(a) of this Indenture, on or not later than the Business
Day preceding each Distribution Date, the amount set forth to be so transferred
in the Distribution Report for such Distribution Date.

 

(f)                                   The Portfolio Manager on behalf of the
Issuer may by Issuer Order direct the Collateral Trustee to, and upon receipt of
such Issuer Order the Collateral Trustee shall, transfer from amounts on deposit
in the Interest Collection Account on any Business Day during any Interest
Accrual Period to the Principal Collection Account, amounts necessary for
application pursuant to Section 7.17(d).

 

Section 10.3.                          Payment Account; Custodial Account;
Ramp-Up Account; Expense Reserve Account; Reserve Account; Contribution Account;
Ongoing Expense Smoothing Account.

 

(a)                                 Payment Account.  The Collateral Trustee
shall, on or prior to the Closing Date, establish at the Custodian a segregated
non-interest bearing trust account which shall be held in the name of the
Collateral Trustee for the benefit of the Secured Parties, which shall be
designated as the “Payment Account”, and which shall be maintained by the Issuer
with the Custodian in accordance with the Securities Account Control Agreement. 
Except as provided in Section 11.1(a), the only permitted withdrawal from or
application of funds on deposit in, or otherwise to the credit of, the Payment
Account shall be to pay amounts due and payable or distributable on the Debt in
accordance with their terms and the provisions of this Indenture, as applicable,
and to pay Administrative Expenses and other amounts specified herein, each in
accordance with the Priority of Distributions.  The Co-Issuers shall not have
any legal, equitable or beneficial interest in the Payment Account other than in
accordance with the Priority of Distributions.  Funds in the Payment Account
shall not be invested.

 

(b)                                 Custodial Account.  The Collateral Trustee
shall, on or prior to the Closing Date, establish at the Custodian a segregated
non-interest bearing trust account which shall be held in the name of the
Collateral Trustee for the benefit of the Secured Parties, which shall be
designated as the “Custodial Account”, and which shall be maintained by the
Issuer with the Custodian in accordance with the Securities Account Control
Agreement.  All Collateral Obligations shall be credited to the Custodial
Account. The only permitted withdrawals from the Custodial Account shall be in
accordance with the provisions of this Indenture. The Co-Issuers shall not have
any legal, equitable or beneficial interest in the Custodial Account other than
in accordance with this Indenture and the Priority of Distributions.

 

(c)                                  Ramp-Up Account.  The Collateral Trustee
shall, on or prior to the Closing Date, establish at the Custodian a segregated
non-interest bearing trust account held in the name of the Collateral Trustee
for the benefit of the Secured Parties, which shall be designated as the
“Ramp-Up Account”, and which shall be maintained by the Issuer with the
Custodian in accordance with the Securities Account Control Agreement.  The
Issuer hereby directs the Collateral Trustee to, and the Collateral Trustee
shall immediately upon receipt on the Closing Date, deposit to the Ramp-Up
Account the amount specified in the Closing Date Certificate.  In connection
with any purchase of an additional Collateral Obligation, the Collateral Trustee
shall apply amounts held in the Ramp-Up Account as provided by Section 7.17(b). 
Upon the occurrence of an Event of

 

117

--------------------------------------------------------------------------------



 

Default (and excluding any proceeds that shall be used to settle binding
commitments entered into prior to that date), the Collateral Trustee shall
deposit any remaining amounts in the Ramp-Up Account into the Collection Account
as Principal Proceeds. Without duplication of Section 10.2(a), at any time
following receipt of Effective Date Ratings Confirmation, uninvested amounts on
deposit in the Ramp-Up Account shall, on any Business Day but in no case later
than the Determination Date related to the first Distribution Date, at the
direction of the Portfolio Manager, be (i) distributed by the Collateral Trustee
to the Issuer without regard for the Priority of Distributions and/or
(ii) deposited by the Collateral Trustee into the Collection Account as Interest
Proceeds or Principal Proceeds; provided that, (x) Designated Amounts shall not
exceed 0.50% of the Aggregate Ramp-Up Par Amount and (y) the Aggregate Ramp-Up
Par Condition is satisfied as of such date after giving effect to such
distribution or deposit.

 

Any income earned on amounts deposited in the Ramp-Up Account shall be deposited
in the Collection Account as Interest Proceeds.

 

(d)                                 Expense Reserve Account.  The Collateral
Trustee shall, on or prior to the Closing Date, establish at the Custodian a
segregated non-interest bearing trust account which shall be held in the name of
the Collateral Trustee for the benefit of the Secured Parties which shall be
designated as the “Expense Reserve Account”, and which shall be maintained by
the Issuer with the Custodian in accordance with the Securities Account Control
Agreement.  The Issuer hereby directs the Collateral Trustee to deposit the
amount specified in the Closing Date Certificate in the Expense Reserve Account
on the Closing Date.  The Collateral Trustee shall apply funds from the Expense
Reserve Account, in the amounts and as directed by the Portfolio Manager, to pay
(x) amounts due in respect of actions taken on or before the Closing Date and
(y) subject to the Administrative Expense Cap, Administrative Expenses in the
order of priority contained in the definition thereof.  Any income earned on
amounts on deposit in the Expense Reserve Account shall be deposited in the
Interest Collection Account as Interest Proceeds as it is paid.  By the
Determination Date relating to the first Distribution Date following the
Effective Date, all funds in the Expense Reserve Account (after deducting any
expenses paid on such Determination Date) shall be deposited in the Collection
Account as Interest Proceeds and/or Principal Proceeds (in the respective
amounts directed by the Portfolio Manager in its sole discretion).

 

(e)                                  Reserve Account.  The Collateral Trustee
shall, on or prior to the Closing Date, establish at the Custodian a segregated
non-interest bearing trust account which shall be held in the name of the
Collateral Trustee for the benefit of the Secured Parties, which shall be
designated as the “Reserve Account,” which shall be maintained by the Issuer
with the Custodian in accordance with the Securities Account Control Agreement. 
The Issuer hereby directs the Collateral Trustee to deposit the amount specified
in the Closing Date Certificate in the Reserve Account on the Closing Date. On
any Business Day after the Closing Date, the Collateral Trustee shall transfer
funds from the Reserve Account, as directed by the Portfolio Manager, to the
Interest Collection Account as Interest Proceeds or the Principal Collection
Account as Principal Proceeds (in the Portfolio Manager’s discretion). Amounts
in the Reserve Account may be invested at the direction of the Portfolio Manager
in Eligible Investments and any income earned on amounts deposited in the
Reserve Account will be deposited in the Interest Collection Account as Interest
Proceeds as it is paid. By the Determination Date relating to the first

 

118

--------------------------------------------------------------------------------



 

Distribution Date following the Effective Date, all funds in the Reserve Account
shall be deposited in the Collection Account as Interest Proceeds.

 

(f)                                   Contribution Account.  The Collateral
Trustee shall, on or prior to the Closing Date, establish at the Custodian a
single, segregated non-interest bearing trust account which shall be held in the
name of the Collateral Trustee for the benefit of the Secured Parties, which
shall be designated as the “Contribution Account,” and which shall be maintained
by the Issuer with the Custodian in accordance with the Securities Account
Control Agreement.  At any time during the Reinvestment Period, any Holder of
Interests may, but shall not be required to, (A) make contributions of Cash,
Eligible Investments and Collateral Obligations, in each case, equal to an
amount not less than $500,000 (each, a “Contribution” and, each such Holder, a
“Contributor”), to the Issuer for any purpose (including, without limitation,
any Permitted Use and/or to make any Cure Contribution) or (B) return to the
Collateral Trustee any portion of Interest Proceeds or Principal Proceeds that
was distributed on such Interests in accordance with the Priority of
Distributions; provided that, the Overcollateralization Ratio Test with respect
to the Class C Notes is satisfied (or, in the case of a Cure Contribution, will
be satisfied after giving effect to such Cure Contribution).  Each Contribution
shall be received into the Contribution Account, and the Portfolio Manager, on
behalf of the Issuer, shall apply such Contribution as directed by the
applicable Contributor at the time such Contribution is made (or, if no such
direction is given by the Contributor, at the direction of the Portfolio Manager
in its sole discretion).  No Contribution or any portion thereof shall be
returned to the Contributor at any time.  Any income earned on amounts deposited
in the Contribution Account shall be deposited in the Interest Collection
Account as Interest Proceeds.

 

(g)                                  Ongoing Expense Smoothing Account.  The
Collateral Trustee shall, prior to the Closing Date, establish at the Custodian
a single, segregated non-interest bearing trust account which shall be held in
the name of the Collateral Trustee for the benefit of the Secured Parties, which
shall be designated as the “Ongoing Expense Smoothing Account.”  The Collateral
Trustee shall transfer funds to the Ongoing Expense Smoothing Account, in the
amounts and as directed by the Portfolio Manager, on each Distribution Date as
described under Section 11.1(a)(i).  The Collateral Trustee shall apply funds
from the Ongoing Expense Smoothing Account, in the amounts and as directed by
the Portfolio Manager, to pay Administrative Expenses in the order of priority
contained in the definition thereof on or between Distribution Dates (without
regard to the Administrative Expense Cap). From time to time, the Portfolio
Manager may direct the Collateral Trustee to withdraw amounts on deposit in the
Ongoing Expense Smoothing Account and to deposit such amounts in the Interest
Collection Account as Interest Proceeds or in the Principal Collection Account
as Principal Proceeds, as applicable, based on whether such amount was initially
deposited into the Ongoing Expense Smoothing Account from Interest Proceeds or
Principal Proceeds, respectively.  Any income earned on amounts on deposit in
the Ongoing Expense Smoothing Account shall be deposited in the Interest
Collection Account as Interest Proceeds as it is paid.

 

Section 10.4.                          The Revolver Funding Account.  Upon the
purchase of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation, funds in the amounts described below shall be withdrawn from the
Ramp-Up Account or from the Collection Account (as directed by the Portfolio
Manager) and deposited by the Collateral Trustee in a single, segregated
non-interest bearing trust account held in the name of the Collateral Trustee
for the

 

119

--------------------------------------------------------------------------------

 



 

benefit of the Secured Parties (the “Revolver Funding Account”), which shall be
maintained by the Issuer with the Custodian in accordance with the terms of the
Securities Account Control Agreement.  The Issuer hereby directs the Collateral
Trustee to deposit the amount specified in the Closing Date Certificate (if any)
in the Revolver Funding Account on the Closing Date.  Upon initial purchase,
funds deposited in the Revolver Funding Account in respect of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation shall be
treated as part of the purchase price therefor.  Amounts on deposit in the
Revolver Funding Account shall be invested in overnight funds that are Eligible
Investments selected by the Portfolio Manager and earnings from all such
investments shall be deposited in the Interest Collection Account as Interest
Proceeds.

 

With respect to any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, upon the notification from the Portfolio Manager of the
purchase of any such Delayed Drawdown Collateral Obligation, Revolving
Collateral Obligation, the Collateral Trustee shall deposit funds in the
Revolver Funding Account as directed by the Portfolio Manager such that the sum
of the amount of funds on deposit in the Revolver Funding Account shall be equal
to or greater than the sum of the unfunded funding obligations under all such
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
then included in the Assets.  In addition, the Collateral Trustee shall deposit
funds in the Revolver Funding Account upon the receipt by the Issuer of any
Principal Proceeds with respect to a Revolving Collateral Obligation as directed
by the Portfolio Manager on behalf of the Issuer.

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) shall be available solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations. 
Upon (a) the sale or maturity of a Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation or (b) the occurrence of an event of default
with respect to any such Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation or any other event or circumstance which results in the
irrevocable reduction of the undrawn commitments under such Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation (the occurrence of
which the Portfolio Manager shall notify the Collateral Trustee) any excess of
(A) the amounts on deposit in the Revolver Funding Account over (B) the sum of
the unfunded amounts of all Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations included in the Assets shall be transferred by
the Collateral Trustee (at the direction of the Portfolio Manager) as Principal
Proceeds to the Principal Collection Account.

 

Section 10.5.                          Hedge Counterparty Collateral Account. 
If and to the extent that any Hedge Agreement requires the Hedge Counterparty to
post collateral with respect to such Hedge Agreement, the Issuer shall (at the
direction of the Portfolio Manager), on or prior to the date such Hedge
Agreement is entered into, direct the Collateral Trustee to establish a
segregated, non-interest bearing trust account held in the name of the
Collateral Trustee for the benefit of the Secured Parties (each, a “Hedge
Counterparty Collateral Account”), which shall be maintained by the Issuer with
the Custodian in accordance with the terms of the Securities Account Control
Agreement.  The Collateral Trustee (as directed by the Portfolio Manager on
behalf of the Issuer) shall deposit into each Hedge Counterparty Collateral
Account all collateral required to be posted by a Hedge Counterparty and all
other funds and property required by the terms of any Hedge Agreement to be
deposited into the Hedge Counterparty Collateral Account, in

 

120

--------------------------------------------------------------------------------



 

accordance with the terms of the related Hedge Agreement.  The only permitted
withdrawals from or application of funds or property on deposit in the Hedge
Counterparty Collateral Account shall be in accordance with the written
instructions of the Portfolio Manager.

 

Section 10.6.                          Reinvestment of Funds in Accounts;
Reports by the Collateral Trustee.  (a) By Issuer Order (which may be in the
form of standing instructions), the Issuer (or the Portfolio Manager on behalf
of the Issuer) shall at all times direct the Collateral Trustee to, and, upon
receipt of such Issuer Order, the Collateral Trustee shall, invest all funds on
deposit in the Collection Account, the Ramp-Up Account, the Revolver Funding
Account, the Expense Reserve Account, the Reserve Account, the Contribution
Account and the Ongoing Expense Smoothing Account as so directed in Eligible
Investments having Stated Maturities no later than the Business Day preceding
the next Distribution Date (or such shorter maturities expressly provided
herein).  If prior to the occurrence of an Event of Default, the Issuer shall
not have given any such investment directions, the Collateral Trustee shall seek
instructions from the Portfolio Manager within three (3) Business Days after
transfer of any funds to such accounts.  If the Collateral Trustee does not
thereafter receive written instructions from the Portfolio Manager within five
(5) Business Days after transfer of such funds to such accounts, it shall invest
and reinvest the funds held in such accounts, as fully as practicable, in the
Standby Directed Investment, until investment instruction as provided in the
preceding sentence is received by the Collateral Trustee.  After an Event of
Default, the Collateral Trustee shall invest and reinvest such Monies as fully
as practicable in the Standby Directed Investment.  Except to the extent
expressly provided otherwise herein, all interest and other income from such
investments shall be deposited in the Interest Collection Account, any gain
realized from such investments shall be credited to the Principal Collection
Account upon receipt, and any loss resulting from such investments shall be
charged to the Principal Collection Account.  The Collateral Trustee shall not
in any way be held liable by reason of any insufficiency of such accounts which
results from any loss relating to any such investment; provided that the
foregoing shall not relieve the Bank of its obligations under any security or
obligation issued by the Bank or any Affiliate thereof.

 

(b)                                 The Collateral Trustee agrees to give the
Issuer immediate notice if any Account or any funds on deposit in any Account,
or otherwise to the credit of an Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process.  All
Accounts shall remain at all times with (a) the Collateral Trustee or a
financial institution that is a federal or state-chartered depository
institution that has (x) a short-term debt rating of at least “A-1” and a
long-term debt rating of at least “A” by S&P (or a long-term debt rating of at
least “A+” by S&P if such institution has no short-term debt rating) and (y) a
short-term issuer default rating of at least “F1” and a long-term issuer default
rating of at least “A” by Fitch or (b) in segregated trust accounts with the
corporate trust department of a federal or state-chartered deposit institution
that has (x) a short-term debt rating of at least “A-1” and a long-term debt
rating of at least “BBB” by S&P (or a long-term debt rating of at least “A+” by
S&P if such institution has no short-term debt rating) and (y) a short-term
issuer default rating of at least “F1” and a long-term issuer default rating of
at least “A” by Fitch, and is subject to regulations regarding fiduciary funds
on deposit similar to Title 12 of the Code of Federal Regulation
Section 9.10(b).  If the Collateral Trustee’s or such institution’s rating fall
below the ratings set forth in this Section 10.6(b), the Issuer shall take
commercially reasonable efforts to move the assets held in such account to
another institution that satisfies such ratings within thirty (30) days of
notice or knowledge thereof.

 

121

--------------------------------------------------------------------------------



 

(c)                                  The Collateral Trustee shall supply, in a
timely fashion, to the Co-Issuers, the Portfolio Manager, and each Rating Agency
any information regularly maintained by the Collateral Trustee that the
Co-Issuers, the Rating Agencies or the Portfolio Manager may from time to time
request in writing with respect to the Pledged Obligations, the Accounts and the
other Assets and provide any other requested information reasonably available to
the Collateral Trustee by reason of its acting as Collateral Trustee hereunder
and required to be provided by Section 10.7 or to permit the Portfolio Manager
to perform its obligations under the Portfolio Management Agreement.  The
Collateral Trustee shall promptly forward to the Portfolio Manager copies of
notices and other writings received by it from the issuer of any Collateral
Obligation or from any Clearing Agency with respect to any Collateral Obligation
which notices or writings advise the holders of such security of any rights that
the holders might have with respect thereto (including, without limitation,
requests to vote with respect to amendments or waivers and notices of
prepayments and redemptions) as well as all periodic financial reports, and
other communications received from such issuer and Clearing Agencies with
respect to such issuer.

 

Section 10.7.              Accountings.

 

(a)                                 Monthly.  Not later than the 15th day (or,
if such day is not a Business Day, the next succeeding Business Day) of each
calendar month, excluding each month in which a Distribution Date occurs,
commencing in December 2019, the Issuer shall compile and make available (or
cause to be compiled and made available) (including, at the election of the
Issuer, via appropriate electronic means acceptable to each recipient) to each
Rating Agency, the Collateral Trustee, the Portfolio Manager, the Placement
Agent and, upon written request therefor, to any Holder shown on the Register
and, upon written notice to the Collateral Trustee in the form of Exhibit D, any
beneficial owner of Debt, a monthly report (each a “Monthly Report”) determined
as of the eighth Business Day preceding the applicable delivery date.  The
Monthly Report shall contain the following information with respect to the
Collateral Obligations and Eligible Investments included in the Assets (based,
in part, on information provided by the Portfolio Manager):

 

(i)                                     Aggregate Principal Balance of
Collateral Obligations and Eligible Investments representing Principal Proceeds.

 

(ii)                                  Adjusted Collateral Principal Amount of
Collateral Obligations.

 

(iii)                               Collateral Principal Amount of Collateral
Obligations.

 

(iv)                              A list of Collateral Obligations, including,
with respect to each such Collateral Obligation, the following detailed
information:

 

(A)                               The obligor thereon (including the issuer
ticker, if any);

 

(B)                               The LoanX ID, CUSIP or security identifier
thereof;

 

(C)                               The Principal Balance thereof (other than any
accrued interest that was purchased with Principal Proceeds (but noting any
capitalized interest));

 

122

--------------------------------------------------------------------------------



 

(D)                               The percentage of the aggregate Collateral
Principal Amount represented by such Collateral Obligation;

 

(E)                                The related interest rate or spread
(excluding, in the case where such Collateral Obligation is a Libor Floor
Obligation, the effect of any specified “floor” rate per annum related thereto);

 

(F)                                 The stated maturity thereof;

 

(G)                               The related S&P Industry Classification;

 

(H)                              The related Fitch Industry Classification;

 

(I)                                   The S&P Rating, unless such rating is
based on a credit estimate unpublished by S&P or such rating is a confidential
rating or a private rating by S&P;

 

(J)                                   The Fitch Rating, unless such rating is
based on a credit opinion unpublished by Fitch or such rating is a confidential
rating or a private rating by Fitch;

 

(K)                               The country of Domicile;

 

(L)                                An indication as to whether each such
Collateral Obligation is (1) a Defaulted Obligation, (2) a Delayed Drawdown
Collateral Obligation, (3) a Revolving Collateral Obligation, (4) a Senior
Secured Loan or Second Lien Loan, (5) a floating rate Collateral Obligation,
(6) a Participation Interest (indicating the related Selling Institution and its
ratings by each Rating Agency), (7) a Deferrable Security, (8) a Partial
Deferrable Security (9) a Current Pay Obligation, (10) a DIP Collateral
Obligation, (11) convertible into or exchangeable for equity securities, (12) a
Discount Obligation (including its purchase price and purchase yield in the case
of a fixed rate Collateral Obligation), (13) a Cov-Lite Loan, (14) a Swapped
Non-Discount Obligation, (15) a First-Lien Last-Out Loan, or (16) a Purchased
Defaulted Obligation;

 

(M)                            Based solely on information provided by the
Portfolio Manager, with respect to each Collateral Obligation that is a Discount
Obligation purchased in the manner described in the last paragraph of the
definition of “Discount Obligation”:

 

(1)                                 the identity of the Collateral Obligation
(including whether such Collateral Obligation was classified as a Discount
Obligation at the time of its original purchase) the proceeds of whose sale are
used to purchase the purchased Collateral Obligation;

 

(2)                                 the purchase price (as a percentage of par)
of the purchased Collateral Obligation and the sale price (as a percentage of
par) of the

 

123

--------------------------------------------------------------------------------



 

Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation; and

 

(3)                                 the Aggregate Principal Balance of
Collateral Obligations that have been excluded from the definition of “Discount
Obligation” and relevant calculations indicating whether such amount is in
compliance with the limitations described in the first proviso in the last
paragraph of the definition of “Discount Obligation”;

 

(N)                               The S&P Recovery Rate;

 

(O)                               Whether such Collateral Obligation is a Libor
Floor Obligation and the specified “floor” rate per annum related thereto as
specified by the Portfolio Manager;

 

(P)                                 The purchase price and the Market Value of
such Collateral Obligation, if such Market Value was calculated based on a bid
price determined by a loan pricing service, and the name of such loan pricing
service (including such disclaimer language as a loan pricing service may from
time to time require, as provided by the Portfolio Manager to the Collateral
Trustee and the Collateral Administrator); and

 

(Q)                               Whether such Collateral Obligation is settled
or unsettled.

 

(v)                                 For each of the limitations and tests
specified in the definitions of Concentration Limitations and Collateral Quality
Test, (1) the result, (2) the related minimum or maximum test level, (3) a
determination as to whether such result satisfies the related test and (4) an
indication whether the result of the Minimum Floating Spread Test was inclusive
or exclusive of the “floor” rate of any Libor Floor Obligations.

 

(vi)                              The S&P Weighted Average Recovery Rate.

 

(vii)                           The Fitch Rating Factor, if publicly available.

 

(viii)                        The Fitch Recovery Rate, if publicly available
(including the applicable Fitch recovery rating and Fitch recovery rate in
accordance with the definition of “Fitch Recovery Rate”).

 

(ix)                              As provided by the Portfolio Manager, the
total number of (and related dates of) any Aggregated Reinvestments occurring
since the date of determination of the immediately preceding Monthly Report, the
identity of each Collateral Obligation that was subject to Aggregated
Reinvestments and the percentage of the Collateral Principal Amount consisting
of such Collateral Obligations that were subject to Aggregated Reinvestments.

 

124

--------------------------------------------------------------------------------



 

(x)                                 The calculation of each of the following:

 

(A)                               From and after the Determination Date
immediately preceding the second Distribution Date, each Interest Coverage Ratio
(and setting forth each related Required Coverage Ratio);

 

(B)                               Each Overcollateralization Ratio (and setting
forth each related Required Coverage Ratio);

 

(C)                               The Reinvestment Overcollateralization Test
(and setting forth the required test level); and

 

(D)                               The ratio set forth in Section 5.1(g).

 

(xi)                              For each Account, a schedule showing the
beginning balance, each credit or debit specifying the nature, source and
amount, and the ending balance.

 

(xii)                           For the Contribution Account, a schedule showing
the amount of Contributions since the previous Monthly Report and whether any
such Contribution is a Cure Contribution.

 

(xiii)                        A schedule showing for each of the following the
beginning balance, the amount of Interest Proceeds received from the date of
determination of the immediately preceding Monthly Report, and the ending
balance for the current Measurement Date:

 

(A)                               Interest Proceeds from Collateral Obligations;
and

 

(B)                               Interest Proceeds from Eligible Investments.

 

(xiv)                       Purchases, prepayments and sales (in the case of
each of clause (A)(7) and clause (B)(5) below, to be based solely on information
provided by the Portfolio Manager):

 

(A)                               The (1) identity, (2) purchase price,
(3) purchase date, (4) sale price, (5) Principal Balance (other than any accrued
interest that was purchased with Principal Proceeds (but noting any capitalized
interest)) and purchase price paid, (6) sale proceeds received (and whether
Principal Proceeds or Interest Proceeds), (7) gain (excess of the Principal
Proceeds received over purchase price paid), (8) loss (excess of the purchase
price paid over the Principal Proceeds received) and (9) the date for (X) each
Collateral Obligation that was released for sale or disposition pursuant to
Section 12.1 or prepaid since the date of determination of the immediately
preceding Monthly Report and (Y) each prepayment, repayment at maturity or
redemption of a Collateral Obligation, and in the case of (X), whether such
Collateral Obligation was a Credit Risk Obligation, Defaulted Obligation or a
Credit Improved Obligation, whether the sale of such Collateral Obligation was a
discretionary sale and whether such sale of a Collateral Obligation was to an
Affiliate of the Portfolio Manager; and

 

125

--------------------------------------------------------------------------------



 

(B)                               The (1) identity, (2) purchase date,
(3) Principal Balance (other than any accrued interest that was purchased with
Principal Proceeds (but noting any capitalized interest)), (4) the purchase
price paid (and whether Principal Proceeds or Interest Proceeds were expended to
acquire such Collateral Obligation) and (5) excess, as applicable, of the
purchase price over the Principal Balance or of the Principal Balance over the
purchase price of each Collateral Obligation acquired pursuant to Section 12.2
since the date of determination of the immediately preceding Monthly Report and
whether such Collateral Obligation was obtained through a purchase from an
Affiliate of the Portfolio Manager;

 

(xv)                          The identity of each Defaulted Obligation, the S&P
Collateral Value and Market Value of each such Defaulted Obligation and date of
default thereof.

 

(xvi)                       The identity of each Collateral Obligation with an
S&P Rating of “CCC+” or below and the Market Value of each such Collateral
Obligation.

 

(xvii)                    The identity of each Collateral Obligation with a
Fitch Rating of “CCC+” or below (if publicly available) and the Market Value of
each such Collateral Obligation.

 

(xviii)                 The identity of each Deferring Security, the S&P
Collateral Value and the Market Value of each Deferring Security, and the date
on which interest was last paid in full in Cash thereon.

 

(xix)                       A list of Eligible Investments, including, with
respect to each such Eligible Investment, the obligor thereon and the Principal
Balance thereof.

 

(xx)                          For any Collateral Obligation, whether the rating
of such Collateral Obligation has been upgraded, downgraded or put on credit
watch by any Rating Agency since the date of determination of the immediately
preceding Monthly Report and such old and new rating.

 

(xxi)                       The identity of each Current Pay Obligation, the
Market Value of each such Current Pay Obligation, the percentage of the
Collateral Principal Amount comprised of Current Pay Obligations, the portfolio
limitation for Current Pay Obligations expressed as a percentage of the
Collateral Principal Amount and whether such limitation is satisfied.

 

(xxii)                    The Market Value of each Collateral Obligation for
which a Market Value was required to be calculated pursuant to the terms of this
Indenture.

 

(xxiii)                 The identity and Aggregate Principal Balance of
Collateral Obligations that were sold to the Portfolio Manager or an Affiliate
thereof.

 

(xxiv)                [Reserved].

 

(xxv)                   With respect to a Deferrable Security or Partial
Deferrable Security, that portion of deferred or capitalized interest that
remains unpaid and is included in the

 

126

--------------------------------------------------------------------------------



 

calculation of the Principal Balance of such Deferrable Security or Partial
Deferrable Security.

 

(xxvi)                The total number of (and related dates of) any Aggregated
Reinvestment occurring during such month, the identity of each Collateral
Obligation that was subject to an Aggregated Reinvestment, and the percentage of
the Collateral Principal Amount consisting of such Collateral Obligations that
were subject to Aggregated Reinvestments.

 

(xxvii)             The identity of each Collateral Obligation that is the
subject of a binding commitment to purchase that has not yet been settled
(including the identity of each Collateral Obligation for which the expected
settlement date is after the expiration of the Reinvestment Period).

 

(xxviii)          The identity of any Collateral Obligation for which a Maturity
Amendment was executed.

 

(xxix)                For each Monthly Report delivered after the expiration of
the Reinvestment Period (x) the identity and weighted average maturity of each
Collateral Obligation with respect to which Principal Proceeds were received and
reinvested and (y) the identity and weighted average maturity of the Collateral
Obligation purchased with such Principal Proceeds.

 

(xxx)                   With respect to any Swapped Non-Discount Obligation,
(a) the identity, aggregate proceeds and aggregate principal amount of the
purchased and sold Collateral Obligation, (b) the sale price and purchase price
of the Swapped Non-Discount Obligations, (c) the percentage of the Aggregate
Ramp-Up Par Amount consisting of Swapped Non-Discount Obligations since the
Closing Date and (d) the S&P Rating of each of the Swapped Non-Discount
Obligation and the sold Collateral Obligation.

 

(xxxi)                With respect to any debt obligation received pursuant to a
Bankruptcy Exchange, (a) the identity and aggregate principal amount of the
obligations received and exchanged in such Bankruptcy Exchange, (b) the
percentage of the Collateral Principal Amount consisting of Collateral
Obligations that are subject to a Bankruptcy Exchange, (c) the percentage of the
Aggregate Ramp-Up Par Amount consisting of Collateral Obligations that are and
have been subject to a Bankruptcy Exchange since the Closing Date, (d) and, if
applicable, as of the date of the Bankruptcy Exchange, the projected internal
rate of return of the obligation obtained as a result of a Bankruptcy Exchange
and the projected internal rate of return of the Defaulted Obligation exchanged
in the Bankruptcy Exchange.

 

(xxxii)             The results of the S&P CDO Monitor Test (with a statement as
to whether it is passing or failing), including the Class Default Differential,
the Class Break-Even Default Rate and the Class Scenario Default Rate for the
Highest Ranking S&P Class, and the characteristics of the Current Portfolio. In
addition, prior to the Effective Date and together with each Monthly Report, the
Issuer shall provide to S&P the Excel Default Model Input File, which shall
include the Loan-X identifications of any Collateral Obligations, at
cdo_surveillance@spglobal.com.

 

127

--------------------------------------------------------------------------------



 

(xxxiii)          If the Portfolio Manager elects to change from the use of the
definition of “S&P CDO Monitor Test” to those set forth in Schedule 4 hereto in
accordance with the definition of “S&P CDO Monitor Test”, the following
information (with the terms used in clauses (A) through (H) below having the
meanings assigned thereto in Schedule 4):

 

(A)                               S&P CDO Monitor Adjusted BDR;

 

(B)                               S&P CDO Monitor SDR;

 

(C)                               S&P Default Rate Dispersion;

 

(D)                               S&P Weighted Average Rating Factor;

 

(E)                                S&P Industry Diversity Measure;

 

(F)                                 S&P Obligor Diversity Measure;

 

(G)                               S&P Regional Diversity Measure; and

 

(H)                              S&P Weighted Average Life.

 

(xxxiv)         Such other information as the Collateral Trustee, any Hedge
Counterparty, any Rating Agency or the Portfolio Manager may reasonably request.

 

(xxxv)            The identity and S&P rating of the institution holding each
Account.

 

Upon receipt of each Monthly Report, the Collateral Trustee shall, if the
Collateral Trustee is not the same Person as the Collateral Administrator,
compare the information contained in such Monthly Report to the information
contained in its records with respect to the Assets and shall, within three
(3) Business Days after receipt of such Monthly Report, notify the Issuer, the
Collateral Administrator, the Portfolio Manager, and the Rating Agencies if the
information contained in the Monthly Report does not conform to the information
maintained by the Collateral Trustee with respect to the Assets.  In the event
that any discrepancy exists, the Collateral Administrator and the Issuer, or the
Portfolio Manager on behalf of the Issuer, shall attempt to resolve the
discrepancy.  If such discrepancy cannot be promptly resolved, the Collateral
Administrator shall notify the Portfolio Manager who shall, on behalf of the
Issuer, review such Monthly Report and the Collateral Trustee’s records to
determine the cause of such discrepancy.  If such review reveals an error in the
Monthly Report or the Collateral Trustee’s records, the Monthly Report or the
Collateral Trustee’s records shall be revised accordingly and, as so revised,
shall be utilized in making all calculations pursuant to this Indenture and
notice of any error in the Monthly Report shall be sent as soon as practicable
by the Issuer to all recipients of such report, which may be accomplished by
making a notation of such error in the subsequent Monthly Report or Distribution
Report, whichever is earlier.

 

(b)                                 Distribution Date Accounting.  The Issuer
shall render (or cause to be rendered) a report (each a “Distribution Report”),
determined as of the close of business on each Determination Date preceding a
Distribution Date, and shall make available such Distribution Report (including,
at the election of the Issuer, via appropriate electronic means acceptable to

 

128

--------------------------------------------------------------------------------



 

each recipient) to the Collateral Trustee, the Portfolio Manager, the Placement
Agent, each Rating Agency then rating a Class of Debt and, upon written request
therefor, any Holder shown on the Register and, upon written notice to the
Collateral Trustee in the form of Exhibit D, any beneficial owner of Debt not
later than the Business Day preceding the related Distribution Date.  The
Distribution Report shall contain the following information (based, in part, on
information provided by the Portfolio Manager):

 

(i)                                     the information required to be in the
Monthly Report pursuant to Section 10.7(a);

 

(ii)                                  the Aggregate Outstanding Amount of the
Debt of each Class at the beginning of the Interest Accrual Period and such
amount as a percentage of the original Aggregate Outstanding Amount of the Debt
of such Class, the amount of principal payments to be made on the Debt of each
Class on the next Distribution Date, the amount of any Deferred Interest on each
Class of Deferred Interest Notes, and the Aggregate Outstanding Amount of the
Debt of each Class after giving effect to the principal payments, if any, on the
next Distribution Date and such amount as a percentage of the original Aggregate
Outstanding Amount of the Debt of such Class;

 

(iii)                               the Interest Rate and accrued interest for
each applicable Class of Debt for such Distribution Date;

 

(iv)                              the amounts payable pursuant to each clause of
Section 11.1(a)(i) and each clause of Section 11.1(a)(ii) and each clause of
Section 11.1(a)(iii) on the related Distribution Date;

 

(v)                                 for the Collection Account:

 

(A)                               the Balance on deposit in the Collection
Account at the end of the related Collection Period (or, with respect to the
Interest Collection Account, the next Business Day);

 

(B)                               the amounts payable from the Collection
Account to the Payment Account, in order to make payments pursuant to
Section 11.1(a)(i) and Section 11.1(a)(ii) and Section 11.1(a)(iii) on the next
Distribution Date (net of amounts which the Portfolio Manager intends to
re-invest in additional Collateral Obligations pursuant to Article XII); and

 

(C)                               the Balance remaining in the Collection
Account immediately after all payments and deposits to be made on such
Distribution Date; and

 

(vi)                              such other information as the Collateral
Trustee, any Hedge Counterparty or the Portfolio Manager may reasonably request.

 

Each Distribution Report shall constitute instructions to the Collateral Trustee
to withdraw funds from the Payment Account and pay or transfer such amounts set
forth in Distribution Report in the manner specified and in accordance with the
priorities established in Section 11.1 and Article XIII.  Each Distribution
Report prepared by or on behalf of the Issuer

 

129

--------------------------------------------------------------------------------

 



 

following the filing of a petition in bankruptcy against the Issuer will
distinguish between payments to Holders or beneficial owners whose payments are
and are not subordinated pursuant to the Bankruptcy Subordination Agreement.

 

(c)                                  Notice of Aggregated Reinvestment.  The
Issuer (or the Portfolio Manager on behalf of the Issuer) shall notify the
Collateral Trustee of the commencement of each Aggregated Reinvestment and, upon
receipt thereof, the Collateral Trustee shall make a copy of such notice
available to Holders and each Rating Agency.

 

(d)                                 Interest Rate Notice.  The Collateral
Trustee shall make available to each Holder of Debt on each Distribution Report,
a notice setting forth (x) the Interest Rate for such Debt for the next Interest
Accrual Period and (y) a notice setting forth LIBOR for the next Interest
Accrual Period.

 

(e)                                  Failure to Provide Accounting.  If the
Collateral Trustee shall not have received any accounting provided for in this
Section 10.7 on the first Business Day after the date on which such accounting
is due to the Collateral Trustee, the Issuer shall use all reasonable efforts to
cause such accounting to be made by the applicable Distribution Date.  To the
extent the Issuer is required to provide any information or reports pursuant to
this Section 10.7 as a result of the failure to provide such information or
reports, the Issuer (with the assistance of the Portfolio Manager) shall be
entitled to retain an Independent certified public accountant in connection
therewith.

 

(f)                                   Required Content of Certain Reports.  Each
Monthly Report and each Distribution Report sent to any Holder or beneficial
owner of an interest in Debt shall contain, or be accompanied by, the following
notices:

 

“The Debt may be beneficially owned only by Persons that (a)(i) are not U.S.
persons (within the meaning of Regulation S under the United States Securities
Act of 1933, as amended) and are purchasing their beneficial interest in an
offshore transaction or (ii) are either (A)(1) qualified institutional buyers
(“Qualified Institutional Buyers”) within the meaning of Rule 144A and
(2) qualified purchasers (as defined in Section 2(a)(51) of the Investment
Company Act) (“Qualified Purchasers”) or entities exclusively owned by Qualified
Purchasers and (B) (solely in the case of Certificated Notes) (1) accredited
investors meeting the requirements of Rule 501(a)(1), (2), (3), (7) or (8) under
the Securities Act (“Accredited Investors”) and (2) Qualified Purchasers or
entities owned exclusively by Qualified Purchasers and (b) can make the
representations set forth in Section 2.6 or the appropriate Exhibit to the
Indenture.  Beneficial ownership interests in the Rule 144A Global Notes may be
transferred only to a Person that is both a Qualified Institutional Buyer and a
Qualified Purchaser and that can make the representations referred to in clause
(b) of the preceding sentence.  The Issuer has the right to compel any
beneficial owner of an interest in Rule 144A Global Notes that does not meet the
qualifications set forth in such clauses to sell its interest in such Notes, or
may sell such interest on behalf of such owner, pursuant to Section 2.12.”

 

130

--------------------------------------------------------------------------------



 

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

 

“Each Holder or beneficial owner of Debt receiving this report agrees to keep
all non-public information herein confidential and not to use such information
for any purpose other than its evaluation of its investment in the Debt;
provided, that any such Holder or beneficial owner may provide such information
on a confidential basis to any prospective purchaser of such Holder’s or
beneficial owner’s Debt that is permitted by the terms of the Indenture or the
Credit Agreement to acquire such Holder’s or beneficial owner’s Debt and that
agrees to keep such information confidential in accordance with the terms of the
Indenture.”

 

(g)                                  In no event shall the Collateral Trustee
have any obligation to correct any liability with respect to errors or omissions
related to the Monthly Report or Distribution Report delivered under Sections
10.7(a) or (b) unless a Trust Officer of the Collateral Trustee has received
written notice of any such error or omission from the Issuer or a Holder within
90 days of the delivery of such report. After such 90-day period, the Collateral
Trustee’s sole responsibility shall be to act at the direction and expense of
the Issuer or Holders representing at least a Majority of the Class of Debt
affected by such error or omission (or, if more than one Class of Debt is
affected, a Majority of the Controlling Class).

 

(h)                                 Availability of Reports.  The Collateral
Trustee shall make the Monthly Report and the Distribution Report and any
notices required to be provided to the Holders pursuant to the terms of this
Indenture (including the notice required pursuant to Section 10.7(c)) available
to the Holders via its internet website on a password protected basis. The
Collateral Trustee’s internet website shall initially be located at
www.ctslink.com. Parties that are unable to use the above distribution option
will be entitled to have a paper copy mailed to them via first class mail by
calling the customer service desk and indicating such.  The Collateral Trustee
shall have the right to change the way such statements are distributed,
including changing or eliminating its website or the way its website is
accessed, in order to make such distribution more convenient and/or more
accessible to the above parties and the Collateral Trustee shall provide timely
and adequate notification to all above parties regarding any such changes.  As a
condition to access to the Collateral Trustee’s internet website, the Collateral
Trustee may require registration and the acceptance of a disclaimer.  The
Collateral Trustee shall not be liable for the information it is directed or
required to disseminate in accordance with this Indenture.  The Collateral
Trustee shall be entitled to rely on but shall not be responsible for the
content or accuracy of any information provided in the information set forth in
the Monthly Report and the Distribution Report and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion.  Upon written
request of any Holder, the Collateral Trustee shall also provide to such Holder
copies of reports produced by the Portfolio Manager, this Indenture and the
Portfolio Management Agreement.

 

As promptly as possible following the delivery of each Monthly Report and
Distribution Report to the Collateral Trustee pursuant to Section 10.7(a) or
(b), as applicable, the Collateral

 

131

--------------------------------------------------------------------------------



 

Trustee on behalf of the Issuer shall make available on the Collateral Trustee’s
internet website such report to be delivered to Intex Solutions, Inc.

 

Section 10.8.                          Release of Debt.    (a) The Issuer may,
by Issuer Order executed by an Authorized Officer of the Portfolio Manager,
delivered to the Collateral Trustee no later than the settlement date for any
sale of a security certifying that the sale, of such security is being made in
accordance with Section 12.1 hereof and such sale complies with all applicable
requirements of Section 12.1 direct the Collateral Trustee to release or cause
to be released such security from the lien of this Indenture and, upon receipt
of such Issuer Order, the Collateral Trustee shall deliver any such security, if
in physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or, if such security is a Clearing Corporation Security, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as specified by the Portfolio Manager in such Issuer Order;
provided, however, that the Collateral Trustee may deliver any such security in
physical form for examination in accordance with street delivery custom;
provided, further that, notwithstanding the foregoing, the Issuer shall not
direct the Collateral Trustee to release any security pursuant to this
Section 10.8(a) following the occurrence and during the continuance of an Event
of Default unless (x) such release is in connection with a sale in accordance
with Sections 12.1(a), (c), (d), (g) or (h), or (y) the liquidation of the
Assets has begun or the Collateral Trustee has exercised any remedies of a
Secured Party pursuant to Section 5.4(a)(iv) at the direction of a Majority of
the Controlling Class.

 

(b)                                 If no Event of Default has occurred and is
continuing and subject to Article XII hereof, the Collateral Trustee shall upon
an Issuer Order (i) deliver any Pledged Obligation, and release or cause to be
released such security from the lien of this Indenture, which is set for any
mandatory call or redemption or payment in full to the appropriate paying agent
on or before the date set for such call, redemption or payment, in each case
against receipt of the call or redemption price or payment in full thereof and
(ii) provide notice thereof to the Portfolio Manager.

 

(c)                                  Upon receiving actual notice of any Offer
(as defined below) or any request for a waiver, consent, amendment or other
modification with respect to any Collateral Obligation, the Collateral Trustee
on behalf of the Issuer shall promptly notify the Portfolio Manager of any
Collateral Obligation that is subject to a tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an “Offer”) or such
request.  Unless the Debt has been accelerated following an Event of Default,
the Portfolio Manager shall have the exclusive right to direct in writing (upon
which the Collateral Trustee may conclusively rely) (x) the Collateral Trustee
to accept or participate in or decline or refuse to participate in such Offer
and, in the case of acceptance or participation, to release from the lien of
this Indenture such Collateral Obligation in accordance with the terms of the
Offer against receipt of payment therefor, or (y) the Issuer or the Collateral
Trustee to agree to or otherwise act with respect to such consent, waiver,
amendment or modification.  If the Debt has been accelerated following an Event
of Default, the Majority of the Controlling Class shall have the exclusive right
to direct in writing (upon which the Collateral Trustee may conclusively rely)
(x) the Collateral Trustee to accept or participate in or decline or refuse to
participate in such Offer and, in the case of acceptance or participation, to
release from the lien of this Indenture such Collateral Obligation in accordance
with the terms of the Offer against receipt of payment therefor, or (y) the
Issuer or the Collateral

 

132

--------------------------------------------------------------------------------



 

Trustee to agree to or otherwise act with respect to such consent, waiver,
amendment or modification; provided, that in the absence of any such direction,
the Collateral Trustee shall not respond or react to such Offer or request;
provided further, that the acceptance of, or participation in, any Offer, and
the consent to any such waiver, amendment or modification shall be deemed not to
be an acquisition of a new Collateral Obligation.  During and after the
Reinvestment Period, the Issuer (or the Portfolio Manager on the Issuer’s
behalf) may vote in favor of a Maturity Amendment; provided that the Issuer (or
the Portfolio Manager on the Issuer’s behalf) may only affirmatively vote in
favor of any Maturity Amendment if (A) such Maturity Amendment would not extend
the stated maturity date of such Collateral Obligation beyond the earliest
Stated Maturity of the Debt; and (B) as determined by the Portfolio Manager
after giving effect to such Maturity Amendment and any Aggregated Reinvestment,
the Weighted Average Life Test will be satisfied; provided that clause (B) shall
be deemed to be satisfied with respect to any Maturity Amendment which is a
Credit Amendment if the Aggregate Principal Balance of Collateral Obligations
subject to a Credit Amendment, measured cumulatively from the Closing Date, with
the affirmative vote of the Issuer (or the Portfolio Manager on the Issuer’s
behalf) has not exceeded 10.0% of the Collateral Principal Amount; provided,
further, that the Issuer (or the Portfolio Manager on behalf of the Issuer) may
affirmatively vote in favor of any Maturity Amendment without regard to clause
(B) above so long as the Portfolio Manager intends to sell such Collateral
Obligation within 30 days after the effective date of such Maturity Amendment
and reasonably believes that any such sale will be completed prior to the end of
such 30-day period; provided, however, that if such Collateral Obligation is not
sold within such 30 day period, it shall be treated as a Defaulted Obligation
for all purposes hereunder.

 

(d)                                 As provided in Section 10.2(a), the
Collateral Trustee shall deposit any proceeds received by it from the
disposition of a Pledged Obligation in the applicable account under the
Collection Account, unless simultaneously applied to the purchase of additional
Collateral Obligations or Eligible Investments as permitted under and in
accordance with the requirements of this Article X and Article XII.

 

(e)                                  The Collateral Trustee shall, upon receipt
of an Issuer Order at such time as there is no Debt Outstanding and all
obligations of the Co-Issuers hereunder have been satisfied, release any
remaining Assets from the lien of this Indenture.

 

(f)                                   [Reserved].

 

(g)                                  Any security, Collateral Obligation or
amounts that are released pursuant to Section 10.8(a), (b), (c), (e), (f) or (g)
shall be released from the lien of this Indenture.

 

Section 10.9.                          Reports by Independent Accountants.
(a) Prior to the delivery of any reports of accountants required to be prepared
pursuant to the terms hereof, the Issuer shall appoint one or more firms of
Independent certified public accountants of recognized international reputation
for purposes of preparing and delivering any Accountants’ Reports required by
this Indenture, which may be the firm of Independent certified public
accountants that performs accounting services for the Issuer or the Portfolio
Manager.  The Issuer may remove any firm of Independent certified public
accountants at any time without the consent of any Holder of Debt.  The fees of
such Independent certified public accountants and its successor

 

133

--------------------------------------------------------------------------------



 

shall be payable by the Issuer as an Administrative Expense.  In the event such
firm requires the Collateral Trustee to agree to the procedures performed by
such firm, the Issuer hereby directs the Collateral Trustee to so agree; it
being understood and agreed that the Collateral Trustee shall deliver such
letter of agreement in conclusive reliance on the foregoing direction of the
Issuer, and the Collateral Trustee shall make no inquiry or investigation as to,
and shall have no obligation in respect of, the validity or correctness of such
procedures.

 

(b)                                 Upon the written request of the Collateral
Trustee, or any Holder of an Interest, the Issuer shall cause the firm of
Independent certified public accountants appointed pursuant to
Section 10.9(a) to provide any Holder of Interests with all of the information
required to be provided by the Issuer or pursuant to Section 7.16 or assist the
Issuer in the preparation thereof.  With respect to any accountants appointed
under this Indenture, the Collateral Trustee and the Collateral Administrator
shall not be liable for any claims, liabilities or expenses relating to such
accountants’ engagement or any report issued in connection with such engagement
and dissemination of any such report is subject to the consent of the
accountants.  Neither the Collateral Trustee nor the Collateral Administrator
shall have any responsibility to make any inquiry or investigation as to, and
shall have no obligation in respect of, the terms of any engagement of
Independent accountants by the Issuer (or the Portfolio Manager on behalf of the
Issuer) or the terms of any agreed upon procedures in respect of such
engagement; provided, however, that the Collateral Trustee and the Collateral
Administrator shall be authorized, upon receipt of an Issuer Order directing the
same, to execute any acknowledgement or other agreement with the Independent
accountants required for the Collateral Trustee and the Collateral Administrator
to receive any of the reports or instructions provided for herein, which
acknowledgement or agreement may include restrictions or prohibitions on the
disclosure of information or documents provided to it by such firm of
Independent accountants (including to the Holders, it being understood that the
Collateral Trustee and the Collateral Administrator shall deliver such
acknowledgement or agreement in conclusive reliance on the Issuer Order);
provided, further, that notwithstanding the foregoing, in no event shall the
Collateral Trustee or the Collateral Administrator be required to execute any
agreement in respect of the Independent accountants that the Collateral Trustee
or the Collateral Administrator determines adversely affects it.

 

(c)                                  The Collateral Trustee shall not be liable
for any claims, liabilities or expenses relating to the engagement of
Independent certified public accountants pursuant to Section 10.9(a) or any
report of such Independent certified public accountants issued in connection
with such engagement, and the dissemination of any such report is subject to the
consent of the Independent certified public accountants.

 

Section 10.10.                   Reports to Rating Agencies.  In addition to the
information and reports specifically required to be provided to each Rating
Agency pursuant to the terms of this Indenture, the Issuer shall provide to each
Rating Agency all information or reports delivered to the Collateral Trustee
hereunder (including the Accountants’ Effective Date Comparison AUP Report but
excluding any other Accountants’ Report), and such additional information as any
Rating Agency may from time to time reasonably request (including, with respect
to credit estimates and credit opinions, notification to S&P and Fitch of any
material modification that would result in substantial changes to the terms of
any loan document relating to a Collateral Obligation or any release of
collateral thereunder not permitted by such loan documentation) in

 

134

--------------------------------------------------------------------------------



 

accordance with Section 14.3(b) hereof.  The Issuer shall notify each Rating
Agency of any termination, modification or amendment to the Portfolio Management
Agreement, the Collateral Administration Agreement, the Securities Account
Control Agreement or any other agreement to which it is party in connection with
any such agreement or this Indenture and shall notify each Rating Agency of any
material breach by any party to any such agreement of which it has actual
knowledge.

 

Section 10.11.                   Procedures Relating to the Establishment of
Accounts Controlled by the Collateral Trustee.  Notwithstanding anything else
contained herein, with respect to each of the Accounts, the Collateral Trustee
is hereby directed, and hereby agrees, to cause the Custodian establishing such
Accounts to enter into the Securities Account Control Agreement and, if the
Custodian is the Bank, to cause the Bank to comply with the provisions of such
Securities Account Control Agreement.  The Collateral Trustee may open such
subaccounts of any such Account as it deems necessary or appropriate for
convenience of administration.

 

ARTICLE XI

 

APPLICATION OF MONIES

 

Section 11.1.                          Disbursements of Monies from Payment
Account.  (a) Notwithstanding any other provision in this Indenture, but subject
to the other subsections of this Section 11.1 and the Bankruptcy Subordination
Agreement, on each Distribution Date, the Collateral Trustee shall disburse
amounts transferred, if any, from the Collection Account to the Payment Account
pursuant to Section 10.2 in accordance with the following priorities (the
“Priority of Distributions”); provided that, except with respect to a
Post-Acceleration Distribution Date or the Stated Maturity (x) amounts
transferred, if any, from the Interest Collection Account shall be applied
solely in accordance with Section 11.1(a)(i); and (y) amounts transferred, if
any, from the Principal Collection Account shall be applied solely in accordance
with Section 11.1(a)(ii); provided, further, that all payments on the Class A-1L
Loans shall be made to the Loan Agent for distribution to the Lenders; provided,
however, that for so long as the Bank is the Collateral Trustee and the Loan
Agent, such payments may (but shall not be required to) be made under this
Indenture from the Payment Account to the Lenders and in such event shall be
deemed to have been made first to the Loan Agent and then distributed to the
Lenders.

 

(i)                                     On each Distribution Date (other than
the Stated Maturity or any Post-Acceleration Distribution Date), Interest
Proceeds that are transferred into the Payment Account, shall be applied in the
following order of priority:

 

(A)                               (1) first, to the payment of taxes and
governmental fees (including annual return fees and registered office fees)
owing by the Issuer or the Co-Issuer, (2) second, to the payment of the accrued
and unpaid Administrative Expenses (in the order set forth in the definition of
such term); provided that amounts paid pursuant to clause (2) and any
Administrative Expenses paid from the Expense Reserve Account or from the
Collection Account pursuant to Section 10.2(d)(ii) on or between Distribution
Dates, collectively, may not exceed, in the aggregate, the Administrative
Expense Cap and (3) third, on such Distribution Date, the Portfolio Manager may,
in its discretion, direct the Collateral Trustee to deposit to

 

135

--------------------------------------------------------------------------------



 

the Ongoing Expense Smoothing Account an amount equal to the lesser of (x) the
Ongoing Expense Smoothing Shortfall and (y) the Ongoing Expense Excess Amount;

 

(B)                               to the payment of any accrued and unpaid Base
Management Fee (to the extent not deferred by the Portfolio Manager) due and
payable, and unless further deferred by the Portfolio Manager by notice to the
Collateral Trustee (such notice to be delivered no later than the related
Determination Date), any previously deferred Base Management Fee, to the
Portfolio Manager, except that any deferred Base Management Fee will be payable
only to the extent that, after giving effect to such payment on a pro forma
basis, all interest (including Deferred Interest) due and payable on each
Class of Debt will be paid in full on such Distribution Date;

 

(C)                               to the payment pro rata of (1) any amounts due
to a Hedge Counterparty under a Hedge Agreement other than amounts due as a
result of the termination (or partial termination) of such Hedge Agreement and
(2) any amounts due to a Hedge Counterparty under a Hedge Agreement pursuant to
an early termination (or partial termination) of such Hedge Agreement as a
result of a Priority Hedge Termination Event;

 

(D)                               to the payment, pro rata and pari passu, based
on amounts due, of accrued and unpaid interest on the Class A-1 Notes and the
Class A-1L Loans;

 

(E)                                to the payment, pro rata and pari passu,
based on amounts due, of accrued and unpaid interest on the Class A-2A Notes and
the Class A-2B Notes;

 

(F)                                 if either of the Class A Coverage Tests
(except in the case of the Interest Coverage Test, on any date of determination
prior to the Interest Coverage Effective Date) is not satisfied on the related
Determination Date, to make payments in accordance with the Debt Payment
Sequence to the extent necessary to cause both Class A Coverage Tests to be met
as of the related Determination Date after giving effect to any payments made
through this clause (F);

 

(G)                               to the payment of accrued and unpaid interest
(excluding Deferred Interest but including interest on Deferred Interest) on the
Class B Notes;

 

(H)                              if either of the Class B Coverage Tests (except
in the case of the Interest Coverage Test, on any date of determination prior to
the Interest Coverage Effective Date) is not satisfied on the related
Determination Date, to make payments in accordance with the Debt Payment
Sequence to the extent necessary to cause both Class B Coverage Tests to be met
as of the related Determination Date after giving effect to any payments made
through this clause (H);

 

(I)                                   to the payment of any Deferred Interest on
the Class B Notes;

 

136

--------------------------------------------------------------------------------



 

(J)                                   to the payment of accrued and unpaid
interest (excluding Deferred Interest but including interest on Deferred
Interest) on the Class C Notes;

 

(K)                               if either of the Class C Coverage Tests
(except in the case of the Interest Coverage Test, on any date of determination
prior to the Interest Coverage Effective Date) is not satisfied on the related
Determination Date, to make payments in accordance with the Debt Payment
Sequence to the extent necessary to cause both Class C Coverage Tests to be met
as of the related Determination Date after giving effect to any payments made
through this clause (K);

 

(L)                                to the payment of any Deferred Interest on
the Class C Notes;

 

(M)                            during the Reinvestment Period, if the
Reinvestment Overcollateralization Test is not satisfied on the related
Determination Date for deposit to the Collection Account as Principal Proceeds
the lesser of (i) 50.0% of the remaining Interest Proceeds after application of
Interest Proceeds pursuant to clauses (A) through (L) above and (ii) the amount
necessary to cause the Reinvestment Overcollateralization Test to be satisfied
as of such Determination Date after giving effect to any payments made through
this clause (M), to be used at the election of the Portfolio Manager either
(x) to purchase additional Collateral Obligations or (y) with the prior consent
of the Issuer, to pay principal of the Debt in accordance with the Debt Payment
Sequence;

 

(N)                               to the distribution to the Portfolio Manager
of any accrued and unpaid amounts in respect of the Subordinated Interest (after
giving effect to any Current Deferred Interest in respect of such Distribution
Date, but excluding interest on any Deferred Subordinated Interest);

 

(O)                               to the distribution of the following amounts
in the following priority: (1) first, interest on any Deferred Subordinated
Interest that remains accrued and unpaid with respect to any prior Distribution
Date and (2) second, at the election of the Portfolio Manager, any accrued and
unpaid Cumulative Deferred Interest;

 

(P)                                 to the payment of (1) first, any
Administrative Expenses not paid pursuant to clause (A)(2) above due to the
limitations contained therein (in the priority stated in clause (A)(2) above)
and (2) second, pro rata based on amounts due, any amounts due to any Hedge
Counterparty under any Hedge Agreement not otherwise paid pursuant to clause
(C) above;

 

(Q)                               if, with respect to any Distribution Date
(other than the first Distribution Date) following the end of the Ramp-Up Period
upon which an Effective Date Rating Failure has occurred and is continuing,
(i) first, for application as Principal Proceeds pursuant to
Section 11.1(a)(ii) at the direction of the Portfolio Manager to purchase
additional Collateral Obligations or Eligible Investments on such Distribution
Date in an amount sufficient to obtain Effective

 

137

--------------------------------------------------------------------------------



 

Date Ratings Confirmation, (ii) second, solely if amounts available for
application pursuant to clause (i) above are not sufficient to obtain Effective
Date Ratings Confirmation, to pay principal of the Debt in accordance with the
Debt Payment Sequence and, (iii) thereafter, at the election of the Portfolio
Manager subject to the requirements described under Section 7.17(d), retained in
the Interest Collection Account as Interest Proceeds; and

 

(R)                               any remaining Interest Proceeds shall be paid
to the Issuer.

 

(ii)                                  On each Distribution Date (other than a
Post-Acceleration Distribution Date or the Stated Maturity), the Principal
Proceeds that are transferred to the Payment Account shall be applied in the
following order of priority:

 

(A)                               to pay the amounts referred to in clauses
(A) through (F), (H) and (K) of Section 11.1(a)(i) in the priority stated
therein, but only to the extent applicable and not paid in full thereunder;

 

(B)                               (1) if the Debt is to be redeemed on such
Distribution Date in connection with a Tax Event, a Clean-Up Call Redemption, a
Special Redemption or an Optional Redemption, to the payment of the Redemption
Price or Clean-Up Call Redemption Price, as applicable (without duplication of
any payments received by any Class of Debt pursuant to Section 11.1(a)(i) above
or under clause (A) of this Section 11.1(a)(ii)) in accordance with the Debt
Payment Sequence, or (2) on any Distribution Date on or after the Debt has been
paid in full, at the direction of the Issuer, the remaining funds after payment
of, or establishment of, a reasonable reserve for Administrative Expenses and
for all amounts referred to in clauses (C) through (J) of this
Section 11.1(a)(ii) shall be distributed to the Issuer;

 

(C)                               on any Distribution Date occurring during the
Reinvestment Period, only and to the extent not paid pursuant to pursuant to
Section 11.1(a)(i) above, to the payment of (i) first, any accrued and unpaid
interest (excluding Deferred Interest but including interest on Deferred
Interest) on the Class B Notes, and (ii) second, if the Class B Notes
constitute, or will become, the Controlling Class on such Distribution Date, any
Deferred Interest on the Class B Notes; provided, that after giving effect to
such payments, the Class B Coverage Tests will be satisfied on a pro forma
basis;

 

(D)                               on any Distribution Date occurring during the
Reinvestment Period, only and to the extent not paid pursuant to
Section 11.1(a)(i) above, to the payment of (i) first, any accrued and unpaid
interest (excluding Deferred Interest but including interest on Deferred
Interest) on the Class C Notes and (ii) second, if the Class C Notes constitute,
or will become, the Controlling Class on such Distribution Date, any Deferred
Interest on the Class C Notes; provided, that after giving effect to such
payments, the Class C Coverage Tests will be satisfied on a pro forma basis;

 

138

--------------------------------------------------------------------------------



 

(E)                                on any Distribution Date occurring during the
Reinvestment Period, to the purchase of additional Collateral Obligations or
Eligible Investments pending the purchase of such Collateral Obligations, and
after the Reinvestment Period, to invest Principal Proceeds received prior to
the end of the Reinvestment Period but permitted to be used to settle pending
purchases in accordance with Section 12.2(a);

 

(F)                                 on any Distribution Date occurring after the
Reinvestment Period, for payment in accordance with the Debt Payment Sequence
after taking into account payments made pursuant to Section 11.1(a)(i) and
clauses (A) through (B) of this Section 11.1(a)(ii);

 

(G)                               on any Distribution Date occurring after the
Reinvestment Period, to the distribution to the Portfolio Manager the following
amounts in the following priority:  (i) first, any accrued and unpaid
Subordinated Interest (after giving effect to any Current Deferred Interest in
respect of such Distribution Date, but excluding interest on any Deferred
Subordinated Interest), (ii) second, interest on any Deferred Subordinated
Interest that remains accrued and unpaid with respect to any prior Distribution
Date, (iii) third, at the election of the Portfolio Manager, any accrued and
unpaid Cumulative Deferred Interest and (iv) fourth, any other amounts payable
or distributable to the Portfolio Manager under the Portfolio Management
Agreement, in each case to the extent not paid pursuant to clause (N) or (O), as
applicable, of Section 11.1(a)(i) above on such Distribution Date;

 

(H)                              on any Distribution Date occurring after the
Reinvestment Period, to the payment of the Administrative Expenses of the
Co-Issuers in the order of priority set forth in clause (A) of
Section 11.1(a)(i) above (without regard to the Administrative Expense Cap), but
only to the extent not previously paid in full under clauses (A) and (P) of
Section 11.1(a)(i) above and under clause (A) of this Section 11.1(a)(ii);

 

(I)                                   on any Distribution Date occurring after
the Reinvestment Period, to the payment pro rata based on amounts due, of any
amounts due to any Hedge Counterparty under any Hedge Agreement not previously
paid in full under clauses (C) and (P) of Section 11.1(a)(i) above and under
clause (A) of this Section 11.1(a)(ii); and

 

(J)                                   on any Distribution Date occurring after
(i) the Reinvestment Period or (ii) the repayment of the Debt in full and
payment in full of (and/or creation of a reserve for) all expenses of the
Co-Issuers, all remaining Principal Proceeds for payment to the Issuer as
additional distributions thereto.

 

139

--------------------------------------------------------------------------------

 



 

(iii)                               On each Post-Acceleration Distribution Date
or on the Stated Maturity, all Interest Proceeds and all Principal Proceeds that
are transferred to the Payment Account shall be applied in the following order
of priority:

 

(A)                               to pay all amounts under clauses (A), (B) and
(C) of Section 11.1(a)(i) in the priority and subject to the limitations stated
therein; provided that the Administrative Expense Cap shall not apply to amounts
payable (including indemnities) to the Collateral Trustee, the Bank in each of
its other capacities under the Transaction Documents or the Collateral
Administrator following commencement of the liquidation of assets as described
in Article V;

 

(B)                               to the payment, pro rata and pari passu, based
on amounts due, of accrued and unpaid interest on the Class A-1 Notes and the
Class A-1L Loans, until such amounts have been paid in full;

 

(C)                               to the payment, pro rata and pari passu, based
on their respective Aggregate Outstanding Amounts, of principal of the Class A-1
Notes and the Class A-1L Loans, until the Class A-1 Notes and the Class A-1L
Loans have been paid in full;

 

(D)                               to the payment, pro rata and pari passu, based
on amounts due, of accrued and unpaid interest on the Class A-2A Notes and the
Class A-2B Notes until such amounts have been paid in full;

 

(E)                                to the payment, pro rata and pari passu,
based on their respective Aggregate Outstanding Amounts, of principal of the
Class A-2A Notes and the Class A-2B Notes, until the Class A-2A Notes and the
Class A-2B Notes have been paid in full;

 

(F)                                 to the payment of, first, accrued and unpaid
interest and, then, any Deferred Interest on the Class B Notes until such
amounts have been paid in full;

 

(G)                               to the payment of principal of the Class B
Notes until such amount has been paid in full;

 

(H)                              to the payment of, first, accrued and unpaid
interest and, then, any Deferred Interest on the Class C Notes until such
amounts have been paid in full;

 

(I)                                   to the payment of principal of the Class C
Notes until such amount has been paid in full;

 

(J)                                   to the payment of (1) first, any
Administrative Expenses (in the priority stated therein) to the extent not paid
pursuant to clause (A) above and (2) second, pro rata based on amounts due, any
amounts due to any Hedge Counterparty under any Hedge Agreement pursuant to an
early termination (or partial termination) of such Hedge Agreement not otherwise
paid pursuant to clause (A) above;

 

140

--------------------------------------------------------------------------------



 

(K)                               to the distribution to the Portfolio Manager
the following amounts in the following priority:  (i) first, any accrued and
unpaid amounts in respect of the Subordinated Interest (after giving effect to
any Current Deferred Interest in respect of such Distribution Date, but
excluding interest on any Deferred Subordinated Interest); (ii) second, interest
on any Deferred Subordinated Interest that remains accrued and unpaid with
respect to any prior Distribution Date; and (iii) third, at the election of the
Portfolio Manager, any accrued and unpaid Cumulative Deferred Interest; and

 

(L)                                any remaining Interest Proceeds and Principal
Proceeds to the Issuer.

 

(iv)                              On any date of a Partial Redemption by
Refinancing or on any Re-Pricing Date, Refinancing Proceeds and/or the proceeds
of Notes issued pursuant to a Re-Pricing, as the case may be, will be
distributed in the following order of priority:  (A) to pay the Redemption
Price, in accordance with the Debt Payment Sequence, of the Debt being
refinanced, without duplication of any payments received by any such Debt
pursuant to Section 11.1(a)(i) or Section 11.1(a)(iii), and (B) any remaining
amounts to the Collection Account as Principal Proceeds.

 

(b)                                 On the Stated Maturity of the Debt, the
Collateral Trustee shall pay the amounts provided in Section 11.1(a)(iii)(K) and
(L) to the Issuer.

 

(c)                                  If on any Distribution Date the amount
available in the Payment Account is insufficient to make the full amount of the
disbursements required by the Distribution Report, the Collateral Trustee shall
make the disbursements called for in the order and according to the priority set
forth under Section 11.1(a) above to the extent funds are available therefor.

 

(d)                                 In connection with the application of funds
to pay Administrative Expenses of the Issuer or the Co-Issuer, as the case may
be, in accordance with Sections 11.1(a)(i), (ii) and (iii), the Collateral
Trustee shall remit such funds, to the extent available, as directed and
designated in an Issuer Order (which may be in the form of standing
instructions) delivered to the Collateral Trustee no later than the Business Day
prior to each Distribution Date.

 

(e)                                  In the event that the Hedge Counterparty
defaults in the payment of its obligations to the Issuer under any Hedge
Agreement on the date on which any payment is due thereunder, the Collateral
Trustee shall make a demand on such Hedge Counterparty, or any guarantor, if
applicable, demanding payment by 12:30 p.m., New York time, on such date.  The
Collateral Trustee shall give notice as soon as reasonably practicable to the
Loan Agent, the Holders of Debt, the Portfolio Manager and each Rating Agency if
such Hedge Counterparty continues to fail to perform its obligations for two
(2) Business Days following a demand made by the Collateral Trustee on such
Hedge Counterparty, and shall take such action with respect to such continuing
failure as may be directed to be taken pursuant to Section 5.13.

 

(f)                                   To the extent the Base Management Fee is
not paid or amounts in respect of the Subordinated Interest are not distributed
on any Distribution Date when due, such amounts shall be deferred and shall be
payable or distributable on subsequent Distribution Dates in accordance

 

141

--------------------------------------------------------------------------------



 

with the Priority of Distributions.  Accrued and unpaid Base Management Fees
shall be deferred without interest, regardless of whether such amounts were
unpaid due to the operation of the Priority of Distributions or otherwise.  For
the avoidance of doubt, deferred Base Management Fees will be paid pursuant to
Section 11.1(a)(i)(B) only to the extent such payment shall not result in the
failure of the Interest Coverage Test applicable to any Class of Debt.  Any
amounts in respect of the Subordinated Interest that are not distributed on a
Distribution Date when due by reason of the operation of the Priority of
Distributions (but not, for the avoidance of doubt, amounts deferred at the
election of the Portfolio Manager pursuant to Section 11.1(h) (such amounts, the
“Deferred Subordinated Interest”)) shall accrue interest at the per annum rate
then applicable to the Class C Notes.

 

(g)                                  The Portfolio Manager may, in its sole
discretion, by written notice to the Collateral Trustee and the Loan Agent
delivered not later than the related Determination Date, elect to irrevocably
waive payment of or distribution in respect of any or all of the Base Management
Fee and/or the Subordinated Interest otherwise payable or distributable and
available to be paid or distributed to it on any Distribution Date (including
any deferred Base Management Fee or deferred amounts in respect of the
Subordinated Interest from prior periods, as applicable) in accordance with the
Priority of Distributions on any Distribution Date designated by the Portfolio
Manager (the “Waived Interest”).  Any such Waived Interest shall not thereafter
become due and payable and any claim of the Portfolio Manager therein shall be
extinguished.

 

(h)                                 The Portfolio Manager may, in its sole
discretion, elect to defer payment or distribution in respect of any or all of
the Base Management Fee and/or the Subordinated Interest (other than any portion
of any such fee or interest that the Portfolio Manager has previously designated
as a Waived Interest) payable or distributable in accordance with the Priority
of Distributions on any Distribution Date (with respect to the Subordinated
Interest, only on or after the second Distribution Date). An amount equal to the
Current Deferred Interest for any Distribution Date will be distributed as
Interest Proceeds in accordance with the Priority of Distributions or, at the
election of the Portfolio Manager, deposited into the Principal Collection
Account as Principal Proceeds for investment in Collateral Obligations and/or
Eligible Investments. The Cumulative Deferred Interest shall be payable or
distributable on any subsequent Distribution Date at the election of the
Portfolio Manager to the extent of funds available for such purpose in
accordance with the Priority of Distributions. For the avoidance of doubt, any
Base Management Fee and/or the Subordinated Interest deferred pursuant to this
clause (h), shall be deferred without interest.

 

(i)                                     Any amounts to be paid to the Issuer
pursuant to the terms hereof shall be paid by the Collateral Trustee or Paying
Agent directly to an account of the Issuer designated in writing by the Issuer
(which account shall initially be as set forth on Exhibit E hereof).

 

(j)                                    All payments made to the Lenders pursuant
to this Indenture shall be made by the Collateral Trustee to the Loan Agent,
unless otherwise instructed by the Loan Agent, and the Loan Agent shall disburse
amounts to the Lenders in accordance with the Credit Agreement.

 

142

--------------------------------------------------------------------------------



 

ARTICLE XII

 

SALE OF COLLATERAL OBLIGATIONS;
PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1.                          Sales of Collateral Obligations.  Subject
to the satisfaction of the conditions specified in Section 12.3 and provided
that no Event of Default has occurred and is continuing (except for sales
pursuant to Sections 12.1(a), (c), (d), (g) or (h), unless liquidation of the
Assets has begun or the Collateral Trustee has exercised any remedies of a
Secured Party pursuant to Section 5.4(a)(iv) at the direction of a Supermajority
of the Controlling Class), the Portfolio Manager on behalf of the Issuer may in
writing direct the Collateral Trustee to sell and the Collateral Trustee (on
behalf of the Issuer) shall sell in the manner directed by the Portfolio Manager
any Collateral Obligation or Equity Security if, as certified by the Portfolio
Manager (upon which certification the Collateral Trustee may rely in accordance
with Section 6.1), to the best of its knowledge, such sale satisfies any one of
paragraphs (a) through (g) of this Section 12.1.  For purposes of this
Section 12.1, the Sale Proceeds of a Collateral Obligation sold by the Issuer
shall include any Principal Financed Accrued Interest received in respect of
such sale.

 

(a)                                 Credit Risk Obligations.  The Portfolio
Manager may direct the Collateral Trustee to sell any Credit Risk Obligation at
any time during or after the Reinvestment Period without restriction.

 

(b)                                 Credit Improved Obligations.  The Portfolio
Manager may direct the Collateral Trustee to sell any Credit Improved Obligation
at any time during the Reinvestment Period without restriction.

 

(c)                                  Defaulted Obligations.  The Portfolio
Manager may direct the Collateral Trustee to sell or otherwise dispose of any
Defaulted Obligation or any other asset received by the Issuer in a workout,
restructuring or similar transaction, or to consummate a Bankruptcy Exchange, at
any time during or after the Reinvestment Period without restriction.

 

(d)                                 Equity Securities.  The Portfolio Manager
may direct the Collateral Trustee to sell any Equity Security at any time during
or after the Reinvestment Period without restriction, and the Portfolio Manager
will use commercially reasonable efforts to sell each Equity Security within
three years of the date on which the Issuer acquires such Equity Security.

 

 

(e)                                  Stated Maturity; Optional Redemption or
Redemption following a Tax Event; Clean-Up Call Redemption.  After the Issuer
has notified the Collateral Trustee of an Optional Redemption of the Debt in
whole (unless such Optional Redemption is funded solely with Refinancing
Proceeds), a redemption of the Debt in connection with a Tax Event in accordance
with Section 9.2, a Clean-Up Call Redemption in accordance with Section 9.6 or
otherwise in connection with the Stated Maturity, the Portfolio Manager shall
direct the Collateral Trustee to sell (which sale may be through participation
or other arrangement) all or a portion of the Collateral Obligations if the
requirements of Article IX (including the certification requirements of
Section 9.2(d)) are satisfied.  If any such sale is made through participation,
the Issuer shall use reasonable efforts to cause such participations to be
converted to assignments within six months of the sale.

 

143

--------------------------------------------------------------------------------



 

(f)                                   Discretionary Sales.  The Portfolio
Manager may direct the Collateral Trustee to sell any Collateral Obligation
(other than one being sold pursuant to clauses (a) through (e) above) (each such
sale, a “Discretionary Sale”) at any time if (i) after giving effect to such
Discretionary Sale, the Aggregate Principal Balance of all Collateral
Obligations sold pursuant to Discretionary Sales during the same calendar year
is not greater than 25.0% of the Collateral Principal Amount plus without
duplication, any Principal Proceeds on deposit in the Contribution Account
(including Eligible Investments therein) (measured as of the beginning of such
calendar year or, in the case of the year 2019, the Aggregate Ramp-Up Par
Amount, it being understood that no sales occurring prior to the end of the
Ramp-Up Period shall be included in such calculation); and (ii) either:

 

(A)                               at any time (1) the Sale Proceeds from such
Discretionary Sale are at least sufficient to maintain or increase the Adjusted
Collateral Principal Amount (as measured before such sale), or (2) after giving
effect to such Discretionary Sale, the Aggregate Principal Balance of the
Collateral Obligations (excluding the Collateral Obligation being sold) plus,
without duplication, Cash and Eligible Investments (as applicable) constituting
Principal Proceeds on deposit in the Accounts (including, without duplication,
the anticipated net proceeds of such sale), (x) is maintained or increased or
(y) shall be equal to or greater than the Reinvestment Target Par Balance; or

 

(B)                               during the Reinvestment Period, the Portfolio
Manager shall use its commercially reasonable efforts to purchase (on behalf of
the Issuer) one or more additional Collateral Obligations in compliance with the
Investment Criteria.

 

For purposes of determining the percentage of Collateral Obligations sold during
any such period, the amount of any Collateral Obligations sold shall be reduced
to the extent of any purchases (or irrevocable commitments to purchase) of
Collateral Obligations of the same obligor (which are pari passu or senior to
such sold Collateral Obligations) so long as any such Collateral Obligation was
sold with the intention of purchasing a Collateral Obligation of the same
obligor (which would be pari passu or senior to such sold Collateral
Obligation).

 

(g)                                  Mandatory Sales.

 

 

(i)                                     The Portfolio Manager shall use
commercially reasonable efforts to sell each Pledged Obligation that constitutes
Margin Stock not later than forty-five (45) days after the later of (x) the date
of the Issuer’s acquisition thereof and (y) the date such Pledged Obligation
became Margin Stock.

 

(ii)                                  At any time that the Issuer holds Margin
Stock with an aggregate Market Value in excess of 10% of the Collateral
Principal Amount, the Portfolio Manager shall use commercially reasonable
efforts to sell Margin Stock with an aggregate Market Value at least equal to
such excess.

 

(iii)                               The Portfolio Manager (on behalf of the
Issuer) shall use its commercially reasonable efforts to effect the sale or
other disposition of any Asset (including, but not limited to Collateral
Obligations and Eligible Investments) (other than a Senior Secured

 

144

--------------------------------------------------------------------------------



 

Loan) in a prompt manner if the Issuer’s continued ownership of such asset
would, in the sole reasonable determination of the Portfolio Manager (based upon
the advice of nationally recognized counsel experienced in such matters), cause
the Issuer to be unable to comply with the loan securitization exclusion from
the definition of “covered fund” under the Volcker Rule and, in the sole
reasonable determination of the Portfolio Manager, the disposition of such asset
would result in the Issuer no longer constituting a “covered fund” under the
Volcker Rule. For the avoidance of doubt, as permitted under the Volcker Rule,
any loans, securities or other assets received in connection with a workout or
restructuring of a Collateral Obligation in lieu of debts previously contracted
with respect to such Collateral Obligation previously held by the Issuer in
compliance with the terms hereof will be excluded from any sale or other
disposition provisions or requirements herein that might otherwise apply, as
determined by the Portfolio Manager in good faith. For the avoidance of doubt,
the Portfolio Manager will have no liability to any Holder or any other Person
for any determination made by it pursuant to this paragraph unless the making of
such determination constituted bad faith, willful misconduct or gross negligence
in the performance, or reckless disregard, of the obligations of the Portfolio
Manager hereunder or under the Portfolio Management Agreement.

 

(h)                                 Unsalable Assets.  After the Reinvestment
Period:

 

(i)                                     At the direction and discretion of the
Portfolio Manager, the Collateral Trustee, at the expense of the Issuer, may
conduct an auction of Unsalable Assets in accordance with the procedures
described in clause (ii) below.

 

(ii)                                  Promptly after receipt of such direction,
the Collateral Trustee shall provide notice (in such form as is prepared by the
Portfolio Manager) to the Holders (and each Rating Agency then rating any Debt)
of an auction, setting forth in reasonable detail a description of each
Unsalable Asset and the following auction procedures:

 

(A)                               any Holder of Debt may submit a written bid to
purchase one or more Unsalable Assets no later than the date specified in the
auction notice (which shall be at least fifteen (15) Business Days after the
date of such notice);

 

(B)                               each bid must include an offer to purchase for
a specified amount of Cash on a proposed settlement date no later than twenty
(20) Business Days after the date of the auction notice;

 

(C)                               if no Holder submits such a bid, unless
delivery in kind is not legally or commercially practicable, the Collateral
Trustee shall provide notice thereof to each Holder and offer to deliver (at no
cost to the Holders or the Collateral Trustee) a pro rata portion of each unsold
Unsalable Asset to the Holders of the most senior Class that provide delivery
instructions to the Collateral Trustee on or before the date specified in such
notice, subject to any transfer restrictions (including minimum denominations). 
To the extent that minimum denominations do not permit a pro rata distribution,
the Portfolio Manager shall identify and the Collateral Trustee shall distribute
the Unsalable

 

145

--------------------------------------------------------------------------------



 

Assets on a pro rata basis to the extent possible and the Portfolio Manager
shall select by lottery the Holder to whom the remaining amount shall be
delivered. The Collateral Trustee shall use commercially reasonable efforts to
effect delivery of such interests.  For the avoidance of doubt, any such
delivery to the Holders of Debt shall not operate to reduce the principal amount
of the related Class of Debt held by such Holders; and

 

(D)                               if no such Holder provides delivery
instructions to the Collateral Trustee, the Collateral Trustee shall promptly
notify the Portfolio Manager and offer to deliver (at no cost to the Collateral
Trustee) the Unsalable Asset to the Portfolio Manager.  If the Portfolio Manager
declines such offer, the Collateral Trustee shall take such action as directed
by the Portfolio Manager (on behalf of the Issuer) to dispose of the Unsalable
Asset, which may be by donation to a charity, abandonment or  other means.

 

Section 12.2.                          Purchase of Additional Collateral
Obligations.  On any date during the Reinvestment Period, the Portfolio Manager,
on behalf of the Issuer, may, but shall not be required to, direct the
Collateral Trustee to invest Principal Proceeds received by the Issuer prior to
the end of the Reinvestment Period (together with accrued interest received with
respect to any Collateral Obligations to the extent used to pay for accrued
interest on additional Collateral Obligations) in additional Collateral
Obligations, and the Collateral Trustee shall invest such proceeds, if, as
certified by the Portfolio Manager, to the best of its knowledge, each of the
conditions specified in this Section 12.2 and Section 12.3 are met. After the
Reinvestment Period, the Portfolio Manager shall not direct the Collateral
Trustee to invest any amounts on behalf of the Issuer; provided that the
Portfolio Manager, on behalf of the Issuer, may (but shall not be required to)
direct the Collateral Trustee to (x) invest cash on deposit in any Account
(other than the Payment Account) in Eligible Investments following the
Reinvestment Period and (y) settle pending purchases made but that have not
settled prior to the end of the Reinvestment Period with Principal Proceeds
received prior to the end of the Reinvestment Period pursuant to
Section 11.1(a)(ii)(E) on the last Distribution Date of the Reinvestment Period
if the Portfolio Manager reasonably expects that such pending purchase will
settle no later than 90 days after the end of the Reinvestment Period.

 

(a)                                 Investment Criteria.  No Collateral
Obligation may be purchased during the Reinvestment Period unless the Portfolio
Manager reasonably believes each of the following conditions are satisfied as of
the date it commits on behalf of the Issuer to make such purchase or on the date
of such purchase, in each case after giving effect to such purchase and all
other sales or purchases previously or simultaneously committed to; provided
that the conditions set forth in clauses (iii) through (v) below need only be
satisfied with respect to purchases of Collateral Obligations occurring after
the end of the Ramp-Up Period:

 

(i)                                     such obligation is a Collateral
Obligation;

 

(ii)                                  each Coverage Test shall be satisfied or,
if not satisfied, such Coverage Test shall be maintained or improved;

 

146

--------------------------------------------------------------------------------



 

(iii)                               in the case of additional Collateral
Obligations purchased with the proceeds from the sale of a Credit Improved
Obligation or a Discretionary Sale, after giving effect to such purchases and
sales either (A) the Aggregate Principal Balance of the Collateral Obligations
(including the Collateral Obligation being purchased but excluding the
Collateral Obligation being sold) plus, without duplication, Cash and Eligible
Investments constituting Principal Proceeds on deposit in the Accounts
(including, without duplication, the anticipated net proceeds of the same), will
be maintained or increased (by comparison to the Aggregate Principal Balance of
the Collateral Obligations and Eligible Investments constituting Principal
Proceeds immediately prior to such sale or payment previously or simultaneously
committed to which has not yet settled) or following such purchase will be
greater than or equal to the Reinvestment Target Par Balance or (B) the Adjusted
Collateral Principal Amount, as measured both before such sale or receipt of
such proceeds, as applicable, and after giving effect to the reinvestment, will
be maintained or increased;

 

(iv)                              other than in connection with a Bankruptcy
Exchange or an Exchange Transaction, in the case of additional Collateral
Obligations purchased with the proceeds from the sale of a Credit Risk
Obligation or Defaulted Obligation sold at the discretion of the Portfolio
Manager, after giving effect to such purchases either (A) the Aggregate
Principal Balance of all additional Collateral Obligations purchased with the
proceeds from such sale will at least equal the related Sale Proceeds, or
(B) the Aggregate Principal Balance of the Collateral Obligations (including the
Collateral Obligation(s) being purchased but excluding the Collateral Obligation
being sold) plus, without duplication, Cash and Eligible Investments
constituting Principal Proceeds on deposit in the Accounts (including, without
duplication, the anticipated net proceeds of such sale) (x) is maintained or
increased (by comparison to the Aggregate Principal Balance of the Collateral
Obligations and Eligible Investments constituting Principal Proceeds immediately
prior to such sale or payment previously or simultaneously committed to which
has not yet settled) or (y) will be greater than or equal to the Reinvestment
Target Par Balance; and

 

(v)                                 other than in connection with a Bankruptcy
Exchange or an Exchange Transaction, either (A) each requirement or test, as the
case may be, of the Concentration Limitations and the Collateral Quality Test
(except, in the case of an additional Collateral Obligation purchased with the
proceeds from the sale of a Credit Risk Obligation, a Defaulted Obligation or an
Equity Security, the S&P CDO Monitor Test) shall be satisfied or (B) if any such
requirement or test was not satisfied immediately prior to such reinvestment,
such requirement or test shall be maintained or improved after giving effect to
the reinvestment;

 

provided that clauses (ii) through (v) above need not be satisfied with respect
to one single reinvestment if they are satisfied on an aggregate basis in
accordance with an Aggregated Reinvestment.

 

During the Reinvestment Period, the Issuer shall not enter into a commitment to
purchase any Collateral Obligation the settlement date for which the Portfolio
Manager reasonably expects will occur after the end of the Reinvestment Period
unless (x) to the extent such Collateral

 

147

--------------------------------------------------------------------------------



 

Obligation would be purchased using Principal Proceeds, only that portion of
such Principal Proceeds that the Portfolio Manager reasonably expects will be
received prior to the end of the Reinvestment Period may be used to effect such
purchase and such Collateral Obligation shall be treated as having been
purchased by the Issuer prior to the end of the Reinvestment Period for purposes
of the Investment Criteria and (y) in the reasonable determination of the
Portfolio Manager there will be sufficient proceeds (including Principal
Proceeds on deposit in the Collection Account at the time of the proposed
purchase, Principal Proceeds permitted to be used in accordance with the
preceding clause (x), Eligible Investments constituting Principal Proceeds on
deposit in the Collection Account and any Sale Proceeds to be received from any
sales committed to during the Reinvestment Period) to settle such proposed
purchase.

 

(b)                                 Exercise of Warrants.  At any time during or
after the Reinvestment Period, at the direction of the Portfolio Manager (with
the prior consent of the Issuer), the Issuer may direct the payment from amounts
on deposit in the Interest Collection Account any amount required to exercise a
warrant held in the Assets to the extent (x) the Reinvestment
Overcollateralization Test is satisfied and (y) such payment would not result in
insufficient Interest Proceeds being available for the payment in full of
interest on the Class A Debt on the immediately following Distribution Date;
provided that (x) either (i) the Portfolio Manager determines based on the
advice of counsel that such security or interest acquired as a result of
exercising such warrant constitutes a security received in lieu of debts
previously contracted with respect to one or more Collateral Obligations for
purposes of the Volcker Rule or (ii) any such security or interest so acquired
will be sold prior to the Issuer’s receipt of such security or interest (unless
such sale or other disposition is prohibited by applicable law or an applicable
contractual restriction in the related Underlying Instrument, in which case the
Portfolio Manager will sell such security or interest as soon as such sale or
disposition is permitted by applicable law and not prohibited by such
contractual restriction) and (y) no such warrant shall be exercised without the
approval of a Majority of the Lenders if, based on the reasonable judgment of
the Portfolio Manager, the security or interest to be acquired as a result of
exercising such warrant would constitute a “security” for purposes of the
Volcker Rule.

 

(c)                                  Bankruptcy Exchanges; Permitted Uses.  At
any time during or after the Reinvestment Period, the Portfolio Manager may
direct the Collateral Trustee to enter into a Bankruptcy Exchange or apply
amounts on deposit in the Contribution Account (as directed by the related
Contributor or, if no such direction is given by the Contributor, as directed by
the Portfolio Manager in its sole discretion) and/or any proceeds from the
issuance of Junior Mezzanine Notes in accordance with Section 2.4 to one or more
Permitted Uses.

 

(d)                                 Investment in Eligible Investments.  Cash on
deposit in any Account (other than the Payment Account) may be invested at any
time in Eligible Investments in accordance with Article X.

 

Section 12.3.                          Conditions Applicable to All Sale and
Purchase Transactions.  (a)  Any transaction effected under this Article XII or
in connection with the acquisition of additional Collateral Obligations during
the Ramp-Up Period shall be conducted on an arm’s length basis and, if effected
with a Person Affiliated with the Portfolio Manager, shall be effected in
accordance with the requirements of Section 9 of the Portfolio Management
Agreement on terms no less favorable to the Issuer than would be the case if
such Person were not so Affiliated;

 

148

--------------------------------------------------------------------------------



 

provided that, in the case of any Collateral Obligation sold or otherwise
transferred to a Person so Affiliated, the Portfolio Manager shall obtain either
(x) bids for such Collateral Obligation from three unaffiliated loan market
participants (or, if the Portfolio Manager is unable to obtain bids from three
such participants, then such lesser number of unaffiliated loan market
participants from which the Portfolio Manager can obtain bids using efforts
consistent with the Portfolio Manager Standard), or (y) if the Portfolio Manager
is unable to obtain any bids for such Collateral Obligation from an unaffiliated
loan market participant, a Valuation of the Collateral Obligation (the highest
bid provided by an unaffiliated loan market participant described in clause
(x) or the fair market value established by the Valuation described in clause
(y), (the “Applicable Qualified Valuation”)), and such Affiliate shall acquire
such Collateral Obligation for a price equal to the price established by such
Applicable Qualified Valuation; provided, further, that an aggregate amount of
Collateral Obligations not exceeding 15% of the Net Purchased Loan Balance may
be sold or otherwise transferred to the Transferor pursuant hereto at a price
greater than the Applicable Qualified Valuation, but no greater than the
outstanding principal balance of such Collateral Obligation, together with
accrued interest thereon through such date of determination (and to the extent
such outstanding principal balance and accrued interest for such Collateral
Obligation exceeds the fair market value of any such Collateral Obligation, such
excess shall be deemed to be a capital contribution from the Transferor to the
Issuer); provided, further, that the aggregate amount of Collateral Obligations
sold to the Transferor or its affiliates may not exceed 20% of the Net Purchased
Loan Balance.  The Collateral Trustee shall have no responsibility to oversee
compliance with this clause (a) by the other parties.

 

 

(b)                                 Upon any acquisition of a Collateral
Obligation pursuant to this Article XII, all of the Issuer’s right, title and
interest to the Pledged Obligation or Pledged Obligations shall be Granted to
the Collateral Trustee pursuant to this Indenture, such Pledged Obligations
shall be Delivered to the Collateral Trustee.  The Collateral Trustee shall also
receive, not later than the Cut-Off Date, an Officer’s certificate of the Issuer
containing the statements set forth in Section 3.1(a)(x); provided that such
requirement shall be satisfied, and such statements shall be deemed to have been
made by the Issuer, in respect of such acquisition by the delivery to the
Collateral Trustee of a trade ticket in respect thereof that is signed by an
Authorized Officer of the Portfolio Manager.

 

(c)                                  Notwithstanding anything contained in this
Article XII to the contrary, the Issuer shall have the right to effect any sale
of any Pledged Obligation or purchase of any Collateral Obligation (provided in
the case of a purchase of a Collateral Obligation, such purchase complies with
the applicable requirements of the Portfolio Management Agreement) (x) that has
been consented to by Holders evidencing at least a Supermajority of the
Aggregate Outstanding Amount of each Class of Debt and (y) of which the
Collateral Trustee and each Rating Agency has been notified.

 

Section 12.4.                          Exchange Transactions.

 

(a)                                 Notwithstanding Section 12.2 to the
contrary, prior to the end of the Reinvestment Period, a Defaulted Obligation (a
“Purchased Defaulted Obligation”) may be purchased with all or a portion of the
Sale Proceeds of another Defaulted Obligation (an “Exchanged Defaulted
Obligation”) (each such exchange referred to as an “Exchange Transaction”), if:

 

149

--------------------------------------------------------------------------------

 



 

(i)            when compared to the Exchanged Defaulted Obligation, the
Purchased Defaulted Obligation (A) is issued by a different obligor, (B) but for
the fact that such debt obligation is a Defaulted Obligation, such Purchased
Defaulted Obligation would otherwise qualify as a Collateral Obligation and
(C) the expected recovery rate of such Purchased Defaulted Obligation, as
determined by the Portfolio Manager in good faith, is no less than the expected
recovery rate of the Exchanged Defaulted Obligation;

 

(ii)           the Portfolio Manager has certified in writing to the Collateral
Trustee that:

 

(A)          at the time of the purchase, (i) the Purchased Defaulted Obligation
is no less senior in right of payment vis-à-vis its related obligor’s
outstanding indebtedness than the seniority of the Exchanged Defaulted
Obligation and (ii) the S&P Rating and/or Fitch Rating, if any, of the Purchased
Defaulted Obligation is the same or better respective rating (as applicable), if
any, of the Exchanged Defaulted Obligation;

 

(B)          after giving effect to the purchase, (i) each of the Coverage Tests
is satisfied and (ii) the Collateral Principal Amount shall not be reduced;

 

(C)          both prior to and after giving effect to such purchase, the
Concentration Limitations were and will be satisfied or, if any Concentration
Limitation was not satisfied prior to such purchase, such Concentration
Limitation will be maintained or improved;

 

(D)          the period for which the Issuer held the Exchanged Defaulted
Obligation will be included for all purposes in this Indenture when determining
the period for which the Issuer holds the Purchased Defaulted Obligation;

 

(E)           the Exchanged Defaulted Obligation was not previously a Purchased
Defaulted Obligation acquired in a transaction pursuant to this Section 12.4;
and

 

(F)           the Restricted Trading Period is not in effect; and

 

(iii)          such purchase of the Purchased Defaulted Obligation will not,
(A) when taken together with all other Purchased Defaulted Obligations then held
by the Issuer, cause the Aggregate Principal Balance of all of Purchased
Defaulted Obligations then held by Issuer to exceed 1.0% of the Aggregate
Collateral Balance and (B) will not cause the Aggregate Principal Balance of all
Purchased Defaulted Obligations purchased pursuant to an Exchange Transaction,
measured cumulatively since the Closing Date, to exceed 5.0% of the Aggregate
Ramp-Up Par Amount.

 

For the avoidance of doubt, Exchange Transactions may occur by separate purchase
and sale transactions.  If, at any time, a Purchased Defaulted Obligation no
longer satisfies the definition of Defaulted Obligation, it shall no longer be
considered a Purchased Defaulted Obligation.

 

150

--------------------------------------------------------------------------------



 

ARTICLE XIII

 

DEBTHOLDERS’ RELATIONS

 

Section 13.1.               Subordination.               (a) Anything in this
Indenture or the Debt to the contrary notwithstanding (except subject in all
cases to Section 5.4(e)), the Holders of each Class of Debt that constitutes a
Junior Class agree for the benefit of the Holders of the Debt of each Priority
Class with respect to such Junior Class that such Junior Class shall be
subordinate and junior to the Debt of each such Priority Class to the extent and
in the manner set forth in Article XI of this Indenture.  On any
Post-Acceleration Distribution Date or on the Stated Maturity, all accrued and
unpaid interest on and outstanding principal of each Priority Class shall be
paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
the Holders of each Class of Debt consent, other than in Cash, before any
further payment or distribution is made on account of any Junior Class with
respect thereto, to the extent and in the manner provided in
Section 11.1(a)(iii).

 

(b)           On or after a Post-Acceleration Distribution Date or on the Stated
Maturity, in the event that notwithstanding the provisions of this Indenture,
any Holder of Debt of any Junior Class shall have received any payment or
distribution in respect of such Debt contrary to the provisions of this
Indenture, then, unless and until all accrued and unpaid interest on and
outstanding principal of each Priority Class with respect thereto shall have
been paid in full in Cash or, to the extent a Majority of each Class of Debt
consents, other than in Cash in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Collateral Trustee, which shall pay
and deliver the same to the Holders of the applicable Priority Class(es) in
accordance with this Indenture; provided that, if any such payment or
distribution is made other than in Cash, it shall be held by the Collateral
Trustee as part of the Assets and subject in all respects to the provisions of
this Indenture, including this Section 13.1.

 

(c)           Each Holder of Debt of any Junior Class agrees with all Holders of
the applicable Priority Classes that such Holder of Junior Class of Debt shall
not demand, accept, or receive any payment or distribution in respect of such
Debt in violation of the provisions of this Indenture including, without
limitation, this Section 13.1; provided, however, that after all accrued and
unpaid interest on and outstanding principal of a Priority Class has been paid
in full, the Holders of the related Junior Class or Classes shall be fully
subrogated to the rights of the Holders of such Priority Class.  Nothing in this
Section 13.1 shall affect the obligation of the Issuer to pay Holders of any
Junior Class of Debt.

 

(d)           The Holders of each Class of Debt agree, for the benefit of all
Holders of each Class of Debt, not to cause the filing of a petition in
bankruptcy against the Issuer or the Co-Issuer until the payment in full of the
Debt and not before one year and a day, or if longer, the applicable preference
period then in effect, has elapsed since such payment.

 

(e)           Notwithstanding anything in this Indenture to the contrary, this
Section 13.1 shall be subject in all respects to Section 5.4(e).

 

151

--------------------------------------------------------------------------------



 

Section 13.2.               Standard of Conduct.  In exercising any of its or
their voting rights, rights to direct and consent or any other rights as a
Holder under this Indenture, a Holder or Holders shall not have any obligation
or duty to any Person or to consider or take into account the interests of any
Person and shall not be liable to any Person for any action taken by it or them
or at its or their direction or any failure by it or them to act or to direct
that an action be taken, without regard to whether such action or inaction
benefits or adversely affects any Holder, the Issuer, or any other Person,
except for any liability to which such Holder may be subject to the extent the
same results from such Holder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

 

Section 13.3.               AML Compliance.  Each purchaser and subsequent
transferee of a Note, by its acceptance of an interest in such notes, agrees to
comply with the Holder AML Obligations.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1.               Form of Documents Delivered to the Collateral
Trustee.  In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Portfolio Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such Officer
knows, or should know that the certificate or opinion or representations with
respect to the matters upon which his certificate or opinion is based are
erroneous.  Any such certificate of an Officer of the Issuer, the Co-Issuer or
the Portfolio Manager or Opinion of Counsel may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, the
Issuer, the Co-Issuer, the Portfolio Manager or any other Person, stating that
the information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Portfolio Manager or such other Person, unless such
Officer of the Issuer, the Co-Issuer or the Portfolio Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous.  Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer of the Issuer or the Co-Issuer, stating that the information with
respect to such matters is in the possession of the Issuer or the Co-Issuer,
unless such counsel knows that the certificate or opinion or representations
with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

152

--------------------------------------------------------------------------------



 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Collateral Trustee at the request or direction of
the Issuer or the Co-Issuer, then notwithstanding that the satisfaction of such
condition is a condition precedent to the Issuer’s or the Co-Issuer’s right to
make such request or direction, the Collateral Trustee shall be protected in
acting in accordance with such request or direction if it does not have
knowledge of the occurrence and continuation of such Default or Event of Default
as provided in Section 6.1(d).

 

Section 14.2.               Acts of Holders.  (a) Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be given or taken by Holders may be embodied in and evidenced
by one or more instruments of substantially similar tenor signed by such Holders
in person or by an agent duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Collateral Trustee, and, where it
is hereby expressly required, to the Issuer.  Such instrument or instruments
(and the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” or “Act of Holders” signing such instrument
or instruments.  Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Collateral Trustee and the Co-Issuers, if made in
the manner provided in this Section 14.2.

 

(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Collateral Trustee
deems sufficient.

 

(c)           The principal amount or face amount, as the case may be, and
registered numbers of Notes or Class A-1L Loans held by any Person, and the date
of his holding the same, shall be proved by the Register.

 

(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Debt shall bind the Holder (and any
transferee thereof) of such Debt and of all Debt issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Collateral Trustee or the Co-Issuers in
reliance thereon, whether or not notation of such action is made upon the
applicable Note or Class A-1L Loan.

 

Section 14.3.               Notices, etc., to the Collateral Trustee, the
Co-Issuers, the Collateral Administrator, the Loan Agent, the Portfolio Manager,
the Placement Agent, the Hedge Counterparty, the Paying Agent, the Administrator
and each Rating Agency.  (a) Any request, demand, authorization, direction,
order, notice, consent, waiver or Act of Holders or other documents provided or
permitted by this Indenture to be made upon, given or furnished to, or filed
with:

 

(i)            the Collateral Trustee, the Loan Agent and the Collateral
Administrator shall be sufficient for every purpose hereunder if in writing and
made, given, furnished or filed to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery or by facsimile in legible form, to the Collateral Trustee, the
Loan Agent or Collateral Administrator, as applicable,

 

153

--------------------------------------------------------------------------------



 

addressed to it at its Corporate Trust Office, or at any other address
previously furnished in writing to the other parties hereto by the Collateral
Trustee;

 

(ii)           the Co-Issuers shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at c/o MaplesFS
Limited, P.O. Box 1093, Boundary Hall, Cricket Square, Grand Cayman KY1-1102,
Cayman Islands, Attention: BCC Middle Market CLO 2019-1, LLC, with a copy to c/o
Bain Capital Specialty Finance, Inc., 200 Clarendon Street, 37th Floor, Boston,
Massachusetts 02116, Attention: Michael Boyle, facsimile no. (617) 516-2010, or
to the Co-Issuer addressed to it at c/o Maples Fiduciary Services (Delaware)
Inc., 4001 Kennett Pike, Suite 302, Wilmington, Delaware 19807, Attention:
Edward Truitt, or at any other address previously furnished in writing to the
other parties hereto by the Issuer or the Co-Issuer, as the case may be, with a
copy to the Portfolio Manager at its address below;

 

(iii)          the Portfolio Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Portfolio Manager addressed to it at c/o Bain Capital Specialty Finance, Inc.,
200 Clarendon Street, 37th Floor, Boston, Massachusetts 02116, Telephone: (617)
516-2000, Facsimile: (617) 516-2010, Attention: BCC Middle Market CLO 2019-1,
LLC, or at any other address previously furnished in writing to the other
parties hereto;

 

(iv)          Natixis Securities Americas LLC, as Placement Agent, shall be
sufficient for every purpose hereunder if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
telecopy in legible form, addressed to Natixis Securities Americas LLC, 1251
Avenue of the Americas, New York, NY 10020, Attention: Global Structured Credit
and Solutions, or at any other address previously furnished in writing to the
Issuer and the Collateral Trustee by the Placement Agent;

 

(v)           a Hedge Counterparty shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered or sent by overnight courier service
or by facsimile in legible form to such Hedge Counterparty addressed to it at
the address specified in the relevant Hedge Agreement or at any other address
previously furnished in writing to the Issuer or the Collateral Trustee by such
Hedge Counterparty;

 

(vi)          the Administrator shall be sufficient for every purpose hereunder
if made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery or by facsimile in legible form, to the
Administrator addressed to it at MaplesFS Limited, P.O. Box 1093, Boundary Hall,
Cricket Square, Grand Cayman KY1-1102, Cayman Islands; Attention: BCC Middle
Market CLO 2019-1, LLC; and

 

(vii)         the Cayman Islands Stock Exchange shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by

 

154

--------------------------------------------------------------------------------



 

overnight courier service or by telecopy in legible form, addressed to The
Cayman Islands Stock Exchange, PO Box 2408, Grand Cayman KY1-1105, Cayman
Islands, or via email: Listing@csx.ky, with a copy to Maples and Calder in its
capacity as listing advisor at Maples and Calder, PO Box 309, Ugland House,
Grand Cayman KY1-1104, Cayman Islands; Attention: BCC Middle Market CLO 2019-1,
LLC.

 

(b)           The parties hereto agree that all 17g-5 Information provided to
any of the Rating Agencies, or any of their respective officers, directors or
employees, be given or provided to such Rating Agencies pursuant to, in
connection with or related, directly or indirectly, to this Indenture, the
Portfolio Management Agreement, the Collateral Administration Agreement, any
transaction document relating hereto, the Assets or the Debt, shall be in each
case furnished directly to the Rating Agencies at the address set forth in the
following paragraph with a prior electronic copy to the Issuer or the
Information Agent, as provided in Section 2A of the Collateral Administration
Agreement (for forwarding to the 17g-5 Website in accordance with the Collateral
Administration Agreement).  The Issuer also shall furnish such other information
regarding the Issuer or the Assets as may be reasonably requested by the Rating
Agencies to the extent the Issuer has or can obtain such information without
unreasonable effort or expense.  Notwithstanding the foregoing, the failure to
deliver such notices or copies shall not constitute an Event of Default under
this Indenture.  Any confirmation of the rating by the Rating Agencies required
hereunder shall be in writing.

 

Any request, demand, authorization, direction, order, notice, consent, waiver or
Act of Holders or other documents provided or permitted by this Indenture,
including the 17g-5 Information, to be made upon, given or furnished to, or
filed with the Rating Agencies shall be given in accordance with, and subject
to, the provisions of Section 14.16 hereof and Section 2A of the Collateral
Administration Agreement and shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing to each Rating Agency
addressed to it at (i) in the case of S&P, 55 Water Street, 41st Floor, New
York, New York, 10041-0003 or by email to CDO_Surveillance@spglobal.com;
provided, that (x) in respect of any request to S&P for a confirmation of its
Initial Ratings of each Class of Debt pursuant to Section 7.17(c), such request
must be submitted by email to CDOEffectiveDatePortfolios@spglobal.com, (y) in
respect of any application for a ratings estimate by S&P in respect of a
Collateral Obligation, Information must be submitted to
creditestimates@spglobal.com and (z) in respect of any request to S&P for S&P
CDO Monitor, such request must be submitted by email to CDOMonitor@spglobal.com
and (ii) in the case of Fitch, by email to cdo.surveillance@fitchratings.com;
provided that, in respect of any notice required or any information reasonably
requested by Fitch in connection with a credit estimate or credit opinion
pursuant to Section 10.10, by email to uscor.modelbasedco@fitchratings.com.

 

(c)           In the event that any provision in this Indenture calls for any
notice or document to be delivered simultaneously to the Collateral Trustee and
any other person or entity, the Collateral Trustee’s receipt of such notice or
document shall entitle the Collateral Trustee to assume that such notice or
document was delivered to such other person or entity unless otherwise expressly
specified herein.

 

(d)           Notwithstanding any provision to the contrary contained herein or
in any agreement or document related thereto, any report, statement or other
information required to be

 

155

--------------------------------------------------------------------------------



 

provided by the Issuer or the Collateral Trustee (except information required to
be provided to the Cayman Islands Stock Exchange) may be provided by providing
access to a website containing such information.

 

(e)           The Bank (in each of its capacities) agrees to accept and act upon
instructions or directions pursuant to this Indenture or any other document
executed in connection therewith sent by unsecured email, facsimile transmission
or other similar unsecured electronic methods, provided, however, that any
person providing such instructions or directions shall provide to the Bank an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing.  If such person elects to give the Bank
email or facsimile instructions (or instructions by a similar electronic method)
and the Bank in its discretion elects to act upon such instructions, the Bank’s
reasonable understanding of such instructions shall be deemed controlling.  The
Bank shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Bank’s reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction.  Any person providing such instructions or
directions agrees to assume all risks arising out of the use of such electronic
methods to submit instructions and directions to the Bank, including without
limitation the risk of the Bank acting on unauthorized instructions, and the
risk of interception and misuse by third parties, and acknowledges and agrees
that there may be more secure methods of transmitting such instructions than the
method(s) selected by it and agrees that the security procedures (if any) to be
followed in connection with its transmission of such instructions provide to it
a commercially reasonable degree of protection in light of its particular needs
and circumstances.

 

Section 14.4.               Notices to Holders; Waiver.  Except as otherwise
expressly provided herein, where this Indenture provides for notice to Holders
of any event,

 

(a)           such notice shall be sufficiently given to Holders if in writing
and mailed, first class postage prepaid, to each Holder affected by such event,
at the address of such Holder as it appears in the Register or, as applicable,
in accordance with the procedures at DTC, as soon as reasonably practicable but
in any case not earlier than the earliest date and not later than the latest
date, prescribed for the giving of such notice; and

 

(b)           such notice shall be in the English language.

 

Such notices shall be deemed to have been given on the date of such mailing.

 

Where this Indenture provides for notice to holders of Interests, such notice
shall be sufficiently given if in writing and mailed, first class postage
prepaid, or by overnight delivery service to Issuer, or by electronic mail
transmission, at the Issuer’s address pursuant to Section 14.3 hereof with a
copy to the Portfolio Manager. The Issuer (or the Portfolio Manager on its
behalf) shall forward all notices received pursuant to the preceding sentence to
the holders of Interests.  The Issuer (or the Portfolio Manager on its behalf)
shall provide notice and a consent solicitation package to each holder of an
Interest to the extent that such holder’s consent or approval is required
hereunder.  The Issuer (or the Portfolio Manager on its behalf) shall provide

 

156

--------------------------------------------------------------------------------



 

written notice to the Collateral Trustee confirming any such approval or consent
obtained from the requisite holders of the Interests.

 

The Collateral Trustee shall deliver to the Holders any information or notice
relating to this Indenture requested to be so delivered by at least 25% of the
Holders of any Class of Debt (by Aggregate Outstanding Amount), at the expense
of the Issuer.

 

The Collateral Trustee shall deliver to any Holder of Debt or any Person that
has certified to the Collateral Trustee in a writing substantially in the form
of Exhibit D to this Indenture that it is the owner of a beneficial interest in
a Global Note, any information or notice requested to be so delivered by a
Holder or a Person that has made such certification that is reasonably available
to the Collateral Trustee and all related costs will be borne by the requesting
Holder or Person.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders.  In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Collateral Trustee shall constitute a sufficient
notification to such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Holders shall be filed with the Collateral Trustee but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

Section 14.5.               Effect of Headings and Table of Contents.  The
Article and Section headings herein (including those used in cross-references
herein) and the Table of Contents are for convenience only and shall not affect
the construction hereof.

 

Section 14.6.               Successors and Assigns.  All covenants and
agreements in this Indenture by the Co-Issuers shall bind their respective
successors and assigns, whether so expressed or not.

 

Section 14.7.               Separability.  Except to the extent prohibited by
applicable law, in case any provision in this Indenture or in the Debt shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

Section 14.8.               Benefits of Indenture.  Nothing in this Indenture or
in the Debt, expressed or implied, shall give to any Person, other than the
parties hereto and their successors hereunder, the Portfolio Manager, the
Holders of the Debt, the Collateral Administrator, the Loan Agent and (to the
extent provided herein), the Administrator (solely in its capacity as such) and
the other Secured Parties any benefit or any legal or equitable right, remedy or
claim under this Indenture.

 

157

--------------------------------------------------------------------------------



 

Section 14.9.               Legal Holidays.  In the event that the date of any
Distribution Date or Redemption Date or Stated Maturity shall not be a Business
Day, then notwithstanding any other provision of the Debt or this Indenture,
payment need not be made on such date, but may be made on the next succeeding
Business Day with the same force and effect as if made on the nominal date of
any such Distribution Date, Redemption Date or Stated Maturity date, as the case
may be, and except as provided in the definition of “Interest Accrual Period” no
interest shall accrue on such payment for the period from and after any such
nominal date.

 

Section 14.10.            Governing Law.  THIS INDENTURE AND THE DEBT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED IN ALL RESPECTS (WHETHER IN CONTRACT OR IN TORT) BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS.

 

Section 14.11.            Submission to Jurisdiction.  With respect to any
Proceeding relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture, each party irrevocably:  (i) submits
to the non-exclusive jurisdiction of the Supreme Court of the State of New York
sitting in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing herein precludes any of the parties
from bringing Proceedings in any other jurisdiction, nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

Section 14.12.            Counterparts.  This instrument may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

Section 14.13.            Acts of Issuer.  Any report, information,
communication, request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or performed by
the Issuer shall be effective if given or performed by the Issuer or by the
Portfolio Manager on the Issuer’s behalf.

 

Section 14.14.            Confidential Information.    (a) The Collateral
Trustee, the Collateral Administrator, the Loan Agent and each Holder of Debt
shall maintain the confidentiality of all Confidential Information in accordance
with procedures adopted by the Issuer or such Holder in good faith to protect
Confidential Information of third parties delivered to such Person; provided
that such Person may deliver or disclose Confidential Information to:  (i) such
Person’s directors, trustees, officers, auditors, employees, agents, attorneys
and affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.14 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Debt;

 

158

--------------------------------------------------------------------------------



 

(ii) with the consent of the Co-Issuers and the Portfolio Manager, such Person’s
financial advisors and other professional advisors (including auditors and
attorneys) who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.14 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Debt; (iii) any other Holder; (iv) any Person of the type that would be, to such
Person’s knowledge, permitted to acquire Debt in accordance with the
requirements of Section 2.6 hereof to which such Person sells or offers to sell
any such Debt or any part thereof (if such Person has agreed in writing prior to
its receipt of such Confidential Information to be bound by the provisions of
this Section 14.14); (v) with the consent of the Co-Issuers and the Portfolio
Manager, any other Person from which such former Person offers to purchase any
security of the Co-Issuers (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 14.14); (vi) any Federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, reinsurers and liquidity and credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 14.14; (viii) S&P or Fitch;
(ix) any other Person with the written consent of the Co-Issuers and the
Portfolio Manager; (x) any other disclosure that is permitted or required under
this Indenture, the Credit Agreement or the Collateral Administration Agreement;
or (xi) any other Person to which such delivery or disclosure may be necessary
or appropriate (A) to effect compliance with any law, rule, regulation or order
applicable to such Person, (B) in response to any subpoena or other legal
process upon prior notice to the Co-Issuers (unless prohibited by applicable
law, rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party upon prior notice
to the Co-Issuers (unless prohibited by applicable law, rule, order or decree or
other requirement having the force of law) or (D) if an Event of Default has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Debt or this
Indenture; and provided, further, however, that delivery to Holders by the
Collateral Trustee, the Loan Agent or the Collateral Administrator of any report
or information required by the terms of this Indenture to be provided to Holders
shall not be a violation of this Section 14.14.  Each Holder of Debt agrees,
except as set forth in clauses (vi), (vii) and (x) above, that it shall use the
Confidential Information for the sole purpose of making an investment in the
Debt or administering its investment in the Debt; and that none of the
Collateral Trustee, the Loan Agent nor the Collateral Administrator shall be
required or authorized to disclose to Holders any Confidential Information in
violation of this Section 14.14.  In the event of any required disclosure of the
Confidential Information by such Holder, such Holder agrees to use reasonable
efforts to protect the confidentiality of the Confidential Information.  Each
Holder of Debt, by its acceptance of an interest in the Debt, shall be deemed to
have agreed to be bound by and to be entitled to the benefits of this
Section 14.14.  Notwithstanding the foregoing, the Collateral Trustee, the Loan
Agent, the Collateral Administrator, the Holders and beneficial owners of the
Debt (and each of their respective employees, representatives or other agents)
may disclose to any and all Persons, without limitation of any kind, the U.S.
federal, state and local income tax treatment of the Issuer and the transactions
contemplated by this Indenture and all materials of any kind (including opinions
or

 

159

--------------------------------------------------------------------------------



 

other tax analyses) that are provided to them relating to such U.S. federal,
state and local income tax treatment.

 

(b)           For the purposes of this Section 14.14, “Confidential Information”
means (i) information delivered to the Collateral Trustee, the Collateral
Administrator, the Loan Agent or any Holder of Debt by or on behalf of the
Co-Issuers in connection with and relating to the transactions contemplated by
or otherwise pursuant to this Indenture or the Credit Agreement (including,
without limitation, information relating to Obligors) and (ii) other information
or communications marked or otherwise identified as confidential; provided, that
such term does not include (A) information that (i) was publicly known or
otherwise known to the Collateral Trustee, the Loan Agent, the Collateral
Administrator or such Holder prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Collateral Trustee, the Loan Agent, the Collateral Administrator, any Holder or
any person acting on behalf of the Collateral Trustee, the Loan Agent, the
Collateral Administrator or any Holder; (iii) otherwise is known or becomes
known to the Collateral Trustee, the Loan Agent, the Collateral Administrator or
any Holder other than (x) through disclosure by the Co-Issuers or (y) to the
knowledge of the Collateral Trustee, the Loan Agent, the Collateral
Administrator or a Holder, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Co-Issuers or a
contractual duty to the Co-Issuers; or (iv) is allowed to be treated as
non-confidential by consent of the Co-Issuers; or (B) to the extent disclosed by
a Holder to a Person of the type that would be, to such Holder’s knowledge,
permitted to acquire Debt in accordance with the requirements of Section 2.6
hereof and, if applicable, the Credit Agreement, and to which such Holder sells
or offers to sell any such Debt or any part thereof, (i) any report delivered to
a Holder by the Collateral Trustee, the Loan Agent or the Collateral
Administrator in accordance with this Indenture, (ii) any Transaction Document
or (iii) the Offering Circular.

 

(c)           Notwithstanding the foregoing, the Collateral Trustee, the Loan
Agent and the Collateral Administrator may disclose Confidential Information to
the extent disclosure may be required by law or by any regulatory or
governmental authority and the Collateral Trustee and the Collateral
Administrator may disclose on a confidential basis any Confidential Information
to its agents, attorneys and auditors in connection with the performance of its
responsibilities hereunder.

 

Section 14.15.            Liability of the Co-Issuers. Notwithstanding any other
terms of this Indenture, the Credit Agreement, the Debt or any other agreement
entered into between, inter alia, the Co-Issuers or otherwise, the Co-Issuers
shall not have any liability whatsoever to the each other under this Indenture,
the Credit Agreement, the Debt, any such agreement or otherwise and, without
prejudice to the generality of the foregoing, the Co-Issuers shall not be
entitled to take any action to enforce, or bring any action or Proceeding, in
respect of this Indenture, the Credit Agreement, the Debt, any such agreement or
otherwise against each other.  In particular, the Co-Issuers shall not be
entitled to petition or take any other steps for the winding up or bankruptcy of
each other nor shall either have any claim in respect to any assets of each
other.

 

Section 14.16.            17g-5 Information.       (a) The Co-Issuers shall
comply with their obligations under Rule 17g-5 promulgated under the Exchange
Act (“Rule 17g-5”), by posting,

 

160

--------------------------------------------------------------------------------



 

or causing their agent to post, on the 17g-5 Website, no later than the time
such information (which shall not include any reports from the Issuer’s
Independent accountants appointed pursuant to Section 10.9) is provided to the
Rating Agencies, all information that the Co-Issuers or other parties on their
behalf, including the Collateral Trustee and the Portfolio Manager, provide to
the Rating Agencies for the purposes of determining the initial credit rating of
the Debt or undertaking credit rating surveillance of the Debt (the “17g-5
Information”).  At all times while any Debt is rated by any Rating Agency or any
other NRSRO, the Co-Issuers shall engage a third party to forward 17g-5
Information to the Issuer’s Posting Email (as defined in the Collateral
Administration Agreement) for forwarding to the 17g-5 Website.  On the Closing
Date, the Issuer shall engage the Collateral Administrator (in such capacity,
the “Information Agent”), to forward 17g-5 Information it receives from the
Issuer, the Collateral Trustee or the Portfolio Manager to the 17g-5 Website in
accordance with Section 2A of the Collateral Administration Agreement.

 

(b)           To the extent any of the Co-Issuers, the Collateral Trustee or the
Portfolio Manager are engaged in oral communications with any Rating Agency, for
the purposes of determining the initial credit rating of the Debt or undertaking
credit rating surveillance of the Debt, the party communicating with such Rating
Agency shall cause such oral communication to either be (x) recorded and an
audio file containing the recording to be promptly delivered to the Information
Agent for posting to the 17g-5 Website or (y) summarized in writing and the
summary to be promptly delivered to the Information Agent for posting to the
17g-5 Website.

 

(c)           Notwithstanding the requirements herein, neither the Collateral
Trustee nor the Collateral Administrator shall have any obligation to engage in
or respond to any oral communications, for the purposes of determining the
initial credit rating of the Debt or undertaking credit rating surveillance of
the Debt, with any Rating Agency or any of their respective officers, directors
or employees.

 

(d)           Neither the Collateral Trustee nor the Collateral Administrator
shall be responsible for maintaining the 17g-5 Website, posting any 17g-5
Information to the 17g-5 Website or assuring that the 17g-5 Website complies
with the requirements of this Indenture, Rule 17g-5, or any other law or
regulation.  In no event shall the Collateral Trustee nor the Collateral
Administrator be deemed to make any representation in respect of the content of
the 17g-5 Website or compliance of the 17g-5 Website with this Indenture,
Rule 17g-5, or any other law or regulation.

 

(e)           Neither the Collateral Trustee nor the Collateral Administrator
shall be responsible or liable for the dissemination of any identification
numbers or passwords for the 17g-5 Website, including by the Co-Issuers, the
Rating Agencies, the NRSROs, any of their agents or any other party.  Neither
the Collateral Trustee nor the Collateral Administrator shall be liable for the
use of any information posted on the 17g-5 Website, whether by the Co-Issuers,
the Rating Agencies, the NRSROs or any other third party that may gain access to
the 17g-5 Website or the information posted thereon.

 

(f)            Notwithstanding anything herein to the contrary, the maintenance
by the Collateral Trustee of the website described in Section 10.7(h) shall not
be deemed as compliance by or on behalf of the Issuer with Rule 17g-5 or any
other law or regulation related thereto.

 

161

--------------------------------------------------------------------------------



 

(g)           Notwithstanding anything to the contrary in this Indenture, a
breach of this Section 14.16 shall not constitute a Default or Event of Default.

 

(h)           For the avoidance of doubt, no reports of the Issuer’s Independent
accountants appointed pursuant to Section 10.9 shall be posted to the 17g-5
Website.

 

Section 14.17.            Rating Agency Conditions.  (a) Notwithstanding the
terms of the Portfolio Management Agreement, any Hedge Agreement or other
provisions of this Indenture, if any action under the Portfolio Management
Agreement, any Hedge Agreement or this Indenture requires satisfaction of the
S&P Rating Condition or the Global Rating Agency Condition (each, a “Rating
Agency Condition”) as a condition precedent to such action, if the party (the
“Requesting Party”) required to obtain satisfaction of such Rating Agency
Condition has made a request to any Rating Agency for satisfaction of such
Rating Agency Condition and, within ten (10) Business Days of the request for
satisfaction of such Rating Agency Condition being posted to the 17g-5 Website,
such Rating Agency has not replied to such request or has responded in a manner
that indicates that such Rating Agency is neither reviewing such request nor
waiving the requirement for satisfaction of such Rating Agency Condition, then
such Requesting Party shall be required to confirm that the applicable Rating
Agency has received the request, and, if it has, promptly (but in no event later
than one Business Day thereafter) request satisfaction of the related Rating
Agency Condition again.

 

(b)           Any request for satisfaction of any Rating Agency Condition made
by the Issuer, the Co-Issuer or Collateral Trustee, as applicable, pursuant to
this Indenture, shall be made in writing, which writing shall contain a cover
page indicating the nature of the request for satisfaction of such Rating Agency
Condition, and shall contain all back-up material necessary for the applicable
Rating Agency to process such request.  Such written request for satisfaction of
such Rating Agency Condition shall be provided in electronic format to the
Information Agent for posting on the 17g-5 Website in accordance with
Section 14.16 hereof and Section 2A of the Collateral Administration Agreement,
and after receiving confirmation of such posting (which may be in the form of an
automatic email notification of posting delivered by the 17g-5 Website to such
party), the Issuer, the Co-Issuer or Collateral Trustee, as applicable, shall
send the request for satisfaction of such Rating Agency Condition to the Rating
Agencies in accordance with the delivery instructions set forth in
Section 14.3(b).

 

Section 14.18.            Waiver of Jury Trial.  THE COLLATERAL TRUSTEE, HOLDERS
(BY THEIR ACCEPTANCE OF AN INTEREST IN THE DEBT) AND EACH OF THE CO-ISSUERS
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED
BY APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
INDENTURE, THE DEBT OR ANY OTHER RELATED DOCUMENTS, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE
COLLATERAL TRUSTEE, HOLDERS OR EITHER OF THE CO-ISSUERS.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE COLLATERAL TRUSTEE AND THE CO-ISSUERS TO ENTER INTO
THIS INDENTURE.

 

162

--------------------------------------------------------------------------------



 

Section 14.19.            Escheat.

 

In the absence of a written request from the Co-Issuers to return unclaimed
funds to the Co-Issuers, the Collateral Trustee may from time to time following
the final Distribution Date with respect to the Debt deliver all unclaimed funds
to or as directed by applicable escheat authorities, as determined by the
Collateral Trustee in its sole discretion, in accordance with the customary
practices and procedures of the Collateral Trustee and subject to applicable
escheatment laws.  Any unclaimed funds held by the Collateral Trustee pursuant
to this Section 14.19 shall be held uninvested and without any liability for
interest.

 

Section 14.20.            Records.

 

For the term of the Debt, copies of the Issuer LLC Agreement, the limited
liability company agreement and Resolutions of the Co-Issuer and this Indenture
shall be available for inspection by the Holders of the Debt in electronic form
at the office of the Collateral Trustee upon prior written request and during
normal business hours of the Collateral Trustee.

 

ARTICLE XV

 

ASSIGNMENT OF PORTFOLIO MANAGEMENT AGREEMENT

 

Section 15.1.               Assignment of Portfolio Management Agreement.
(a) The Issuer hereby acknowledges that its Grant pursuant to the first Granting
Clause hereof includes all of the Issuer’s estate, right, title and interest in,
to and under the Portfolio Management Agreement, including (i) the right to give
all notices, consents and releases thereunder, (ii) the right to give all
notices of termination and to take any legal action upon the breach of an
obligation of the Portfolio Manager thereunder, including the commencement,
conduct and consummation of Proceedings at law or in equity, (iii) the right to
receive all notices, accountings, consents, releases and statements thereunder
and (iv) the right to do any and all other things whatsoever that the Issuer is
or may be entitled to do thereunder; provided, however, that except as otherwise
expressly set forth in this Indenture, the Collateral Trustee shall not have the
authority to exercise any of the rights set forth in (i) through (iv) above or
that may otherwise arise as a result of the Grant until the occurrence of an
Event of Default hereunder and such authority shall terminate at such time, if
any, as such Event of Default is cured or waived.  From and after the occurrence
and continuance of an Event of Default, the Portfolio Manager shall continue to
perform and be bound by the provisions of the Portfolio Management Agreement and
this Indenture.  The Collateral Trustee shall be entitled to rely and be
protected in relying upon all actions and omissions to act of the Portfolio
Manager thereafter as fully as if no Event of Default had occurred.

 

(b)           The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Portfolio Management
Agreement, or increase, impair or alter the rights and obligations of the
Portfolio Manager under the Portfolio Management Agreement, nor shall any of the
obligations contained in the Portfolio Management Agreement be imposed on the
Collateral Trustee.

 

163

--------------------------------------------------------------------------------



 

(c)           Upon the retirement of the Debt, the payment of all amounts
required to be paid pursuant to the Priority of Distributions and the release of
the Assets from the lien of this Indenture, this assignment and all rights
herein assigned to the Collateral Trustee for the benefit of the Holders shall
cease and terminate and all the estate, right, title and interest of the
Collateral Trustee in, to and under the Portfolio Management Agreement shall
revert to the Issuer and no further instrument or act shall be necessary to
evidence such termination and reversion.

 

(d)           The Issuer represents that the Issuer has not executed any other
assignment of the Portfolio Management Agreement.

 

(e)           The Issuer agrees that this assignment is irrevocable, and that it
shall not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith.  The Issuer shall, from time to time
upon the request of the Collateral Trustee, execute all instruments of further
assurance and all such supplemental instruments with respect to this assignment
as the Collateral Trustee may reasonably specify.

 

(f)            The Issuer hereby agrees that the Issuer shall not enter into any
agreement amending, modifying or terminating the Portfolio Management Agreement
except in accordance with the terms of the Portfolio Management Agreement.

 

(g)           The Collateral Trustee shall have no obligations under the
Portfolio Management Agreement.

 

ARTICLE XVI

 

HEDGE AGREEMENTS

 

Section 16.1.               Hedge Agreements.       (a) The Issuer may enter
into Hedge Agreements from time to time on and after the Closing Date solely for
the purpose of managing interest rate and other risks in connection with the
Issuer’s issuance of, and making payments on, the Debt.  The Issuer shall
promptly provide notice of entry into any Hedge Agreement to the Collateral
Trustee and the Loan Agent.  Notwithstanding anything to the contrary contained
in this Indenture, the Issuer (or the Portfolio Manager on behalf of the Issuer)
shall not enter into any Hedge Agreement unless (i) either (1) the Portfolio
Manager is registered as a commodity pool operator with the CFTC or (2) the
Portfolio Manager is exempt from registration with the CFTC as a commodity pool
operator, (ii) the Global Rating Agency Condition has been satisfied with
respect thereto, (iii) the consent of a Majority of the Controlling Class is
obtained, (iv) such Hedge Agreement is an interest rate or foreign exchange
derivative and the terms of such derivative relate to the loans and reduce the
interest rate or foreign exchange risks related to the loans and (v) the Issuer
receives written advice of counsel that the Issuer entering into such Hedge
Agreement will not, in and of itself, cause the Issuer to become a “covered
fund” as defined for purposes of the Volcker Rule.  The Issuer shall provide a
copy of each Hedge Agreement to the Collateral Trustee and each Rating Agency.

 

Each Hedge Agreement shall contain appropriate limited recourse and non-petition
provisions equivalent (mutatis mutandis) to those contained in
Section 2.8(i) and Section 5.4(d). 

 

164

--------------------------------------------------------------------------------



 

Each Hedge Counterparty shall be required to have, at the time that the Issuer
enters into any Hedge Agreement with any such Hedge Counterparty, the Required
Hedge Counterparty Ratings, unless (x) the S&P Rating Condition is satisfied or
credit support is provided as set forth in the Hedge Agreement and (y) such
Hedge Counterparty has the minimum ratings required by Fitch at the time the
Issuer enters into such Hedge Agreement, unless Fitch provides written
confirmation that such Hedge Counterparty is not required to have such minimum
ratings.  Payments with respect to Hedge Agreements shall be subject to
Article XI.  Each Hedge Agreement shall contain an acknowledgement by the Hedge
Counterparty that the obligations of the Issuer to the Hedge Counterparty under
the relevant Hedge Agreement shall be payable in accordance with Article XI of
this Indenture.

 

(b)           In the event of any early termination of a Hedge Agreement with
respect to which the Hedge Counterparty is the sole “defaulting party” or
“affected party” (each as defined in the Hedge Agreements), (i) any termination
payment paid by the Hedge Counterparty to the Issuer may be paid to a
replacement Hedge Counterparty at the direction of the Portfolio Manager and
(ii) any payment received from a replacement Hedge Counterparty may be paid to
the replaced Hedge Counterparty at the direction of the Portfolio Manager under
the terminated Hedge Agreement.

 

(c)           The Issuer (or the Portfolio Manager on its behalf) shall, upon
receiving written notice of the exposure calculated under a credit support annex
to any Hedge Agreement, if applicable, make a demand to the relevant Hedge
Counterparty and its credit support provider, if applicable, for securities
having a value under such credit support annex equal to the required credit
support amount.

 

(d)           Each Hedge Agreement shall, at a minimum, permit the Issuer to
terminate such agreement (with the Hedge Counterparty bearing the costs of any
replacement Hedge Agreement) if such Hedge Counterparty fails to do any of the
following as and when applicable.

 

If any S&P rating or any Fitch rating of the Hedge Counterparty (or its
guarantor under the Hedge Agreement) no longer meets the Required Hedge
Counterparty Rating of S&P or Fitch, as applicable, such Hedge Counterparty
must, at its own cost, assign the Hedge Agreement to a Hedge Counterparty within
sixty (60) Business Days, and if such assignment has not been accomplished
within ten (10) days, provide Hedge Counterparty Credit Support pending such
assignment.

 

(e)           The Issuer shall give prompt notice to each Rating Agency of any
termination of a Hedge Agreement or agreement to provide Hedge Counterparty
Credit Support.  Any collateral received from a Hedge Counterparty under a Hedge
Agreement shall be deposited in the Hedge Counterparty Collateral Account.

 

(f)            If a Hedge Counterparty has defaulted in the payment when due of
its obligations to the Issuer under the Hedge Agreement, the Portfolio Manager
shall make a demand on the Hedge Counterparty (or its guarantor under the Hedge
Agreement) with a copy to the Portfolio Manager, demanding payment by the close
of business on such date (or by such time on the next succeeding Business Day if
such knowledge is obtained after 11:30 a.m., New York time).

 

165

--------------------------------------------------------------------------------



 

(g)           Each Hedge Agreement shall provide that it may not be terminated
due to the occurrence of an Event of Default until liquidation of the Assets has
commenced.

 

[Signature page follows]

 

166

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

 

BCC MIDDLE MARKET CLO 2019-1,
LLC, as Issuer

 

 

 

By:

Bain Capital Specialty Finance, Inc.,

 

 

its designated manager

 

 

 

 

 

/s/ Andrew S. Viens

 

By:

 

Name: Andrew S. Viens

 

Title: Managing Director

 

[Signatures continue on the following page.]

 

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------



 

 

BCC MIDDLE MARKET CLO 2019-1 CO-
ISSUER, LLC, as Co-Issuer

 

 

 

 

 

/s/ Edward L. Truitt, Jr.

 

By:

 

Name: Edward L. Truitt, Jr.

 

Title: Independent Manager

 

[Signatures continue on the following page.]

 

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,  as Collateral Trustee

 

 

 

 

 

By:

/s/ Michael J. Baker

 

Name: Michael J. Baker

 

Title: Vice President

 

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------



 

Annex A

 

DEFINITIONS

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms shall have the respective meanings set forth below for all
purposes of this Indenture:

 

“17g-5 Information”:  The meaning specified in Section 14.16(a).

 

“17g-5 Website”:  A password-protected internet website which shall initially be
located at https://www.structuredfn.com.  Any change of the 17g-5 Website shall
only occur after notice has been delivered by the Issuer to the Information
Agent, the Collateral Trustee, the Collateral Administrator, the Portfolio
Manager and the Rating Agencies setting the date of change and new location of
the 17g-5 Website.

 

“Accepted Purchase Request”: The meaning specified in Section 9.8(c).

 

“Accountants’ Effective Date AUP Reports”: Collectively the Accountants’
Effective Date Comparison AUP Report and Accountants’ Effective Date
Recalculation AUP Report.

 

“Accountants’ Effective Date Comparison AUP Report”:  An agreed-upon procedures
report of the Independent certified public accountants appointed by the Issuer
pursuant to Section 10.9(a) delivered pursuant to Section 7.17(c)(x)(i).

 

“Accountants’ Effective Date Recalculation AUP Report”:  An agreed-upon
procedures report of the Independent certified public accountants appointed by
the Issuer pursuant to Section 10.9(a) delivered pursuant to
Section 7.17(c)(x)(ii).

 

“Accountants’ Report”:  A report regarding the application of agreed upon
procedures provided by accountants appointed by the Issuer pursuant to
Section 10.9(a), which may be the firm of accountants that reviews or performs
procedures with respect to the financial reports prepared by the Issuer or the
Portfolio Manager.

 

“Accounts”:  Each of (i) the Payment Account, (ii) the Collection Account,
(iii) the Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense
Reserve Account, (vi) the Reserve Account, (vii) the Custodial Account,
(viii) the Ongoing Expense Smoothing Account, (ix) the Contribution Account and
(x) each Hedge Counterparty Collateral Account (if any).

 

“Act” and “Act of Holders”:  The respective meanings specified in Section 14.2.

 

“Additional Debt”:  Any Debt issued or incurred pursuant to Section 2.4.

 

“Additional Debt Closing Date”:  The closing date for the issuance or incurrence
of any Additional Debt pursuant to Section 2.4 as set forth in an indenture
supplemental to this Indenture pursuant to Section 8.1.

 

A-1

--------------------------------------------------------------------------------



 

“Adjusted Collateral Principal Amount”:  As of any date of determination,
(a) the Aggregate Principal Balance of the Collateral Obligations, including the
funded and unfunded balance on any Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation, but excluding Defaulted Obligations, Discount
Obligations and Closing Date Participation Interests; plus (b) without
duplication, the amounts on deposit in the Collection Account representing
Principal Proceeds and in the Ramp-Up Account (including Eligible Investments
therein); plus (c) for all Defaulted Obligations that have been Defaulted
Obligations for (x) less than three years, the S&P Collateral Value of all such
Defaulted Obligations or (y) three years or longer, zero; plus (d) with respect
to each Discount Obligation, the product of (i) the Principal Balance of such
Discount Obligation as of such date, multiplied by (ii) the purchase price of
such Discount Obligation (expressed as a percentage of par), excluding accrued
interest and any syndication or upfront fees paid to the Issuer, but including,
at the discretion of the Portfolio Manager, the amount of any related
transaction costs (including assignment fees) paid by the Issuer to the seller
of the Collateral Obligations or its agent; plus (e) if such date of
determination is on or after the Effective Date, the aggregate, for each Closing
Date Participation Interest, of the S&P Recovery Amount thereof; minus (f) the
Excess CCC Adjustment Amount; provided that, with respect to any Collateral
Obligation that satisfies more than one of the definitions under clauses
(c) through (f) above will, for the purposes of this definition, be treated as
belonging to the category of Collateral Obligations which results in the lowest
Adjusted Collateral Principal Amount on any date of determination.

 

“Administration Agreement”:  An agreement between the Administrator and the
Issuer relating to the various administrative and corporate management functions
the Administrator will perform on behalf of the Issuer, including communications
with the general public and the provision of certain clerical, administrative
and other services in the Cayman Islands, as such agreement may be amended,
supplemented or varied from time to time.

 

“Administrative Expense Cap”:  An amount equal on any Distribution Date (when
taken together with any Administrative Expenses paid in the order of priority
contained in the definition thereof during the period since the preceding
Distribution Date or, in the case of the first Distribution Date, the Closing
Date) to the sum of (a)  0.02% per annum (prorated for the related Interest
Accrual Period on the basis of a 360-day year and the actual number of days
elapsed) of the Basis Amount on the Determination Date relating to the
immediately preceding Distribution Date (or, for purposes of calculating this
clause (a) in connection with the first Distribution Date, on the Closing Date)
and (b) U.S.$200,000 per annum (prorated for the related Interest Accrual Period
on the basis of a 360-day year comprised of twelve 30-day months); provided
that, if the amount of Administrative Expenses paid pursuant to
Section 11.1(a)(i)(A) (including any excess applied in accordance with this
proviso) on the three immediately preceding Distribution Dates or during the
related Collection Periods is less than the stated Administrative Expense Cap
(without regard to any excess applied in accordance with this proviso) in the
aggregate for such three preceding Distribution Dates, the excess may be applied
to the Administrative Expense Cap with respect to the then-current Distribution
Date; provided, further, that in respect of each of the first three Distribution
Dates from the Closing Date, such excess amount shall be calculated based on the
Distribution Dates, if any, preceding such Distribution Date.

 

A-2

--------------------------------------------------------------------------------



 

“Administrative Expenses”:  The fees, expenses, indemnities (including, but not
limited to, attorneys’ fees and expenses, including attorneys’ fees and expenses
incurred in connection with any action, suit or proceeding brought by the party
seeking indemnity to enforce any indemnification by, or other obligation of, the
indemnifying party, and the costs of defending or prosecuting any claim) and
other amounts due or accrued with respect to any Distribution Date and payable
in the following order by the Issuer or the Co-Issuer:  first, to the Collateral
Trustee in each of its capacities pursuant hereto, second, to the Bank in each
of its other capacities pursuant to the Transaction Documents, including as Loan
Agent and Collateral Administrator, for its fees, expenses and indemnities under
the Transaction Documents and, third, on a pro rata basis to (i) the Independent
accountants, agents (other than the Portfolio Manager) and counsel of the Issuer
for fees and expenses; (ii) the Rating Agencies for fees and expenses (including
surveillance fees) in connection with any rating of the Debt, or in connection
with the rating of (or provision of credit estimates in respect of) any
Collateral Obligations; (iii) the Portfolio Manager under this Indenture and the
Portfolio Management Agreement, including without limitation reasonable
third-party expenses of the Portfolio Manager (including (x) actual fees
incurred and paid by the Portfolio Manager for its accountants, agents, counsel
and administration and (y) out-of-pocket travel and other miscellaneous expenses
incurred and paid by the Portfolio Manager in connection with the Portfolio
Manager’s management of the Collateral Obligations (including without limitation
expenses related to the workout of Collateral Obligations), which shall be
allocated among the Issuer and other clients of the Portfolio Manager to the
extent such expenses are incurred in connection with the Portfolio Manager’s
activities on behalf of the Issuer and such other clients) actually incurred and
paid in connection with the purchase or sale of any Collateral Obligations, any
other expenses actually incurred and paid in connection with the Collateral
Obligations and amounts payable pursuant to Section 5 of the Portfolio
Management Agreement but excluding the Portfolio Manager Interest; (iv) the
Administrator pursuant to the Administration Agreement and the Registered Office
Agreement and MCSL pursuant to the AML Services Agreement; (v) any other Person
in respect of any other fees or expenses permitted under this Indenture and the
documents delivered pursuant to or in connection with this Indenture (including
expenses incurred in connection with achieving FATCA Compliance or complying
with tax laws, fees and expenses incurred in connection with a Refinancing or
Re-Pricing, the payment of facility rating fees and all legal and other fees and
expenses incurred in connection with the purchase or sale of any Collateral
Obligations and any other expenses incurred in connection with the Collateral
Obligations, including any Excepted Advances), the Credit Agreement and the
Debt, including but not limited to, amounts owed to the Co-Issuer pursuant to
Section 7.1, any amounts due in respect of the listing of the Debt on any stock
exchange or trading system (including the Cayman Islands Stock Exchange) and any
costs associated with producing Certificated Notes; and (vi) any other Person in
connection with complying with the U.S. Risk Retention Rules or the EU
Securitization Laws (not including, for the avoidance of doubt, the purchase
price of any Debt or Interests for purposes of satisfying any risk retention
requirement thereunder), as applicable, including any costs or fees related to
additional due diligence or reporting requirements; provided that (x) amounts
due in respect of actions taken on or before the Closing Date shall not be
payable as Administrative Expenses but shall be payable only from the Expense
Reserve Account pursuant to Section 10.3(d), (y) for the avoidance of doubt,
amounts that are specified as payable under the Priority of Distributions that
are not specifically identified therein as Administrative Expenses (including,
without limitation, interest and principal in respect of the Debt and amounts
owing to Hedge Counterparties) shall

 

A-3

--------------------------------------------------------------------------------



 

not constitute Administrative Expenses and (z) the Portfolio Manager may direct
the payment of Rating Agency fees (only out of amounts available pursuant to
clause (b) of the definition of “Administrative Expense Cap”) other than in the
order required above if, in the Portfolio Manager’s commercially reasonable
judgment, such payments are necessary to avoid the withdrawal of any currently
assigned rating on any outstanding Class of Debt.

 

“Administrator”:  MaplesFS Limited, and its successors and assigns in such
capacity.

 

“Affiliate” or “Affiliated”:  With respect to a Person, (a) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (b) any other Person who is a director,
officer or employee (i) of such Person, (ii) of any subsidiary or parent company
of such Person or (iii) of any Person described in clause (a) above; provided
that neither the Administrator nor any special purpose entity for which it acts
as share trustee or administrator shall be deemed to be an Affiliate of the
Issuer or the Co-Issuer solely because the Administrator or any of its
Affiliates serves as administrator or share trustee for the Issuer or the
Co-Issuer. For the purposes of this definition, control of a Person shall mean
the power, direct or indirect, (x) to vote more than 50% of the securities
having ordinary voting power for the election of directors of any such Person or
(y) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise; provided that no special purpose
company to which the Portfolio Manager provides investment advisory services
shall be considered an Affiliate of the Portfolio Manager; provided, further,
that no entity to which the Administrator provides shares trustee and/or
administration services, including the provision of directors, will be
considered to be an Affiliate of the Issuer solely by reason thereof. For the
avoidance of doubt, (A) for the purposes of calculating compliance with clause
(ix) of the Concentration Limitations, an Obligor will not be considered an
“Affiliate” of any other Obligor solely due to the fact that each such Obligor
is under the control of the same financial sponsor and (B) Obligors in respect
of Collateral Obligations shall be deemed not to be Affiliates if they have
distinct corporate family ratings and/or distinct issuer credit ratings.

 

“Agent Members”:  Members of, or participants in, DTC, Euroclear or Clearstream.

 

“Aggregate Excess Funded Spread”: As of any Measurement Date, the amount
obtained by multiplying:

 

(a)           the amount equal to LIBOR applicable to the Debt during the
Interest Accrual Period (or portion thereof, in the case of the first Interest
Accrual Period) in which such Measurement Date occurs; by

 

(b)           the amount (not less than zero) equal to (i) the Aggregate
Principal Balance (including for this purpose any capitalized interest) of the
Collateral Obligations (excluding any Defaulted Obligations) as of such
Measurement Date minus (ii) the Reinvestment Target Par Balance.

 

“Aggregate Funded Spread”: As of any Measurement Date, the sum of:

 

(a)           in the case of each floating rate Collateral Obligation (excluding
any Defaulted Obligation) that bears interest at a spread over a London
interbank offered rate-based index, (i) the stated interest rate spread
(excluding any Deferrable Security to the extent of any non-cash

 

A-4

--------------------------------------------------------------------------------



 

interest and the unfunded portion of any Delayed Drawdown Collateral Obligation
and Revolving Collateral Obligation) on such Collateral Obligation above such
index multiplied by (ii) the Principal Balance (including for this purpose any
capitalized interest but excluding the unfunded portion of any Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation) of such Collateral
Obligation; and

 

(b)           in the case of each floating rate Collateral Obligation (excluding
any Defaulted Obligation) that bears interest at a spread over an index other
than a London interbank offered rate-based index, (i) the excess of the sum of
such spread and such index (excluding any Deferrable Security to the extent of
any non-cash interest and the unfunded portion of any Delayed Drawdown
Collateral Obligation and Revolving Collateral Obligation) over LIBOR as of the
immediately preceding Interest Determination Date (which spread or excess may be
expressed as a negative percentage) multiplied by (ii) the Principal Balance
(including for this purpose any capitalized interest but excluding the unfunded
portion of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation) of each such Collateral Obligation; provided that, for purposes of
both clauses (a) and (b) of this definition, the interest rate spread with
respect to any floating rate Collateral Obligation that has a floor based on the
London interbank offer rate will be deemed to be the stated interest rate spread
plus, if positive, (x) the value of such floor minus (y) LIBOR as of the
immediately preceding Interest Determination Date.

 

“Aggregate Outstanding Amount”:  With respect to any of the Debt as of any date,
the aggregate unpaid principal amount of such Debt Outstanding on such date.

 

“Aggregate Principal Balance”:  When used with respect to all or a portion of
the Collateral Obligations or the Pledged Obligations, the sum of the Principal
Balances of all or of such portion of the Collateral Obligations or Pledged
Obligations, respectively.

 

“Aggregate Ramp-Up Par Amount”:  An amount equal to U.S.$500,000,000.

 

“Aggregate Ramp-Up Par Condition”:  A condition satisfied as of the end of the
Ramp-Up Period and on any date of determination thereafter if the Issuer has
purchased, or entered into binding commitments to purchase, Collateral
Obligations, including Collateral Obligations acquired by the Issuer on or prior
to the Closing Date and together with the amount of any proceeds of prepayments,
maturities or redemptions of Collateral Obligations purchased by the Issuer
prior to such date (other than any such proceeds that have been reinvested or
committed to be reinvested in Collateral Obligations by the Issuer on the
Effective Date), having an Aggregate Principal Balance (provided that the
Principal Balance of any Defaulted Obligation shall be its S&P Collateral Value)
that in the aggregate equals or exceeds the Aggregate Ramp-Up Par Amount,
without duplication and without regard to sales.

 

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation, the related commitment fee then in effect as of
such date and (ii) the undrawn commitments of each such Delayed Drawdown
Collateral Obligation and Revolving Collateral Obligation as of such date.

 

A-5

--------------------------------------------------------------------------------



 

“Aggregated Reinvestment”:  A series of reinvestments occurring within an up to
ten (10) Business Day period including the date of such reinvestment and ending
no later than the end of the current Collection Period with respect to which
(x) the Portfolio Manager notes in its records that the sales and purchases
constituting such series are subject to the terms of this Indenture with respect
to Aggregated Reinvestments, and (y) the Portfolio Manager reasonably believes
that the criteria specified in this Indenture applicable to each reinvestment in
such series will be satisfied on an aggregate basis for such series of
reinvestments; provided that (i) the aggregate principal amount of any one
Aggregated Reinvestment may not exceed 5.0% of the Collateral Principal Amount;
(ii) if the criteria specified in this Indenture applicable to each reinvestment
in an Aggregated Reinvestment are not satisfied on an aggregate basis within
such ten (10) Business Day period, the Portfolio Manager will provide notice to
each Rating Agency; (iii) with respect to Discount Obligations, no calculation
or evaluation may be made using the weighted average price of any Collateral
Obligation or any group of Collateral Obligations; (iv) no Aggregated
Reinvestment may result in the purchase of Collateral Obligations (x) with an
Average Life of less than six months or (y) maturities where the difference
between the Collateral Obligation with the shortest maturity and the Collateral
Obligation with the longest maturity included in such Aggregated Reinvestment is
greater than three years; and (v) in no event may there be more than one
outstanding Aggregated Reinvestment at any time; provided, further, that (i) in
the event that any Aggregated Reinvestment fails to comply with the Investment
Criteria, the Issuer may not enter into a subsequent Aggregated Reinvestment
without satisfying the S&P Rating Condition and (ii) subject to the restrictions
set forth above, the Portfolio Manager may modify any Aggregated Reinvestment
during the applicable Aggregated Reinvestment period, and such modification will
not be deemed to constitute a failure of such Aggregated Reinvestment and (y) so
long as the Investment Criteria are satisfied upon the expiry of the applicable
Aggregated Reinvestment period (as it may be amended), the failure to satisfy
any of the terms and assumptions specified in such Aggregated Reinvestment will
not be deemed to constitute a failure of such Aggregated Reinvestment. For the
avoidance of doubt, Aggregated Reinvestments shall not apply for purposes of the
definition of “Discount Obligation.”

 

“AI”:  An Accredited Investor meeting the requirements of Rule 501(a)(1), (2),
(3), (7) or (8) of Regulation D under the Securities Act.

 

“AI/QP”:  Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Debt is both an AI and a Qualified Purchaser.

 

“Alternative Rate”:  The Designated Alternative Rate or, if applicable, the
Alternative Fallback Rate, in each case determined pursuant to the definition of
“LIBOR.”

 

“AML Compliance”:  Compliance with the Cayman AML Regulations.

 

“AML Services Agreement”:  The agreement between the Issuer and MCSL (as amended
from time to time) for the provision of services to the Issuer to enable the
Issuer to achieve AML Compliance.

 

“Applicable Issuer” or “Applicable Issuers”:  The Issuer, the Co-Issuers or each
of the Co-Issuers, as applicable and as the context may require.  For the
avoidance of doubt, for

 

A-6

--------------------------------------------------------------------------------



 

purposes of this definition with respect to the Credit Agreement and the
Class A-1L Loans, the Issuer will be acting in its capacity as “Borrower” and
the Co-Issuer will be acting in its capacity as “Co-Borrower”, in each case, as
defined in the Credit Agreement.

 

“Assets”:  The meaning specified in the Granting Clause hereof.

 

“Assumed Reinvestment Rate”:  The then-current rate of interest being paid by
the Bank on time deposits in the Bank having a scheduled maturity of the date
prior to the next Distribution Date (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a
Distribution Date or the Closing Date, as applicable).

 

“Authenticating Agent”:  With respect to the Notes, the Person designated by the
Collateral Trustee to authenticate such Notes on behalf of the Collateral
Trustee pursuant to Section 6.14.

 

“Authorized Denominations”:  The meaning specified in Section 2.3.

 

“Authorized Officer”:  With respect to the Issuer or the Co-Issuer, as
applicable, any Officer or any other Person who is authorized to act for the
Issuer or the Co-Issuer, as applicable, in matters relating to, and binding
upon, the Issuer or the Co-Issuer, as applicable and, for the avoidance of
doubt, shall include any duly appointed attorney-in-fact of the Issuer.  With
respect to the Portfolio Manager, any Officer, employee, member or agent of the
Portfolio Manager who is authorized to act for the Portfolio Manager in matters
relating to, and binding upon, the Portfolio Manager with respect to the subject
matter of the request, certificate or order in question.  With respect to the
Collateral Administrator, any Officer, employee or agent of the Collateral
Administrator who is authorized to act for the Collateral Administrator in
matters relating to, and binding upon, the Collateral Administrator with respect
to the subject matter of the request or certificate in question.  With respect
to the Collateral Trustee (or any other bank or trust company acting as trustee
of an express trust or as custodian), a Trust Officer.  Each party may receive
and accept a certification of the authority of any other party as conclusive
evidence of the authority of any person to act, and such certification may be
considered as in full force and effect until receipt by such other party of
written notice to the contrary.

 

“Average Life”:  On any date of determination with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of
(a) the number of years (rounded to the nearest one hundredth thereof) from such
date of determination to the respective dates of each successive Scheduled
Distribution of principal of such Collateral Obligation and (b) the respective
amounts of principal of such Scheduled Distributions by (ii) the sum of all
successive Scheduled Distributions of principal on such Collateral Obligation.

 

“Balance”:  On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

A-7

--------------------------------------------------------------------------------



 

“Bank”:  Wells Fargo Bank, National Association, in its individual capacity and
not as Collateral Trustee and any successor thereto.

 

“Bankruptcy Exchange”:  The exchange of a Defaulted Obligation (without the
payment of any additional funds other than reasonable and customary transfer
costs) for another debt obligation issued by another Obligor which, but for the
fact that such debt obligation is a Defaulted Obligation or a Credit Risk
Obligation, would otherwise qualify as a Collateral Obligation and (i) in the
Portfolio Manager’s reasonable business judgment, at the time of the exchange,
such debt obligation received on exchange has a better likelihood of recovery
than the Defaulted Obligation to be exchanged, (ii) as determined by the
Portfolio Manager, at the time of the exchange, the debt obligation received on
exchange is not less senior in right of payment vis-à-vis such Obligor’s other
outstanding indebtedness than the Defaulted Obligation to be exchanged vis-à-vis
its Obligor’s other outstanding indebtedness, (iii) as determined by the
Portfolio Manager, both prior to and after giving effect to such exchange, each
of the Coverage Tests is satisfied or, if any Coverage Test was not satisfied
prior to such exchange, the coverage ratio relating to such test shall be at
least as close to being satisfied after giving effect to such exchange as it was
before giving effect to such exchange, (iv) as determined by the Portfolio
Manager, both prior to and after giving effect to such exchange, not more than
10.0% of the Collateral Principal Amount consists of obligations received in a
Bankruptcy Exchange or an Exchange Transaction (in the aggregate), (v) the
period for which the Issuer held the Defaulted Obligation to be exchanged shall
be included for all purposes in this Indenture when determining the period for
which the Issuer holds the debt obligation received on exchange, (vi) the
Bankruptcy Exchange Test is satisfied, (vii) a Restricted Trading Period is not
in effect and (viii) the aggregate principal balance of the obligations received
in Bankruptcy Exchanges and Exchange Transactions (in the aggregate) since the
Closing Date is not more than 15.0% of the Aggregate Ramp-Up Par Amount.

 

“Bankruptcy Exchange Test”: A test that is satisfied if, in the Portfolio
Manager’s reasonable business judgment, the projected internal rate of return of
the obligation obtained as a result of a Bankruptcy Exchange is greater than the
projected internal rate of return of the Defaulted Obligation exchanged in a
Bankruptcy Exchange, calculated by the Portfolio Manager by aggregating all Cash
and the Market Value of any Collateral Obligation subject to a Bankruptcy
Exchange at the time of each Bankruptcy Exchange; provided that the foregoing
calculation shall not be required for any Bankruptcy Exchange prior to and
including the occurrence of the third Bankruptcy Exchange.

 

“Bankruptcy Filing”:  The institution against, or joining any other Person in
instituting against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, winding up, moratorium or liquidation Proceedings, or
other Proceedings under Cayman Islands, U.S. federal or state bankruptcy or
similar laws.

 

“Bankruptcy Law”:  The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time, and Part V of the Companies Law (as amended)
of the Cayman Islands.

 

“Bankruptcy Subordinated Class”:  The meaning specified in Section 5.4(e).

 

A-8

--------------------------------------------------------------------------------



 

“Bankruptcy Subordination Agreement”:  The meaning specified in Section 5.4(e).

 

“Base Management Fee”:  The fee payable to the Portfolio Manager in arrears on
each Distribution Date in an amount (as certified by the Portfolio Manager to
the Collateral Trustee) equal to 0.15% per annum (calculated on the basis of a
360-day year and the actual number of days elapsed during the applicable
Collection Period) of the Basis Amount at the beginning of the Collection Period
with respect to such Distribution Date together with any unpaid Base Management
Fees from prior Distribution Dates.

 

“Basis Amount”:  As of any date of determination, the Collateral Principal
Amount.

 

“Benefit Plan Investor”:  (a) Any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to the fiduciary responsibility
provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code, or
(c) any entity whose underlying assets include “plan assets” (within the meaning
of the Plan Asset Regulations) by reason of any such employee benefit plan’s or
plan’s investment in the entity pursuant to the Plan Asset Regulations.

 

“Bridge Loan”:  Any obligation or debt security incurred or issued in connection
with a merger, acquisition, consolidation, sale of all or substantially all of
the assets of a person or entity, restructuring or similar transaction, which
obligation or security by its terms is required to be repaid within one year of
the incurrence thereof with proceeds from additional borrowings or other
refinancings (other than any additional borrowing or refinancing if one or more
financial institutions shall have provided the issuer of such obligation or
security with a binding written commitment to provide the same, so long as
(i) such commitment is equal to the outstanding principal amount of the Bridge
Loan and (ii) such committed replacement facility has a maturity of at least one
year and cannot be extended beyond such one year maturity pursuant to the terms
thereof); provided that any Bridge Loan acquired by the Issuer must have an
explicit obligation rating from S&P (which rating may be public or private).

 

“Business Day”:  Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
principal Corporate Trust Office of the Collateral Trustee is located or, for
any final payment of principal, in the relevant place of presentation.

 

“Calculation Agent”:  The meaning specified in Section 7.15(a).

 

“Cash”:  Such money (as defined in Article 1 of the UCC) or funds denominated in
currency of the United States of America as at the time shall be legal tender
for payment of all public and private debts, including funds standing to the
credit of an Account.

 

“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time.

 

“Cayman FATCA Legislation”:  The Tax Information Authority Law (2017 Revision)
(as amended from time to time, together with regulations and guidance notes made
pursuant to such

 

A-9

--------------------------------------------------------------------------------



 

law) (including those related to the OECD Standard for Automatic Exchange of
Financial Account Information — Common Reporting Standard).

 

“Cayman Islands Stock Exchange”:  Cayman Islands Stock Exchange Ltd. (CSX).

 

“Cayman-US IGA”:  The intergovernmental agreement between the Cayman Islands and
the United States signed on November 29, 2013 (including any implementing
legislation, rules, regulations and guidance notes), as the same may be amended
from time to time.

 

“CCC Collateral Obligation”: A CCC S&P Collateral Obligation or a CCC Fitch
Collateral Obligation, as the context may require.

 

“CCC Excess”:  An amount equal to the greater of (i) the excess, if any, of
(a) the Aggregate Principal Balance of all CCC S&P Collateral Obligations over
(b) 17.5% of the Collateral Principal Amount as of the current Determination
Date; and (ii) the excess, if any, of (a) the Aggregate Principal Balance of all
CCC Fitch Collateral Obligations over (b) 17.5% of the Collateral Principal
Amount as of the current Determination Date; provided that in determining which
of the Collateral Obligations will be included in the CCC Excess, the Collateral
Obligations with the lowest Market Value expressed as a percentage of par will
be deemed to constitute such CCC Excess.

 

“CCC Fitch Collateral Obligation”: A Collateral Obligation (other than a
Deferring Security or Defaulted Obligation) with a Fitch Rating of “CCC+” or
lower.

 

“CCC S&P Collateral Obligation”: A Collateral Obligation (other than a Deferring
Security or Defaulted Obligation) with an S&P Rating of “CCC+” or lower.

 

“Certificate of Authentication”:  The meaning specified in Section 2.1.

 

“Certificated Note”:  Any note issued in definitive, fully registered form
without interest coupons.

 

“Certificated Securities”:  The meaning specified in Article 8 of the UCC.

 

“Certifying Person”:  Any Person that certifies that it is the owner of a
beneficial interest in a Global Note substantially in the form of Exhibit D.

 

“CFTC”:  the U.S. Commodity Futures Trading Commission.

 

“Class”:  In the case of the Class A-1L Loans, Class A-1 Notes, the Class A-2A
Notes, the Class A-2B Notes, the Class B Notes and the Class C Notes, such Debt
having the same Interest Rate, Stated Maturity and designation as indicated in
Section 2.3; provided that, (i) the Class A-1 Notes and the Class A-1L Loans and
(ii) the Class A-2A Notes and the Class A-2B Notes, in each case, shall
constitute a single Class for all purposes under this Indenture, the Portfolio
Management Agreement and any other Transaction Document, except (x) as expressly
stated otherwise in such Transaction Document and (y) in the case of any vote
with respect to any amendment or modification of this Indenture, the Portfolio
Management Agreement or any other Transaction Document, as applicable, that
would by its terms directly affect the Holders of

 

A-10

--------------------------------------------------------------------------------



 

one such Class of Notes, exclusively and differently from the Holders of the
other such Class of Debt.

 

“Class A Coverage Tests”:  The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied to the Class A Debt (in the aggregate and not
separately by Class).

 

“Class A Debt”: The Class A-1 Debt and the Class A-2 Notes.

 

“Class A-1 Debt”:  The Class A-1L Loans and the Class A-1 Notes.

 

“Class A-1L Loans”:  The Class A-1L Senior Secured Loans incurred pursuant to
the Credit Agreement and having the characteristics specified in Section 2.3.

 

“Class A-1 Notes”:  The Class A-1 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class A-2 Notes”:  Collectively, the Class A-2A Notes and the Class A-2B Notes.

 

“Class A-2A Notes”:  The Class A-2A Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class A-2B Notes”:  The Class A-2B Senior Secured Fixed Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class B Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied to the Class B Notes.

 

“Class B Notes”: The Class B Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

“Class Break-Even Default Rate”: With respect to the Highest Ranking S&P Class,
the maximum percentage of defaults, at any time, that the Current Portfolio or
the Proposed Portfolio, as applicable, can sustain, as determined by S&P through
application of the applicable S&P CDO Monitor chosen by the Portfolio Manager in
accordance with the definition of “S&P CDO Monitor” that is applicable to the
portfolio of Collateral Obligations, which, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of
Distributions, will result in sufficient funds remaining for the payment of such
Class or Classes of Debt in full. From time to time after the Effective Date,
S&P will provide the Portfolio Manager and the Collateral Administrator with the
Class Break-Even Default Rates for each S&P CDO Monitor determined by the
Portfolio Manager (with notice to the Collateral Administrator) pursuant to the
definition of “S&P CDO Monitor.”

 

“Class C Coverage Tests”:  The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied to the Class C Notes.

 

“Class C Notes”:  The Class C Mezzanine Secured Deferrable Floating Rate Notes
issued pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

A-11

--------------------------------------------------------------------------------



 

“Class Default Differential”: With respect to the Highest Ranking S&P Class, at
any time, the rate calculated by subtracting the Class Scenario Default Rate at
such time for such Class of Debt from the Class Break-Even Default Rate for such
Class of Debt at such time.

 

“Class Scenario Default Rate”:  With respect to the Highest Ranking S&P Class,
an estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s initial rating of such
Class of Debt, determined by application by the Portfolio Manager of the S&P CDO
Monitor at such time.

 

“Clean-Up Call Redemption”:  A redemption of the Debt in accordance with
Section 9.6(a).

 

“Clean-Up Call Redemption Date”:  The meaning specified in Section 9.6(a).

 

“Clean-Up Call Redemption Price”:  A purchase price in Cash at least equal to
the sum of (a) the Aggregate Outstanding Amount of the Debt, plus (b) all unpaid
interest on the Debt accrued to the date of such redemption (including any
interest accrued on Deferred Interest), plus (c) the aggregate of all other
amounts owing by the Issuer on the date of such redemption that are payable in
accordance with the Priority of Distributions prior to distributions to the
Issuer, including any amounts payable in respect of any Hedge Agreement and all
expenses incurred in connection with effecting the Clean-Up Call Redemption;
provided that, in connection with any Clean-Up Call Redemption of the Debt,
Holders of 100% of the Aggregate Outstanding Amount of any Class of Debt may
elect to receive less than 100% of the Clean-Up Call Redemption Price that would
otherwise be payable to the Holders of such Class of Debt.

 

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.

 

“Clearing Corporation”:  Each of (i) Clearstream, (ii) DTC, (iii) Euroclear and
(iv) any entity included within the meaning of “clearing corporation” under
Article 8 of the UCC.

 

“Clearing Corporation Security”:  Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Clearstream”:  Clearstream Banking, société anonyme.

 

“Closing Date”:  August 28, 2019.

 

“Closing Date Certificate”:  Any certificate of an Authorized Officer of the
Issuer delivered under Section 3.1.

 

“Closing Date Participation Interests”:  Any Participation Interest in an asset
conveyed to the Issuer on the Closing Date pursuant to the Loan Sale Agreement
until elevated by assignment, which may be settled directly into the Issuer
pursuant to each Master Participation Agreement; provided that, for purposes of
this Indenture, any such Participation Interest shall be deemed to be a Closing
Date Participation Interest until the 120th day following the Closing

 

A-12

--------------------------------------------------------------------------------



 

Date, unless such Participation Interest has been elevated to an assignment on
or before such day.  For the avoidance of doubt, the failure to elevate any
Closing Date Participation Interest shall not result or be deemed to result in a
default or Event of Default under this Indenture or any other Transaction
Document.

 

“Code”:  The United States Internal Revenue Code of 1986, as amended from time
to time.

 

“Co-Issuer”:  BCC Middle Market CLO 2019-1 Co-Issuer, LLC, until a successor
Person shall have become the Co-Issuer pursuant to the applicable provisions of
this Indenture, and thereafter “Co-Issuer” shall mean such successor Person.

 

“Collateral Administration Agreement”:  An agreement dated as of the Closing
Date among the Issuer, the Portfolio Manager and the Collateral Administrator,
as amended from time to time.

 

“Collateral Administrator”:  The Bank, in its capacity as such under the
Collateral Administration Agreement, and any successor thereto.

 

“Collateral Interest Amount”:  As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, Deferrable Securities and Partial
Deferrable Securities, but including (x) Interest Proceeds actually received
from Defaulted Obligations (in accordance with the definition of “Interest
Proceeds”) and Deferrable Securities (in accordance with the definition of
“Interest Proceeds”) and (y) Interest Proceeds expected to be received of the
type described in clause (i) of the definition of “Partial Deferrable
Security”), in each case during the Collection Period (and, if such Collection
Period does not end on a Business Day, the next succeeding Business Day) in
which such date of determination occurs (or after such Collection Period but on
or prior to the related Distribution Date if such Interest Proceeds would be
treated as Interest Proceeds with respect to such Collection Period).

 

“Collateral Obligation”:  An obligation that is a Senior Secured Loan or a
Second Lien Loan, or a Participation Interest therein that, in each case, as of
the date of acquisition by the Issuer (or the date the Issuer commits to acquire
such asset):

 

(i)                                     is U.S. Dollar denominated and is not
convertible by (a) the Issuer or (b) the Obligor of such Collateral Obligation
into any other currency, with any payments under such Collateral Obligation to
be made only in U.S. Dollars;

 

(ii)                                  is not a Defaulted Obligation (unless such
obligation is a Purchased Defaulted Obligation or is being acquired in
connection with a Bankruptcy Exchange);

 

(iii)                               is not a lease (including a finance lease);

 

(iv)                              is not a Synthetic Security;

 

A-13

--------------------------------------------------------------------------------



 

(v)                                 if (x) a Deferrable Security, is not
currently deferring payment of any accrued and unpaid interest which would have
otherwise been due and continues to remain unpaid, or (y) a Partial Deferrable
Security, is not currently in default with respect to the portion of the
interest due thereon to be paid in Cash on each payment date with respect
thereto (in each case, unless such obligation is a Purchased Defaulted
Obligation or is being acquired in connection with a Bankruptcy Exchange);
provided that, nothing in this clause (v) shall be construed to prohibit the
acquisition of a Purchased Defaulted Obligation pursuant to Section 12.4;

 

(vi)                              provides for a fixed amount of principal
payable on scheduled payment dates and/or at maturity and does not by its terms
provide for earlier amortization or prepayment at a price of less than par;

 

(vii)                           does not constitute Margin Stock;

 

(viii)                        provides for payments that do not, at the time the
obligation is acquired, subject the Issuer to withholding tax or other tax
(except for withholding taxes which may be payable with respect to commitment
fees and other similar fees associated with Collateral Obligations constituting
Revolving Collateral Obligations or Delayed Drawdown Collateral Obligations)
unless the related obligor is required to make “gross-up” payments that ensure
that the net amount actually received by the Issuer (after payment of all taxes,
whether imposed on such obligor or the Issuer) will equal the full amount that
the Issuer would have received had no such taxes been imposed;

 

(ix)                              has an S&P Rating higher than or equal to
“CCC-” or a Fitch Rating higher than or equal to “CCC-” (in each case, unless
such obligation is a Purchased Defaulted Obligation or is being acquired in a
Bankruptcy Exchange);

 

(x)                                 is not a debt obligation whose repayment is
subject to substantial non-credit related risk as determined by the Portfolio
Manager;

 

(xi)                              is not a Letter of Credit and does not include
or support a Letter of Credit;

 

(xii)                           except for Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations, is not an obligation pursuant
to which any future advances or payments, other than Excepted Advances, to the
borrower or the obligor thereof may be required to be made by the Issuer;

 

(xiii)                        does not have an “f”, “p”, “pi”, “sf” or “t”
subscript from S&P or an “sf” subscript from Moody’s;

 

(xiv)                       will not require the Issuer, the Co-Issuer or the
pool of Assets to be registered as an investment company under the Investment
Company Act;

 

(xv)                          is not subject to an Offer for a price less than
its purchase price plus all accrued and unpaid interest;

 

(xvi)                       is not issued by an Emerging Market Obligor;

 

A-14

--------------------------------------------------------------------------------



 

(xvii)                    is not a Step-Up Obligation or a Step-Down Obligation;

 

(xviii)                 is not a commodity forward contract, a bond, a
Structured Finance Obligation or a note or any debt obligation that is not a
Loan;

 

(xix)                       does not mature after the earliest Stated Maturity
of the Debt;

 

(xx)                          is scheduled to pay interest no less frequently
than semi-annually;

 

(xxi)                       is not a Zero-Coupon Security;

 

(xxii)                    is not an interest in a grantor trust;

 

(xxiii)                 is not a Bridge Loan;

 

(xxiv)                is not an Equity Security or attached with a warrant to
purchase Equity Securities and is not by its terms convertible into or
exchangeable for an Equity Security;

 

(xxv)                   is purchased at a price at least equal to 65.0% of its
principal balance;

 

(xxvi)                is not issued by an Obligor with an EBITDA of less than
$10,000,000 at the time of the Issuer’s acquisition of, or commitment to
acquire, such obligation;

 

(xxvii)             is not issued by an Obligor engaged in the coal-based, oil
sands or palm oil businesses; and

 

(xxviii)          is not an unsecured loan.

 

provided that (1) any debt obligation or security (other than an Equity
Security) received in exchange for a Collateral Obligation pursuant to the terms
of this Indenture shall be deemed to be a “Collateral Obligation” and (2) if any
such obligation is a security, the Issuer may only acquire such obligation if it
would be considered “received in lieu of debts previously contracted with
respect to the Collateral Obligation” under the Volcker Rule.

 

“Collateral Principal Amount”:  As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, except as otherwise expressly set forth herein),
including without duplication the funded and unfunded balance on any Revolving
Collateral Obligation or Delayed Drawdown Collateral Obligation, and (b) without
duplication, the amounts on deposit in the Collection Account representing
Principal Proceeds and the Ramp-Up Account (including Eligible Investments
therein).

 

A-15

--------------------------------------------------------------------------------



 

“Collateral Quality Test”:  A test satisfied if, as of any date on which a
determination is required hereunder at, or subsequent to, the end of the Ramp-Up
Period, in the aggregate, the Collateral Obligations owned (or in relation to a
proposed purchase of a Collateral Obligation, proposed to be owned) by the
Issuer satisfy each of the tests set forth below (or, unless otherwise
explicitly provided for in Section 12.2(a), if any such test is not satisfied,
the results of such test are maintained or improved), calculated in each case as
required by Section 1.2:

 

(i)                                     the Minimum Fixed Coupon Test;

 

(ii)                                  the Minimum Floating Spread Test;

 

(iii)                               the S&P CDO Monitor Test;

 

(iv)                              the Weighted Average Life Test;

 

(v)                                 the S&P Minimum Weighted Average Recovery
Rate Test;

 

(vi)                              the Maximum Fitch Rating Factor Test;

 

(vii)                           the Minimum Weighted Average Fitch Recovery Rate
Test; and

 

(viii)                        the Minimum Fitch Floating Spread Test.

 

“Collection Account”:  Collectively, the Interest Collection Account and the
Principal Collection Account.

 

“Collection Period”:  With respect to any Distribution Date, the period
commencing immediately following the prior Collection Period (or on the Closing
Date, in the case of the Collection Period relating to the first Distribution
Date) and ending on (but excluding) the later of (x) the day that is seven
(7) Business Days prior to such Distribution Date and (y) the date immediately
following the first Business Day of the month in which such Distribution Date
occurs; provided that (i) the final Collection Period preceding the latest
Stated Maturity of any Class of Debt shall commence immediately following the
prior Collection Period and end on the day preceding such Stated Maturity,
(ii) the final Collection Period preceding an Optional Redemption or Clean-Up
Call Redemption of the Debt shall commence immediately following the prior
Collection Period and end on the day preceding the applicable Redemption Date
and (iii) the final Collection Period preceding the Refinancing of any Class of
Debt shall commence immediately following the prior Collection Period and end on
the day preceding the applicable Redemption Date.

 

“Concentration Limitations”:  Limitations satisfied if, as of any date of
determination at or subsequent to, the end of the Ramp-Up Period, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer comply
with all of the requirements set forth below (or, if not in compliance at the
time of reinvestment, the relevant requirements must be maintained or improved),
calculated in each case as required by Section 1.2.

 

A-16

--------------------------------------------------------------------------------



 

(i)                                     no more than the percentage listed below
of the Collateral Principal Amount may be issued by obligors Domiciled in the
country or countries set forth opposite such percentage:

 

% Limit

 

Country or Countries

10.0%

 

All countries (in the aggregate) other than the United States;

10.0%

 

All Group Countries in the aggregate;

10.0%

 

Canada;

7.5%

 

All Tax Advantaged Jurisdictions in the aggregate;

10.0%

 

All Group I Countries in the aggregate;

5.0%

 

Any individual Group I Country;

5.0%

 

All Group II Countries in the aggregate;

2.5%

 

Any individual Group II Country;

0%

 

All Group III Countries in the aggregate;

0%

 

Any individual Group III Country; and

0%

 

Any of Spain, Greece, Italy or Portugal;

 

(ii)                                  unfunded commitments under Delayed
Drawdown Collateral Obligations and unfunded and funded commitments under
Revolving Collateral Obligations may not be more than 10.0% of the Collateral
Principal Amount;

 

 

(iii)                               not less than 95.0% of the Collateral
Principal Amount may consist of Collateral Obligations that are Senior Secured
Loans (assuming for purposes of these calculations that Eligible Investments
representing Principal Proceeds are Senior Secured Loans);

 

(iv)                              not more than 5.0% of the Collateral Principal
Amount may consist of Collateral Obligations that are Second Lien Loans
(including, for the avoidance of doubt, First-Lien Last-Out Loans);

 

(v)                                 not more than 5.0% of the Collateral
Principal Amount may consist of fixed rate Collateral Obligations;

 

(vi)                              not more than 10.0% of the Collateral
Principal Amount may consist of Participation Interests; provided that, Closing
Date Participation Interests shall be excluded for purposes of this clause
(vi) for the first 120 days following the Closing Date;

 

(vii)                           not more than 2.5% of the Collateral Principal
Amount in the aggregate may consist of Deferrable Securities and Partial
Deferrable Securities;

 

(viii)                        not more than 5.0% of the Collateral Principal
Amount may consist of DIP Collateral Obligations;

 

(ix)                              (A) obligations issued by (x) up to three
Obligors and their Affiliates in respect of Collateral Obligations (other than
DIP Collateral Obligations) may each constitute up to 3.0% of the Collateral
Principal Amount, (y) between four and eight (inclusive) Obligors and their
Affiliates in respect of Collateral Obligations (other than

 

A-17

--------------------------------------------------------------------------------



 

DIP Collateral Obligations) may each constitute up to 2.5% of the Collateral
Principal Amount and (z) nine or more Obligors and their Affiliates in respect
of Collateral Obligations may each constitute up to 2.0% of the Collateral
Principal Amount and (B) not more than 1.0% of the Collateral Principal Amount
may consist of obligations issued by a single obligor that are not Senior
Secured Loans;

 

(x)                                 not more than 12.0% of the Collateral
Principal Amount may consist of obligations in the same S&P Industry
Classification group, except that, without duplication (a) Collateral
Obligations in the largest S&P Industry Classification group may represent up to
17.5% of the Collateral Principal Amount and (b) Collateral Obligations in the
second largest S&P Industry Classification group may constitute up to 15.0% of
the Collateral Principal Amount; provided that, not more than 7.5% of the
Collateral Principal Amount may consist of Collateral Obligations that belong to
the S&P Industry Classification groups “oil, gas and consumable fuels”,
“electric utilities”, “water utilities”, “multi-utilities” or “gas utilities”;

 

(xi)                              not more than 17.5% of the Collateral
Principal Amount may consist of CCC Collateral Obligations;

 

(xii)                           not more than 15.0% of the Collateral Principal
Amount may consist of Discount Obligations;

 

(xiii)                        not more than 5.0% of the Collateral Principal
Amount may consist of Collateral Obligations that are required to pay interest
less frequently than quarterly but not less frequently than semi-annually;

 

(xiv)                       not more than 15.0% of the Collateral Principal
Amount may consist of Cov-Lite Loans; provided that, not more than 10.0% of the
Collateral Principal Amount may consist of Cov-Lite Loans that are issued by an
Obligor that, as of the date of acquisition or commitment to acquire by the
Issuer, has an EBITDA of less than $50,000,000;

 

(xv)                          not more than 5.0% of the Collateral Principal
Amount may consist of Current Pay Obligations; and

 

(xvi)                       not more than 10.0% of the Collateral Principal
Amount may have an S&P Rating derived from a Moody’s Rating as set forth in
clause (iii)(a) of the definition of the term “S&P Rating”.

 

“Confidential Information”:  The meaning specified in Section 14.14(b).

 

“Consenting Holder”:  The meaning specified in Section 9.8(c).

 

“Contribution”:  The meaning specified in Section 10.3(f).

 

“Contribution Account”:  The account established pursuant to Section 10.3(f) and
designated as the “Contribution Account.”

 

A-18

--------------------------------------------------------------------------------



 

“Contributor”:  The meaning specified in Section 10.3(f).

 

“Controlling Class”:  The Class A-1 Debt so long as any Class A-1 Notes or
Class A-1L Loans are Outstanding; then the Class A-2 Notes so long as any
Class A-2 Notes are Outstanding; then the Class B Notes so long as any Class B
Notes are Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; and then the Issuer if no Notes are Outstanding.

 

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person.  For this purpose, an
“affiliate” of a Person includes any Person, directly or indirectly, through one
or more intermediaries, controlling, controlled by or under common control with,
the Person, and “control” with respect to a Person other than an individual
means the power to exercise a controlling influence over the management or
policies of such Person.

 

“Corporate Trust Office”:  The designated corporate trust office of the
Corporate Trust Services division of the Collateral Trustee, currently located
at (a) for Paying Agent and Note transfer purposes, Wells Fargo Bank, National
Association, Corporate Trust Services Division, Wells Fargo Center, 600 S.
Fourth Street, 7th Floor, MAC N9300-070, Minneapolis, Minnesota 55479,
Attention: Corporate Trust Services — BCC Middle Market CLO 2019-1, LLC and
(b) for all other purposes, Wells Fargo Bank, National Association, Corporate
Trust Services Division, 9062 Old Annapolis Road, Columbia, Maryland 21045-1954,
Attention: CDO Trust Services — BCC Middle Market CLO 2019-1, LLC, or in each
case such other address as the Collateral Trustee may designate from time to
time by notice to the Holders, the Portfolio Manager, the Issuer and each Rating
Agency, or the corporate trust office of any successor Collateral Trustee.

 

“Cov-Lite Loan”: A loan, the Underlying Instruments for which do not (i) contain
any financial covenants or (ii) require the borrower thereunder to comply with
any Maintenance Covenant (regardless of whether compliance with one or more
Incurrence Covenants is otherwise required by such Underlying Instruments);
provided that, except for purposes of determining the S&P Recovery Rate of the
applicable loan, a loan which either contains a cross-default or
cross-acceleration provision to, or is pari passu with, another loan of the same
underlying obligor that requires such underlying obligor to comply with a
Maintenance Covenant shall be deemed not to be a Cov-Lite Loan.  For the
avoidance of doubt, a loan that is capable of being described under clause
(i) or (ii) above only (x) until the expiration of a certain period of time
after the initial issuance thereof or (y) for so long as there is no funded
balance in respect thereof, in each case as set forth in the related Underlying
Instruments, shall be deemed not to be a Cov-Lite Loan.

 

“Coverage Tests”:  The Class A Coverage Tests, the Class B Coverage Tests and
the Class C Coverage Tests.

 

“Credit Agreement”:  The meaning specified in the Preliminary Statement.

 

“Credit Amendment”:  Any Maturity Amendment proposed to be entered into (i) in
connection with an insolvency, bankruptcy, reorganization, debt restructuring or
workout of the

 

A-19

--------------------------------------------------------------------------------



 

Obligor of the related Collateral Obligation, or (ii) that in the Portfolio
Manager’s commercially reasonable judgment is necessary or desirable (x) to
prevent the related Collateral Obligation from becoming a Defaulted Obligation,
(y) to minimize material losses on the related Collateral Obligation, due to the
materially adverse financial condition of the related Obligor or (z) because the
related Collateral Obligation will have a greater market value after giving
effect to such Maturity Amendment.

 

“Credit Improved Obligation”:  (a) So long as a Restricted Trading Period is not
in effect, any Collateral Obligation that in the Portfolio Manager’s
commercially reasonable business judgment has significantly improved in credit
quality from the condition of its credit at the time of purchase which judgment
may (but need not) be based on one or more of the following facts:  (A) such
Collateral Obligation has been upgraded or put on a watch list for possible
upgrade by any of the applicable Rating Agencies since the date on which such
Collateral Obligation was acquired by the Issuer; (B) if such Collateral
Obligation is a loan, the Disposition Proceeds (excluding Disposition Proceeds
that constitute Interest Proceeds) of such loan would be at least 101.0% of its
purchase price; (C) if such Collateral Obligation is a loan, the spread over the
applicable reference rate for such Collateral Obligation has been decreased in
accordance with the applicable Underlying Instrument since the date on which the
Issuer (or the Portfolio Manager on behalf of the Issuer) entered into a binding
commitment to acquire such Collateral Obligation by (1) 0.25% or more (in the
case of a loan with a spread (prior to such decrease) less than or equal to
2.00%), (2) 0.375% or more (in the case of a loan with a spread (prior to such
decrease) greater than 2.00% but less than or equal to 4.00%) or (3) 0.50% or
more (in the case of a loan with a spread (prior to such decrease) greater than
4.00%) due, in each case, to an improvement in the related borrower’s financial
ratios or financial results; (D) with respect to fixed-rate Collateral
Obligations, there has been a decrease in the difference between its yield
compared to the yield on the relevant United States Treasury security of more
than 7.5% since the date of purchase; or (E) it has a projected cash flow
interest coverage ratio (earnings before interest and taxes divided by cash
interest expense as estimated by the Portfolio Manager) of the underlying
borrower or other obligor of such Collateral Obligation that is expected to be
more than 1.15 times the current year’s projected cash flow interest coverage
ratio; or

 

(a)                                 if a Restricted Trading Period is in effect,
any Collateral Obligation:

 

(i)                                     that in the Portfolio Manager’s
commercially reasonable business judgment has significantly improved in credit
quality from the condition of its credit at the time of purchase and with
respect to which one or more of the criteria referred to in clause (a)(iv) above
applies, or

 

(ii)                                  with respect to which a Majority of the
Controlling Class vote to treat such Collateral Obligation as a Credit Improved
Obligation.

 

A-20

--------------------------------------------------------------------------------



 

“Credit Risk Obligation”:  Any Collateral Obligation that in the Portfolio
Manager’s commercially reasonable business judgment has a significant risk of
declining in credit quality and, with a lapse of time, becoming a Defaulted
Obligation and if a Restricted Trading Period is in effect:

 

(a)           any Collateral Obligation as to which one or more of the following
criteria applies:

 

(i)            such Collateral Obligation has been downgraded or put on a watch
list for possible downgrade or on negative outlook by any of the applicable
Rating Agencies since the date on which such Collateral Obligation was acquired
by the Issuer;

 

(ii)           if such Collateral Obligation is a loan, the Market Value of such
Collateral Obligation has decreased by at least 1.0% of the price paid by the
Issuer for such Collateral Obligation;

 

(iii)          if such Collateral Obligation is a loan, the spread over the
applicable reference rate for such Collateral Obligation has been increased in
accordance with the applicable Underlying Instrument since the date on which the
Issuer (or the Portfolio Manager on behalf of the Issuer) entered into a binding
commitment to acquire such Collateral Obligation by (1) 0.25% or more (in the
case of a loan with a spread (prior to such increase) less than or equal to
2.00%), (2) 0.375% or more (in the case of a loan with a spread (prior to such
increase) greater than 2.00% but less than or equal to 4.00%) or (3) 0.50% or
more (in the case of a loan with a spread (prior to such increase) greater than
4.00%) due, in each case, to a deterioration in the related borrower’s financial
ratios or financial results;

 

(iv)          such Collateral Obligation has a projected cash flow interest
coverage ratio (earnings before interest and taxes divided by cash interest
expense as estimated by the Portfolio Manager) of the underlying borrower or
other obligor of such Collateral Obligation of less than 1.00 or that is
expected to be less than 0.85 times the current year’s projected cash flow
interest coverage ratio; or

 

(v)           with respect to fixed-rate Collateral Obligations, an increase
since the date of purchase of more than 7.5% in the difference between the yield
on such Collateral Obligation and the yield on the relevant United States
Treasury security; or

 

(b)           with respect to which a Majority of the Controlling Class consents
to treat such Collateral Obligation as a Credit Risk Obligation.

 

“Cumulative Deferred Interest”: The cumulative amount of the Base Management Fee
and/or the Subordinated Interest that the Portfolio Manager has elected to defer
on prior Distribution Dates and has not yet been paid or distributed.

 

“Cure Contribution”: A Contribution (or portion thereof), in an amount as
directed and set forth in the associated notice of such Contribution by the
applicable Contributor, that shall be used as Principal Proceeds or Interest
Proceeds (i) to cause a failing Coverage Test to be satisfied and/or (ii) with
respect to any Coverage Test that, as of the next Distribution Date, is expected
to

 

A-21

--------------------------------------------------------------------------------



 

fail to be satisfied as reasonably determined by the applicable Contributor, to
cause such Coverage Test to continue to be satisfied; provided that the amount
of any Cure Contribution may not exceed the amount that, on a pro forma basis
after giving effect to such Cure Contribution, would cause the applicable
Coverage Test to be satisfied by more than 1.0% over the applicable Required
Coverage Ratio; provided, further, that no more than three Cure Contributions
shall have been made since the Closing Date; provided, further, that any
Contribution designated as Principal Proceeds shall not be designated as
Interest Proceeds thereafter.

 

“Current Deferred Interest”:  All or any portion of the Base Management Fee
and/or the Subordinated Interest deferred by the Portfolio Manager in its sole
discretion payable in accordance with the Priority of Distributions on any
Distribution Date.

 

“Current Pay Obligation”:  Any Collateral Obligation (other than a DIP
Collateral Obligation) that (i) would otherwise be a Defaulted Obligation but
for the exclusion of Current Pay Obligations from the definition of Defaulted
Obligation pursuant to the proviso at the end of such definition; (ii) (a) if
the issuer of such Collateral Obligation is subject to a bankruptcy proceeding,
the relevant court has authorized the issuer to make payments of principal and
interest on such Collateral Obligation and no such payments that are due and
payable are unpaid (and no other payments authorized by the court that are due
and payable are unpaid), and (b) otherwise, no payments, including interest
payments or scheduled principal payments, are due and payable that are unpaid
and (iii) has a Market Value of at least 80% of its par value.

 

“Current Portfolio”:  At any time, the portfolio of Collateral Obligations and
Eligible Investments representing Principal Proceeds (determined in accordance
with Section 1.2 to the extent applicable), then held by the Issuer.

 

“Custodial Account”:  The custodial account established pursuant to
Section 10.3(b) and designated as the “Custodial Account”.

 

“Custodian”:  The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

“Cut-Off Date”:  The meaning specified in the Loan Sale Agreement.

 

“Debt”:  Collectively, the Class A-1L Loans and the Notes.

 

“Debt Interest Amount”:  With respect to any specified Class of Debt and any
Distribution Date, the amount of interest for the next Interest Accrual Period
payable in respect of each U.S.$100,000 Outstanding principal amount of such
Class of Debt.

 

A-22

--------------------------------------------------------------------------------



 

“Debt Payment Sequence”:  With respect to the application, in accordance with
the Priority of Distributions, of Interest Proceeds or Principal Proceeds, as
applicable, in the following order:

 

(i)            to the payment, pro rata and pari passu based on amounts due, of
accrued and unpaid interest on the Class A-1 Notes and the Class A-1L Loans
until such amounts have been paid in full;

 

(ii)           to the payment, pro rata and pari passu based on their respective
Aggregate Outstanding Amounts, of principal of the Class A-1 Notes and the
Class A-1L Loans until the Class A-1 Notes and the Class A-1L Loans have been
paid in full;

 

(iii)          to the payment, pro rata and pari passu based on amounts due, of
accrued and unpaid interest on the Class A-2A Notes and the Class A-2B Notes
until such amount has been paid in full;

 

(iv)          to the payment, pro rata and pari passu based on their respective
Aggregate Outstanding Amounts, of principal of the Class A-2A Notes and the
Class A-2B Notes until the Class A-2A Notes and the Class A-2B Notes have been
paid in full;

 

(v)           to the payment of, first, accrued and unpaid interest and then any
Deferred Interest on the Class B Notes until such amounts have been paid in
full;

 

(vi)          to the payment of principal of the Class B Notes until such amount
has been paid in full;

 

(vii)         to the payment of, first, accrued and unpaid interest and then any
Deferred Interest on the Class C Notes until such amounts have been paid in
full; and

 

(viii)        to the payment of principal of the Class C Notes until such
amounts have been paid in full.

 

“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.

 

“Defaulted Obligation”:  Any Collateral Obligation included in the Assets as to
which:

 

(a)           a default as to the payment of principal and/or interest has
occurred and is continuing with respect to such debt obligation (without regard
to any grace period applicable thereto, or waiver thereof, after the passage (in
the case of a default that in the Portfolio Manager’s judgment, as certified to
the Collateral Trustee in writing, is not due to credit-related causes) of five
(5) Business Days or seven calendar days, whichever is greater);

 

(b)           a default known to the Portfolio Manager as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same issuer which is senior or pari passu in right of payment
to such debt obligation (without regard to any grace period applicable thereto,
or waiver or forbearance thereof, except that, in the case of a default that in
the Portfolio Manager’s judgment is not due to credit-related causes, such
default shall be

 

A-23

--------------------------------------------------------------------------------



 

subject to a grace period of five Business Days or seven calendar days,
whichever is greater, but in no case beyond the passage of any grace period
applicable thereto); provided that, (x) such Collateral Obligation shall
constitute a Defaulted Obligation under this clause (b) only until such
acceleration has been rescinded and (y) both the Collateral Obligation and such
other debt obligation are full recourse obligations of the applicable issuer or
secured by the same collateral;

 

(c)           the issuer or others have instituted proceedings to have the
issuer of such Collateral Obligation adjudicated as bankrupt or insolvent or
placed into receivership or winding up and such proceedings have not been stayed
or dismissed for a period of 60 consecutive days of filing or such issuer has
filed for protection under Chapter 11 of the U.S. Bankruptcy Code;

 

(d)           such Collateral Obligation has (x) an S&P Rating of “SD” or “CC”
or lower or (y) a Fitch Rating of “D” or “RD” or, in each case, had such ratings
before they were withdrawn by S&P or Fitch, as applicable;

 

(e)           such Collateral Obligation is pari passu or subordinate in right
of payment as to the payment of principal and/or interest to another debt
obligation of the same issuer that would constitute a Defaulted Obligation under
clause (d) above were such other debt obligation  owned by the Issuer (provided,
that both the debt obligation and such other debt obligation are full recourse
obligations of the applicable issuer);

 

(f)            the Portfolio Manager has received written notice or has
knowledge that a default has occurred under the Underlying Instruments and any
applicable grace period has expired such that the holders of such Collateral
Obligation may accelerate the repayment of such Collateral Obligation (but only
until such default is cured or waived) in the manner provided in the Underlying
Instruments;

 

(g)           the Portfolio Manager has in its reasonable commercial judgment
otherwise declared such debt obligation to be a “Defaulted Obligation”;

 

(h)           such Collateral Obligation is a Participation Interest with
respect to which the Selling Institution has defaulted in the performance of any
of its payment obligations under the Participation Interest (except to the
extent such defaults were cured within the applicable grace period under the
Underlying Instruments of the obligor thereof);

 

(i)            such Collateral Obligation is a Participation Interest in a loan
that would, if such loan were a Collateral Obligation, constitute a “Defaulted
Obligation” (other than under this clause (i)) or with respect to which the
Selling Institution has an S&P Rating of “SD” or “CC” or lower or had such
ratings before they were withdrawn by S&P;

 

(j)            a Distressed Exchange has occurred in connection with such
Collateral Obligation; or

 

(k)           such Collateral Obligation is a Deferring Security;

 

provided that a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (a) through (k) above if: (x) such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Senior
Secured Loan or Second Lien Loan) is a Current Pay Obligation

 

A-24

--------------------------------------------------------------------------------



 

(solely to the extent that the Aggregate Principal Balance of Current Pay
Obligations does not exceed 5.0% of the Collateral Principal Amount), or (y) in
the case of clauses (b), (c) and (e), such Collateral Obligation (or, in the
case of a Participation Interest, the underlying Senior Secured Loan or Second
Lien Loan) is a DIP Collateral Obligation.

 

“Deferrable Security”:  A Collateral Obligation (excluding a Partial Deferrable
Security) which by its terms permits the deferral or capitalization of payment
of accrued, unpaid interest.

 

“Deferred Interest”:  With respect to any specified Class of Deferred Interest
Notes, the meaning specified in Section 2.8(a).

 

“Deferred Interest Notes”:  The Notes specified as such in Section 2.3.

 

“Deferred Subordinated Interest”: The meaning specified in Section 11.1(f).

 

“Deferring Security”:  A Deferrable Security that is deferring the payment of
interest due thereon and has been so deferring the payment of interest due
thereon (i) with respect to Collateral Obligations that have an S&P Rating of at
least “BBB-,” for the shorter of two consecutive accrual periods or one year,
and (ii) with respect to Collateral Obligations that have an S&P Rating of “BB+”
or below, for six consecutive months, which deferred capitalized interest has
not, as of the date of determination, been paid in cash; provided, that such
Deferrable Security will cease to be a Deferring Security at such time as it
(a) ceases to defer or capitalize the payment of interest, (b) pays in cash all
accrued and unpaid interest and (c) commences payment of all current interest in
cash.

 

“Delayed Drawdown Collateral Obligation”:  A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the borrower
thereunder; provided that any such Collateral Obligation will be a Delayed
Drawdown Collateral Obligation only until all commitments by the Issuer to make
advances to the borrower expire or are terminated or reduced to zero.

 

“Deliver” or “Delivered” or “Delivery”:  The taking of the following steps:

 

(a)           in the case of each Certificated Security (other than a Clearing
Corporation Security) or Instrument,

 

(i)            causing the delivery of such Certificated Security or Instrument
to the Custodian registered in the name of the Custodian or its affiliated
nominee;

 

(ii)           causing the Custodian to continuously identify on its books and
records that such Certificated Security or Instrument is credited to the
relevant Account; and

 

(iii)          causing the Custodian to maintain continuous possession of such
Certificated Security or Instrument;

 

A-25

--------------------------------------------------------------------------------



 

(b)           in the case of each Uncertificated Security (other than a Clearing
Corporation Security),

 

(i)            causing such Uncertificated Security to be continuously
registered on the books of the issuer thereof to the Custodian; and

 

(ii)           causing the Custodian to continuously identify on its books and
records that such Uncertificated Security is credited to the relevant Account;

 

(c)           in the case of each Clearing Corporation Security,

 

(i)            causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to the securities account of the Custodian at such Clearing
Corporation, and

 

(ii)           causing the Custodian to continuously identify on its books and
records that such Clearing Corporation Security is credited to the relevant
Account;

 

(d)           in the case of any Financial Asset that is maintained in
book-entry form on the records of a Federal Reserve Bank (“FRB”),

 

(i)            causing the continuous crediting of such Financial Asset to a
securities account of the Custodian at any FRB, and

 

(ii)           causing the Custodian to continuously identify on its books and
records that such Financial Asset is credited to the relevant Account;

 

(e)           in the case of Cash or Money,

 

(i)            causing the deposit of such Cash or Money with the Custodian;

 

(ii)           causing the Custodian to agree to treat such Cash or Money as a
Financial Asset; and

 

(iii)          causing the Custodian to continuously identify on its books and
records that such Cash or Money is credited to the relevant Account;

 

(f)            in the case of each Financial Asset not covered by the foregoing
clauses (a) through (e) above,

 

(i)            causing the transfer of such Financial Asset to the Custodian in
accordance with applicable law and regulation; and

 

(ii)           causing the Custodian to continuously identify on its books and
records that such Financial Asset is credited to the relevant Account;

 

(g)           in the case of each general intangible (including any
participation interest in a loan that is not, or the debt underlying which is
not, evidenced by a Certificated Security or an

 

A-26

--------------------------------------------------------------------------------



 

Instrument), notifying the obligor thereunder, if any, of the Grant to the
Collateral Trustee (unless no applicable law requires such notice);

 

(h)           in the case of each participation interest in a loan as to which
the underlying debt is represented by a Certificated Security or an Instrument,
obtaining the acknowledgement of the Person in possession of such Certificated
Security or Instrument (which may not be the Issuer) that it holds the Issuer’s
interest in such Certificated Security or Instrument solely on behalf and for
the benefit of the Collateral Trustee; and

 

(i)            in all cases, filing an appropriate Financing Statement in the
appropriate filing office in accordance with the Uniform Commercial Code as in
effect in any relevant jurisdiction.

 

“Designated Amounts”:  An amount equal to the sum of (a) all amounts distributed
to the Issuer from the Ramp-Up Account pursuant to Section 10.3(c), (b) all
amounts deposited into the Interest Collection Account from the Ramp-Up Account
pursuant to Section 10.3(c), (c) all amounts deposited into the Interest
Collection Account from the Principal Collection Account pursuant to
Section 10.2(a), and (d) all amounts distributed to the Issuer from the
Principal Collection Account pursuant to Section 10.2(a).

 

“Designated Excess Par”:  The meaning specified in Section 9.4(g).

 

“Determination Date”:  The last day of each Collection Period.

 

“Diminished Distressed Exchange Obligation”:  A Collateral Obligation received
in connection with a Distressed Exchange, which has a principal amount that is
less than the principal amount of the obligation for which it was exchanged.

 

“DIP Collateral Obligation”:  Any interest in a loan or financing facility that
has a public or private facility rating from S&P and is purchased directly or by
way of assignment (a) which is an obligation of (i) a debtor-in-possession as
described in section 1107 of the Bankruptcy Code or (ii) a trustee if
appointment of such trustee has been ordered pursuant to section 1104 of the
Bankruptcy Code (in either such case, a “Debtor”) organized under the laws of
the United States or any state therein, or (b) on which the related obligor is
required to pay interest on a current basis and, with respect to either clause
(a) or (b) above, the terms of which have been approved by an order of the
United States Bankruptcy Court, the United States District Court, or any other
court of competent jurisdiction, the enforceability of which order is not
subject to any pending contested matter or proceeding (as such terms are defined
in the Federal Rules of Bankruptcy Procedure) and which order provides that: 
(i) (A) such DIP Collateral Obligation is fully secured by liens on the Debtor’s
otherwise unencumbered assets pursuant to section 364(c)(2) of the Bankruptcy
Code or (B) such DIP Collateral Obligation is secured by liens of equal or
senior priority on property of the Debtor’s estate that is otherwise subject to
a lien pursuant to section 364(d) of the Bankruptcy Code and (ii) such DIP
Collateral Obligation is fully secured based upon a current valuation or
appraisal report.  Notwithstanding the foregoing, such a loan will not be deemed
to be a DIP Collateral Obligation following the emergence of the related
debtor-in-possession from bankruptcy protection under Chapter 11 of the
Bankruptcy Code.

 

A-27

--------------------------------------------------------------------------------



 

“Discount Obligation”:  Any Loan or Participation Interest in a Loan (other than
a Swapped Non-Discount Obligation or a Defaulted Obligation) that the Portfolio
Manager determines at the time of acquisition or commitment to acquire by the
Issuer, that: (a) in the case of a Senior Secured Loan, (i) has an S&P Rating of
“B-” or above and that is acquired by the Issuer at a price that is lower than
80.0% of par or (ii) has an S&P Rating below “B-” and that is acquired by the
Issuer at a price that is lower than 85.0% of par and (b) in the case of a Loan
that is not a Senior Secured Loan, is acquired by the Issuer at a price that is
lower than 80.0% of par; provided, that such Collateral Obligation will cease to
be a Discount Obligation at such time as (1) if such Collateral Obligation is a
Senior Secured Loan, the Market Value (expressed as a percentage of par) of such
Collateral Obligation, for any period of thirty (30) consecutive days since the
acquisition (or commitment to acquire) by the Issuer of such Collateral
Obligation, (1) equals or exceeds 90.0% of the principal balance of such
Collateral Obligation or (2) if such Collateral Obligation is not a Senior
Secured Loan, the Market Value (expressed as a percentage of par) of such
Collateral Obligation, for any period of thirty (30) consecutive days since the
acquisition (or commitment to acquire) by the Issuer of such Collateral
Obligation, equals or exceeds 85.0% of the principal balance of such Collateral
Obligation.

 

“Discretionary Sale”:  The meaning specified in Section 12.1(f).

 

“Disposition Proceeds”:  Proceeds received with respect to sales of Collateral
Obligations, Eligible Investments and Equity Securities and the termination of
any Hedge Agreement, in each case, net of reasonable out-of-pocket expenses and
disposition costs in connection with such sales.

 

“Distressed Exchange”:  In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Portfolio Manager, pursuant to which the issuer or obligor of
such Collateral Obligation has issued to the holders of such Collateral
Obligation a new security or package of securities or obligations that, in the
sole judgment of the Portfolio Manager, amounts to a diminished financial
obligation or has the purpose of helping the issuer of such Collateral
Obligation avoid default; provided that no Distressed Exchange shall be deemed
to have occurred if the securities or obligations received by the Issuer in
connection with such exchange or restructuring meet the definition of
“Collateral Obligation” (provided that the Aggregate Principal Balance of all
obligations and securities to which this proviso applies or has applied,
measured cumulatively from the Closing Date onward, may not exceed 15% of the
Reinvestment Target Par Balance).

 

“Distribution Date”:  Subject to Section 14.9, the 15th day of January, April,
July and October of each year (or, if such day is not a Business Day, the next
succeeding Business Day), commencing in January 2020 and each Redemption Date
(other than with respect to a Partial Redemption by Refinancing), Clean-Up Call
Redemption Date and Special Redemption Date; provided that, following the
redemption or repayment in full of the Debt, the Issuer may receive
distributions (including in respect of an Optional Redemption) on any dates
designated by the Portfolio Manager (which dates may or may not be the dates
stated above) upon two (2) Business Days’ prior written notice to the Collateral
Trustee and the Collateral Administrator and such dates shall thereafter
constitute “Distribution Dates.”

 

“Distribution Report”:  The meaning specified in Section 10.7(b).

 

A-28

--------------------------------------------------------------------------------



 

“Domicile” or “Domiciled”:  With respect to any issuer of or obligor with
respect to a Collateral Obligation:  (a) except as provided in clause (b) and
(c) below, its country of organization; or (b) if it is organized in a Tax
Advantaged Jurisdiction, each of such jurisdiction and the country in which a
substantial portion of its operations are located or from which a substantial
portion of its revenue is derived, in each case directly or through
subsidiaries; or (c) if its payment obligations in respect of such Collateral
Obligation are guaranteed by a person or entity that is organized in the United
States, then the United States.

 

“DTC”:  The Depository Trust Company, its nominees, and their respective
successors.

 

“Due Date”:  Each date on which any payment is due on a Pledged Obligation in
accordance with its terms.

 

“EBA”: The European Banking Authority (including any successor or replacement
organization thereto).

 

“Effective Date”: The earlier to occur of (i) the Determination Date relating to
the first Distribution Date and (ii) the first date on which the Portfolio
Manager certifies to the Collateral Trustee and the Collateral Administrator
that the Aggregate Ramp-Up Par Condition has been satisfied.

 

“Effective Date Rating Failure”:  The meaning specified in Section 7.17(d).

 

“Effective Date Ratings Confirmation”:  The Issuer has (x) provided, or caused
the Collateral Administrator to provide, to each Rating Agency the reports
required to be delivered under this Indenture in connection with the end of the
Ramp-Up Period and (y) received confirmation (deemed or otherwise) from S&P of
its initial ratings of each Class of Debt.

 

“Effective Date Report”: The meaning specified in Section 7.17(c).

 

“Effective Date Requirements”:  The requirements set forth in Section 7.17(c).

 

“Effective Spread”: With respect to any floating rate Collateral Obligation, the
current per annum rate at which it pays interest minus LIBOR or, if such
floating rate Collateral Obligation bears interest based on a floating rate
index other than a London interbank offered rate-based index, the Effective
Spread shall be the then-current base rate applicable to such floating rate
Collateral Obligation plus the rate at which such floating rate Collateral
Obligation pays interest in excess of such base rate minus three-month LIBOR;
provided, that (i) with respect to any unfunded commitment of any Revolving
Collateral Obligation or Delayed Drawdown Collateral Obligation, the Effective
Spread means the commitment fee payable with respect to such unfunded
commitment, (ii) with respect to the funded portion of any commitment under any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation, the
Effective Spread means the current per annum rate at which it pays interest
minus LIBOR or, if such funded portion bears interest based on a floating rate
index other than a London interbank offered rate-based index, the Effective
Spread will be the then-current base rate applicable to such funded portion plus
the rate at which such funded portion pays interest in excess of such base rate
minus three-month LIBOR; (iii) with respect to any Libor Floor Obligation, the
Effective Spread for such Collateral Obligation shall be equal to the sum of
(a) the applicable

 

A-29

--------------------------------------------------------------------------------



 

spread over LIBOR and (b) the excess, if any, of the specified “floor” rate
relating to such Collateral Obligation over LIBOR calculated for the Debt for
the immediately preceding Interest Determination Date; and (iv) the Effective
Spread of any floating rate Collateral Obligation shall (x) be deemed to be
zero, to the extent that the Issuer or the Portfolio Manager has actual
knowledge that no payment of cash interest on such floating rate Collateral
Obligation will be made by the obligor thereof during the applicable due period,
and (y) not include any non-cash interest or, with respect to any Partial
Deferrable Security, any interest in excess of the portion of the interest due
thereon that is required to be paid in cash on each payment date and is not
permitted to be deferred or capitalized.  For purposes of this definition,
“LIBOR” shall have the meaning specified in clause (i) of the definition
thereof.

 

“EIOPA”: The European Insurance and Occupational Pensions Authority (including
any successor or replacement organization thereto).

 

“Eligible Investment Required Ratings”:  (a) “A-1” or higher (or, in the absence
of a short-term credit rating, “A+” or higher) from S&P and (b) for securities
with maturities up to 365 days, a long-term credit rating not less than “AA-”
from Fitch and a short-term rating not less than “F1+” from Fitch.

 

“Eligible Investments”:  (a) Cash or (b) any United States dollar investment
that, at the time it is Delivered to the Collateral Trustee (directly or through
an intermediary or bailee), is one or more of the following obligations or
securities:

 

(i)            direct obligations of, and obligations the timely payment of
principal and interest on which is fully and expressly guaranteed by (x) the
United States of America or (y) any agency or instrumentality of the United
States of America the obligations of which agency or instrumentality have the
Eligible Investment Required Rating and are expressly backed by the full faith
and credit of the United States of America;

 

(ii)           demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances issued by, or federal funds sold by any
depository institution or trust company incorporated under the laws of the
United States of America (including the Bank) or any state thereof and subject
to supervision and examination by federal and/or state banking authorities, in
each case payable within 60 days of issuance, so long as the commercial paper
and/or the debt obligations of such depository institution or trust company at
the time of such investment or contractual commitment providing for such
investment have the Eligible Investment Required Ratings or such demand or time
deposits are covered by an extended Federal Deposit Insurance Corporation (the
“FDIC”) insurance program where 100% of the deposits are insured by the FDIC,
which is backed by the full faith and credit of the United States (and, if a
Class of Debt then outstanding is rated by S&P, the United States meets the
Eligible Investment Required Ratings);

 

(iii)          commercial paper or other short-term obligations with the
Eligible Investment Required Ratings and that either bear interest or are sold
at a discount from the face amount thereof and have a maturity of not more than
60 days from their date of issuance; provided that this clause (iii) will not
include extendible commercial paper or asset backed commercial paper; and

 

A-30

--------------------------------------------------------------------------------



 

(iv)          money market funds domiciled outside of the United States which
funds have, at all times, credit ratings of (a) “AAAm” by S&P and (b) either the
highest credit rating assigned by Fitch (“AAAmmf”) to the extent rated by Fitch
or otherwise the highest credit rating assigned by another NRSRO (excluding
S&P);

 

provided, however, that Eligible Investments purchased with funds in the
Collection Account shall be held until maturity except as otherwise specifically
provided herein and shall include only such obligations or securities, other
than those referred to in clause (iv) above, and mature (or are putable at par
to the issuer thereof) no later than the earlier of 60 days and the Business Day
prior to the next Distribution Date (unless such Eligible Investments are issued
by the Collateral Trustee in its capacity as a banking institution in which case
such Eligible Investments may mature on such Distribution Date); provided,
further, that none of the foregoing obligations or securities shall constitute
Eligible Investments if (a) such obligation or security has an “f”, “p”, “pi”,
“t” or “sf” subscript assigned by S&P or an “sf” subscript assigned by Moody’s,
(b) all, or substantially all, of the remaining amounts payable thereunder
consist of interest and not principal payments, (c) payments on such obligation
or security is, at the time such obligation is acquired, subject to withholding
tax (other than withholding taxes that may be imposed on fees with respect to
such obligation or for withholding taxes that may be imposed under or in respect
of FATCA) unless the issuer of the security is required to make “gross-up”
payments that ensure that the net amount actually received by the Issuer (after
payment of all taxes, whether imposed on such obligor or the Issuer) will equal
the full amount that the Issuer would have received had no such taxes been
imposed, (d) such obligation or security is secured by real property, (e) such
obligation or security is purchased at a price greater than 100% of the
principal or face amount thereof, (f) such obligation invests in or constitutes
a Structured Finance Obligation or (g) in the Portfolio Manager’s sole judgment,
such obligation or security is subject to material non-credit related risks. 
Eligible Investments may include, without limitation, those investments for
which the Collateral Trustee or an Affiliate of the Collateral Trustee is the
obligor or depository institution, or provides services and receives
compensation.  Notwithstanding the foregoing clauses, Eligible Investments may
only include obligations or securities that in the sole determination of the
Portfolio Manager constitute cash equivalents for purposes of the rights and
assets in paragraph 10(c)(8)(i)(B) of the exclusions from the definition of
“covered fund” for purposes of the Volcker Rule.  For the avoidance of doubt,
the Portfolio Manager shall have no liability to any Holder or any other Person
for any determination made by it pursuant to this paragraph unless the making of
such determination constituted bad faith, willful misconduct or gross negligence
in the performance, or reckless disregard, of the obligations of the Portfolio
Manager hereunder or under the Portfolio Management Agreement.

 

“Emerging Market Obligor”:  Any obligor Domiciled in a country (other than the
United States of America) (i) the foreign currency issuer credit rating of which
is not, at the time of acquisition of the relevant Collateral Obligation, at
least “AA” by S&P and (ii) to the extent such country is rated by Fitch, that
does not have a sovereign rating of at least “AA” by Fitch (other than any
country referenced in clause (i) of the definition of “Concentration
Limitations”).

 

“Entitlement Holder”:  The meaning specified in Article 8 of the UCC.

 

“Entitlement Order”:  The meaning specified in Article 8 of the UCC.

 

A-31

--------------------------------------------------------------------------------



 

“Equity Security”:  Any security or debt obligation (other than any security
received in connection with an insolvency, bankruptcy, reorganization, debt
restructuring or workout of the Obligor thereof (other than common stock)) which
at the time of acquisition, conversion or exchange does not satisfy the
requirements of a Collateral Obligation and is not an Eligible Investment.  The
Issuer may only acquire Equity Securities and securities received in connection
with an insolvency, bankruptcy, reorganization, debt restructuring or workout of
the Obligor thereof that in the commercially reasonable judgment of the
Portfolio Manager (not to be called into question as a result of subsequent
events), would be considered “received in lieu of debts previously contracted”
with respect to the Collateral Obligation under the Volcker Rule.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ESMA”: The European Securities and Markets Authority (including any successor
or replacement organization thereto).

 

“EU Retention Holder”:  On the Closing Date, Bain Capital Specialty
Finance, Inc., as an originator, and thereafter any successor, assignee or
transferee thereof permitted under the EU Securitization Laws.

 

“EU Retention Interest”: With respect to the Issuer, an interest in the first
loss tranche within the meaning of the EU Securitization Laws, by way of
holding, subject to the provisions of the Retention Undertaking Letter, at least
the minimum amount of Interests currently required by the applicable EU
Securitization Laws, being an amount equal to 5% (or such lower amount,
including 0%, if such lower amount is required or allowed under the
then-applicable EU Securitization Laws as a result of amendment, repeal or
otherwise and in no event an amount in excess of 5%) of the nominal value of the
Collateral Obligations and Eligible Investments representing Principal Proceeds.

 

“EU Securitization Laws”:  The Securitization Regulation together with any
supplementary regulatory technical standards and implementing technical
standards adopted by the European Commission, any guidance published in relation
thereto by the European Supervisory Authorities, and any implementing laws or
regulation, each as in force on the Closing Date.

 

“Euroclear”:  Euroclear Bank S.A./N.V., as operator of the Euroclear System.

 

“European Supervisory Authorities”: Together, the EBA, ESMA and EIOPA.

 

“Event of Default”:  The meaning specified in Section 5.1.

 

“Exchange Transaction”:  The meaning specified in Section 12.4(a).

 

“Exchanged Defaulted Obligation”:  The meaning specified in Section 12.4(a).

 

“Excepted Advances”:  Customary advances made to protect or preserve rights
against the borrower of or obligor under a Collateral Obligation or to indemnify
an agent or representative for lenders pursuant to the Underlying Instrument.

 

A-32

--------------------------------------------------------------------------------



 

“Excepted Property”:  The meaning specified in the Granting Clause.

 

“Excess CCC Adjustment Amount”:  As of any date of determination, an amount
equal to the excess, if any, of:

 

(i)            the Aggregate Principal Balance of all Collateral Obligations
included in the CCC Excess; over

 

(ii)           the sum of the Market Values of all Collateral Obligations
included in the CCC Excess.

 

“Excess Par Amount”: An amount, as of any date of determination, equal to the
greater of (a) zero and (b) (i) the Collateral Principal Amount (provided that
the Principal Balance of any Defaulted Obligation shall be its S&P Collateral
Value) less (ii) the Reinvestment Target Par Balance.

 

“Excess Weighted Average Fixed Coupon”: As of any date of determination, a
percentage equal to the product obtained by multiplying (a) the greater of zero
and the excess, if any, of the Weighted Average Fixed Coupon over the Minimum
Fixed Coupon by (b) the number obtained by dividing (i) the Aggregate Principal
Balance of all fixed rate Collateral Obligations (excluding any Defaulted
Obligation and, to the extent of any non-cash interest, any Deferrable Security)
by (ii) the Aggregate Principal Balance of all floating rate Collateral
Obligations (excluding any Defaulted Obligation and, to the extent of any
non-cash interest, any Deferrable Security).

 

“Excess Weighted Average Floating Spread”:  As of any date of determination, a
percentage equal to the product obtained by multiplying (a) the greater of zero
and the excess, if any, of the Weighted Average Floating Spread over the Minimum
Floating Spread by (b) the number obtained by dividing (i) the Aggregate
Principal Balance of all floating rate Collateral Obligations (excluding any
Defaulted Obligation and, to the extent of any non-cash interest, any Deferrable
Security) by (ii) the Aggregate Principal Balance of all fixed rate Collateral
Obligations (excluding any Defaulted Obligation and, to the extent of any
non-cash interest, any Deferrable Security).

 

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended
from time to time.

 

“Expense Reserve Account”:  The trust account established pursuant to
Section 10.3(d) and designated as the “Expense Reserve Account.”

 

“FATCA”:  Sections 1471 through 1474 of the Code and any applicable
intergovernmental agreement entered into in respect thereof (including the
Cayman-US IGA), and any related provisions of law, court decisions or
administrative guidance, and the Cayman FATCA Legislation.

 

“FATCA Compliance”:  Compliance with FATCA as necessary to avoid (a) fines,
penalties or other sanctions imposed on the Issuer or any of its directors or
(b) the withholding or imposition of tax from or in respect of payments to or
for the benefit of the Issuer.

 

A-33

--------------------------------------------------------------------------------



 

“Federal Reserve Board”:  The Board of Governors of the Federal Reserve System.

 

“Fiduciary”:  Any fiduciary or other person making the decision to invest the
assets of the Benefit Plan Investor.

 

“Filing Holder”:  The meaning specified in Section 5.4(e).

 

“Financial Asset”:  The meaning specified in Article 8 of the UCC.

 

“Financing Statements”:  The meaning specified in Article 9 of the UCC.

 

“First LIBOR Period End Date”:  October 15, 2019.

 

“First-Lien Last-Out Loan”: A loan that would be a Senior Secured Loan, except
that, prior to a default with respect such loan, is entitled to receive payments
pari passu with other Senior Secured Loans of the same obligor, but following a
default becomes fully subordinated to other Senior Secured Loans of the same
obligor and is not entitled to any payments until such other Senior Secured
Loans are paid in full.

 

“Fitch”:  Fitch Ratings, Inc. and any successor thereto.

 

“Fitch Rating”:  With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 5.

 

“Fitch Rating Factor”:  In respect of any Collateral Obligation, the number set
forth in the table below opposite the Fitch Rating in respect of such Collateral
Obligation:

 

Fitch Rating

 

Fitch Rating 
Factor

 

AAA

 

0.19

 

AA+

 

0.35

 

AA

 

0.64

 

AA-

 

0.86

 

A+

 

1.17

 

A

 

1.58

 

A-

 

2.25

 

BBB+

 

3.19

 

BBB

 

4.54

 

BBB-

 

7.13

 

BB+

 

12.19

 

BB

 

17.43

 

BB-

 

22.80

 

B+

 

27.80

 

B

 

32.18

 

B-

 

40.60

 

CCC+

 

62.80

 

CCC

 

62.80

 

CCC-

 

62.80

 

CC

 

100.00

 

C

 

100.00

 

D

 

100.00

 

 

A-34

--------------------------------------------------------------------------------



 

“Fitch Recovery Rate”: The meaning specified in Schedule 5 hereto.

 

“Fitch Test Matrix”: The meaning specified in Schedule 5 hereto.

 

“Fitch Weighted Average Rating Factor”: The number determined by (a) summing the
products of (i) the Principal Balance of each Collateral Obligation multiplied
by (ii) its Fitch Rating Factor, (b) dividing such sum by the Aggregate
Principal Balance of all such Collateral Obligations and (c) rounding the result
down to the nearest two decimal places.  For the purposes of determining the
Principal Balance and Aggregate Principal Balance of Collateral Obligations in
this definition, the Principal Balance of each Defaulted Obligation shall be
excluded.

 

“Fixed Rate Debt”:  Any notes issued under this Indenture or loans entered into
under the Credit Agreement (or loans entered into by the Issuer in connection
with a Refinancing) that bear a fixed rate of interest. As of the Closing Date,
the “Fixed Rate Debt” shall include the Class A-2B Notes.

 

“Floating Rate Debt”:  All of the Debt (or loans entered into by the Issuer in
connection with a Refinancing), collectively, other than the Fixed Rate Debt. As
of the Closing Date, the “Floating Rate Debt” shall include the Class A-1 Notes,
the Class A-1L Loans, the Class A-2A Notes, the Class B Notes and the Class C
Notes.

 

“GAAP”:  The meaning specified in Section 6.3(j).

 

“Global Notes”:  Any Regulation S Global Notes or Rule 144A Global Notes.

 

“Global Rating Agency Condition”:  With respect to any action taken or to be
taken by or on behalf of the Issuer, the delivery of prior written notice of
such action to Fitch within five (5) Business Days of taking such action and the
satisfaction of the S&P Rating Condition; provided, that Fitch may waive such
applicable notice requirement and S&P may waive the requirement to satisfy the
S&P Rating Condition and to the extent Fitch or S&P waives its respective
requirements, the Global Rating Agency Condition will be deemed satisfied with
respect to such Rating Agency.

 

“Governmental Authority”:  Whether U.S. or non-U.S., (i) any national, state,
county, municipal or regional government or quasi-governmental authority or
political subdivision thereof; (ii) any agency, regulator, arbitrator, board,
body, branch, bureau, commission, corporation, department, master, mediator,
panel, referee, system or instrumentality of any such government or
quasi-government entity, or political subdivision thereof; and (iii) any court.

 

A-35

--------------------------------------------------------------------------------



 

“Grant” or “Granted”:  To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm.  A Grant of the Pledged Obligations, or
of any other instrument, shall include all rights, powers and options (but none
of the obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Pledged Obligations, and all other Monies
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Group I Country”:  Australia, Canada, The Netherlands, New Zealand and the
United Kingdom (or such other country as may be specified in publicly available
published criteria from Moody’s from time to time).

 

“Group II Country”:  Germany, Ireland, Sweden and Switzerland (or such other
country as may be specified in publicly available published criteria from
Moody’s from time to time).

 

“Group III Country”:  Austria, Belgium, Denmark, Finland, France, Hong
Kong, Iceland, Liechtenstein, Luxembourg, Norway and Singapore (or such other
country as may be specified in publicly available published criteria from
Moody’s from time to time).

 

“Hedge Agreements”:  Any interest rate swap, floor and/or cap agreements,
including, without limitation, one or more interest rate basis swap agreements,
between the Issuer and any Hedge Counterparty, as amended from time to time, and
any replacement agreement entered into pursuant to Section 16.1.

 

“Hedge Counterparty”:  Any one or more institutions entering into or
guaranteeing a Hedge Agreement with the Issuer that satisfies the Required Hedge
Counterparty Rating that has entered into a Hedge Agreement with the Issuer,
including any permitted assignee or successor under the Hedge Agreements.

 

“Hedge Counterparty Collateral Account”:  The account established pursuant to
Section 10.5.

 

“Hedge Counterparty Credit Support”:  As of any date of determination, any Cash
or Cash equivalents on deposit in, or otherwise to the credit of, the Hedge
Counterparty Collateral Account in an amount required to satisfy the
then-current Rating Agency criteria.

 

“Highest Ranking S&P Class”:  As of any date of determination, the Outstanding
Class of Debt that is rated by S&P on such date and ranks higher in right of
payment than each other Class of Debt in the Debt Payment Sequence.

 

“Holder”:  With respect to any Note, the Person(s) whose name(s) appear on the
Register as the registered holder(s) of such Note or the holder of a beneficial
interest in (i.e., a beneficial owner of) such Note except as otherwise provided
herein, with respect to a Class A-1L Loan, the related Lender recorded in the
Loan Register maintained by the Loan Agent, and with respect to any Interest,
the Person whose name appears on the books and records of the Issuer as the
owner

 

A-36

--------------------------------------------------------------------------------



 

of such Interest.  For the avoidance of doubt, with respect to the Credit
Agreement, the term “Holder” or “Debtholder” shall refer to the Lenders
thereunder.

 

“Holder AML Obligations”:  The meaning set forth in Section 2.6(g)(xvi).

 

“Holder Proposed Re-Pricing Rate”:  The meaning specified in Section 9.8(b).

 

“Holder Purchase Request”:  The meaning specified in Section 9.8(b).

 

“Incurrence Covenant”: A covenant by the underlying obligor under a loan to
comply with one or more financial covenants only upon the occurrence of certain
actions of the underlying obligor or certain events relating to the underlying
obligor, including, but not limited to, a debt issuance, dividend payment, share
purchase, merger, acquisition or divestiture, unless, as of any date of
determination, such action was taken or such event has occurred, in each case
the effect of which causes such covenant to meet the criteria of a Maintenance
Covenant.

 

“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

 

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Collateral Trustee, such opinion or certificate shall state that the signer
has read this definition and that the signer is Independent within the meaning
hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer and the Portfolio Manager;
provided, however, that Dechert LLP shall be deemed for all purposes of this
Indenture to be “Independent” with respect to the Issuer and the Portfolio
Manager.

 

“Independent Manager”:  A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not:  (i) an
employee, director, member, manager, or officer or direct or indirect legal or
beneficial owner (or a person who controls, whether directly, indirectly, or
otherwise any of the foregoing) of the Issuer or any of its Affiliates (other
than his or her service as an independent special member or an independent
manager of the Issuer or other Affiliates that are structured to be “bankruptcy
remote”); (ii) a substantial customer,

 

A-37

--------------------------------------------------------------------------------



 

consultant, creditor, contractor or supplier (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than an
Independent Manager provided by a nationally recognized company that provides
independent special members, independent managers and other corporate services
in the ordinary course of its business); or (iii) any member of the immediate
family of a person described in (i) or (ii) (other than with respect to clause
(i), or (ii) relating to his or her service as (y) an Independent Manager of the
Issuer or (z) an independent special member or independent manager of any
Affiliate of the Issuer which is a bankruptcy remote limited purpose entity),
and (B) has, (i) prior experience as an independent special member, independent
director or independent manager for a trust, corporation or limited liability
company whose charter documents required the unanimous consent of all
independent special members, independent directors or independent managers
thereof before such trust, corporation or limited liability company could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy and (ii) at least three years of employment experience
with one or more entities that provide, in the ordinary course of their
respective businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

“Information Agent”:  The meaning specified in Section 14.16(a).

 

“Initial Rating”:  With respect to any Class of Debt, the rating or ratings, if
any, indicated in Section 2.3.

 

“Instrument”:  The meaning specified in Article 9 of the UCC.

 

“Interest Accrual Period”:  The period from and including the Closing Date to
but excluding the first Distribution Date, and each succeeding period from and
including each Distribution Date to but excluding the following Distribution
Date until the principal of the Debt is paid or made available for payment.

 

“Interest Collection Account”:  The account established pursuant to
Section 10.2(a) and designated as the “Interest Collection Account”.

 

“Interest Coverage Ratio”:  With respect to any designated Class or Classes of
Debt, as of any date of determination on or after the Determination Date
immediately preceding the second Distribution Date, the percentage derived from
dividing:

 

(a)           the sum of (i) the Collateral Interest Amount as of such date of
determination minus (ii) amounts payable (or expected as of the date of
determination to be payable) on the following Distribution Date as set forth in
clauses (A), (B) and (C) of Section 11.1(a)(i); by

 

(b)           interest due and payable on the Debt of such Class or Classes,
each Priority Class of Debt and each pari passu Class of Debt (excluding
Deferred Interest but including any interest on Deferred Interest with respect
to any such Class or Classes) on such Distribution Date.

 

A-38

--------------------------------------------------------------------------------



 

For the avoidance of doubt, deferred Base Management Fees will be included in
clause (a)(ii) as an amount payable pursuant to Section 11.1(a)(i)(B) only to
the extent such amount (or portion thereof) may be payable on such Distribution
Date pursuant to the Priority of Distributions.

 

“Interest Coverage Effective Date”:  The Determination Date immediately
preceding the second Distribution Date.

 

“Interest Coverage Test”:  A test that is satisfied with respect to any Class or
Classes of the Debt if, as of the Interest Coverage Effective Date, and at any
date of determination occurring thereafter, (i) the Interest Coverage Ratio for
such Class or Classes is at least equal to the applicable Required Coverage
Ratio for such Class or Classes or (ii) such Class of Debt is no longer
Outstanding.

 

“Interest Determination Date”:  With respect to (a) the first Interest Accrual
Period, each Notional Determination Date and (b) each Interest Accrual Period
thereafter, the second London Banking Day preceding the first day of such
Interest Accrual Period.

 

“Interest Proceeds”:  With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

(i)            all payments of interest and other income received (other than
any interest due on any Partial Deferrable Security that has been deferred or
capitalized at the time of acquisition) by the Issuer during the related
Collection Period on the Collateral Obligations and Eligible Investments,
including the accrued interest received in connection with a sale thereof during
the related Collection Period, less any such amount that represents Principal
Financed Accrued Interest (other than any Principal Financed Accrued Interest
described in clause (i) of the definition thereof that the Portfolio Manager
elects to treat as Interest Proceeds as long as, after giving effect to such
treatment, the Aggregate Principal Balance of the (a) Collateral Obligations and
(b) Eligible Investments representing Principal Proceeds equals or exceeds the
Aggregate Ramp-Up Par Amount);

 

(ii)           all principal and interest payments received by the Issuer during
the related Collection Period on Eligible Investments purchased with Interest
Proceeds;

 

(iii)          all amendment and waiver fees, late payment fees and other fees
received by the Issuer during the related Collection Period, except for those in
connection with (x) the reduction of the par of the related Collateral
Obligation as determined by the Portfolio Manager in its discretion (with notice
to the Collateral Trustee and the Collateral Administrator) and (y) a Maturity
Amendment;

 

(iv)          commitment fees and other similar fees received by the Issuer
during such Collection Period in respect of Revolving Collateral Obligations and
Delayed Drawdown Collateral Obligations;

 

(v)           any payment received with respect to any Hedge Agreement other
than (a) an upfront payment received upon entering into such Hedge Agreement or
(b) a payment received as a result of the termination of any Hedge Agreement to
the extent not

 

A-39

--------------------------------------------------------------------------------



 

used by the Issuer to enter into a new or replacement Hedge Agreement (for
purposes of this subclause (v), any such payment received or to be received on
or before 10:00 a.m. New York time on the last day of the Collection Period in
respect of such Distribution Date will be deemed received in respect of the
preceding Collection Period and included in the calculation of Interest Proceeds
received in such Collection Period);

 

(vi)          any amounts deposited in the Interest Collection Account from the
Principal Collection Account at the direction of the Portfolio Manager pursuant
to Section 10.2(a);

 

(vii)         any amounts deposited in the Interest Collection Account from the
Ramp-Up Account at the direction of the Portfolio Manager pursuant to
Section 10.3(c);

 

(viii)        any payments received as repayment for Excepted Advances;

 

(ix)          any amounts deposited in the Interest Collection Account from the
Expense Reserve Account, the Principal Collection Account or the Reserve
Account, in each case that may be permitted to be deposited therein pursuant to
Section 10.3 in respect of the related Determination Date;

 

(x)           any amounts deposited in the Interest Collection Account from the
Contribution Account, at the direction of the related Contributor (or, if no
direction is given by the Contributor, at the direction of the Portfolio Manager
in its reasonable discretion);

 

(xi)          any Designated Excess Par; and

 

(xii)         any Current Deferred Interest designated as Interest Proceeds by
the Portfolio Manager;

 

provided that (1) any amounts received in respect of any Defaulted Obligation
shall constitute (A) Principal Proceeds (and not Interest Proceeds) until the
aggregate of all recoveries in respect of such Defaulted Obligation since it
became a Defaulted Obligation equals the outstanding Principal Balance of such
Collateral Obligation when it became a Defaulted Obligation, and then
(B) Interest Proceeds thereafter and (2) any amounts received in respect of a
Diminished Distressed Exchange Obligation will constitute Principal Proceeds
(and not Interest Proceeds) until the aggregate of all collections in respect of
such Diminished Distressed Exchange Obligation since it was received in
connection with a Distressed Exchange equals the principal amount of the
obligation for which it was exchanged and such Diminished Distressed Exchange
Obligation no longer constitutes a diminished financial obligation; provided,
further, that amounts that would otherwise constitute Interest Proceeds may be
designated as Principal Proceeds pursuant to Section 7.17(d) with notice to the
Collateral Administrator.  Notwithstanding the foregoing, in the Portfolio
Manager’s sole discretion (to be exercised on or before the related
Determination Date), on any date after the first Distribution Date, Interest
Proceeds in any Collection Period may be deemed to be Principal Proceeds;
provided that such designation would not result in an interest deferral on any
Class of Debt. Under no circumstances shall Interest Proceeds include the
Excepted Property or any interest earned thereon.

 

A-40

--------------------------------------------------------------------------------



 

“Interest Rate”:  With respect to any specified Class of Debt, (i) unless a
Re-Pricing has occurred with respect to such Class of Debt, the per annum stated
interest rate payable on the Debt of such Class with respect to each Interest
Accrual Period equal to LIBOR for such Interest Accrual Period plus the spread
specified in Section 2.3 with respect to such Debt and (ii) upon the occurrence
of a Re-Pricing with respect to such Class of Debt, a per annum stated interest
rate equal to (x) the applicable Re-Pricing Rate plus (y) LIBOR.

 

“Interests”:  The Interests issued by the Issuer on or prior to the Closing Date
and any additional Interests issued pursuant to the Issuer LLC Agreement and in
compliance with the terms of this Indenture.

 

“Investment Advisers Act”:  The Investment Advisers Act of 1940, as amended from
time to time.

 

“Investment Company Act”:  The Investment Company Act of 1940, as amended.

 

“Investment Criteria”:  The criteria specified in Section 12.2.

 

“IRS”:  The United States Internal Revenue Service

 

“Issuer”:  BCC Middle Market CLO 2019-1, LLC, until a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Issuer” shall mean such successor Person.

 

“Issuer LLC Agreement”:  The Amended and Restated Limited Liability Company
Agreement of the Issuer, dated as of the Closing Date.

 

“Issuer Order”:  A written order dated and signed in the name of the Issuer or
the Co-Issuer (which written order may be a standing order) by an Authorized
Officer of the Issuer or the Co-Issuer, as applicable, or, to the extent
permitted herein, by the Portfolio Manager by an Authorized Officer thereof, on
behalf of the Issuer.

 

“Junior Class”:  With respect to a particular Class of Debt, each Class of Debt
that is subordinated to such Class, as indicated in Section 2.3.

 

“Junior Mezzanine Notes”:  The meaning specified in Section 2.4.

 

“Lender Note”:  The meaning specified in the Credit Agreement.

 

“Lenders”:  The meaning specified in the Preliminary Statement.

 

“Letter of Credit”:   A facility whereby (i) a fronting bank (“LOC Agent Bank”)
issues or will issue a letter of credit (“LC”) for or on behalf of a borrower
pursuant to an Underlying Instrument, (ii) in the event that the LC is drawn
upon and the borrower does not reimburse the LOC Agent Bank, the
lender/participant is obligated to fund its portion of the facility and
(iii) the LOC Agent Bank passes on (in whole or in part) the fees it receives
for providing the LC to the lender/participant.  The lender/participant may or
may not be obligated to collateralize its funding obligations to the LOC Agent
Bank.

 

A-41

--------------------------------------------------------------------------------



 

“LIBOR”:  (i) With respect to the Debt, the meaning set forth in Exhibit C and
(ii) with respect to a Collateral Obligation, the “libor” rate determined in
accordance with the terms of such Collateral Obligation.

 

“Libor Floor Obligation”:  As of any date, a floating rate Collateral Obligation
(a) for which the related Underlying Instruments allow a libor rate option,
(b) that provides that such libor rate is (in effect) calculated as the greater
of (i) a specified “floor” rate per annum and (ii) the London interbank offered
rate for the applicable interest period for such Collateral Obligation and
(c) that, as of such date, bears interest based on such libor rate option, but
only if as of such date the London interbank offered rate for the applicable
interest period is less than such floor rate.

 

“Loan”:  Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or similar credit
agreement.

 

“Loan Agent”:  Wells Fargo Bank, National Association, in its capacity as loan
agent, unless and until a successor Person shall have become the loan agent
pursuant to the provisions of the Credit Agreement and thereafter, the “Loan
Agent” shall mean such successor Person.

 

“Loan Register”:  The “Register” (as defined in the Credit Agreement) maintained
by the Loan Agent in accordance with the Credit Agreement.

 

“Loan Sale Agreement”:  The loan sale agreement, dated as of the Closing Date,
as amended from time to time in accordance with the terms thereof, by and
between the Transferor and the Issuer.

 

“London Banking Day”:  A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Maintenance Covenant”:  A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action; provided that a covenant that otherwise
satisfies the definition hereof and only applies to a related loan when
specified amounts are outstanding under such loan shall be a Maintenance
Covenant.

 

“Majority”:  With respect to any Class of Debt, the Holders of more than 50.0%
of the Aggregate Outstanding Amount of the Debt of such Class or Classes, as
applicable.  For the avoidance of doubt, with the respect to the Class A-1L
Loans, a “Majority of the Lenders” at any time shall consist of Lenders holding
more than 50% of the Aggregate Outstanding Amount of the Class A-1L Loans at
such time.

 

“Margin Stock”:  “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock.”

 

“Market Value”:  With respect to any loans or other assets, the amount
(determined by the Portfolio Manager) equal to the product of the principal
amount thereof and the price determined in the following manner:

 

A-42

--------------------------------------------------------------------------------



 

(i)            the quote determined by any of Loan Pricing Corporation, MarkIt
Group Limited, LoanX Inc., Houlihan Lokey (with respect to enterprise valuations
of an Obligor only) or any other nationally recognized pricing service selected
by the Portfolio Manager; or

 

(ii)           if such quote described in clause (i) is not available or the
Portfolio Manager determines in accordance with the Portfolio Manager Standard
that such price does not reflect the value of such asset,

 

(A)          the average of the bid-side quotes determined by three
broker-dealers active in the trading of such asset that are Independent (with
respect to each other and the Issuer and the Portfolio Manager); or

 

(B)          if only two such bids can be obtained, the lower of the bid-side
quotes of such two bids; or

 

(C)          if only one such bid can be obtained, such bid; provided that this
subclause (C) shall not apply at any time at which neither the Portfolio Manager
nor BCSF Advisors, LP is a registered investment adviser (or relying adviser)
under the Investment Advisers Act; or

 

(iii)          if such quote or bid described in clause (i) or (ii) cannot be
obtained by the Portfolio Manager exercising reasonable efforts, the value
determined as the bid side market value of such asset as determined by the
Portfolio Manager exercising reasonable commercial judgment, consistent with the
Portfolio Manager Standard and certified by the Portfolio Manager to the
Collateral Trustee; provided, however, that if the Portfolio Manager is not a
registered investment adviser (or relying adviser) under the Investment Advisers
Act, the Market Value of any such asset may not be determined in accordance with
this clause (iii) for more than thirty days; provided, further, that solely with
respect to the calculation of the CCC Excess and the Excess CCC Adjustment
Amount, the Market Value of each CCC Collateral Obligation shall be the lower of
(x) the amount calculated in accordance with this clause (iii) and (y) 70%; or

 

(iv)          if the Market Value of an asset is not determined in accordance
with clause (i), (ii) or (iii) above, then the Market Value shall be deemed to
be zero until such determination is made in accordance with clause (i) or
(ii) above.

 

 

“Master Participation Agreement”: Each master participation and assignment
agreement, dated as of the Closing Date, between the Transferor, as parent, and
the applicable closing date seller.

 

“Maturity”:  With respect to any Debt, the date on which the unpaid principal of
such Debt becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

“Maturity Amendment”:  With respect to any Collateral Obligation, an amendment
(other than in connection with an insolvency, bankruptcy, debt restructuring or
workout of the Obligor thereof) to the Underlying Instruments governing such
Collateral Obligations that would extend

 

A-43

--------------------------------------------------------------------------------



 

the stated maturity date of such Collateral Obligation.  For the avoidance of
doubt, an amendment that would extend the stated maturity date of any tranche of
the credit facility of which a Collateral Obligation is part, but would not
extend the stated maturity of the Collateral Obligation held by the Issuer, does
not constitute a Maturity Amendment.

 

“Maximum Fitch Rating Factor Test”:  A test that will be satisfied on any date
of determination if the Fitch Weighted Average Rating Factor as of such date is
less than or equal to the applicable level in the Fitch Test Matrix.

 

“MCSL”: Maples Compliance Services (Cayman) Limited, a company incorporated in
the Cayman Islands with its principal office at PO Box 1093, Queensgate House,
Grand Cayman, KY1-1102, Cayman Islands.

 

“Measurement Date”:  (i) Any day on which the Issuer purchases, or enters into a
commitment to purchase, a Collateral Obligation or the day on which a default of
a Collateral Obligation occurs, (ii) any Determination Date, (iii) the date as
of which the information in any Monthly Report is calculated, (iv) with five
(5) Business Days prior notice, any Business Day requested by any Rating Agency
and (v) the last day of the Ramp-Up Period; provided that, in the case of
(i) through (iv), no “Measurement Date” shall occur prior to the last day of the
Ramp-Up Period.

 

“Merging Entity”: The meaning specified in Section 7.10.

 

“Minimum Fitch Floating Spread”:  As of any date of determination, the weighted
average spread (expressed as a percentage) applicable to the current Fitch Test
Matrix selected by the Portfolio Manager.

 

“Minimum Fitch Floating Spread Test”:  A test that will be satisfied on any date
of determination if the Weighted Average Floating Spread plus the Excess
Weighted Average Fixed Coupon equals or exceeds the Minimum Fitch Floating
Spread.

 

“Minimum Fixed Coupon”: (i) If any of the Collateral Obligations are fixed rate
Collateral Obligations, 6.50% and (ii) otherwise, 0%.

 

“Minimum Fixed Coupon Test”:  A test that will be satisfied on any date of
determination if the Weighted Average Fixed Coupon equals or exceeds the Minimum
Fixed Coupon.

 

“Minimum Floating Spread”:  The greater of (i) the applicable percentage set
forth in the definition of “S&P CDO Monitor” upon the option chosen by the
Portfolio Manager in accordance with Part II of Schedule 3 and (ii) 2%.

 

“Minimum Floating Spread Test”:  A test that will be satisfied on any date of
determination if the Weighted Average Floating Spread plus the Excess Weighted
Average Fixed Coupon equals or exceeds the Minimum Floating Spread.

 

A-44

--------------------------------------------------------------------------------



 

“Minimum Weighted Average Fitch Recovery Rate Test”:  A test that will be
satisfied on any date of determination if the Weighted Average Fitch Recovery
Rate is greater than or equal to the applicable level in the Fitch Test Matrix.

 

“Money” or “Monies”:  The meaning specified in Article 1 of the UCC.

 

“Monthly Report”:  The meaning specified in Section 10.7(a).

 

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Purchased Loan Balance”:  As of any date of determination, an amount equal
to the sum of (i) the Aggregate Principal Balance of all Collateral Obligations
conveyed, directly or indirectly, by the Transferor to the Issuer under the Loan
Sale Agreement prior to such date, calculated as of the respective Cut-Off Dates
of such Collateral Obligations, and (ii) the Aggregate Principal Balance of all
Collateral Obligations acquired by the Issuer other than directly or indirectly
from the Transferor prior to such date.

 

“Non-Call Period”:  The period from the Closing Date to but excluding the
Distribution Date in October 2021.

 

“Non-Consenting Holder”:  The meaning specified in Section 9.8(b).

 

“Non-Permitted ERISA Holder”:  A Person that is or becomes the beneficial owner
of Debt (or any interest therein) who has made or is deemed to have made a
prohibited transaction, Benefit Plan Investor, Controlling Person or Similar
Laws representation required by this Indenture that is subsequently shown to be
false or misleading.

 

“Non-Permitted Holder”:  The meaning specified in Section 2.12(b).

 

“Non-Permitted AML Holder”:  Any Holder that fails to comply with the Holder AML
Obligations.

 

“Note Register”:  The meaning specified in Section 2.6(a).

 

“Notes”:  The Class A-1 Notes, the Class A-2A Notes, the Class A-2B Notes, the
Class B Notes and the Class C Notes.

 

“Notional Accrual Period”:  Each of (i) the period from and including the
Closing Date to but excluding the First LIBOR Period End Date and
(ii) thereafter, the period from and including the First LIBOR Period End Date
to but excluding the first Distribution Date.

 

“Notional Determination Date”:  The second London Banking Day preceding the
first day of each Notional Accrual Period.

 

“NRSRO”:  Any nationally recognized statistical rating organization, other than
any Rating Agency.

 

“Obligor”:  The obligor or guarantor under a loan, as the case may be.

 

A-45

--------------------------------------------------------------------------------



 

“OECD”:  The Organisation for Economic Co-operation and Development.

 

“Offer”:  The meaning specified in Section 10.8(c).

 

“Offering”:  The offering of the Notes pursuant to the Offering Circular.

 

“Offering Circular”:  The offering circular, dated August 26, 2019 relating to
the Debt, including any supplements thereto.

 

“Officer”:  (a) With respect to the Issuer or the Co-Issuer and any limited
liability company, any managing member or manager thereof or any Person to whom
the rights and powers of management thereof are delegated in accordance with the
limited liability company agreement of such limited liability company; (b) with
respect to any corporation, any director, the chairman of the board of
directors, the president, any vice president, the secretary, an assistant
secretary, the treasurer or an assistant treasurer of such entity or any Person
authorized by such entity; (c) with respect to any partnership, any general
partner thereof or any Person authorized by such entity; and (d) with respect to
the Collateral Trustee, any Trust Officer.

 

“offshore transaction”:  The meaning specified in Regulation S.

 

“Ongoing Expense Excess Amount”:  On any Distribution Date, an amount equal to
the excess, if any, of (i) the Administrative Expense Cap over (ii) the sum of
(without duplication) (x) all amounts paid pursuant to clause (A)(2) of
Section 11.1(a)(i) on such Distribution Date (excluding all amounts being
deposited on such Distribution Date to the Ongoing Expense Smoothing Account)
plus (y) any Administrative Expenses paid from the Expense Reserve Account or
from the Collection Account pursuant to Section 10.2(d)(ii) on such Distribution
Date or between such Distribution Date and the immediately preceding
Distribution Date.

 

“Ongoing Expense Smoothing Account”:  The meaning specified in Section 10.3(g).

 

“Ongoing Expense Smoothing Shortfall”:  On any Distribution Date, the excess, if
any, of $100,000 over the amount then on deposit in the Ongoing Expense
Smoothing Account without giving effect to any deposit thereto on such
Distribution Date pursuant to clause (A) of Section 11.1(a)(i).

 

“Opinion of Counsel”:  A written opinion addressed to the Collateral Trustee,
the Loan Agent and, if required by the terms hereof, each Rating Agency, as
applicable, in form and substance reasonably satisfactory to the Collateral
Trustee and the Loan Agent (and, if so addressed, each Rating Agency, as
applicable), of an attorney admitted to practice, or a nationally or
internationally recognized and reputable law firm one or more of the partners of
which are admitted to practice, before the highest court of any State of the
United States or the District of Columbia (or the Cayman Islands, in the case of
an opinion relating to the laws of the Cayman Islands) in the relevant
jurisdiction, which attorney or law firm, as the case may be, may, except as
otherwise expressly provided herein, be counsel for the Issuer or the Co-Issuer,
as the case may be, and which attorney or law firm, as the case may be, shall be
reasonably satisfactory to the Collateral Trustee and the Loan Agent. Whenever
an Opinion of Counsel is required hereunder, such Opinion of Counsel may rely on
opinions of other counsel who are so admitted and so satisfactory, which
opinions of other counsel shall accompany such Opinion of

 

A-46

--------------------------------------------------------------------------------



 

Counsel and shall be addressed to the Collateral Trustee and the Loan Agent
(and, if required by the terms hereof, each Rating Agency, as applicable) or
shall state that the Collateral Trustee and the Loan Agent (and, if required by
the terms hereof, each Rating Agency, as applicable) shall be entitled to rely
thereon.

 

“Optional Redemption”:  A redemption of the Debt in accordance with Section 9.2.

 

“Outstanding”:  With respect to the (a) Class A-1L Loans, any of the Class A-1L
Loans incurred under the Credit Agreement that have not been repaid in full and
(b) Notes of any specified Class, as of any date of determination, all of the
Notes or all of the Notes of such Class, as the case may be, theretofore
authenticated and delivered under this Indenture, except:

 

(i)            (x) subject to Section 2.10, Notes theretofore canceled by the
Registrar or delivered to the Registrar for cancellation or registered in the
Register on the date the Collateral Trustee provides notice to Holders pursuant
to Section 4.1 that this Indenture has been discharged and (y) the Class A-1L
Loans have been repaid in full in accordance with the terms of the Credit
Agreement;

 

(ii)           (x) Notes or portions thereof for whose payment or redemption
funds in the necessary amount have been theretofore irrevocably deposited with
the Collateral Trustee or any Paying Agent in trust for the Holders of such
Notes pursuant to Section 4.1(a)(i) and (y) Class A-1L Loans for whose payment
or prepayment funds in the necessary amount have been theretofore irrevocably
deposited in trust and thereafter repaid to the Issuer or discharged from such
trust, as provided in Section 7.3; provided, that if such Notes or portions
thereof are to be redeemed (and in the case of the Class A-1L Loans, prepaid in
accordance with the Credit Agreement), notice of such redemption or prepayment
has been duly given pursuant to this Indenture and the Credit Agreement or
provision therefor satisfactory to the Collateral Trustee and the Loan Agent has
been made;

 

(iii)          Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Collateral Trustee is presented that any such Notes are held
by a Protected Purchaser;

 

(iv)          Notes alleged to have been mutilated, defaced, destroyed, lost or
stolen for which replacement Notes have been issued as provided in Section 2.7;
and

 

(v)           Repurchased Debt and Surrendered Notes that have been cancelled by
the Collateral Trustee and any Class A-1L Loans (or Lender Notes representing
the same) that have been cancelled by the Loan Agent; provided that for purposes
of calculation of the Overcollateralization Ratio, any Repurchased Debt,
Surrendered Notes and Class A-1L Loans (or Lender Notes representing the same)
that are cancelled by the Loan Agent shall be deemed to remain Outstanding until
all Debt of the applicable Class and each Class that is senior in right of
payment thereto in the Debt Payment Sequence has been retired or redeemed,
having an Aggregate Outstanding Amount equal to the Aggregate Outstanding Amount
as of the date of surrender, reduced proportionately with, and to the extent of,
any payments of principal on Debt of the same Class thereafter;

 

A-47

--------------------------------------------------------------------------------



 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder or under the Portfolio Management Agreement,
(I) any Debt owned by (x) the Issuer, the Co-Issuer or any other obligor upon
the Debt or any Affiliate thereof or (y) any Portfolio Manager Securities
(solely to the extent provided under Section 11(e) and Section 12 of the
Portfolio Management Agreement) shall each be disregarded and deemed not to be
Outstanding, except that, in determining whether the Collateral Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Debt a Trust Officer of the Collateral Trustee
has actual knowledge (or has been provided written notice of) to be so owned
shall be so disregarded; provided that no such Debt shall be disregarded for any
period of time during which the right to control the voting of such Debt has
been assigned to (i) another person not controlled by the Portfolio Manager or
(ii) an advisory board or other independent committee of the governing body of
the Portfolio Manager or its Affiliate, and (II) Debt so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Collateral Trustee the pledgee’s right so to act with
respect to such Debt and that the pledgee is not the Issuer, the Co-Issuer, any
other obligor upon the Debt or any Affiliate of the Issuer, the Co-Issuer or
such other obligor (or the Portfolio Manager, any Affiliate of the Portfolio
Manager or any account or investment fund over which the Portfolio Manager or
any Affiliate has discretionary voting authority).

 

“Overcollateralization Ratio”:  With respect to any specified Class or Classes
of Debt as of the last day of the Ramp-Up Period or any Measurement Date
thereafter, the percentage derived from dividing:  (a) the Adjusted Collateral
Principal Amount by (b) the sum of the Aggregate Outstanding Amounts (including
the aggregate outstanding and unpaid Deferred Interest (if any) with respect to
such Class or Classes and each Priority Class of Debt) of the Debt of such
Class or Classes, each Priority Class of Debt and each pari passu Class of Debt.

 

“Overcollateralization Ratio Test”:  A test that is satisfied with respect to
any Class or Classes of Debt as of any date of determination at, or subsequent
to, the last day of the Ramp-Up Period, if (i) the Overcollateralization Ratio
for such Class or Classes is at least equal to the applicable Required Coverage
Ratio for such Class or Classes or (ii) such Class or Classes of Debt are no
longer Outstanding.

 

“Partial Deferrable Security”:  Any Collateral Obligation with respect to which
under the related Underlying Instruments (i) a portion of the interest due
thereon is required to be paid in Cash on each payment date therefor and is not
permitted to be deferred or capitalized (which portion shall at least be equal
to LIBOR or the applicable index with respect to which interest on such
Collateral Obligation is calculated (or, in the case of a fixed rate Collateral
Obligation, at least equal to the forward swap rate for a designated maturity
equal to the scheduled maturity of such Collateral Obligation)) and (ii) the
issuer thereof or obligor thereon may defer or capitalize the remaining portion
of the interest due thereon.

 

“Partial Redemption by Refinancing”:  The meaning specified in Section 9.3.

 

“Partial Redemption Interest Proceeds”: In connection with a Partial Redemption
by Refinancing, Interest Proceeds in an amount equal to the sum of (i) the
lesser of (a) the amount of accrued interest on the Classes being refinanced
(after giving effect to payments under Section 

 

A-48

--------------------------------------------------------------------------------



 

11.1(a)(i) if the Redemption Date would have been a Distribution Date without
regard to the Partial Redemption by Refinancing) and (b) the amount the
Portfolio Manager reasonably determines would have been available for
distribution under the Priority of Distributions for the payment of accrued
interest on the Classes being refinanced on the next subsequent Distribution
Date (or, if the Redemption Date is otherwise a Distribution Date, such
Distribution Date) if such Debt had not been refinanced plus (ii) if the
Redemption Date is not otherwise a Distribution Date, an amount equal to (a) the
amount the Portfolio Manager reasonably determines would have been available for
distribution under the Priority of Distributions for the payment of
Administrative Expenses with respect to such Partial Redemption by Refinancing
on the next subsequent Distribution Date plus (b) the amount of any reserve
established by the Issuer with respect to such Partial Redemption by
Refinancing.

 

“Participation Interest”:  An interest in a loan acquired indirectly from a
Selling Institution by way of participation that, at the time of acquisition, or
the Issuer’s commitment to acquire the same, satisfies each of the following
criteria:

 

(i)            the loan underlying such participation would constitute a
Collateral Obligation were it acquired directly;

 

(ii)           the Selling Institution is a lender on the loan;

 

(iii)          the aggregate participation in the loan granted by such Selling
Institution to any one or more participants does not exceed the principal amount
or commitment with respect to which the Selling Institution is a lender under
such loan;

 

(iv)          such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the Selling
Institution holds in the loan or commitment that is the subject of the
participation;

 

(v)           the entire purchase price for such participation is paid in full
(without the benefit of financing from the Selling Institution or its
affiliates) at the time of the Issuer’s acquisition (or, to the extent of a
participation in the unfunded commitment under a Revolving Collateral Obligation
or Delayed Drawdown Collateral Obligation, at the time of the funding of such
loan);

 

(vi)          the participation provides the participant all of the economic
benefit and risk of the whole or part of the loan or commitment that is the
subject of the loan participation; and

 

(vii)         such participation is documented under a Loan Syndications and
Trading Association, Loan Market Association or similar agreement standard for
loan participation transactions among institutional market participants;

 

provided that, for the avoidance of doubt, a Participation Interest shall not
include a sub-participation interest in any loan.

 

“Paying Agent”:  Any Person authorized by the Issuer to pay the principal of or
interest on any Debt on behalf of the Issuer as specified in Section 7.2.

 

A-49

--------------------------------------------------------------------------------



 

“Payment Account”:  The payment account of the Collateral Trustee established
pursuant to Section 10.3(a).

 

“PBGC”:  The United States Pension Benefit Guaranty Corporation.

 

“Permitted Use”:  With respect to any Contribution received into the
Contribution Account and/or any proceeds from the issuance of Junior Mezzanine
Notes in accordance with Section 2.4, any of the following uses as determined by
the Portfolio Manager: (i) the transfer of the applicable portion of such amount
to the Interest Collection Account for application as Interest Proceeds;
(ii) the transfer of the applicable portion of such amount to the Principal
Collection Account for application as Principal Proceeds (so long as the Issuer
has consented thereto); (iii) the repurchase or prepayment of Debt of any
Class through a tender offer, in the open market, or in privately negotiated
transactions (in each case, subject to applicable law and so long as the Issuer
has consented thereto); (iv) the payment of any transaction costs (including
fees) in connection with a repurchase or prepayment of Debt of any Class, any
Refinancing, Re-Pricing or an additional issuance of Debt (in each case, so long
as the Issuer has consented thereto); and (v) to make payments in connection
with the exercise of an option, warrant, right of conversion, preemptive right,
rights offering, credit bid or similar right in connection with the workout or
restructuring of a Collateral Obligation (so long as the asset received in
connection with such payment would be considered “received in lieu of debts
previously contracted for” with respect to the Collateral Obligation under the
Volcker Rule), in each case, subject to the limitations set forth in
Section 12.1(g) of this Indenture.

 

“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

 

“Placement Agent”:  Natixis Securities Americas LLC, in its capacity as
placement agent of the Notes.

 

“Placement Agreement”:  The agreement dated as of August 28, 2019, by and among
the Co-Issuers and the Placement Agent relating to the placement of the Notes,
as amended from time to time.

 

“Plan Asset Regulations”: U.S. Department of Labor regulation 29 C.F.R.
Section 2510.3-101 (as modified by Section 3(42) of ERISA).

 

“Pledged Obligations”:  As of any date of determination, the Collateral
Obligations, the Eligible Investments and any Equity Security which forms part
of the Assets that have been Granted to the Collateral Trustee.

 

“Portfolio Management Agreement”:  The Portfolio Management Agreement, dated as
of the Closing Date, between the Issuer and the Portfolio Manager, as amended
from time to time.

 

“Portfolio Manager”:  Bain Capital Specialty Finance, Inc., a Delaware
corporation with its principal offices located in Boston, Massachusetts, until a
successor Person shall have become

 

A-50

--------------------------------------------------------------------------------



 

the Portfolio Manager pursuant to the provisions of the Portfolio Management
Agreement, and thereafter “Portfolio Manager” shall mean such successor Person.

 

“Portfolio Manager Securities”:  Any Debt and any Interests held by the
Portfolio Manager, any of its Affiliates or any account or collector vehicle or
investment fund for which the Portfolio Manager or any Affiliate thereof acts as
investment advisor (and for which the Portfolio Manager or such Affiliate has
discretionary voting authority), except (i) in the case of an Affiliate that is
a collector vehicle or investment fund owned directly or indirectly in whole or
in part by persons other than the Portfolio Manager or its Affiliates to the
extent the vote of such collector vehicle or investment fund is determined by
reference to voting decisions made by the direct or indirect owners of such
collector vehicle or investment fund who are not the Portfolio Manager or an
Affiliate thereof and (ii) in the case of an account for which the Portfolio
Manager or any Affiliate thereof acts as investment advisor (and for which the
Portfolio Manager or such Affiliate has discretionary voting authority) if the
vote of such account is directed by an owner of such account (or an owner of the
owner of such account) that is not the Portfolio Manager or an Affiliate
thereof.

 

“Portfolio Manager Interest”:  The Base Management Fee, the Subordinated
Interest and, without duplication, any Cumulative Deferred Interest.

 

“Portfolio Manager Standard”:  The meaning specified in the Portfolio Management
Agreement.

 

“Post-Acceleration Distribution Date”:  Any Distribution Date after the
principal of the Debt has been declared to be or has otherwise become
immediately due and payable pursuant to Section 5.2; provided that such
declaration has not been rescinded or annulled.

 

“Principal Balance”:  Subject to Section 1.2, with respect to (a) any Pledged
Obligation other than a Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation, as of any date of determination, the outstanding
principal amount of such Pledged Obligation and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, plus (except as expressly
set forth in this Indenture) any undrawn commitments that have not been
irrevocably reduced with respect to such Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation; provided that, for all purposes (i) the
Principal Balance of any Equity Security shall be deemed to be zero, (ii) the
Principal Balance of any Collateral Obligation that, at the time of its purchase
by the Issuer, was subject to an Offer for a price of less than its par amount,
shall be, until the expiration of such Offer in accordance with its terms, the
Offer price (expressed as a dollar amount) of such Collateral Obligation and
(iii) the Principal Balance of a Deferrable Security or Partial Deferrable
Security (x) shall not include any deferred interest that has been added to
principal since its acquisition and remains unpaid and (y) shall only include
interest that has accrued or has been deferred or capitalized at the time of
acquisition if, in the Portfolio Manager’s commercially reasonable business
judgment, such interest remains unpaid other than due to the related obligor’s
ability to repay such amounts.

 

A-51

--------------------------------------------------------------------------------



 

“Principal Collection Account”:  The account established pursuant to
Section 10.2(a) and designated as the “Principal Collection Account”.

 

“Principal Financed Accrued Interest”:  With respect to:  (i) any Collateral
Obligation owned or purchased by the Issuer on the Closing Date, an amount equal
to the unpaid interest on such Collateral Obligation that accrued prior to the
Closing Date that is owing to the Issuer and remains unpaid as of the Closing
Date and (ii) any Collateral Obligation purchased after the Closing Date, the
amount of Principal Proceeds, if any, applied towards the purchase of accrued
interest on such Collateral Obligation; provided, however, in the case of this
clause (ii), Principal Financed Accrued Interest shall not include any accrued
interest purchased with Interest Proceeds deemed to be Principal Proceeds as set
forth in the definition of “Interest Proceeds.”

 

“Principal Proceeds”:  With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds, other than Refinancing Proceeds
(except for any Refinancing Proceeds not applied in a Partial Redemption by
Refinancing to redeem or prepay the Debt being refinanced or to pay expenses in
connection with such Refinancing, which will be Principal Proceeds); provided
that, for the avoidance of doubt, Principal Proceeds shall not under any
circumstances include the Excepted Property.

 

“Priority Class”:  With respect to any specified Class of Debt, each Class of
Debt that ranks senior to such Class, as indicated in Section 2.3.

 

“Priority Hedge Termination Event”:  The occurrence of (i) the Issuer’s failure
to make required payments or deliveries pursuant to a Hedge Agreement with
respect to which the Issuer is the sole Defaulting Party (as defined in the
relevant Hedge Agreement), (ii) the occurrence of certain events of bankruptcy,
dissolution or insolvency with respect to the Issuer with respect to which the
Issuer is the sole Defaulting Party (as defined in the relevant Hedge
Agreement), (iii)  an irrevocable order to liquidate the Assets due to an Event
of Default under this Indenture, (iv) a change in law after the Closing Date
which makes it unlawful for the Issuer to perform its obligations under a Hedge
Agreement, or (v)  any termination of a Hedge Agreement as a result of actions
taken by the Collateral Trustee in response to a reduction in the Collateral
Principal Amount with respect to which the Issuer is the sole Defaulting Party
or Affected Party (as defined in the relevant Hedge Agreement).

 

“Priority of Distributions”:  The meaning specified in Section 11.1(a).

 

“Proceeding”:  Any suit in equity, action at law or other judicial or
non-judicial enforcement or administrative proceeding.

 

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

“Protected Purchaser”:  The meaning specified in Article 8 of the UCC.

 

“Purchased Defaulted Obligation”:  The meaning specified in Section 12.4(a).

 

A-52

--------------------------------------------------------------------------------



 

“Purchaser”:  Each purchaser of Debt (including transferees and each beneficial
owner of an account on whose behalf Debt is being purchased).

 

“QIB/AI/non-U.S. person”:  The meaning specified in Section 10.7(f).

 

“QIB/QP”:  Any Person that, at the time of its acquisition, purported
acquisition or proposed acquisition of Debt is both a Qualified Institutional
Buyer and a Qualified Purchaser.

 

“Qualified Institutional Buyer”:  The meaning specified in Rule 144A under the
Securities Act.

 

“Qualified Purchaser”:  The meaning specified in Section 2(a)(51) of the
Investment Company Act and Rule 2a51-2 under the Investment Company Act.

 

“Ramp-Up Account”:  The account established pursuant to Section 10.3(c) and
designated as the “Ramp-Up Account”.

 

“Ramp-Up Period”:  The period commencing on the Closing Date and ending upon the
earlier of (a) December 4, 2019 and (b) the date selected by the Portfolio
Manager in its sole discretion on or after which the Aggregate Ramp-Up Par
Condition has been satisfied.

 

“Rating”:  The S&P Rating and/or Fitch Rating, as applicable.

 

“Rating Agency”:  Each of S&P and Fitch, in each case only for so long as Debt
rated by such entity on the Closing Date is Outstanding and rated by such
entity.

 

“Rating Agency Condition”:  The meaning specified in Section 14.17(a).

 

“Record Date”:  As to any applicable Distribution Date, the day which is
(x) with respect to the Class A-1L Loans and the Certificated Notes, fifteen
(15) days prior to such Distribution Date and (y) with respect to Global Notes,
the Business Day prior to the next scheduled payment date.

 

“Redemption Date”:  Any date specified for a redemption of Debt pursuant to
Sections 9.2 (Optional Redemption or Redemption Following a Tax Event), 9.3
(Partial Redemption by Refinancing), 9.4 (Redemption Procedures), 9.5 (Debt
Payable on Redemption Date) or 9.6 (Clean-Up Call Redemption) or prepayment of
the Class A-1L Loans pursuant to the Credit Agreement.

 

“Redemption Price”:  When used with respect to (i) any Class of Debt, (a) an
amount equal to 100% of the Aggregate Outstanding Amount thereof (including any
Deferred Interest previously added to the principal amount of any Class of
Deferred Interest Notes that remains unpaid) plus (b) accrued and unpaid
interest thereon, to the Redemption Date; provided that any Holder of Debt may
in its sole discretion elect, by written notice to the Issuer, the Collateral
Trustee, the Paying Agent and the Portfolio Manager, to receive in full payment
for the redemption of its Debt an amount equal to less than 100% of the
Outstanding principal amount of such Debt plus accrued and unpaid interest
thereon, which lesser amount shall be deemed to be the “Redemption Price” of
such Debt.

 

A-53

--------------------------------------------------------------------------------



 

“Reference Banks”:  The meaning specified in Exhibit C.

 

“Refinancing”:  The meaning specified in Section 9.2(b).

 

“Refinancing Proceeds”:  With respect to any Refinancing, the Cash proceeds
received by the Issuer therefrom.

 

“Register”:  The Note Register and/or the Loan Register, as the context may
require.

 

“Registrar”:  The meaning specified in Section 2.6(a).

 

“Registered Office Agreement”: The standard terms and conditions for the
Provision of Registered Office Services by MaplesFS Limited (Structured Finance
— Cayman Islands Limited Liability Company) as published at
http://www.maples.com/terms/, as approved and agreed by resolution of the board
of directors of the designated manager of the Issuer, as modified, amended and
supplemented from time to time.

 

“Regulation D”:  Regulation D, as amended, under the Securities Act.

 

“Regulation S”:  Regulation S, as amended, under the Securities Act.

 

“Regulation S Global Note”:  Any Note sold to a non-”U.S. person” in an
“offshore transaction” (each as defined in Regulation S) in reliance on
Regulation S and issued in the form of a permanent global security in
definitive, fully registered form without interest coupons.

 

“Reinvestment Overcollateralization Test”:  A test that applies only on or after
the last day of the Ramp-Up Period and during the Reinvestment Period, which
test will be satisfied as of any Measurement Date if the Overcollateralization
Ratio with respect to the Class C Notes as of such Measurement Date is at least
equal to 120.39%.

 

“Reinvestment Period”:  The period from and including the Closing Date to and
including the earliest of (i) October 15, 2023, (ii) the date of the
acceleration of the Maturity of the Debt pursuant to Section 5.2, provided that,
if any such acceleration is rescinded in accordance with the terms of this
Indenture and notice is provided to the Rating Agencies, the Reinvestment Period
may be reinstated by the Issuer (as directed by the Portfolio Manager),
(iii) the end of the Collection Period related to a Redemption Date in
connection with an Optional Redemption (other than in connection with a
Refinancing or Partial Redemption by Refinancing) and (iv) the date on which the
Portfolio Manager reasonably determines and notifies the Issuer, the Rating
Agencies, the Collateral Trustee and the Collateral Administrator that it can no
longer reinvest in additional Collateral Obligations in accordance with
Section 12.2 or the Portfolio Management Agreement for a period of not less than
30 days.

 

“Reinvestment Target Par Balance”:  As of any date of determination, an amount
equal to the Aggregate Ramp-Up Par Amount minus (x) the amount of any reduction
in the Aggregate Outstanding Amount of the Debt through the Priority of
Distributions plus (y) the aggregate amount of Principal Proceeds that result
from the issuance of any Additional Debt (after giving effect to such issuance
or incurrence of any Additional Debt).

 

A-54

--------------------------------------------------------------------------------



 

“Re-Pricing Amendment”:  The meaning specified in Section 8.6.

 

“Re-Priced Class”: The meaning specified in Section 9.8(a).

 

“Re-Pricing”: The meaning specified in Section 9.8(a).

 

“Re-Pricing Date”: The meaning specified in Section 9.8(b).

 

“Re-Pricing Eligible Notes”:  With respect to any Class of Notes, the Notes
specified as such in Section 2.3.

 

“Re-Pricing Intermediary”: The meaning specified in Section 9.8(a).

 

“Re-Pricing Rate”: The meaning specified in Section 9.8(b).

 

“Re-Pricing Replacement Notes”: Notes issued in connection with a Re-Pricing
that have terms identical to the Re-Priced Class (after giving effect to the
Re-Pricing) and are issued in an aggregate principal amount such that the
Re-Priced Class will have the same aggregate principal amount after giving
effect to the Re-Pricing as it did before the Re-Pricing.

 

“Repurchased Debt”:  The meaning specified in Section 2.10.

 

“Requesting Party”:  The meaning specified in Section 14.17(a).

 

“Required Coverage Ratio”:  With respect to a specified Class of Debt and the
related Interest Coverage Test or Overcollateralization Ratio Test as the case
may be, as of any date of determination, the applicable percentage indicated
below opposite such specified Class:

 

Class

 

Overcollateralization Ratio Test

 

Interest Coverage Ratio Test

 

A

 

138.70

%

120.00

%

B

 

128.52

%

115.00

%

C

 

119.39

%

110.00

%

 

 “Required Hedge Counterparty Rating”: With respect to any Hedge Counterparty
(or its guarantor under a guarantee satisfying the then-current Rating Agency
criteria with respect to guarantees), (i) a long-term rating of at least “A” and
a short-term rating of at least “A-1” by S&P or, if it does not have both of
these specified ratings by S&P, then a long-term rating of at least “A+” by S&P
and in each case such required rating is not then on credit watch for possible
downgrade by S&P, and (ii) a short-term issuer default rating by Fitch of not
less than “F1” and a long-term issuer default rating of not less than “A,”
except in each case to the extent that S&P or Fitch, as applicable, provides
written confirmation that one or more of such ratings from such Rating Agency is
not required to be satisfied.

 

“Reserve Account”:  The trust account established pursuant to Section 10.3(e).

 

“Resolution”:  In the case of the Issuer, the minutes of a meeting of the board
of directors of the designated manager of the Issuer and, in the case of the
Co-Issuer, the duly adopted written consent of the members, manager (or
equivalent governing group) of the Co-Issuer.

 

A-55

--------------------------------------------------------------------------------



 

“Restricted Trading Period”:  The period (i) while any Class A-1 Debt is
Outstanding during which either the S&P rating or the Fitch rating of the A-1
Debt is one or more subcategories below its Initial Rating on the Closing Date
or has been withdrawn and not reinstated and (ii) while any Class A-2 Notes,
Class B Notes or Class C Notes are Outstanding, as applicable during which the
S&P rating of the Class A-2 Notes, the Class B Notes or the Class C Notes, as
applicable, is two or more subcategories below its respective Initial Rating on
the Closing Date or has been withdrawn and not reinstated; provided that,
(1) such period will not be a Restricted Trading Period if (A) after giving
effect to any sale of the relevant Collateral Obligations, the Aggregate
Principal Balance of the Collateral Obligations (excluding the Collateral
Obligations being sold) and Eligible Investments constituting Principal Proceeds
(including, without duplication, the anticipated net proceeds of such sale) will
be at least equal to the Reinvestment Target Par Balance, (B) each test
specified in the definition of Collateral Quality Test is satisfied and (C) each
Overcollateralization Ratio Test is satisfied; (2) such period will not be a
Restricted Trading Period (so long as such S&P rating or Fitch rating has not
been further downgraded, withdrawn or put on watch for potential downgrade) upon
the direction of the Majority of the Controlling Class, which direction shall
remain in effect until the earlier of (i) a further downgrade or withdrawal of
such S&P rating or Fitch rating that, disregarding such direction, would cause
the conditions set forth above to be true and (ii) a subsequent direction to the
Issuer (with a copy to the Collateral Trustee and the Collateral Administrator)
by a Majority of the Controlling Class declaring the beginning of a Restricted
Trading Period and (3) no Restricted Trading Period will restrict any sale of a
Collateral Obligation entered into by the Issuer at a time when a Restricted
Trading Period was not in effect, regardless of whether such sale has settled.

 

“Retention Deficiency”:  A failure by the EU Retention Holder to hold the EU
Retention Interest as required by the Retention Undertaking Letter.

 

“Retention Holder”:  As of the Closing Date, Bain Capital Specialty
Finance, Inc., in its respective capacities as EU Retention Holder and U.S.
Retention Holder, as applicable, together with its successors and assigns.

 

“Retention Undertaking Letter”:   The letter from the Portfolio Manager and the
EU Retention Holder, dated as of the Closing Date, and addressed to the Issuer,
the Placement Agent and the Collateral Trustee pursuant to which the Portfolio
Manager and the EU Retention Holder, as applicable, will make certain
undertakings and agreements in respect of the EU Securitization Laws.

 

“Revolver Funding Account”:  The account established pursuant to Section 10.4.

 

“Revolving Collateral Obligation”:  Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan that by its terms may
require one or more future advances to be made to the borrower by the Issuer
(including, without limitation, revolving loans, including funded and unfunded
portions of revolving credit lines, unfunded commitments under specific
facilities and other similar loans); provided that any such Collateral
Obligation will be a Revolving Collateral Obligation only until all commitments
to make advances to the borrower expire or are terminated or irrevocably reduced
to zero.

 

A-56

--------------------------------------------------------------------------------



 

“Risk Retention Issuance”:  An additional issuance of Notes and/or borrowing of
Class A-1L Loans solely for the purpose of enabling the Portfolio Manager or the
U.S. Retention Holder to comply with the U.S. Risk Retention Rules or otherwise
to cure any Retention Deficiency.

 

“Risk Retention Regulations”:  The U.S. Risk Retention Rules, the EU
Securitization Laws or any other rule, regulation or judicial ruling as in
effect from time to time that would require the Portfolio Manager or any
Affiliate thereof to purchase any portion of debt issued by the Issuer, post any
additional capital in connection with any issuance by the Issuer or any
refinancing or otherwise adversely effects the Portfolio Manager (as determined
by the Portfolio Manager based on advice of counsel).

 

“Rule 17g-5”:  The meaning specified in Section 14.16(a).

 

“Rule 144A”:  Rule 144A, as amended, under the Securities Act.

 

“Rule 144A Global Note”:  Any Note sold in reliance on Rule 144A and issued in
the form of a permanent global security in definitive, fully registered form
without interest coupons.

 

“Rule 144A Information”:  The meaning specified in Section 7.14.

 

“S&P”:  S&P Global Ratings, and any successor thereto.

 

“S&P CDO Monitor”: Each dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions and S&P’s proprietary corporate default studies, as may be
amended by S&P from time to time upon notice to the Issuer, the Collateral
Trustee and the Collateral Administrator.  Each S&P CDO Monitor will be chosen
by the Portfolio Manager (with notice to the Collateral Administrator) and
associated with either (x) an S&P Weighted Average Recovery Rate, a Weighted
Average Life and a Weighted Average Floating Spread (in each case from Part II
of Schedule 3 hereto) or (y) an S&P Weighted Average Recovery Rate, a Weighted
Average Life and a Weighted Average Floating Spread confirmed by S&P; provided
that as of any Measurement Date, (i) the S&P Weighted Average Recovery Rate for
the Highest Ranking S&P Class equals or exceeds the S&P Weighted Average
Recovery Rate chosen by the Portfolio Manager, (ii) the Weighted Average
Floating Spread equals or exceeds the Weighted Average Floating Spread chosen by
the Portfolio Manager and (iii) solely for the purposes of selecting a S&P CDO
Monitor, the Weighted Average Floating Spread will be determined using an
Aggregate Excess Funded Spread deemed to be zero.

 

“S&P CDO Monitor Formula Election Date”: The date designated by the Portfolio
Manager upon at least five Business Days’ prior written notice to S&P, the
Collateral Trustee and the Collateral Administrator as the date on which the
Issuer will begin to utilize the S&P CDO Monitor Adjusted BDR; provided that an
S&P CDO Monitor Formula Election Date may only occur once.

 

A-57

--------------------------------------------------------------------------------



 

“S&P CDO Monitor Formula Election Period”: (a) If an S&P CDO Monitor Formula
Election Date does not occur in connection with the Effective Date, the period
from and including the S&P CDO Monitor Formula Election Date (if any) and (b) if
an S&P CDO Monitor Formula Election Date occurs in connection with the Effective
Date, the period from and including the Effective Date to but excluding the S&P
CDO Monitor Model Election Date (if any).

 

“S&P CDO Monitor Model Election Date”: The date designated by the Portfolio
Manager upon at least five Business Days’ prior written notice to S&P, the
Collateral Trustee and the Collateral Administrator as the date on which the
Issuer will begin to utilize the S&P CDO Monitor; provided that an S&P CDO
Monitor Model Election Date may only occur once.

 

“S&P CDO Monitor Model Election Period”: (a) If an S&P CDO Monitor Formula
Election Date does not occur in connection with the Effective Date, the period
from and including the Effective Date to but excluding the S&P CDO Monitor
Formula Election Date (if any) and (b) if an S&P CDO Monitor Formula Election
Date does occur in connection with the Effective Date, the period from and
including the S&P CDO Monitor Model Election Date.

 

“S&P CDO Monitor Test”:  A test that will be satisfied on any date of
determination on or after the end of the Ramp-Up Period and during the
Reinvestment Period if, after giving effect to the purchase of a Collateral
Obligation, (a) during an S&P CDO Monitor Model Election Period, following
receipt by the Issuer and the Collateral Administrator of the applicable input
file to the S&P CDO Monitor, the Class Default Differential of the Proposed
Portfolio is positive or (b) during an S&P CDO Monitor Formula Election Period
(if any), the S&P CDO Monitor Adjusted BDR is equal to or greater than the S&P
CDO Monitor SDR.  During an S&P CDO Monitor Model Election Period or an S&P CDO
Monitor Formula Election Period, the S&P CDO Monitor Test will be considered to
be improved if the Class Default Differential of the Proposed Portfolio is
greater than the Class Default Differential of the Current Portfolio.  During an
S&P CDO Monitor Formula Election Period, (x) the definitions in Schedule 4
hereto will apply and (y) in connection with the end of the Ramp-Up Period, the
S&P Effective Date Adjustments set forth in Schedule 4 hereto will apply.

 

“S&P Collateral Value”: With respect to any Defaulted Obligation, the lesser of
(i) the S&P Recovery Amount of such Defaulted Obligation as of the relevant date
of determination and (ii) the Market Value of such Defaulted Obligation as of
the relevant date of determination.

 

“S&P Effective Date Condition”: A condition satisfied in connection with the
Effective Date if an S&P CDO Monitor Formula Election Date is designated by the
Portfolio Manager and the Portfolio Manager on behalf of the Issuer certifies to
S&P that (a) the S&P CDO Monitor Test is satisfied, (b) the S&P Effective Date
Adjustments have been made and (c) the Issuer or the Collateral Administrator on
behalf of the Issuer has provided to S&P the Effective Date Report and the Excel
Default Model Input File used to determine that the S&P CDO Monitor Test is
satisfied.

 

“S&P Minimum Weighted Average Recovery Rate Test”:  A test that will be
satisfied on any date of determination if the S&P Weighted Average Recovery Rate
equals or exceeds 35.0%.

 

A-58

--------------------------------------------------------------------------------



 

“S&P Rating”:  The meaning specified in Schedule 3.

 

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P has, upon request of
the Portfolio Manager or the Issuer, confirmed in writing (including by means of
electronic message, facsimile transmission, press release, posting to its
internet website, or any other means implemented by S&P), or has waived the
review of such action by such means, to the Issuer, the Collateral Trustee, the
Loan Agent, the Collateral Administrator and the Portfolio Manager that no
immediate withdrawal or reduction with respect to its then-current rating by S&P
of any Class of Debt will occur as a result of such action; provided that the
S&P Rating Condition will (i) be satisfied if any Class of Debt that receives a
solicited rating from S&P is not Outstanding or rated by S&P or (ii) not be
required if (a) S&P makes a public statement to the effect that it will no
longer review events or circumstances of the type requiring satisfaction of the
S&P Rating Condition in this Indenture for purposes of evaluating whether to
confirm the then-current ratings (or Initial Ratings) of obligations rated by
it; (b) S&P communicates to the Issuer, the Portfolio Manager, the Collateral
Trustee or the Loan Agent (or their counsel) that it will not review such event
or circumstance for purposes of evaluating whether to confirm the then-current
ratings (or Initial Ratings) of the Debt; or (c) with respect to amendments
requiring unanimous consent of all Holders of Debt, such Holders have been
advised prior to consenting that the current ratings of the Debt may be reduced
or withdrawn as a result of such amendment.

 

“S&P Recovery Amount”: With respect to any Collateral Obligation, an amount
equal to:

 

(a)           the applicable S&P Recovery Rate; multiplied by

 

(b)           the outstanding principal balance of such Collateral Obligation.

 

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Schedule 3 using the initial rating of the most senior Class of
Debt Outstanding at the time of determination.

 

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 3 hereto.

 

“S&P Weighted Average Recovery Rate”:  As of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the S&P
Recovery Rate on such date of determination of each Collateral Obligation
(excluding any Defaulted Obligation) and the Principal Balance of such
Collateral Obligation, dividing such sum by the Aggregate Principal Balance of
all such Collateral Obligations and rounding to the nearest tenth of a percent.

 

“Sale”:  The meaning specified in Section 5.17.

 

“Sale Proceeds”:  All proceeds (excluding accrued interest, if any) received
with respect to Assets as a result of sales of such Assets less any reasonable
expenses incurred by the Portfolio Manager, the Collateral Trustee or the
Collateral Administrator (other than amounts payable as Administrative Expenses)
in connection with such sales.

 

A-59

--------------------------------------------------------------------------------



 

“Scheduled Distribution”:  With respect to any Pledged Obligation, for each Due
Date, the scheduled payment of principal and/or interest due on such Due Date
with respect to such Pledged Obligation, determined in accordance with the
assumptions specified in Section 1.2 or in the case of Collateral Obligations
added after the Closing Date, the related Cut-Off Date, as adjusted pursuant to
the terms of the related Underlying Instruments.

 

“Schedule of Collateral Obligations”:  The schedule of Collateral Obligations
attached as Annex B hereto, which schedule shall include the obligor and
Principal Balance of each Collateral Obligation included therein, as amended
from time to time (without the consent of or any action on the part of any
Person) to reflect the release of Collateral Obligations pursuant to Article X
hereof and the inclusion of additional Collateral Obligations as provided in
Section 12.2 hereof.

 

“Second Lien Loan”:  Any First-Lien Last-Out Loan and any assignment of or
Participation Interest in or other interest in a Loan that (i) is not (and
cannot by its terms become) subordinate in right of payment to any other
obligation of the Obligor of the Loan for borrowed money (other than with
respect to liquidation preferences for trade claims, capitalized leases or
similar obligations in respect of pledged collateral that collectively do not
comprise a material portion of the collateral securing such Loan and Super
Senior Revolvers), but which is subordinated in right of payment to another
secured obligation of the Obligor secured by all or a portion of the collateral
securing such Loan and (ii) is secured by a valid second-priority perfected
security interest or lien in, to or on specified collateral (subject to
customary exceptions for permitted liens, including without limitation, tax
liens) securing the Obligor’s obligations under the Second Lien Loan the value
of which at the time of purchase is adequate (in the commercially reasonable
judgment of the Portfolio Manager, not to be called into question as a result of
subsequent events) to repay the Loan in accordance with its terms and to repay
all other Loans of equal or higher seniority secured by a lien or security
interest in the same collateral.

 

“Secured Parties”:  The meaning specified in the Granting Clause.

 

“Securities Account Control Agreement”:  The Securities Account Control
Agreement dated as of the Closing Date among the Issuer, the Collateral Trustee
and Wells Fargo Bank, National Association, as Custodian.

 

“Securities Act”:  The United States Securities Act of 1933, as amended from
time to time.

 

“Securities Intermediary”:  The meaning specified in Article 8 of the UCC.

 

“Securitization Regulation”: Regulation (EU) 2017/2402.

 

“Security Entitlement”:  The meaning specified in Article 8 of the UCC.

 

“Selling Institution”:  The entity obligated to make payments to the Issuer
under the terms of a Participation Interest (other than a Closing Date
Participation Interest).

 

A-60

--------------------------------------------------------------------------------



 

“Senior Secured Loan”:  Any assignment of, Participation Interest in or other
interest in a Loan (other than a First-Lien Last-Out Loan) that (i) is not (and
cannot by its terms become) subordinate in right of payment to any other
obligation of the Obligor of the Loan for borrowed money (other than with
respect to liquidation preferences for trade claims, capitalized leases or
similar obligations in respect of pledged collateral that collectively do not
comprise a material portion of the collateral securing such Loan and Super
Senior Revolvers), (ii) is secured by a valid first-priority perfected security
interest or lien in, to or on specified collateral (subject to customary
exceptions for permitted liens, including without limitation, tax liens)
securing the Obligor’s obligations under the Loan and (iii) the value of the
collateral securing the Loan at the time of purchase together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Portfolio Manager, not to be called into question as a result of
subsequent events) to repay the Loan in accordance with its terms and to repay
all other Loans of equal seniority secured by a first lien or security interest
in the same collateral.

 

“Similar Law”:  Any state, local, other federal or non-U.S. laws or regulations
that are substantially similar to Section 406 of ERISA or Section 4975 of the
Code.

 

“Special Redemption”:  The meaning specified in Section 9.7.

 

“Special Redemption Amount”:  The meaning specified in Section 9.7.

 

“Special Redemption Date”:  The meaning specified in Section 9.7.

 

“Specified DIP Amendment”: The meaning specified in Schedule 3.

 

“Specified Test Items”: The meaning specified in Section 7.17(c).

 

“Standby Directed Investment”:  Goldman Sachs Government Obligations MMF #465
(FGTXX).

 

“Stated Maturity”:  With respect to any security, the maturity date specified in
such security or applicable Underlying Instrument and, with respect to the Debt
of any Class, the date specified as such in Section 2.3.

 

“Step-Down Obligation”:  Any obligation (other than a Libor Floor Obligation)
the Underlying Instruments of which contractually mandate decreases in coupon
payments or spread over time (in each case other than decreases that are
conditioned upon an improvement in the creditworthiness of the obligor or
changes in a pricing grid or based on improvements in financial ratios or other
similar coupon or spread-reset features).

 

“Step-Up Obligation”:  Any obligation which provides for an increase, in the
case of an obligation which bears interest at a fixed rate, in the per annum
interest rate on such obligation or, in the case of an obligation which bears
interest at a floating rate, in the spread over that applicable index or
benchmark rate, solely as a function of the passage of time.

 

A-61

--------------------------------------------------------------------------------



 

“Structured Finance Obligation”:  Any obligation of a special purpose vehicle
(other than the Debt or any other security or obligation issued by the Issuer)
secured directly by, referenced to, or representing ownership of, a pool of
receivables or other assets.

 

“Subordinated Interest”:  An economic interest in the Issuer held by the
Portfolio Manager, with respect to which interest amounts shall be distributed
on each Distribution Date commencing with the second Distribution Date in
arrears pursuant to Section 7 of the Portfolio Management Agreement and the
Priority of Distributions, in an amount equal to 0.35% per annum (calculated on
the basis of a 360 day year and the actual number of days elapsed during the
applicable Collection Period) of the Basis Amount at the beginning of the
Collection Period relating to such Distribution Date.

 

“Successor Entity”:  The meaning specified in Section 7.10(a).

 

“Supermajority”:  With respect to any Class of Debt, the Holders of at least
662/3% of the Aggregate Outstanding Amount of the Debt of such Class.

 

“Super Senior Revolver”:  A revolving loan that, pursuant to its terms, may
require one or more future advances to be made to the relevant Obligor which has
the benefit of a security interest in the relevant assets which ranks in the
event of an enforcement in respect of such loan higher than such Obligor’s other
senior secured indebtedness; provided, however, that any such loan may only be
treated as a Super Senior Revolver if (x) it represents no greater than 15% of
the relevant Obligor’s senior debt or (y) the Global Rating Agency Condition has
been satisfied with respect thereto.

 

“Surrendered Notes”:  Any Notes or beneficial interests in Notes tendered by any
Holder or beneficial owner, respectively, for cancellation by the Collateral
Trustee in accordance with Section 2.10 without receiving any payment.

 

“Swapped Non-Discount Obligation”: Any Collateral Obligation that would
otherwise be considered a Discount Obligation, but that is purchased with the
proceeds of a sale of a Collateral Obligation that was not a Discount Obligation
at the time of its purchase, will not be considered a Discount Obligation so
long as such purchased Collateral Obligation (a) is purchased or committed to be
purchased within twenty (20) Business Days of such sale, (b) is purchased at a
purchase price (expressed as a percentage of the par amount of such Collateral
Obligation) not less than the higher of (x) 65.0% of its principal balance and
(y) the sale price of the sold Collateral Obligation, (c) has an S&P Rating
equal to or greater than the S&P Rating of the sold Collateral Obligation and
(d) unless the Weighted Average Life Test is satisfied, such purchased
Collateral Obligation has a stated maturity no later than the stated maturity of
the sold Collateral Obligation; provided that, the Aggregate Principal Balance
of all Collateral Obligations to which this definition (x) has been applied
since the Closing Date may not exceed a cumulative limit of 10.0% of the
Aggregate Ramp-Up Par Amount and (y) applies as of the date of determination may
not exceed 5.0% of the Collateral Principal Amount; provided, further, that such
Collateral Obligation will cease to be a Swapped Non-Discount Obligation at such
time as such Swapped Non-Discount Obligation would no longer otherwise be
considered a Discount Obligation.

 

A-62

--------------------------------------------------------------------------------



 

“Synthetic Security”:  A security or swap transaction other than a Letter of
Credit or a Participation Interest that has payments associated with either
payments of interest and/or principal on a reference obligation or the credit
performance of a reference obligation.

 

“Tax”:  Any present or future tax, levy, impost, duty, charge, assessment,
deduction, withholding or fee of any nature (including interest, penalties and
additions thereto) that is imposed by any government or other taxing authority
other than a stamp, registration, documentation or similar tax.

 

“Tax Advantaged Jurisdiction”:  (a) A sovereign jurisdiction that is commonly
used as the place of organization of special purpose vehicles (including but not
limited to the Bahamas, Bermuda, the British Virgin Islands, the Cayman Islands,
the Channel Islands, Jersey, Singapore, the Netherlands Antilles, St. Maarten,
Curacao or the U.S. Virgin Islands) or (b) any other jurisdiction as may be
designated a Tax Advantaged Jurisdiction by the Portfolio Manager with notice to
S&P from time to time.

 

“Tax Advice”: Written advice from Dechert LLP or Allen & Overy LLP, or an
opinion from tax counsel of nationally recognized standing in the United States
experienced in transactions of the type being addressed that (i) is based on
knowledge by the Person giving the advice of all relevant facts and
circumstances of the Issuer and proposed action (which are described in the
advice or in a written description referred to in the advice which may be
provided by the Issuer or Portfolio Manager) and (ii) is intended by the Person
rendering the advice to be relied upon by the Issuer in determining whether to
take such action.

 

“Tax Event”:  (i)(x) Any Obligor under any Collateral Obligation being required
to deduct or withhold from any payment under such Collateral Obligation to the
Issuer for or on account of any Tax for whatever reason and such Obligor is not
required to pay to the Issuer such additional amount as is necessary to ensure
that the net amount actually received by the Issuer (free and clear of Taxes,
whether assessed against such Obligor or the Issuer) will equal the full amount
that the Issuer would have received had no such deduction or withholding
occurred and (y) the total amount of such deductions or withholdings on the
Assets results in a payment by, or charge or tax burden to, the Issuer that
results or will result in the withholding of 5% or more of Scheduled
Distributions for any Collection Period, or (ii) any jurisdiction imposing net
income, profits or similar Tax on the Issuer (including, for this purpose, any
withholding tax liability imposed under Section 1446 of the Code) in an
aggregate amount in any Collection Period in excess of U.S.$1,000,000.

 

“Transaction Documents”:  Collectively, this Indenture, the Portfolio Management
Agreement, the Collateral Administration Agreement, the Credit Agreement, the
Placement Agreement, the Loan Sale Agreement, the Master Participation
Agreements, the Retention Undertaking Letter, the Administration Agreement, the
Registered Office Agreement, the AML Services Agreement and the Securities
Account Control Agreement.

 

“Transaction Parties”: The Issuer, the Co-Issuer, the Portfolio Manager, the
Placement Agent, the Retention Holder, the Transferor, the Collateral Trustee,
the Loan Agent, the Collateral Administrator and the Administrator.

 

A-63

--------------------------------------------------------------------------------



 

“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Debt.

 

“Transfer Certificate”:  A duly executed certificate substantially in the form
of the applicable Exhibit B.

 

“Transferor”: Bain Capital Specialty Finance, Inc., in its capacity as
transferor under the Loan Sale Agreement.

 

“Treasury”:  The United States Department of the Treasury.

 

“Trust Officer”:  When used with respect to the Collateral Trustee or the
Collateral Administrator, as applicable, any officer within the Corporate Trust
Office (or any successor group of the Collateral Trustee or the Collateral
Administrator) authorized to act for and on behalf of the Collateral Trustee or
the Collateral Administrator, including any vice president, assistant vice
president or officer of the Collateral Trustee or the Collateral Administrator
customarily performing functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred at the Corporate Trust Office because of such person’s
knowledge of and familiarity with the particular subject and in each case having
direct responsibility for the administration of this Indenture.

 

“Collateral Trustee”:  As defined in the first sentence of this Indenture.

 

“UCC”:  The Uniform Commercial Code as in effect from time to time in the State
of New York.

 

“Uncertificated Security”:  The meaning specified in Article 8 of the UCC.

 

“Underlying Instrument”:  The credit agreement or other agreement pursuant to
which a Collateral Obligation has been created and each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Obligation or of which the holders of such Collateral Obligation are the
beneficiaries.

 

“Unregistered Securities”:  The meaning specified in Section 5.17(c).

 

“Unsalable Asset”: (a) (i) A Defaulted Obligation, (ii) an Equity Security,
(iii) an obligation received in connection with an Offer, in a restructuring or
plan of reorganization with respect to the obligor, or (iv) any other exchange
or any other security or debt obligation that is part of the Assets, in the case
of (i), (ii) or (iii) in respect of which the Issuer has not received a payment
in Cash during the preceding 12 months or (b) any Pledged Obligation identified
in the certificate of the Portfolio Manager as having a Market Value of less
than $1,000, in each case of (a) and (b) with respect to which the Portfolio
Manager certifies to the Collateral Trustee that (x) it has made commercially
reasonable efforts to dispose of such Pledged Obligation for at least 90 days
and (y) in its commercially reasonable judgment such Pledged Obligation is not
expected to be saleable for the foreseeable future.

 

“Unscheduled Principal Payments”: Any principal payments received with respect
to a Collateral Obligation during and after the Reinvestment Period as a result
of optional

 

A-64

--------------------------------------------------------------------------------



 

redemptions, exchange offers, tender offers, consents or other payments or
prepayments made at the option of the issuer thereof.

 

“U.S. Dollar” or “$”:  A dollar or other equivalent unit in such coin or
currency of the United States of America as at the time shall be legal tender
for all debts, public and private.

 

“U.S. person”:  The meaning specified in Regulation S.

 

“U.S. Retention Holder”:  On the Closing Date, Bain Capital Specialty
Finance, Inc., and thereafter any successor, assignee or transferee thereof
permitted under the U.S. Risk Retention Rules.

 

“U.S. Risk Retention Rules”: The federal interagency credit risk retention
rules, codified at 17 C.F.R. Part 246.

 

“U.S. Tax Person”:  A “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Valuation”: With respect to any Collateral Obligation, a recent (as determined
by the Portfolio Manager in its commercially reasonable business judgment in
accordance with the Portfolio Manager Standard) valuation of the fair market
value of such Collateral Obligation established by (a) reference to the “bid
side” price listed on a third-party pricing service such as LoanX or LPC or
other service selected by the Portfolio Manager in accordance with the Portfolio
Manager Standard; provided that if a fair market value is available from more
than one pricing service, the highest such “bid side” value so obtained shall be
used, or (b) if data for such Collateral Obligation is not available from such a
pricing service, an analysis performed by a nationally recognized valuation firm
to establish a fair market value of such Collateral Obligation which reflects
the “bid side” price that would be paid by a willing buyer to a willing seller
of such Collateral Obligation in an expedited sale on an arm’s-length basis.

 

“Volcker Rule”:  The final rules implementing Section 619 of the Dodd Frank Wall
Street Reform and Consumer Protection Act, as such rules may be amended from
time to time.

 

“Waived Interest”:  The meaning specified in Section 11.1(g).

 

“Weighted Average Fitch Recovery Rate”: As of any date of determination, the
rate (expressed as a percentage) determined by summing the products obtained by
multiplying the Principal Balance of each Collateral Obligation by the Fitch
Recovery Rate in relation thereto and dividing such sum by the aggregate
principal balance of all Collateral Obligations and rounding up to the nearest
0.1 percent.  For the purposes of determining the Principal Balance and
aggregate Principal Balance of Collateral Obligations in this definition, the
Principal Balance of each Defaulted Obligation shall be excluded.

 

“Weighted Average Fixed Coupon”:  As of any Measurement Date, an amount equal to
the number, expressed as a percentage, obtained by dividing:

 

(a)                                 the sum of (i) in the case of each fixed
rate Collateral Obligation (excluding any Deferrable Security and any Partial
Deferrable Security to the extent of any non-cash interest),

 

A-65

--------------------------------------------------------------------------------



 

the stated annual interest coupon on such Collateral Obligation times the
Principal Balance of such Collateral Obligation (excluding the unfunded portion
of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation); plus (ii) to the extent that the amount obtained in clause (a) is
insufficient to satisfy the Minimum Fixed Coupon Test, the Excess Weighted
Average Floating Spread (if any); by

 

(b)                                 an amount equal to the lesser of (i) the
Reinvestment Target Par Balance minus the Aggregate Principal Balance of all
floating rate Collateral Obligations as of such Measurement Date and (ii) the
Aggregate Principal Balance of all such fixed rate Collateral Obligations as of
such Measurement Date (excluding (1) any Deferrable Security or Partial
Deferrable Security to the extent of any non-cash interest and (2) the unfunded
portion of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation that are fixed rate Collateral Obligations); provided, that solely
for purposes of the S&P CDO Monitor Test, the amount shall equal the Aggregate
Principal Balance of all such fixed rate Collateral Obligations as of such
Measurement Date (excluding (1) any Deferrable Security or Partial Deferrable
Security to the extent of any non-cash interest and (2) the unfunded portion of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
that are fixed rate Collateral Obligations).

 

“Weighted Average Floating Spread”:  As of any Measurement Date, the number
obtained by dividing (a) the amount equal to (i) the Aggregate Funded Spread
plus (ii) the Aggregate Unfunded Spread plus (iii) the Aggregate Excess Funded
Spread; by (b) an amount equal to the lesser of (i) the Reinvestment Target Par
Balance minus the Aggregate Principal Balance of all fixed rate Collateral
Obligations as of such Measurement Date and (ii) the Aggregate Principal Balance
of all such floating rate Collateral Obligations as of such Measurement Date;
provided, that solely for purposes of the S&P CDO Monitor Test, the amount shall
equal the Aggregate Principal Balance of all such floating rate Collateral
Obligations as of such Measurement Date; provided, further, that Defaulted
Obligations will not be included in the calculation of the Weighted Average
Floating Spread.

 

“Weighted Average Life”:  On any Measurement Date with respect to the Collateral
Obligations (other than Defaulted Obligations) the number obtained by
(i) summing the products obtained by multiplying (a) the Average Life at such
time of each Collateral Obligation by (b) the outstanding Principal Balance of
such Collateral Obligation and (ii) dividing such sum by the Aggregate Principal
Balance at such time of all Collateral Obligations (excluding any Defaulted
Obligation).

 

“Weighted Average Life Test”:  A test that will be satisfied on any date of
determination if the Weighted Average Life of the Collateral Obligations is less
than or equal to (i)(A) 8.0 minus (B) the product of (x) 0.25 and (y) the number
of calendar quarters that have occurred since the Closing Date through the
earlier of such date of determination.

 

“Zero-Coupon Security”:  Any obligation that at the time of purchase does not by
its terms provide for the payment of cash interest; provided, that if, after
such purchase such obligation provides for the payment of cash interest, it
shall cease to be a Zero-Coupon Security.

 

A-66

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

S&P INDUSTRY CLASSIFICATIONS

 

Industry Code

 

Description

 

Industry Code

 

Description

0

 

Zero Default Risk

 

5220000

 

Personal products

1020000

 

Energy equipment and services

 

6020000

 

Healthcare equipment and supplies

1030000

 

Oil, gas and consumable fuels

 

6030000

 

Healthcare providers and services

2020000

 

Chemicals

 

6110000

 

Biotechnology

2030000

 

Construction materials

 

6120000

 

Pharmaceuticals

2040000

 

Containers and packaging

 

7011000

 

Banks

2050000

 

Metals and mining

 

7020000

 

Thrifts and mortgage finance

2060000

 

Paper and forest products

 

7110000

 

Diversified financial services

3020000

 

Aerospace and defense

 

7120000

 

Consumer finance

3030000

 

Building products

 

7130000

 

Capital markets

3040000

 

Construction and engineering

 

7210000

 

Insurance

3050000

 

Electrical equipment

 

7310000

 

Real estate management and development

3060000

 

Industrial conglomerates

 

7311000

 

Real estate investment trusts (REITs)

3070000

 

Machinery

 

8020000

 

Internet software and services

3080000

 

Trading companies and distributors

 

8030000

 

IT services

3110000

 

Commercial services and supplies

 

8040000

 

Software

3210000

 

Air freight and logistics

 

8110000

 

Communications equipment

3220000

 

Airlines

 

8120000

 

Technology hardware, storage, and peripherals

3230000

 

Marine

 

8130000

 

Electronic equipment, instruments, and components

3240000

 

Road and rail

 

8210000

 

Semiconductors and semiconductor equipment

3250000

 

Transportation infrastructure

 

9020000

 

Diversified telecommunication services

4011000

 

Auto components

 

9030000

 

Wireless telecommunication services

4020000

 

Automobiles

 

9520000

 

Electric utilities

4110000

 

Household durables

 

9530000

 

Gas utilities

4120000

 

Leisure products

 

9540000

 

Multi-utilities

4130000

 

Textiles, apparel, and luxury goods

 

9550000

 

Water utilities

4210000

 

Hotels, restaurants, and leisure

 

9551701

 

Diversified consumer services

4310000

 

Media

 

9551702

 

Independent power and renewable energy producers

4410000

 

Distributors

 

9551727

 

Life sciences tools and services

4420000

 

Internet and direct marketing retail

 

9551729

 

Health care technology

4430000

 

Multiline retail

 

9612010

 

Professional services

4440000

 

Specialty retail

 

PF1

 

Project finance: industrial equipment

5020000

 

Food and staples retailing

 

PF2

 

Project finance: leisure and gaming

5110000

 

Beverages

 

PF3

 

Project finance: natural resources and mining

5120000

 

Food products

 

PF4

 

Project finance: oil and gas

5130000

 

Tobacco

 

PF5

 

Project finance: power

5210000

 

Household products

 

PF6

 

Project finance: public finance and real estate

 

 

 

 

PF7

 

Project finance: telecommunications

 

 

 

 

PF8

 

Project finance: transport

 

 

 

 

IPF

 

International public finance

 

SCH. 1-1

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

FITCH INDUSTRY CLASSIFICATIONS

 

Sector

 

Industry

 

 

 

Telecoms Media and Technology

 

Computer and electronics

 

 

Telecommunications

 

 

Broadcasting and Media

 

 

Cable

 

 

 

Industrials

 

Aerospace and defence

 

 

Automobiles

 

 

Building and materials

 

 

Chemicals

 

 

Industrial and manufacturing

 

 

Metals and mining

 

 

Packaging and containers

 

 

Paper and forest products

 

 

Real estate

 

 

Transportation and distribution

 

 

 

Retail Leisure and Consumer

 

Consumer products

 

 

Environmental services

 

 

Farming and agricultural services

 

 

Food, beverage and tobacco

 

 

Retail food and drug

 

 

Gaming and leisure and entertainment

 

 

Retail

 

 

Healthcare

 

 

Lodging and restaurants

 

 

Pharmaceuticals

 

 

Textiles and furniture

 

 

 

Energy

 

Energy oil and gas

 

 

Utilities power

 

 

 

Banking and Finance

 

Banking and finance

 

 

 

Business Services

 

Business services

 

SCH. 2-1

--------------------------------------------------------------------------------



 

SCHEDULE 3

 

S&P RATING DEFINITIONS AND RECOVERY RATE TABLES

 

“Information” means S&P’s “Credit Estimate Information Requirements” dated
April 2011 and any other available information S&P reasonably requests in order
to produce a credit estimate for a particular asset.

 

“S&P Rating” means, with respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(i)                                     (a) if there is an issuer credit rating
of the issuer of such Collateral Obligation by S&P as published by S&P, or the
guarantor which unconditionally and irrevocably guarantees such Collateral
Obligation pursuant to a form of guaranty that complies with the then-current
S&P criteria, then the S&P Rating shall be such rating (regardless of whether
there is a published rating by S&P on the Collateral Obligations of such issuer
held by the Issuer, provided that private ratings (that is, ratings provided at
the request of the obligor) may be used for purposes of this definition if such
private ratings are not point-in-time ratings and the obligor has consented to
the use of such ratings) or (b) if there is no issuer credit rating of the
issuer by S&P but (1) there is a senior secured rating on any obligation or
security of the issuer, then the S&P Rating of such Collateral Obligation shall
be one sub-category below such rating; (2) if clause (1) above does not apply,
but there is a senior unsecured rating on any obligation or security of the
issuer, the S&P Rating of such Collateral Obligation shall equal such rating;
and (3) if neither clause (1) nor clause (2) above applies, but there is a
subordinated rating on any obligation or security of the issuer, then the S&P
Rating of such Collateral Obligation shall be one sub-category above such
rating;

 

(ii)                                  with respect to any Collateral Obligation
that is a DIP Collateral Obligation, the S&P Rating thereof shall be the credit
rating assigned to such issue by S&P; provided that, if such credit rating is
subsequently withdrawn by S&P, such rating will remain the S&P Rating of such
Collateral Obligation until the earlier of (x) the date that is 12 months from
the date such credit rating was initially assigned by S&P and (y) the date on
which the Portfolio Manager becomes aware that a Specified DIP Amendment has
occurred with respect to such DIP Collateral Obligation;

 

(iii)                               if there is not a rating by S&P on the
issuer or on an obligation of the issuer, then the S&P Rating may be determined
pursuant to clauses (a) through (c) below:

 

(a)                                 if an obligation of the issuer is not a DIP
Collateral Obligation and is publicly rated by Moody’s, then the S&P Rating will
be determined in accordance with the methodologies for establishing the Moody’s
rating set forth above except that the S&P Rating of such obligation will be
(1) one sub-category below the S&P equivalent of the Moody’s rating if such
Moody’s rating is “Baa3” or higher and (2) two sub-categories below the S&P
equivalent of the Moody’s rating if such Moody’s rating is “Ba1” or lower;

 

(b)                                 the S&P Rating may be based on a credit
estimate provided by S&P, and in connection therewith, the Issuer, the Portfolio
Manager on behalf of the Issuer or the

 

SCH. 3-1

--------------------------------------------------------------------------------



 

issuer of such Collateral Obligation shall, prior to or within 30 days after the
acquisition of such Collateral Obligation, apply (and concurrently submit all
available Information in respect of such application) to S&P for a credit
estimate which shall be its S&P Rating; provided that, if such Information is
submitted within such 30-day period, then, pending receipt from S&P of such
estimate, such Collateral Obligation shall have an S&P Rating as determined by
the Portfolio Manager in its sole discretion if the Portfolio Manager certifies
to the Collateral Trustee and the Collateral Administrator that it believes that
such S&P Rating determined by the Portfolio Manager is commercially reasonable
and will be at least equal to such rating; provided, further, that if such
Information is not submitted within such 30-day period, then, pending receipt
from S&P of such estimate, the Collateral Obligation shall have (1) the S&P
Rating as determined by the Portfolio Manager for a period of up to 90 days
after the acquisition of such Collateral Obligation and (2) an S&P Rating of
“CCC-” following such 90-day period; unless, during such 90-day period, the
Portfolio Manager has requested the extension of such period and S&P, in its
sole discretion, has granted such request; provided, further, that if such
90-day period (or other extended period) elapses pending S&P’s decision with
respect to such application, the S&P Rating of such Collateral Obligation shall
be “CCC-”; provided, further, that if the Collateral Obligation has had a public
rating by S&P that S&P has withdrawn or suspended within six months prior to the
date of such application for a credit estimate in respect of such Collateral
Obligation, the S&P Rating in respect thereof shall be “CCC-” pending receipt
from S&P of such estimate, and S&P may elect not to provide such estimate until
a period of six months have elapsed after the withdrawal or suspension of the
public rating; provided, further, that such credit estimate shall expire 12
months after the acquisition of such Collateral Obligation, following which such
Collateral Obligation shall have an S&P Rating of “CCC-” unless, during such
12-month period, the Issuer applies for renewal thereof in accordance with this
Indenture, in which case such credit estimate shall continue to be the S&P
Rating of such Collateral Obligation until S&P has confirmed or revised such
credit estimate, upon which such confirmed or revised credit estimate shall be
the S&P Rating of such Collateral Obligation; provided, further, that such
confirmed or revised credit estimate shall expire on the next succeeding
12-month anniversary of the date of the acquisition of such Collateral
Obligation and (when renewed annually in accordance with this Indenture) on each
12-month anniversary thereafter; provided, further, that if, at any time, with
respect to any Collateral Obligation for which S&P has provided a credit
estimate or any Collateral Obligation for which a credit estimate is being
sought pursuant to this clause (b), there is a material change in the
creditworthiness of the issuer of such Collateral Obligation (as determined by
the Portfolio Manager in its sole discretion), the Issuer, the Portfolio Manager
on behalf of the Issuer or the issuer of such Collateral Obligation will provide
updated Required S&P Credit Estimate Information to S&P; or

 

(c)                                  with respect to a Collateral Obligation
that is not a Defaulted Obligation, the S&P Rating of such Collateral Obligation
will at the election of the Issuer (at the direction of the Portfolio Manager)
be “CCC-”; provided that (i) neither the issuer of such Collateral Obligation
nor any of its Affiliates are subject to any bankruptcy or reorganization
proceedings and (ii) the issuer has not defaulted on any payment obligation in
respect of any debt security or other obligation of the issuer at any time
within the two year period ending on such date of determination, all such debt
securities

 

SCH. 3-2

--------------------------------------------------------------------------------



 

and other obligations of the issuer that are pari passu with or senior to the
Collateral Obligation are current and the Portfolio Manager reasonably expects
them to remain current; provided, further, that the Portfolio Manager shall
provide to S&P all Information available to the Portfolio Manager in respect of
any Collateral Obligation with an S&P Rating determined pursuant to this clause
(c); or

 

(iv)                              with respect to a DIP Collateral Obligation
that has no issue rating by S&P or a Current Pay Obligation that is rated “D” or
“SD” by S&P, the S&P Rating of such DIP Collateral Obligation or Current Pay
Obligation, as applicable, will be, at the election of the Issuer (at the
direction of the Portfolio Manager), “CCC-” or the S&P Rating determined
pursuant to clause (iii)(b) above;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

 

“Specified DIP Amendment” means, with respect to a DIP Collateral Obligation,
amortization modifications, extensions of maturity, reductions of the principal
amount owed, nonpayment of interest or principal due and payable, or any
modification, variance, or event that would, in the reasonable business judgment
of the Portfolio Manager, have a material adverse impact on the value of such
DIP Collateral Obligation.

 

SCH. 3-3

--------------------------------------------------------------------------------



 

S&P RECOVERY RATE TABLES

 

Part I.

 

1.                                      (a)                                 If a
Collateral Obligation has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Obligation shall be determined as follows:

 

S&P
Recovery
Rating of a
Collateral

 

Initial Liability Rating

 

Obligation

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B”

 

“CCC”

 

1+ (100)

 

75.00

%

85.00

%

88.00

%

90.00

%

92.00

%

95.00

%

95.00

%

1 (95)

 

70.00

%

80.00

%

84.00

%

87.50

%

91.00

%

95.00

%

95.00

%

1 (90)

 

65.00

%

75.00

%

80.00

%

85.00

%

90.00

%

95.00

%

95.00

%

2 (85)

 

62.50

%

72.50

%

77.50

%

83.00

%

88.00

%

92.00

%

92.00

%

2 (80)

 

60.00

%

70.00

%

75.00

%

81.00

%

86.00

%

89.00

%

89.00

%

2 (75)

 

55.00

%

65.00

%

70.50

%

77.00

%

82.50

%

84.00

%

84.00

%

2 (70)

 

50.00

%

60.00

%

66.00

%

73.00

%

79.00

%

79.00

%

79.00

%

3 (65)

 

45.00

%

55.00

%

61.00

%

68.00

%

73.00

%

74.00

%

74.00

%

3 (60)

 

40.00

%

50.00

%

56.00

%

63.00

%

67.00

%

69.00

%

69.00

%

3 (55)

 

35.00

%

45.00

%

51.00

%

58.00

%

63.00

%

64.00

%

64.00

%

3 (50)

 

30.00

%

40.00

%

46.00

%

53.00

%

59.00

%

59.00

%

59.00

%

4 (45)

 

28.50

%

37.50

%

44.00

%

49.50

%

53.50

%

54.00

%

54.00

%

4 (40)

 

27.00

%

35.00

%

42.00

%

46.00

%

48.00

%

49.00

%

49.00

%

4 (35)

 

23.50

%

30.50

%

37.50

%

42.50

%

43.50

%

44.00

%

44.00

%

4 (30)

 

20.00

%

26.00

%

33.00

%

39.00

%

39.00

%

39.00

%

39.00

%

5 (25)

 

17.50

%

23.00

%

28.50

%

32.50

%

33.50

%

34.00

%

34.00

%

5 (20)

 

15.00

%

20.00

%

24.00

%

26.00

%

28.00

%

29.00

%

29.00

%

5 (15)

 

10.00

%

15.00

%

19.50

%

22.50

%

23.50

%

24.00

%

24.00

%

5 (10)

 

5.00

%

10.00

%

15.00

%

19.00

%

19.00

%

19.00

%

19.00

%

6 (5)

 

3.50

%

7.00

%

10.50

%

13.50

%

14.00

%

14.00

%

14.00

%

6 (0)

 

2.00

%

4.00

%

6.00

%

8.00

%

9.00

%

9.00

%

9.00

%

Recovery rate

 

 

(b)                                 If (x) a Collateral Obligation does not have
an S&P Recovery Rating and such Collateral Obligation is a senior unsecured loan
or second lien loan and (y) the issuer of such Collateral Obligation has issued
another debt instrument that is outstanding and is senior to such Collateral
Obligation (a “Senior Secured Debt Instrument”) that has an S&P Recovery Rating,
the S&P Recovery Rate for such Collateral Obligation shall be determined as
follows:

 

SCH. 3-4

--------------------------------------------------------------------------------



 

For Collateral Obligations Domiciled in Group A

 

S&P
Recovery
Rating of the
Senior

 

Initial Liability Rating

 

Secured
Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC”
below

 

1+

 

18

%

20

%

23

%

26

%

29

%

31

%

1

 

18

%

20

%

23

%

26

%

29

%

31

%

2

 

18

%

20

%

23

%

26

%

29

%

31

%

3

 

12

%

15

%

18

%

21

%

22

%

23

%

4

 

5

%

8

%

11

%

13

%

14

%

15

%

5

 

2

%

4

%

6

%

8

%

9

%

10

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

 

For Collateral Obligations Domiciled in Group B

 

S&P
Recovery
Rating of
the Senior
Secured

 

Initial Liability Rating

 

Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC”

 

1+

 

13

%

16

%

18

%

21

%

23

%

25

%

1

 

13

%

16

%

18

%

21

%

23

%

25

%

2

 

13

%

16

%

18

%

21

%

23

%

25

%

3

 

8

%

10

%

13

%

15

%

16

%

17

%

4

 

5

%

5

%

5

%

5

%

5

%

5

%

5

 

2

%

2

%

2

%

2

%

2

%

2

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

 

SCH. 3-5

--------------------------------------------------------------------------------



 

For Collateral Obligations Domiciled in Group C

 

S&P
Recovery
Rating of
the Senior
Secured

 

Initial Liability Rating

 

Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC” 

 

1+

 

10

%

12

%

14

%

16

%

18

%

20

%

1

 

10

%

12

%

14

%

16

%

18

%

20

%

2

 

10

%

12

%

14

%

16

%

18

%

20

%

3

 

5

%

7

%

9

%

10

%

11

%

12

%

4

 

2

%

2

%

2

%

2

%

2

%

2

%

5

 

—

%

—

%

—

%

—

%

—

%

—

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

 

(c)                                  If (x) a Collateral Obligation does not
have an S&P Recovery Rating and such Collateral Obligation is a subordinated
loan and (y) the issuer of such Collateral Obligation has issued another debt
instrument that is outstanding and senior to such Collateral Obligation that is
a Senior Secured Debt Instrument that has an S&P Recovery Rating, the S&P
Recovery Rate for such Collateral Obligation shall be determined as follows:

 

For Collateral Obligations Domiciled in Groups A and B

 

S&P
Recovery
Rating of
the Senior
Secured

 

Initial Liability Rating

 

Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC”

 

1+

 

8

%

8

%

8

%

8

%

8

%

8

%

1

 

8

%

8

%

8

%

8

%

8

%

8

%

2

 

8

%

8

%

8

%

8

%

8

%

8

%

3

 

5

%

5

%

5

%

5

%

5

%

5

%

4

 

2

%

2

%

2

%

2

%

2

%

2

%

5

 

—

%

—

%

—

%

—

%

—

%

—

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

 

SCH. 3-6

--------------------------------------------------------------------------------



 

For Collateral Obligations Domiciled in Group C

 

S&P
Recovery
Rating of
the Senior
Secured

 

Initial Liability Rating

 

Debt
Instrument

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” /
“CCC”

 

1+

 

5

%

5

%

5

%

5

%

5

%

5

%

1

 

5

%

5

%

5

%

5

%

5

%

5

%

2

 

5

%

5

%

5

%

5

%

5

%

5

%

3

 

2

%

2

%

2

%

2

%

2

%

2

%

4

 

—

%

—

%

—

%

—

%

—

%

—

%

5

 

—

%

—

%

—

%

—

%

—

%

—

%

6

 

—

%

—

%

—

%

—

%

—

%

—

%

Recovery rate

 

 

2.                                      If a recovery rate cannot be determined
using clause 1, the recovery rate shall be determined using the following table.

 

Recovery rates for obligors Domiciled in Group A, B or C:

 

 

 

Initial Liability Rating

 

Priority
Category

 

“AAA”

 

“AA”

 

“A”

 

“BBB”

 

“BB”

 

“B” and
“CCC”

 

Senior Secured Loans

 

 

 

 

 

 

 

Group A

 

50

%

55

%

59

%

63

%

75

%

79

%

Group B

 

39

%

42

%

46

%

49

%

60

%

63

%

Group C

 

17

%

19

%

27

%

29

%

31

%

34

%

Senior Secured Loans (Cov-Lite Loans) and Senior Secured Floating Rate Notes

 

 

 

 

 

Group A

 

41

%

46

%

49

%

53

%

63

%

67

%

Group B

 

32

%

35

%

39

%

41

%

50

%

53

%

Group C

 

17

%

19

%

27

%

29

%

31

%

34

%

Senior Unsecured Loans, Second Lien Loans and First-Lien Last-Out Loans

 

 

 

 

 

Group A

 

18

%

20

%

23

%

26

%

29

%

31

%

Group B

 

13

%

16

%

18

%

21

%

23

%

25

%

Group C

 

10

%

12

%

14

%

16

%

18

%

20

%

Subordinated loans

 

 

 

 

 

 

 

 

 

 

 

Group A

 

8

%

8

%

8

%

8

%

8

%

8

%

Group B

 

8

%

8

%

8

%

8

%

8

%

8

%

Group C

 

5

%

5

%

5

%

5

%

5

%

5

%

 

Recovery rate1

 

--------------------------------------------------------------------------------

1                   For purposes of determining the S&P Recovery Rate of any
loan the value of which is primarily derived from equity of the issuer thereof,
such loan shall have either (i) the S&P Recovery Rate special for senior
Unsecured Loans or (ii) the S&P Recovery Rate determined by S&P on a case by
case basis.

 

SCH. 3-7

--------------------------------------------------------------------------------



 

Group A:  Australia, Austria, Belgium, Canada, Denmark, Finland, France,
Germany, Hong Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway,
Poland, Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.

 

Group B:  Brazil, Greece, Italy, Mexico, South Africa, Turkey, United Arab
Emirates.

 

Group C:  Kazakhstan, Russian Federation, Ukraine, others

 

Notwithstanding the foregoing, for purposes of determining the S&P Recovery Rate
of a Collateral Obligation that is (i) a Senior Secured Loan that is secured
solely or primarily by common stock or other equity interests shall be deemed to
be a senior unsecured loan and (ii) a Senior Secured Loan that is also a
First-Lien Last-Out Loan shall be deemed to be a First-Lien Last-Out Loan.

 

Notwithstanding the foregoing, Second Lien Loans and First-Lien Last-Out Loans
collectively with an aggregate principal balance in excess of 15% of the
Collateral Principal Amount shall use the “Subordinated loans” Priority Category
for the purpose of determining their S&P Recovery Rate.

 

For purposes of calculating the Collateral Quality Test, DIP Collateral
Obligations will be treated as having an S&P Recovery Rate equal to the S&P
Recovery Rate for Senior Secured Loans.

 

SCH. 3-8

--------------------------------------------------------------------------------



 

Part II  S&P CDO Monitor

 

1.                                      S&P Weighted Average Recovery Rate is a
value not less than 35.00% and not greater than 85.00% (in increments of 0.05%)
as selected by the Portfolio Manager.

 

2.                                      Weighted Average Floating Spread is a
value not less than 2.00% and not greater than 6.00% (in increments of 0.01%) as
selected by the Portfolio Manager.

 

3.                                      Weighted Average Life is a value not
less than 4.0 years and not greater than 9.0 years (in increments of 0.25 years)
as selected by the Portfolio Manager.

 

SCH. 3-9

--------------------------------------------------------------------------------



 

SCHEDULE 4

 

S&P CDO MONITOR FORMULA DEFINITIONS

 

As used for purposes of the S&P CDO Monitor Test during an S&P CDO Monitor
Formula Election Period, the following terms shall have the meanings set forth
below:

 

“S&P CDO Monitor Adjusted BDR” means the threshold value for the S&P CDO Monitor
Test, calculated as a percentage by adjusting the S&P CDO Monitor BDR for
changes in the Principal Balance of the Collateral Obligations relative to the
Aggregate Ramp-Up Par Amount as follows:

 

S&P CDO Monitor BDR * (OP / NP) + (NP - OP) / (NP * (1 — S&P Weighted Average
Recovery Rate)), where OP = Aggregate Ramp-Up Par Amount; NP = the sum of the
aggregate principal balances of the Collateral Obligations with an S&P Rating of
“CCC-” or higher, Principal Proceeds, plus the sum of the lower of S&P Recovery
Amount or the Market Value of each obligation with an S&P Rating below “CCC-”.

 

“S&P CDO Monitor BDR” means the value calculated using the following formula
relating to the Issuer’s portfolio: C0 + (C1 * Weighted Average Floating Spread)
+ (C2 * S&P Weighted Average Recovery Rate), where: C0= 0.205091, C1= 3.007633
and C2= 1.175858.

 

“S&P CDO Monitor SDR” means the percentage derived from the following equation: 
0.247621 + (SPWARF/9162.65) — (DRD/16757.2) — (ODM/7677.8) — (IDM/2177.56)
—(RDM/34.0948) — (WAL/27.3896), where SPWARF is the S&P Weighted Average Rating
Factor; DRD is the S&P Default Rate Dispersion; ODM is the S&P Obligor Diversity
Measure; IDM is the S&P Industry Diversity Measure; RDM is the S&P Regional
Diversity Measure; and WAL is the S&P Weighted Average Life.

 

“S&P Default Rate Dispersion” means, with respect to all Collateral Obligations
with an S&P Rating of “CCC-” or higher, (A) the sum of the product of (i) the
Principal Balance of each such Collateral Obligation and (ii) the absolute value
of (x) the S&P Rating Factor minus (y) the S&P Weighted Average Rating Factor
divided by (B) the Aggregate Principal Balance for all such Collateral
Obligations.

 

“S&P Effective Date Adjustments” means, in connection with determining whether
the S&P CDO Monitor Test is satisfied in connection with the Effective Date if
an S&P CDO Monitor Formula Election Date has occurred, the following adjustments
shall apply:  (i) in calculating the Weighted Average Floating Spread, the
Aggregate Funded Spread will be calculated by assuming that any Libor Floor
Obligation bears interest at a rate equal to the stated interest rate spread
over the Libor interbank offered rate based index for such Libor Floor
Obligation and (ii) the calculation of the S&P CDO Monitor Adjusted BDR will
exclude Principal Proceeds on deposit in the Ramp-Up Account permitted to be
designated as Interest Proceeds prior to the first Distribution Date.

 

“S&P Industry Diversity Measure” means a measure calculated by determining the
aggregate principal balance of the Collateral Obligations (with an S&P Rating of
“CCC-” or

 

SCH. 4-1

--------------------------------------------------------------------------------



 

higher) within each S&P Industry Classification in the portfolio, then dividing
each of these amounts by the aggregate principal balance of the Collateral
Obligations (with an S&P Rating of “CCC-” or higher) from all the S&P Industry
Classifications in the portfolio, squaring the result for each industry, then
taking the reciprocal of the sum of these squares.

 

“S&P Obligor Diversity Measure” means a measure calculated by determining the
aggregate principal balance of the Collateral Obligations (with an S&P Rating of
“CCC-” or higher) from each obligor and its affiliates, then dividing each such
aggregate principal balance by the aggregate principal balance of Collateral
Obligations (with an S&P Rating of “CCC-” or higher) from all the obligors in
the portfolio, then squaring the result for each obligor, then taking the
reciprocal of the sum of these squares.

 

“S&P Rating Factor” means, for each Collateral Obligation, the number set forth
to the right of the applicable S&P Rating of such Collateral Obligation:

 

S&P Rating

 

S&P Rating Factor

 

AAA

 

13.51

 

AA+

 

26.75

 

AA

 

46.36

 

AA-

 

63.90

 

A+

 

99.50

 

A

 

146.35

 

A-

 

199.83

 

BBB+

 

271.01

 

BBB

 

361.17

 

BBB-

 

540.42

 

BB+

 

784.92

 

BB

 

1233.63

 

BB-

 

1565.44

 

B+

 

1982.00

 

B

 

2859.50

 

B-

 

3610.11

 

CCC+

 

4641.40

 

CCC

 

5293.00

 

CCC-

 

5751.10

 

CC

 

10,000.00

 

 

“S&P Regional Diversity Measure” means a measure calculated by determining the
aggregate principal balance of the Collateral Obligations (with an S&P Rating of
“CCC-” or higher) within each S&P region set forth in S&P’s regions and
associated countries table (see “CDO Evaluator 7.2 Parameters Required to
Calculate S&P Global Ratings Portfolio Benchmarks,” or such other published
table by S&P that the Portfolio Manager provides to the Collateral
Administrator), then dividing each of these amounts by the aggregate principal
balance of the Collateral Obligations (with an S&P Rating of “CCC-” or higher)
from all S&P regions in the portfolio, squaring the result for each region, then
taking the reciprocal of the sum of these squares.

 

SCH. 4-2

--------------------------------------------------------------------------------



 

“S&P Weighted Average Life” means, on any date of determination, a number
calculated by determining the number of years between the current date and the
maturity date of each Collateral Obligation (with an S&P Rating of “CCC-”or
higher), multiplying each Collateral Obligation’s Principal Balance by its
number of years, summing the results of all Collateral Obligations in the
portfolio, and dividing such amount by the aggregate principal balance of all
Collateral Obligations (with an S&P Rating of “CCC-” or higher).

 

“S&P Weighted Average Rating Factor” means the number determined by: (a) summing
the products of (i) the Principal Balance of each Collateral Obligation
(excluding Defaulted Obligations) multiplied by (ii) the S&P Rating Factor of
such Collateral Obligation and (b) dividing such sum by the Aggregate Principal
Balance of all Collateral Obligations (excluding Defaulted Obligations).

 

“S&P Weighted Average Recovery Rate” means, as of any date of determination, the
number, expressed as a percentage and determined for the Class A-1 Debt,
obtained by summing the products obtained by multiplying the outstanding
Principal Balance of each Collateral Obligation (excluding any Defaulted
Obligation) by its corresponding recovery rate as determined in accordance with
Part I of Schedule 3 hereto, dividing such sum by the aggregate principal
balance of all Collateral Obligations (excluding any Defaulted Obligation), and
rounding to the nearest tenth of a percent.

 

SCH. 4-3

--------------------------------------------------------------------------------



 

SCHEDULE 5

 

FITCH RATING DEFINITIONS

 

“Fitch Rating”:  The Fitch Rating of any Collateral Obligation shall be
determined as follows:

 

(a)                                 if Fitch has issued an issuer default rating
or credit opinion with respect to the issuer of such Collateral Obligation, or
the guarantor which unconditionally and irrevocably guarantees such Collateral
Obligation, then the Fitch Rating shall be such issuer default rating
(regardless of whether there is a published rating by Fitch on the Collateral
Obligations of such issuer held by the Issuer);

 

(b)                                 if Fitch has not issued an issuer default
rating with respect to the issuer or guarantor of such Collateral Obligation but
Fitch has issued an outstanding long-term financial strength rating with respect
to such issuer, the Fitch Rating of such Collateral Obligation shall be one
sub-category below such rating;

 

(c)                                  subject to the proviso below, a Fitch
Rating cannot be determined pursuant to clause (a) or (b), but

 

(i)                                     Fitch has issued a senior unsecured
rating on any obligation or security of the issuer of such Collateral
Obligation, then the Fitch Rating of such Collateral Obligation shall equal such
rating; or

 

(ii)                                  Fitch has not issued a senior unsecured
rating on any obligation or security of the issuer of such Collateral Obligation
but Fitch has issued a senior rating, senior secured rating or a subordinated
secured rating on any obligation or security of the issuer of such Collateral
Obligation, then the Fitch Rating of such Collateral Obligation shall (x) equal
such rating if such rating is “BBB-” or higher and (y) be one sub-category below
such rating if such rating is “BB+” or lower,

 

(iii)                               Fitch has not issued a senior unsecured
rating or a senior rating, senior secured rating or a subordinated secured
rating on any obligation or security of the issuer of such Collateral Obligation
but Fitch has issued a subordinated, junior subordinated or senior subordinated
rating on any obligation or security of the issuer of such Collateral
Obligation, then the Fitch Rating of such Collateral Obligation shall be (x) one
sub-category above such rating if such rating is “B+” or higher and (y) two
sub-categories above such rating if such rating is “B” or lower;

 

(d)                                 subject to the proviso below, if a Fitch
Rating cannot be determined pursuant to clause (a), (b) or (c) and

 

(i)                                     Moody’s has issued a publicly available
corporate family rating for the issuer of such Collateral Obligation, then,
subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation shall be the Fitch equivalent of such Moody’s rating;

 

SCH. 5-1

--------------------------------------------------------------------------------



 

(ii)                                  Moody’s has not issued a publicly
available corporate family rating for the issuer of such Collateral Obligation
but has issued a publicly available long-term issuer rating for such issuer,
then, subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation shall be the Fitch equivalent of such Moody’s rating;

 

(iii)                               Moody’s has not issued a publicly available
corporate family rating for the issuer of such Collateral Obligation but Moody’s
has issued a publicly available outstanding insurance financial strength rating
for such issuer, then, subject to subclause (viii) below, the Fitch Rating of
such Collateral Obligation shall be one sub-category below the Fitch equivalent
of such Moody’s rating;

 

(iv)                              Moody’s has not issued a publicly available
corporate family rating for the issuer of such Collateral Obligation but has
issued publicly available outstanding corporate issue ratings for such issuer,
then, subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation shall be (x) if such corporate issue rating relates to senior
unsecured obligations of such issuer, the Fitch equivalent of the Moody’s rating
for such issue, if there is no such corporate issue ratings relating to senior
unsecured obligations of the issuer then (y) if such corporate issue rating
relates to senior, senior secured or subordinated secured obligations of such
issuer, (1) one sub-category below the Fitch equivalent of such Moody’s rating
if such obligations are rated “Ba1” or above or “Ca” by Moody’s or (2) two
sub-categories below the Fitch equivalent of such Moody’s rating if such
obligations are rated “Ba2” or below but above “Ca” by Moody’s, or if there is
no such corporate issue ratings relating to senior unsecured, senior, senior
secured or subordinated secured obligations of the issuer then (z) if such
corporate issue rating relates to subordinated, junior subordinated or senior
subordinated obligations of such issuer, (1) one sub-category above the Fitch
equivalent of such Moody’s rating if such obligations are rated “B1” or above by
Moody’s or (2) two sub-categories above the Fitch equivalent of such Moody’s
rating if such obligations are rated “B2” or below by Moody’s;

 

(v)                                 S&P has issued a publicly available issuer
credit rating for the issuer of such Collateral Obligation, then, subject to
subclause (viii) below, the Fitch Rating of such Collateral Obligation shall be
the Fitch equivalent of such S&P rating;

 

(vi)                              S&P has not issued a publicly available issuer
credit rating for the issuer of such Collateral Obligation but S&P has issued a
publicly available outstanding insurance financial strength rating for such
issuer, then, subject to subclause (viii) below, the Fitch Rating of such
Collateral Obligation shall be one sub-category below the Fitch equivalent of
such S&P rating;

 

(vii)                           S&P has not issued a publicly available issuer
credit rating for the issuer of such Collateral Obligation but has issued
publicly available outstanding corporate issue ratings for such issuer, then,
subject to subclause (viii) below, the Fitch Rating of such Collateral
Obligation shall be (x) if such corporate issue rating relates to senior
unsecured obligations of such issuer, the Fitch equivalent of the S&P rating for
such issue, if there is no such corporate issue ratings relating to senior
unsecured obligations of the issuer then (y) if such corporate issue rating
relates to senior, senior secured or

 

SCH. 5-2

--------------------------------------------------------------------------------



 

subordinated secured obligations of such issuer, (1) the Fitch equivalent of
such S&P rating if such obligations are rated “BBB-” or above by S&P or (2) one
sub-category below the Fitch equivalent of such S&P rating if such obligations
are rated “BB+” or below by S&P, or if there is no such corporate issue ratings
relating to senior unsecured, senior, senior secured or subordinated secured
obligations of the issuer then (z) if such corporate issue rating relates to
subordinated, junior subordinated or senior subordinated obligations of such
issuer, (1) one sub-category above the Fitch equivalent of such S&P rating if
such obligations are rated “B+” or above by S&P or (2) two sub-categories above
the Fitch equivalent of such S&P rating if such obligations are rated “B” or
below by S&P; and

 

(viii)                        both Moody’s and S&P provide a public rating of
the issuer of such Collateral Obligation or a corporate issue of such issuer,
then the Fitch Rating shall be the lowest of the Fitch Ratings determined
pursuant to any of the subclauses of this clause (d).

 

(e)                                  if a rating cannot be determined pursuant
to clauses (a) through (d) then, (i) at the discretion of the Portfolio Manager,
the Fitch Rating may be based on a credit opinion provided by Fitch, and in
connection therewith, the Issuer, the Portfolio Manager on behalf of the Issuer
or the Obligor of such Collateral Obligation may, prior to or within thirty (30)
days after the acquisition of such Collateral Obligation, apply to Fitch for a
credit opinion (which shall be the Fitch Rating of such Collateral Obligation)
and a recovery rating with respect to such Collateral Obligation; provided that,
until the receipt from Fitch of such credit opinion, such Collateral Obligation
will have a Fitch Rating of (x) “B-” if the Portfolio Manager certifies to the
Collateral Trustee that it believes that the credit opinion will be at least
equal to such rating, or (y) otherwise, the rating specified as applicable
thereto by Fitch pending receipt of such credit opinion; provided further that,
such credit opinion shall expire 12 months after the acquisition of such
Collateral Obligation, following which, such Collateral Obligation shall have a
Fitch Rating of “CCC” unless, during such 12-month period, the Issuer applies
for renewal of such credit opinion, in which case the rating provided in
connection with such credit opinion will continue to be the Fitch Rating of such
Collateral Obligation until Fitch has confirmed or revised such credit opinion,
upon which such confirmed or revised credit opinion will be the Fitch Rating of
such Collateral Obligation; or (ii) the Issuer may assign a Fitch Rating of
“CCC” or lower to such Collateral Obligation which is not in default;

 

provided that on and after the Closing Date, if any rating described above is
(i) on rating watch negative or negative credit watch, the rating will be the
Fitch Rating as determined above adjusted down by one sub-category, or (ii) on
rating watch positive, positive credit watch or outlook negative, the rating
shall not be adjusted; provided, further, that after the Closing Date, if any
rating described above is on rating watch negative or negative credit watch, the
rating shall be adjusted down by one sub-category; provided, further, that the
Fitch Rating may be updated by Fitch from time to time as indicated in the CLOs
and Corporate CDOs Rating Criteria report issued by Fitch and available at
www.fitchratings.com; provided, further, that if the Fitch Rating determined
pursuant to any of clauses (a) through (e) above would cause the Collateral
Obligation to be a Defaulted Obligation pursuant to clause (d) of the definition
of “Defaulted Obligation” due to the Fitch, S&P or Moody’s rating such Fitch
Rating is based being adjusted down one or more sub-categories, the Fitch Rating
of such Collateral Obligation shall be the

 

SCH. 5-3

--------------------------------------------------------------------------------



 

Fitch, S&P or Moody’s rating such Fitch Rating was based on without making such
adjustment.  For the avoidance of doubt, the Fitch Rating takes into account
adjustments for assets that are on rating watch negative or negative credit
watch prior to determining the issue rating and/or in the determination of the
lower of the Moody’s and S&P public ratings.

 

Fitch Equivalent Ratings

 

Fitch Rating

 

Moody’s Rating

 

S&P Rating

AAA

 

Aaa

 

AAA

AA+

 

Aa1

 

AA+

AA

 

Aa2

 

AA

AA-

 

Aa3

 

AA-

A+

 

A1

 

A+

A

 

A2

 

A

A-

 

A3

 

A-

BBB+

 

Baa1

 

BBB+

BBB

 

Baa2

 

BBB

BBB-

 

Baa3

 

BBB-

BB+

 

Ba1

 

BB+

BB

 

Ba2

 

BB

BB-

 

Ba3

 

BB-

B+

 

B-1

 

B+

B

 

B-2

 

B

B-

 

B3

 

B-

CCC+

 

Caa1

 

CCC+

CCC

 

Caa2

 

CCC

CCC-

 

Caa3

 

CCC-

CC

 

Ca

 

CC

C

 

C

 

C

 

Fitch IDR Equivalency Map from Corporate Ratings

 

Rating Type

 

Rating Agency(s)

 

Issue Rating

 

Mapping Rule

Corporate Family Rating LT Issuer Rating

 

Moody’s

 

NA

 

0

Issuer Credit Rating

 

S&P

 

NA

 

0

Senior unsecured

 

Fitch, Moody’s, S&P

 

Any

 

0

Senior, Senior secured or Subordinated secured

 

Fitch, S&P

 

“BBB-” or above

 

0

 

 

Fitch, S&P

 

“BB+” or below

 

-1

 

 

Moody’s

 

“Ba1” or above

 

-1

 

 

Moody’s

 

“Ba2” or below

 

-2

 

 

Moody’s

 

“Ca”

 

-1

Subordinated, Junior subordinated or Senior subordinated

 

Fitch, Moody’s, S&P

 

“B+”, “B1” or above

 

1

 

Fitch, Moody’s, S&P

 

“B”, “B2” or below

 

2

 

SCH. 5-4

--------------------------------------------------------------------------------



 

The following steps are used to calculate the Fitch IDR equivalent ratings:

 

1                                         Public or private Fitch-issued IDR or
Fitch credit opinion.

 

2                                         If Fitch has not issued an IDR, but
has an outstanding Long-Term Financial Strength Rating, then the IDR equivalent
is one rating lower.

 

3                                         If Fitch has not issued an IDR, but
has outstanding corporate issue ratings, then the IDR equivalent is calculated
using the mapping in the table above.

 

4                                         If Fitch does not rate the issuer or
any associated issuance, then determine a Moody’s and S&P equivalent to Fitch’s
IDR pursuant to steps 5 and 6.

 

5a                                  A public Moody’s-issued Corporate Family
Rating (CFR) is equivalent in definition terms to the Fitch IDR.  If Moody’s has
not issued a CFR, but has an outstanding LT issuer Rating, then this is
equivalent to the Fitch IDR.

 

5b                                  If Moody’s has not issued a CFR, but has an
outstanding Insurance Financial Strength Rating, then the Fitch IDR equivalent
is one rating lower.

 

5c                                   If Moody’s has not issued a CFR, but has
outstanding corporate issue ratings, then the Fitch IDR equivalent is calculated
using the mapping in the table above.

 

6a                                  A public S&P-issued Issuer Credit Rating
(ICR) is equivalent in terms of definition to the Fitch IDR.

 

6b                                  If S&P has not issued an ICR, but has an
outstanding Insurance Financial Strength Rating, then the Fitch IDR equivalent
is one rating lower.

 

6c                                   If S&P has not issued an ICR, but has
outstanding corporate issue ratings, then the Fitch IDR equivalent is calculated
using the mapping in the table above.

 

7                                         If both Moody’s and S&P provide a
public rating on the issuer or an issue, the lower of the two Fitch IDR
equivalent ratings will be used in PCM.  Otherwise the sole public Fitch IDR
equivalent rating from Moody’s or S&P will be applied.

 

“Fitch Recovery Rate” means, with respect to a Collateral Obligation, the
recovery rate determined in accordance with clauses (a) through (c) below or (in
any case) such other recovery rate as Fitch may notify the Portfolio Manager
from time to time:

 

(a)                                 if such Collateral Obligation has a public
Fitch recovery rating, or a recovery rating is assigned by Fitch in the context
of provision by Fitch of a credit opinion to the

 

SCH. 5-5

--------------------------------------------------------------------------------



 

Portfolio Manager, the recovery rate corresponding to such recovery rating in
the table below (unless a specific recovery rate (expressed as a percentage) is
provided by Fitch in which case such recovery rate shall be used):

 

Fitch recovery rating

 

Fitch recovery rate %

 

RR1

 

95

 

RR2

 

80

 

RR3

 

60

 

RR4

 

40

 

RR5

 

20

 

RR6

 

5

 

 

(b)                                 if such Collateral Obligation is a DIP
Collateral Obligation and has neither a public Fitch recovery rating, nor a
recovery rating assigned to it by Fitch in the context of provision by Fitch of
a credit opinion, the Issuer or the Portfolio Manager on behalf of the Issuer
shall apply to Fitch for a Fitch recovery rating; provided that the Fitch
recovery rating in respect of such DIP Collateral Obligation shall be considered
to be “RR3” pending provision by Fitch of such Fitch recovery rating, and the
recovery rate applicable to such DIP Collateral Obligation shall be the recovery
rate corresponding to such Fitch recovery rating in the table above; and

 

(c)                                  if such Collateral Obligation has no public
Fitch recovery rating and no recovery rating is assigned by Fitch in the context
of provision by Fitch of a credit opinion to the Portfolio Manager, the recovery
rate applicable will be the rate determined in accordance with the table below,
for purposes of which the Collateral Obligation will be categorized as “Strong
Recovery” if it is a Senior Secured Loan, “Moderate Recovery” if it is a senior
unsecured bond and otherwise “Weak Recovery,” and will fall into the country
group corresponding to the country in which the Obligor thereof is Domiciled:

 

 

 

Group 1

 

Group 2

 

Group 3

 

Strong Recovery

 

80

 

70

 

35

 

Moderate Recovery

 

45

 

45

 

25

 

Weak Recovery

 

20

 

20

 

5

 

 

Group 1: Australia, Bermuda, Canada, Cayman Islands, New Zealand, Puerto Rico,
United States.

 

Group 2: Austria, Barbados, Belgium, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Gibraltar, Hong Kong, Iceland, Ireland, Israel, Italy, Japan,
Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Netherlands, Norway,
Poland, Portugal, Singapore, Slovakia, Slovenia, South Korea, Spain, Sweden,
Switzerland, Taiwan, United Kingdom.

 

Group 3: Albania, Argentina, Asia Others, Bahamas, Bosnia and Herzegovina,
Brazil, Bulgaria, Chile, China, Colombia, Costa Rica, Croatia, Cyprus, Dominican
Republic, Eastern Europe Others, Ecuador, Egypt, El Salvador, Greece, Guatemala,
Hungary, India, Indonesia, Iran, Jamaica, Kazakhstan, Liberia, Macedonia,
Malaysia, Malta, Marshall Islands, Mauritius, Mexico, Middle East and North
Africa Others, Moldova, Morocco, Other Central America, Other South America,

 

SCH. 5-6

--------------------------------------------------------------------------------



 

Other Sub Saharan Africa, Pakistan, Panama, Peru, Philippines, Qatar, Romania,
Russia, Saudi Arabia, Serbia and Montenegro, South Africa, Thailand, Tunisia,
Turkey, Ukraine, Uruguay, Venezuela, Vietnam.

 

SCH. 5-7

--------------------------------------------------------------------------------



 

Fitch Test Matrix

 

Subject to the provisions provided below, on or after the Effective Date, the
Portfolio Manager will have the option to elect which of the cases set forth in
the matrix below (the “Fitch Test Matrix”) shall be applicable for purposes of
the Maximum Fitch Rating Factor Test, the Minimum Weighted Average Fitch
Recovery Rate Test and the Minimum Fitch Floating Spread Test. For any given
case:

 

(a)                                 the applicable value for determining
satisfaction of the Maximum Fitch Rating Factor Test will be the value set forth
in the column header (or linear interpolation between two adjacent columns, as
applicable) of the row-column combination in the Fitch Test Matrix selected by
the Portfolio Manager;

 

(b)                                 the applicable value for determining
satisfaction of the Minimum Fitch Floating Spread Test will be the percentage
set forth in the row header (or linear interpolation between two adjacent rows
as applicable) of the row-column combination in the Fitch Test Matrix selected
by the Portfolio Manager; and

 

(c)                                  the applicable value for determining
satisfaction of the Minimum Weighted Average Fitch Recovery Rate Test will be
the value in the intersection cell (or linear interpolation between two adjacent
rows and/or two adjacent columns, as applicable) of the row-column combination
in the Fitch Test Matrix selected by the Portfolio Manager in relation to
(a) and (b) above.

 

On the Effective Date, the Portfolio Manager will be required to elect which
case shall apply initially by written notice to the Issuer and Fitch.
Thereafter, on two Business Days’ notice to the Issuer and Fitch, the Portfolio
Manager may elect to have a different case apply; provided that the Maximum
Fitch Rating Factor Test, the Minimum Weighted Average Fitch Recovery Rate Test
and the Minimum Fitch Floating Spread Test applicable to the case to which the
Portfolio Manager desires to change are satisfied after giving effect to such
change or, in the case of any tests that are not satisfied, the Issuer’s level
of compliance with such tests is improved after giving effect to the application
of the different case.

 

Minimum
Fitch
Floating

 

Maximum Fitch Weighted Average Rating Factor

 

 

Spread

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

3.25%

 

57.50

%

59.10

%

60.60

%

62.00

%

63.40

%

64.70

%

66.10

%

67.50

%

68.90

%

70.30

%

71.70

%

73.10

%

74.50

%

75.70

%

76.80

%

3.45%

 

56.00

%

57.60

%

59.20

%

60.70

%

62.10

%

63.50

%

64.80

%

66.20

%

67.60

%

69.00

%

70.40

%

71.80

%

73.20

%

74.60

%

75.80

%

3.65%

 

54.50

%

56.20

%

57.80

%

59.40

%

60.90

%

62.30

%

63.60

%

64.90

%

66.30

%

67.70

%

69.10

%

70.50

%

71.90

%

73.30

%

74.70

%

3.85%

 

53.20

%

54.80

%

56.40

%

58.00

%

59.60

%

61.00

%

62.40

%

63.80

%

65.00

%

66.50

%

67.90

%

69.30

%

70.60

%

72.10

%

73.50

%

4.05%

 

51.80

%

53.50

%

55.00

%

56.60

%

58.20

%

59.80

%

61.20

%

62.60

%

63.90

%

65.20

%

66.70

%

68.10

%

69.50

%

71.00

%

72.60

%

4.25%

 

50.40

%

52.10

%

53.70

%

55.20

%

56.90

%

58.50

%

60.00

%

61.40

%

62.80

%

64.10

%

65.60

%

67.20

%

68.70

%

70.10

%

71.70

%

4.45%

 

49.10

%

50.70

%

52.30

%

53.90

%

55.50

%

57.20

%

58.80

%

60.40

%

61.90

%

63.40

%

64.80

%

66.20

%

67.70

%

69.10

%

70.50

%

4.65%

 

47.80

%

49.50

%

51.10

%

52.80

%

54.40

%

56.10

%

57.90

%

59.50

%

61.00

%

62.40

%

63.70

%

65.10

%

66.60

%

68.00

%

69.40

%

4.85%

 

46.70

%

48.30

%

49.90

%

51.50

%

53.20

%

55.00

%

56.60

%

58.30

%

59.90

%

61.30

%

62.70

%

64.10

%

65.50

%

67.10

%

68.60

%

 

SCH. 5-8

--------------------------------------------------------------------------------



 

Minimum
Fitch
Floating

 

Maximum Fitch Weighted Average Rating Factor

 

 

Spread

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

5.05%

 

45.30

%

47.00

%

48.60

%

50.20

%

51.80

%

53.70

%

55.50

%

57.30

%

59.00

%

60.60

%

62.10

%

63.50

%

64.90

%

66.40

%

68.00

%

5.25%

 

44.00

%

45.70

%

47.40

%

49.10

%

51.00

%

52.90

%

54.80

%

56.50

%

58.20

%

59.90

%

61.40

%

62.90

%

64.30

%

65.70

%

67.30

%

5.45%

 

42.70

%

44.40

%

46.20

%

48.00

%

49.90

%

51.80

%

53.70

%

55.50

%

57.30

%

58.90

%

60.50

%

62.00

%

63.40

%

64.80

%

66.30

%

5.65%

 

41.40

%

43.20

%

45.00

%

46.90

%

48.80

%

50.70

%

52.60

%

54.50

%

56.20

%

58.00

%

59.60

%

61.10

%

62.60

%

64.00

%

65.40

%

5.85%

 

40.20

%

42.00

%

43.90

%

45.80

%

47.70

%

49.60

%

51.50

%

53.40

%

55.20

%

57.00

%

58.70

%

60.30

%

61.80

%

63.20

%

64.60

%

6.05%

 

37.10

%

40.80

%

42.80

%

44.70

%

46.70

%

48.60

%

50.40

%

52.30

%

54.20

%

56.00

%

57.70

%

59.40

%

60.90

%

62.40

%

63.80

%

Weighted Average Fitch Recovery Rate

 

 

SCH. 5-9

--------------------------------------------------------------------------------



 

SCHEDULE 6

 

MOODY’S RATING DEFINITIONS

 

“CFR”: Means, for purposes of this Schedule 6, CFR means, with respect to an
obligor of a Collateral Obligation, if such obligor has a corporate family
rating (including pursuant to a Moody’s Credit Estimate) by Moody’s, then such
corporate family rating; provided that, if such obligor does not have a
corporate family rating by Moody’s but any entity in the obligor’s corporate
family does have a corporate family rating, then the CFR is such corporate
family rating.

 

“Moody’s Credit Estimate”: Means, with respect to any Collateral Obligation as
of any date of determination, an estimated credit rating for such Collateral
Obligation provided or confirmed by Moody’s in the previous 15 months; provided
that, (a) if Moody’s has been requested by the Issuer, the Portfolio Manager or
the issuer of such Collateral Obligation to assign or renew an estimate with
respect to such Collateral Obligation but such rating estimate has not been
received, pending receipt of such estimate, the Moody’s Rating or Moody’s
Default Probability Rating of such Collateral Obligation will be (1) “B3” if the
Portfolio Manager certifies to the Collateral Trustee and the Collateral
Administrator that the Portfolio Manager believes (not to be called into
question due to subsequent events) that such estimate will be at least “B3” and
if the Aggregate Principal Balance of all Collateral Obligations determined
pursuant to this clause (1) does not exceed 5% of the Collateral Principal
Amount or (b) otherwise, with respect to a Collateral Obligation’s credit
estimate which has not been renewed, the Moody’s Credit Estimate will be
(1) within 13-15 months of issuance, one subcategory lower than the estimated
rating and (2) after 15 months of issuance, “Caa3”.

 

“Moody’s Default Probability Rating”:

 

(a)                                 With respect to a Collateral Obligation
other than a DIP Collateral Obligation:

 

(i)                                     if the obligor of such Collateral
Obligation has a CFR (including pursuant to a Moody’s Credit Estimate), such
rating;

 

(ii)                                  if not determined pursuant to clause
(i) above, if the senior unsecured debt of the obligor of such Collateral
Obligation has a public rating by Moody’s (a “Moody’s Senior Unsecured Rating”),
such Moody’s Senior Unsecured Rating;

 

(iii)                               if not determined pursuant to clause (i) or
(ii) above, if the senior secured debt of the obligor has a public rating by
Moody’s, the Moody’s rating that is one subcategory lower than such rating;

 

(iv)                              if not determined pursuant to clause (i),
(ii) or (iii) above, the Portfolio Manager may elect to use a Moody’s Credit
Estimate;

 

(v)                                 if the Moody’s Default Probability Rating is
not determined pursuant to clause (i), (ii), or (iii) above, the Moody’s Derived
Rating, if any; or

 

SCH. 6-1

--------------------------------------------------------------------------------



 

(vi)                              if the Moody’s Default Probability Rating is
not determined pursuant to clause (i), (ii), (iii) or (v) above, the Moody’s
Default Probability Rating will be “Caa3”; and

 

(b)                                 with respect to a DIP Collateral Obligation,
the rating which is one subcategory below the facility rating (whether public or
private) of such DIP Collateral Obligation rated by Moody’s (provided that if a
point-in-time rating as assigned by Moody’s within the last 12 months from the
date of determination, then the Moody’s Default Probability Rating will be such
point-in-time rating).

 

“Moody’s Rating”:

 

(a)                                 With respect to a Collateral Obligation that
is a Senior Secured Loan:

 

(i)                                     if Moody’s has assigned such Collateral
Obligation a rating (including pursuant to the Moody’s Credit Estimate), such
rating;

 

(ii)                                  if not determined pursuant to clause (i),
if the obligor of such Collateral Obligation has a CFR, the Moody’s rating that
is one subcategory higher than such CFR;

 

(iii)                               if not determined pursuant to clause (i) or
(ii), if the obligor of such Collateral Obligation has a Moody’s Senior
Unsecured Rating, the Moody’s rating that is two subcategories higher than such
Moody’s Senior Unsecured Rating;

 

(iv)                              if not determined pursuant to clause (i),
(ii) or (iii), the Moody’s Derived Rating, if any; or

 

(v)                                 if not determined pursuant to clause (i),
(ii), (iii) or (iv), “Caa3.”

 

(b)                                 With respect to a Collateral Obligation, the
Moody’s Rating of which is not determined pursuant to clause (a):

 

(i)                                     if Moody’s has assigned such Collateral
Obligation a rating (including pursuant to the Moody’s Credit Estimate), such
rating;

 

(ii)                                  if not determined pursuant to clause (i),
if the obligor of such Collateral Obligation has a Moody’s Senior Unsecured
Rating, such Moody’s Senior Unsecured Rating;

 

(iii)                               if not determined pursuant to clause (i) or
(ii), if the obligor of such Collateral Obligation has a CFR, the Moody’s rating
that is one subcategory lower than such CFR;

 

(iv)                              if not determined pursuant to clause (i),
(ii) or (iii), if the subordinated debt of the obligor of such Collateral
Obligation has a public rating from Moody’s, the Moody’s rating that is one
subcategory higher than such rating;

 

SCH. 6-2

--------------------------------------------------------------------------------



 

(v)                                 if not determined pursuant to clause (i),
(ii), (iii) or (iv), the Moody’s Derived Rating, if any; or

 

(vi)                              if not determined pursuant to clause (i),
(ii), (iii), (iv) or (v), “Caa3.”

 

“Moody’s Derived Rating”: Means, with respect to a Collateral Obligation, the
Moody’s Rating or the Moody’s Default Probability Rating determined in the
manner set forth below.

 

(a)                                 With respect to any Current Pay Obligation,
the Moody’s rating which is one subcategory below the facility rating (whether
public or private) of such Current Pay Obligation rated by Moody’s.

 

(b)                                 if not determined pursuant to clause
(a) above, if another obligation of the obligor is rated by Moody’s, by
adjusting the rating of the related Moody’s rated obligations of the related
obligor by the number of rating subcategories according to the table below:

 

Obligation Category of
Rated Obligation

 

Rating of Rated Obligation

 

Number of Subcategories Relative
to Rated
Obligation Rating

senior secured obligation

 

greater than or equal to B2

 

-1

senior secured obligation

 

less than B2

 

-2

subordinated obligation

 

greater than or equal to B3

 

+1

subordinated obligation

 

less than B3

 

0

 

(c)                                  if not determined pursuant to clause (a) or
(b) above, by using any one of the methods provided below;

 

(i)                                     pursuant to the table below:

 

Type of Collateral Obligation

 

Rating by
S&P (Public
and
Monitored)

 

Collateral Obligation Rated
by S&P

 

Number of
Subcategories
Relative to
Moody’s
Equivalent of
Rating by
S&P

Not Structured Finance Obligation

 

> “BBB-”

 

Not a Loan or
Participation Interest in Loan

 

-1

Not Structured Finance Obligation

 

< “BB+”

 

Not a Loan or
Participation Interest in Loan

 

-2

Not Structured Finance Obligation

 

 

 

Loan or
Participation Interest in Loan

 

-2

 

(ii)                                  if such Collateral Obligation is not rated
by S&P but another security or obligation of the obligor has a public and
monitored rating by S&P (a “parallel security”),

 

SCH. 6-3

--------------------------------------------------------------------------------



 

the rating of such parallel security shall at the election of the Portfolio
Manager be determined in accordance with the table set forth in subclause
(i) above, and the Moody’s Rating or Moody’s Default Probability Rating of such
Collateral Obligation shall be determined in accordance with the methodology set
forth in clause (b) above (for such purposes treating the parallel security as
if it were rated by Moody’s at the rating determined pursuant to this subclause
(ii)).

 

SCH. 6-4

--------------------------------------------------------------------------------